Case 1:16-cr-10343-ADB Document 1064-5 Filed 12/18/19 Page 1 of 177




           Exhibit 5
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5      Filed 12/18/19 Page 2 of 177
  EX-99.2 5 insy-ex992_7.htm EX-99.2
                                                                                                                              Exhibit 99.2
  THIS PROPOSED DISCLOSURE STATEMENT IS NOT A SOLICITATION OF VOTES ON THE PLAN. ACCEPTANCES
  AND REJECTIONS OF THE PLAN MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN
  APPROVED BY THE BANKRUPTCY COURT. THE DEBTORS RESERVE THE RIGHT TO AMEND, SUPPLEMENT, OR
  OTHERWISE MODIFY THIS DISCLOSURE STATEMENT.

                                          UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF DELAWARE

  ------------------------------------------------------x
                                                                      :
  In re                                                           :                                                              Chapter
  11
                                                                      :
  INSYS THERAPEUTICS, INC., et
  al.,                                                        :                                                               Case No.
  19-11292 (KG)
                                                          :
                       Debtors.1                      :                    Jointly Administered
                                                                                     :
  ------------------------------------------------------x

                                   DISCLOSURE STATEMENT
                 FOR SECOND AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION
               PROPOSED BY INSYS THERAPEUTICS, INC. AND ITS AFFILIATED DEBTORS

  WEIL, GOTSHAL & MANGES LLP                                              RICHARDS, LAYTON & FINGER, P.A.
  Gary T. Holtzer (admitted pro hac vice)                                 John H. Knight (No. 3848)
  Ronit J. Berkovich (admitted pro hac vice)                              Paul N. Heath (No. 3704)
  Candace M. Arthur (admitted pro hac vice)                               Amanda R. Steele (No. 5530)
  Brenda L. Funk (admitted pro hac vice)                                  Zachary Shapiro (No. 5103)
  Olga F. Peshko (admitted pro hac vice)                                  One Rodney Square
  767 Fifth Avenue                                                        920 N. King Street
  New York, New York 10153                                                Wilmington, Delaware 19801
  Telephone: (212) 310-8000                                               Telephone: (302) 651-7700
  Facsimile: (212) 310-8007                                               Facsimile: (302) 651-7701

  Attorneys for the Debtors                                               Attorneys for the Debtors
  and Debtors in Possession                                               and Debtors in Possession




  1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as applicable,
    are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development Company, Inc. (3020); Insys Manufacturing,
    LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT 355, LLC (0155). The Debtors’ mailing address is 410 S.
    Benson Lane, Chandler, Arizona 85224.




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                      1/176
12/18/2019                                          insy-ex992_7.htm
                   Case 1:16-cr-10343-ADB Document 1064-5      Filed 12/18/19 Page 3 of 177

                                                        TABLE OF CONTENTS


  I.         INTRODUCTION AND EXECUTIVE SUMMARY4
              1.1  Background and the Debtors’ Approach to these Chapter 11 Cases4
             1.2       Debtors’ Anticipated Assets as of the Effective Date5
             1.3       Unsecured Claims against the Debtors’ Estates and Plan Classification6
             1.4       Plan Negotiations, General Terms and Table of Summary Plan Treatment8
             1.5       Confirmation under Section 1129(b)20

  II.        INTRODUCTION TO THE DISCLOSURE STATEMENT AND PLAN VOTING
             AND SOLICITATION PROCEDURES21
              2.1  Purpose of the Disclosure Statement21
             2.2       Disclosure Statement Enclosures21
             2.3       Voting Procedures and Requirements22
             2.4       Voting Deadline and Solicitation Agent.22
             2.5       Parties Entitled to Vote.23
             2.6       Voting Procedures.23
             2.7       Confirmation Hearing and Objection Deadline24

  III.       OVERVIEW OF THE DEBTORS26
             3.1   The Debtors’ Business and Employees26
             3.2       The Debtors’ Corporate Structure27
             3.3       The Debtors’ Capital Structure27
             3.4       The Debtors’ Liquidity28

  IV.        KEY EVENTS LEADING TO THE COMMENCEMENT OF THE CHAPTER 11
             CASES29
             4.1   Opioid Investigations and Litigation29
             4.2       Other Litigation and Claims35
             4.3       Market Conditions and Decline in Business36
             4.4       The Debtors’ Liquidity and Financial Resources36
             4.5       Debtors’ Efforts to Restructure37
             4.6       Changes in Management37
             4.7       The Debtors Commence Prepetition Marketing and Sale Process38

  V.         OVERVIEW OF THE DEBTORS’ CHAPTER 11 CASES40
             5.1   Commencement of the Chapter 11 Cases and First-Day Motions40

                                                                      -i-



https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm             2/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5 insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 4 of 177
             5.2   Appointment of Statutory Committee40
             5.3       Public Entities Committee Motion41
             5.4       Filings of Schedules of Assets and Liabilities and Statements of Financial Affairs42
             5.5       Claims Bar Dates and Noticing Procedures42
             5.6       Sales of Assets and Pursuit of Affirmative Claims44
             5.7       Creditor Discussions, Mediation and Plan Settlement53

  VI.        SUMMARY OF THE PLAN61
             6.1  Substantive Consolidation61
             6.2       Equitable Subordination under Bankruptcy Code 510(c)63
             6.3       Class Proofs of Claim64

  VII.       SUMMARY OF PLAN68
             7.1  Administrative Expense and Priority Claims68
             7.2       Classification of Claims and Interests70
             7.3       Treatment of Claims and Interests.72
             7.4       Means for Implementation.78
             7.5       Distributions.102
             7.6       Procedures for Disputed Claims.108
             7.7       Executory Contracts and Unexpired Leases.110
             7.8       Conditions Precedent to Confirmation of the Plan and the Occurrence of the Effective
                       Date.115
             7.9       Effect of Confirmation.116

  VIII.      CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN123
             8.1   Consequences to the Debtors124
             8.2       Consequences to Holders of Certain Claims126
             8.3       Tax Treatment of the Trusts and Holders of Beneficial Interests Therein128
             8.4       Withholding on Distributions and Information Reporting131

  IX.        RELEASE, INJUNCTION, EXCULPATION AND RELATED PROVISIONS133
             9.1   General133
             9.2       Releases133
             9.3       Injunction Related to Releases and Exculpation137
             9.4       Pre-Confirmation Injunctions and Stays137
             9.5       Injunction against Interference with Plan138

                                                                     -ii-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                           3/176
12/18/2019                                        insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5      Filed 12/18/19 Page 5 of 177
             9.6   Plan Injunction138
             9.7       Exculpation139
             9.8       Injunction Related to Releases and Exculpation140

  X.         CERTAIN RISK FACTORS TO BE CONSIDERED141
             10.1  Risks Associated with the Bankruptcy Process141
             10.2      Other Considerations, Risk Factors, and Disclaimers144

  XI.        CONFIRMATION OF THE PLAN147
             11.1  Requirements of Section 1129(a) of the Bankruptcy Code147

  XII.       ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
             PLAN152
             12.1  Alternative Plan of Liquidation or Reorganization152
             12.2      Liquidation Under Chapter 7 of the Bankruptcy Code152

  XIII.      CONCLUSION AND RECOMMENDATION153




                                                                     -iii-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm         4/176
12/18/2019                                          insy-ex992_7.htm
                   Case 1:16-cr-10343-ADB Document 1064-5      Filed 12/18/19 Page 6 of 177

                                                             DISCLAIMER

               THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT (THE
  “DISCLOSURE STATEMENT”) IS INCLUDED HEREIN FOR PURPOSES OF SOLICITING
  ACCEPTANCES OF THE DEBTORS’ SECOND AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION
  OF INSYS THERAPEUTICS, INC. AND ITS AFFILIATED DEBTORS, DATED AS OF NOVEMBER [•], 2019,
  (INCLUDING ALL EXHIBITS AND SCHEDULES THERETO AND AS MAY BE FURTHER AMENDED,
  MODIFIED, OR SUPPLEMENTED FROM TIME TO TIME, THE “PLAN”) AND MAY NOT BE RELIED
  UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON THE PLAN.2 A COPY
  OF THE PLAN IS ATTACHED HERETO AS EXHIBIT A. NO SOLICITATION OF VOTES TO ACCEPT
  THE PLAN MAY BE MADE EXCEPT PURSUANT TO SECTION 1125 OF THE BANKRUPTCY CODE.

              ALL CREDITORS ARE ADVISED AND ENCOURAGED TO READ THE DISCLOSURE
  STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE
  PLAN. ALL HOLDERS OF CLAIMS SHOULD CAREFULLY READ AND CONSIDER FULLY THE RISK
  FACTORS SET FORTH IN SECTION X (CERTAIN RISK FACTORS TO BE CONSIDERED) OF THIS
  DISCLOSURE STATEMENT BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. THE PLAN
  SUMMARIES AND STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN
  THEIR ENTIRETY BY REFERENCE TO THE PLAN AND THE EXHIBITS ATTACHED TO THE PLAN
  AND THIS DISCLOSURE STATEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE
  DESCRIPTIONS SET FORTH IN THIS DISCLOSURE STATEMENT AND THE TERMS OF THE
  PLAN, THE TERMS OF THE PLAN WILL GOVERN.

              THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
  SECTION 1125 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(b) AND NOT
  NECESSARILY IN ACCORDANCE WITH OTHER NON-BANKRUPTCY LAW.

               CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT,
  INCLUDING WITH RESPECT TO PROJECTED CREDITOR RECOVERIES AND OTHER FORWARD-
  LOOKING STATEMENTS, ARE BASED ON ESTIMATES AND ASSUMPTIONS. THERE CAN BE NO
  ASSURANCE     THAT  SUCH    STATEMENTS    WILL    BE   REFLECTIVE  OF  ACTUAL
  OUTCOMES.     FORWARD-LOOKING STATEMENTS ARE PROVIDED IN THIS DISCLOSURE
  STATEMENT PURSUANT TO THE SAFE HARBOR ESTABLISHED UNDER THE PRIVATE SECURITIES
  LITIGATION REFORM ACT OF 1995 AND SHOULD BE EVALUATED IN THE CONTEXT OF THE
  ESTIMATES, ASSUMPTIONS, UNCERTAINTIES, AND RISKS DESCRIBED HEREIN.

             AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND OTHER ACTIONS
  OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT WILL

  2 Unless otherwise expressly set forth herein, capitalized terms used but not otherwise defined herein shall have the same meanings
    ascribed to such terms in the Plan. The exhibits to this Disclosure Statement are incorporated as if fully set forth herein and are a part
    of this Disclosure Statement.




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                       5/176
12/18/2019                                   insy-ex992_7.htm
            Case 1:16-cr-10343-ADB Document 1064-5      Filed 12/18/19 Page 7 of 177
  NOT CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY,
  STIPULATION OR WAIVER, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT
  NEGOTIATIONS. THIS DISCLOSURE STATEMENT WILL NOT BE CONSTRUED TO BE CONCLUSIVE
  ADVICE ON THE TAX, SECURITIES, OR OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS
  OF CLAIMS AGAINST, OR INTERESTS IN, THE DEBTORS AND DEBTORS IN POSSESSION IN THESE
  CHAPTER 11 CASES.

              THE PLAN, THE PLAN SETTLEMENT, THE PLAN DOCUMENTS AND THE
  CONFIRMATION ORDER CONSTITUTE A GOOD FAITH COMPROMISE AND SETTLEMENT OF
  CLAIMS AND CONTROVERSIES BASED UPON THE UNIQUE CIRCUMSTANCES OF THESE
  CHAPTER 11 CASES AND NONE OF THE FOREGOING DOCUMENTS, NOR ANY MATERIALS USED
  IN FURTHERANCE OF SUCH DOCUMENTS (INCLUDING, BUT NOT LIMITED TO, THE DISCLOSURE
  STATEMENT, NOTES AND DRAFTS), MAY BE OFFERED INTO EVIDENCE, DEEMED AN
  ADMISSION, USED AS PRECEDENT, OR USED IN ANY CONTEXT WHATSOEVER BEYOND THE
  PURPOSES OF THE PLAN, IN ANY OTHER LITIGATION OR PROCEEDING EXCEPT AS NECESSARY
  TO ENFORCE THEIR TERMS BEFORE THE BANKRUPTCY COURT OR ANY OTHER COURT OF
  COMPETENT JURISDICTION. THE PLAN, THE PLAN SETTLEMENT, THE PLAN DOCUMENTS AND
  THE CONFIRMATION ORDER WILL BE BINDING AS TO THE MATTERS AND ISSUES DESCRIBED
  THEREIN, BUT WILL NOT BE BINDING WITH RESPECT TO SIMILAR MATTERS OR ISSUES THAT
  MIGHT ARISE IN ANY OTHER LITIGATION OR PROCEEDING IN WHICH THE DEBTORS ARE NOT
  A PARTY. ANY PERSON’S SUPPORT OF, OR POSITION OR ACTION TAKEN IN CONNECTION WITH,
  THE PLAN, THE PLAN SETTLEMENT, THE PLAN DOCUMENTS AND THE CONFIRMATION ORDER
  MAY DIFFER FROM ITS POSITION OR TESTIMONY IN ANY OTHER LITIGATION OR PROCEEDING
  IN WHICH THE DEBTORS ARE NOT A PARTY. FURTHER, AND AS ALL PARTIES TO THE
  MEDIATION AGREED, THE PLAN SETTLEMENT IS NOT INTENDED TO BE A BLUEPRINT FOR
  OTHER CHAPTER 11 CASES, NOR IS IT INTENDED TO BE USED AS PRECEDENT BY ANY PARTY.

              THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS
  OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN, AND THE DELIVERY OF
  THIS DISCLOSURE STATEMENT WILL NOT CREATE AN IMPLICATION THAT THERE HAS BEEN NO
  CHANGE IN THE INFORMATION STATED SINCE THE DATE HEREOF.


                                                                     -2-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm   6/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5      Filed 12/18/19 Page 8 of 177

                                               DEBTORS’ RECOMMENDATION

  THE DEBTORS SUPPORT CONFIRMATION OF THE PLAN AND URGE ALL HOLDERS OF
  CLAIMS ENTITLED TO VOTE ON THE PLAN TO VOTE TO ACCEPT THE PLAN. THE
  DEBTORS BELIEVE THAT THE PLAN PROVIDES THE HIGHEST AND BEST RECOVERY FOR
  ALL CREDITORS AND IS IN THE BEST INTERESTS OF CREDITORS.

                                  CREDITORS’ COMMITTEE’S RECOMMENDATION

  THE CREDITORS’ COMMITTEE SUPPORTS CONFIRMATION OF THE PLAN AND URGES ALL
  HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN TO VOTE TO ACCEPT THE
  PLAN. THE CREDITORS’ COMMITTEE BELIEVES THAT THE PLAN PROVIDES THE HIGHEST
  AND BEST RECOVERY FOR ALL UNSECURED CREDITORS AND IS IN THE BEST INTERESTS
  OF UNSECURED CREDITORS.

                                                      SETTLING CREDITORS

  THE PLAINTIFFS’ EXECUTIVE COMMITTEE FOR THE MULTI-DISTRICT                                 OPIOID
  LITIGATION (THE “MDL PEC”) [PARAGRAPH TO BE PROPOSED BY THE MDL PEC].

  THE OTHER SETTLING CREDITORS (LISTED ON EXHIBIT B HERETO) HAVE AGREED NOT
  TO OBJECT TO THE PLAN, THE TERMS OF WHICH WERE REACHED FOLLOWING
  EXTENSIVE DELIBERATION BETWEEN THE SETTLING CREDITORS, THE DEBTORS, THE
  CREDITORS’ COMMITTEE, THE MDL PEC AND THE STATES OF FLORIDA, MARYLAND, NEW
  JERSEY AND NEW YORK.


                                                                     -3-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm              7/176
12/18/2019                                       insy-ex992_7.htm
                Case 1:16-cr-10343-ADB Document 1064-5      Filed 12/18/19 Page 9 of 177
  I.         INTRODUCTION AND EXECUTIVE SUMMARY

                    This is the Disclosure Statement of Insys Therapeutics, Inc. (“Insys”); IC Operations, LLC;
  Insys Development Company, Inc.; Insys Manufacturing, LLC; Insys Pharma, Inc.; IPSC, LLC; and IPT 355,
  LLC as debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases
  (the “Chapter 11 Cases”) pending in the United States Bankruptcy Court for the District of Delaware (the
  “Bankruptcy Court”), filed pursuant to chapter 11 of title 11 of the United States Code (the “Bankruptcy
  Code”) and in connection with the Joint Chapter 11 Plan of Liquidation Proposed by Insys Therapeutics, Inc., et
  al., a copy of which is annexed to this Disclosure Statement as Exhibit A.

  SEE SECTION II (INTRODUCTION TO THE DISCLOSURE STATEMENT AND PLAN VOTING AND
  SOLICITATION PROCEDURES), BELOW, FOR INSTRUCTIONS ON VOTING ON THE PLAN.

             1.1       Background and the Debtors’ Approach to these Chapter 11 Cases

                    The Debtors commenced these Chapter 11 Cases with the goal of resolving their mounting and
  varied unliquidated litigation claims in a fair and efficient process, while providing the highest possible recovery
  to all of their creditors. To these ends, the Debtors initiated a three-step strategy to accomplish these goals:
  (i) maximizing the value of their enterprise through pursuing a sale of their assets and pursuing affirmative
  causes of action (see Section 5.6(a)—(b)); (ii) preserving funds by seeking a stay of burdensome and asset-
  consuming litigation (see Section 5.6(c)); and (iii) further preserving funds by limiting their time in chapter 11
  through estimation of categories of claims to facilitate confirmation of a plan and sooner distributions to
  creditors. The Debtors hoped and expected that this forward-looking strategy would bring creditors to the table
  and ultimately result in a more consensual process.

                    To that end, shortly after commencement of these Chapter 11 Cases, the Debtors began
  working with their creditors and, in particular, the Creditors’ Committee and certain States’ Attorneys General to
  implement a more consensual alternative to a formal estimation process with the goal of formulating a
  consensual chapter 11 plan. Following weeks of negotiations, a mediation facilitated by Judge Kevin Carey and
  a second, more limited mediation facilitated by Eric Green, as described below in more detail, the Debtors, the
  Creditors’ Committee, the SMT Group Participants,3 and certain key creditor constituencies reached a resolution
  on the framework of a consensual plan. The Plan attached to this Disclosure Statement is the result of those
  negotiations and settlements. Section 5.7 details how the Debtors achieved their objectives through working
  with the Debtors’ advisors, the Creditors’ Committee, and a number of interested parties in developing a Plan
  that maximizes recovery, is fair to all creditor groups, and best represents the interests of the Debtors’
  creditors. The United States Department of Justice (the “DOJ”) is not a Settling Creditor and may object to the
  Plan. The Plan will consolidate all of the Debtors, including for the purpose of implementing the Plan, for
  voting, for assessing whether Confirmation standards have been met, for calculating and making distributions
  under the Plan, and for filing post-Confirmation reports and paying quarterly fees to the U.S. Trustee. The key

  3 The SMT Group Participants include the MDL PEC and the States of New York, New Jersey, Maryland and Florida.


                                                                     -4-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                8/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5        insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 10 of 177
  components of the Debtors’ Plan – the claims against the Debtors, the assets available to satisfy those claims,
  and the mechanisms for distributing assets to creditors – are described below.

             1.2       Debtors’ Anticipated Assets as of the Effective Date

                   The Debtors anticipate having various assets on hand as of the Effective Date of the Plan, some
  of which will be unliquidated. These assets, and an estimated value thereof (which may be materially higher or
  lower), include:

                            •    cash on hand in a current estimated amount of $34 million;4

                            •    unliquidated business or operating assets (if any) that remain unsold as of the Effective
                                 Date (see Section 5.6) (estimated at negligible value);

                            •    royalty and other payments from the purchaser of SUBSYS® (“Subsys”) (estimated at
                                 approximately $60 million (nominal, and not net present, value) (see Section 5.6(a)
                                 (iii));

                            •    potential claims against certain insurance policies of the Debtors (estimated at between
                                 $0 to $56 million (see Section 5.6(b)); and

                            •    unliquidated litigation claims and causes of action against numerous parties for, among
                                 other things, breaches of fiduciary duty, the receipt of preference payments, and
                                 potential fraudulent (and other avoidable) transfers (see Section 5.6(b)(i), (iii), and
                                 (iv)) (recoveries for potential preference and fraudulent transfers are estimated at
                                 approximately $9 million; the Debtors have not estimated potential recoveries for
                                 other causes of action, including potential recovery of legal fees and expenses paid to
                                 or on behalf of former officers and directors of the Debtors).

                    The ability to liquidate and collect on the Debtors’ unliquidated assets is far from certain. The
  Debtors may not be able to sell their remaining business or operating assets and may instead incur additional
  expense to wind-down and dispose of those remaining business or operating assets. Similarly, the value of the
  royalties related to Subsys are uncertain. Moreover, in addition to the potential litigation risks inherent in
  reducing the Debtors’ litigation and insurance assets to judgment, there are significant risks associated with
  collecting on those judgements, if and when rendered in favor of the Debtors.

                    As a result of these various factors, it is impossible to place a precise value on the Debtors’
  anticipated assets as of the Effective Date. It is expected, however, that the Debtors’ assets will be insufficient,
  by a wide margin, to satisfy unsecured claims against the Debtors’ estates.

  4 This amount includes the professional fee escrow of $4 million, but is prior to the payment of administrative claims, priority claims
    and the costs of liquidation and wind-down of the Debtors’ estates, including taxes relating to implementation of the Plan and the
    costs of administering the two Trusts. The cost of administering the two Trusts, excluding recovery and wind-down expenses is
    estimated to total approximately $5.2 million.


                                                                     -5-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                   9/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5insy-ex992_7.htm
                                                                 Filed 12/18/19 Page 11 of 177
             1.3    Unsecured Claims against the Debtors’ Estates and Plan Classification

                    As described in further detail in Section 4.1, below, the Debtors face thousands of claims by
  public and private entities and individuals related, generally, to the Debtors’ business operations and the
  Debtors’ prior marketing and sales activities related to SUBSYS® (“Subsys”), their opioid product. The
  General Unsecured Claims against the Debtors, generally, fall into one of the following categories and have been
  classified under the Plan as follows:

       •     Class 3 Convenience Class Claims, which include any General Unsecured Claims asserted as liquidated
             or scheduled as neither contingent, disputed, nor unliquidated, in each case, in an amount no greater
             than $50,000. The Debtors estimate that Allowed Convenience Class Claims will not exceed $2 million
             in total;

       •     Class 4 Trade and Other Unsecured Claims, which include creditors’ claims for, generally, goods and
             services provided prepetition, employee indemnification, contract rejection damages and other General
             Unsecured Claims not otherwise categorized in Classes 5—9 described below;

       •     Class 5 Insurance Related Claims, which includes Claims by (1) health insurers, union health and
             welfare funds, and all other private providers of health care benefits, including providers of private
             employer sponsored self-insured health plans subject to the Employee Retirement Income Security Act
             of 1974 (the “ERISA Health Plan Claimants”), and including administrative service providers or
             agents on their behalf (collectively, the “Third Party Payors” or the “TPPs”) for fraud leading to the
             improper reimbursement and payment of prescription costs for Subsys, and (2) insurance rate payers
             (the “Insurance Ratepayers”) for the increase of insurance premium rates related to the Debtors’
             conduct;5

       •     Class 6 Hospital Claims and NAS Monitoring Claims, which include Claims held by hospitals, other
             than those operated by the United States Government (the “Hospitals”), and children with neonatal
             abstinence syndrome (“NAS Children”) for damages6 caused by the Debtors’ alleged role in the
             worsening opioid crisis;7

       •     Class 7 DOJ Claims, which include the DOJ Civil Claims and the DOJ Criminal Forfeiture Claim held
             by the United States Department of Justice (the “DOJ”). Class 7 also includes any Claim filed by the
             DOJ on behalf of Insys’ creditors seeking restitution. Such DOJ

  5 As part of the Plan Settlement, the Debtors and Creditors’ Committee agreed to allow Third Party Payors and Insurance Ratepayers
    to file class proofs of claim, each of which will be determined and administered pursuant to the class claim procedures as set forth in
    the Plan and the Plan Supplement.
  6 The NAS Children assert claims relating to damages arising out of personal injury, as described above, as well as damages arising out
    of the marketing, distribution, and sale of Subsys (not including those arising out of personal injury). Personal injury claims are
    addressed in Class 9.
  7 As part of the Plan Settlement, the Debtors and Creditors’ Committee agreed to allow certain Hospitals and NAS Children to file
    class proofs of claim, both of which will be determined and administered pursuant to the class claim procedures as set forth in the
    Plan and Plan Supplement. Under the Plan, all Hospital Claims and NAS Monitoring Claims, other than the Hospital Class Claim
    and the NAS Monitoring Class Claim, are Disallowed and expunged as duplicative of either the Hospital Class Claim or the NAS
    Monitoring Class Claim.


                                                                     -6-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                   10/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                       Filed 12/18/19 Page 12 of 177
             Restitution Claim will be Allowed in the amount filed or, if filed in an unliquidated amount, then in the
             amount subsequently liquidated by final order entered by the United States District Court for the District
             of Massachusetts; provided, however, that no DOJ Restitution Claim will be Allowed for Distribution
             purposes other than the DOJ Residual Restitution Claim, in an amount not to exceed $10 million;

       •     Class 8(a) State Claims and Class 8(b) Municipality/Tribe Claims, which include Claims held by the
             SMT Group Participants and all other States, Municipalities, and Native American Tribes (collectively,
             the “SMT Group”) for, among other things, consumer fraud, deceptive practices, false claims,
             negligence, violations of RICO, public nuisance and abatement (the “SMT Group Claims”); and

       •     Class 9 Personal Injury Claims, which include personal injury plaintiffs’ and similar claimants’ claims,
             including bodily injury claims of addicted individuals, the families of addicted individuals, and NAS
             Children (collectively, the “Personal Injury Claimants”), for, among other things, bodily injury,
             addiction, wrongful death and loss of consortium.

                    Some unsecured claims were raised in litigation before the Petition Date. Others have been
  asserted since. Following the Petition Date, additional lawsuits have been filed against the Debtors, certain of
  those with existing litigation have asserted additional theories of recovery against the Debtors, and additional
  parties have informed the Debtors of their intention to make claims by the appropriate Bar Date. In addition, the
  TPPs, Insurance Ratepayers, NAS Children, Hospitals, and, separately from the TPPs, the ERISA Health Plan
  Claimants, have each sought the authority to file class proofs of claim in these Chapter 11 Cases on behalf of the
  class representatives as well as each putative member of those classes.8 As further described in Section 1.4
  herein, the Plan will allow class proofs of claim to be filed by certain of the class representatives to expedite
  recovery and distribution.9

                     The Debtors submit that the Plan Classification scheme described above appropriately
  classifies creditors with similar claims and assists in the efficient administration of the Plan and the resolution of
  Claims within Classes.

                    The Debtors and Creditors’ Committee estimate that creditors have asserted (or will assert)
  over $16 billion in claims against Insys – again, far outstripping the Debtors’ assets available to satisfy such
  claims. The Debtors and Creditors’ Committee largely do not agree that the claims made against Insys should
  be allowed in the amounts asserted, but, based on the Debtors’ estimated value of such claims, the Debtors’
  Assets are insufficient to pay all of the

  8 See, respectively, D.I. 76, 486, 476, 404, and 610. As described more fully herein, the Settling Parties have agreed not to object to
    certain of these motions. Further, the ERISA Health Plan Claimants have agreed to withdraw their motion [D.I. 610].
  9 The terms and procedures governing administration of each of the Class Claims are set forth in either the Plan or the Plan
    Supplement.


                                                                     -7-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                  11/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 13 of 177
  Debtors’ creditors in full. Accordingly, the equity of Insys Therapeutics, Inc. is being cancelled under the Plan
  and will receive no value thereunder.10

             1.4       Plan Negotiations, General Terms and Table of Summary Plan Treatment

                    Since the Petition Date and appointment of the Creditors’ Committee in these Chapter 11
  Cases, the Debtors have been working steadily to develop a consensual chapter 11 plan (see Section
  5.7). During the month of August, and concluding on August 31, 2019, the Debtors, the Creditors’ Committee,
  and representatives of each of the creditor groups listed above (other than the DOJ, who had previously entered
  into a settlement agreement with the Debtors) participated in mediation.11 Through the August mediation and
  subsequent mediations, as later described herein, the Debtors have been able to reach consensus and settlement
  with the Creditors’ Committee, the SMT Group Participants, the MDL PEC and certain other creditors
  (collectively the “Settling Creditors”) with respect to the Plan. The Plan and the Distributions contained
  therein are based on various agreed upon “settlement claim amounts,” which represent the aggregate
  Claim amounts for certain classes of Claims that the Debtors, the Creditors’ Committee, the SMT Group
  Representatives and the other Settling Creditors believe are fair and appropriate, but only when combined
  with the distribution scheme and all other provisions contained in the Plan. The various parties have not
  agreed upon the fair and appropriate “Allowed” amount of any Claim, other than in connection with the
  distribution scheme and all other aspects of the Plan. The Plan contains, generally, the following terms:

       •     On the Effective Date, or as soon as practicably possible thereafter and subject to reserves for
             administrative and priority claims against the Debtors’ estates, all Assets of the Debtors will be
             transferred to one of two trusts for the benefit of the Debtors’ creditors;

       •     One such trust, the Victims Restitution Trust, will receive an assignment of the Debtors’ Products
             Liability Insurance Policies and any proceeds thereof for the benefit of (i) Class 9 – the Personal Injury
             Claimants and (ii) Class 8(a) – States and Class 8(b) – Municipalities and Native American Tribes;

       •     The second trust, the Insys Liquidation Trust, will receive an assignment of all other Assets of the
             Debtors and will be charged with winding down the Debtors, liquidating their Assets, and making
             distributions to the Debtors’ creditors, other than the Personal Injury Claimants, whose sole recovery
             will be from the Victims Restitution Trust;

  10 One shareholder, S. Yu, filed an objection to the Debtors’ initial Plan and Disclosure Statement filed on September 17, 2019 [D.I.
     719] (the “Yu Objection”). The Yu Objection challenges, among other things, the process by which Allowed Claims are determined
     and any presumption of validity afforded to claims that have or will be asserted against Insys. The Debtors and Ms. Yu have been
     unable to resolve the Yu Objection. The Debtors believe that Ms. Yu is asserting largely unsubstantiated legal theories to challenge
     the claims of creditors with the hope of obtaining a recovery for shareholders and the allegations contained in the Yu Objection are
     objections to confirmation rather than objections to the adequacy of the information in the Disclosure Statement.
  11 Following the filing of the original Disclosure Statement, the Debtors, Creditors’ Committee, and the SMT Group Participants
     undertook additional mediation on the limited issue of the Claims Analysis Protocol applicable to the Personal Injury Claimants.


                                                                     -8-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                     12/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5   insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 14 of 177
       •     The Debtors will make Distributions of 10% to holders of Allowed Convenience Class Claims (of
             $50,000 or less). The Debtors anticipate payments to holders of Allowed Convenience Class Claims
             will be in the range of $200,000 to $300,000;

       •     The Debtors will make Distributions from the Insys Liquidation Trust to Classes 4 through 8(b) based
             on the Plan Settlement, and taking into account the following settlement claim amounts:

                            o    Aggregate Trade and Other Unsecured Claims in Class 4 at the TUC Class Amount
                                 (not to exceed $50 million);12

                            o    Aggregate Insurance Related Claims in Class 5 of $258 million;

                            o    Aggregate Hospital Claims and NAS Monitoring Claims in Class 6 of $117 million;

                            o    Aggregate DOJ Claims in Class 7 at the DOJ Class Amount (not to exceed $28313
                                 million); and

                            o    Aggregate State Claims and Municipality/Tribe Claims in Class 8(a) and 8(b),
                                 collectively, of $597 million.

                     Based on the Debtors’ analyses and in consultation with the Creditors’ Committee (which itself
  conducted an independent and privileged analysis of certain of the claims listed above regarding the appropriate
  allocation of value in the exercise of its fiduciary duties) and various creditor constituencies and in the context of
  a settlement with the SMT Group and the other Settling Creditors, the Debtors and the Creditors’ Committee, in
  the exercise of their respective fiduciary duties, believe the allocations of value under the Plan based on the
  settlement claim amounts and distribution processes listed above, and the distribution process set forth therein
  are fair and in the best interests of the estates and their creditors.

       •     Pursuant to the Plan Settlement:

                       •    The first $38 million of Estate Distributable Value from the Insys Liquidation Trust will be
                            split 50% to the Debtors’ private creditors (other than Personal Injury Claimants) in
                            Classes 4, 5, and 6 and 50% to public creditors in Classes 7 and 8;14 and

  12 The Class Amount for Class 4 (Trade and Other Unsecured Claims), which the Debtors estimate will be less than $50 million, will
     be determined, if necessary, by the Liquidation Trustee and approved by the Bankruptcy Court within six (6) months of the Effective
     Date.
  13 The DOJ Civil Claim is Allowed at $243 million. The DOJ Forfeiture Claim, if filed, is capped at $30 million. The DOJ may file a
     claim for criminal restitution, the amount of which is currently unliquidated.
  14 Under the Plan, the Distributions to private creditors are defined as Category 1 Distributions and Distributions to public creditors are
     defined as Category 2 Distributions.


                                                                     -9-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                     13/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                        Filed 12/18/19 Page 15 of 177
                     • Distributions in excess of $38 million from the Insys Liquidation Trust will be split 17.5%
                         to private creditors (other than Personal Injury Claimants) and 82.5% to public creditors.

                       •    Pursuant to an agreement with the DOJ, the DOJ agreed to not receive a distribution on
                            account of its $243 million Allowed DOJ Civil Claim under the DOJ Stipulation until after
                            other Allowed, general unsecured, unsubordinated Claims receive a recovery in aggregate
                            equal to the amount of such Claims multiplied by four percent (4%). Under the Plan each
                            holder of an Allowed Non-PI General Unsecured Claim (except the Allowed DOJ Civil
                            Claim) benefits from this DOJ Distribution Reallocation up to the 4% threshold
                            amount. This represents a compromise in favor of the DOJ, as the threshold amount does
                            not take into account the allowed amount of Personal Injury Claims.

                       •    In addition to the benefit of the DOJ Distribution Reallocation, holders of Allowed Claims
                            in Classes 4, 5 and 6 will receive the first $2 million of the DOJ Distribution Reallocation
                            that would have otherwise been allocated to the SMT Group as a DOJ Distribution
                            Reallocation.

                       •    Certain members of the SMT Group will also receive an administrative Claim of $800,000
                            for their substantial contributions to these Chapter 11 Cases.

                       •    Finally, the Personal Injury Claimants in Class 9 will receive their Pro Rata share of 90%
                            of the proceeds (if any) of the Debtors’ Products Liability Insurance Proceeds, to the extent
                            recovered, subject to the terms of the Claims Analysis Protocol.

                       •    The SMT Group will receive the other 10% of the proceeds (if any) of the Debtors’
                            Products Liability Insurance Proceeds, to the extent recovered, and 100% of the proceeds,
                            if any, after the Personal Injury Claimants have been paid in full.

                       •    The Claims Analysis Protocol was negotiated and agreed to by representatives of the
                            Creditors’ Committee, the SMT Group and certain Personal Injury Claimants after a
                            second mediation approved by the Court and conducted with Eric Green as the mediator.

       •     To conserve estate and trust resources, and to provide for allocations to creditors within Classes 5, 6 and
             8, the Debtors are:

                            o    Providing after the Effective Date, for a limited time and with a cap on fees, the
                                 services of an ILT Claims Arbiter to determine certain disputes among the Hospitals,
                                 TPPs, ERISA Health Plan Claimants, Insurance Ratepayers, and NAS Children –
                                 saving the Debtors’ Estates the expense of litigating such disputes and claim
                                 objections in the Chapter 11 Cases.


                                                                     -10-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                  14/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5   insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 16 of 177
                         o Providing for claim allocation and distribution procedures in (1) Class 5, with respect
                             to the Third Party Payor Claims and the Insurance Ratepayer Class Claims and (2) in
                             Class 6, with respect to the Hospital Class Claim and the NAS Monitoring Class
                             Claim;15 and

                            o    Providing, at the election of the SMT Group, that the Pro Rata share of Distributions
                                 made in respect of Claims in Class 8 shall be determined by either (i) Class 8
                                 distribution procedures, if any, filed with the Plan Supplement, (ii) the agreement of
                                 representatives of holders of SMT Group Claims if any such agreement is reached
                                 within twelve (12) months of the Effective Date and approved by the Bankruptcy
                                 Court, or (iii) such later date as extended by agreement of the SMT Representatives on
                                 the ILT Board prior to the expiration of the twelve (12) month period in Section 4.8(c)
                                 (i) of the Plan, with the expense of such process deducted from Estate Distributable
                                 Value attributable to Class 8.

       •     In addition, to conserve estate and trust resources, and to provide for allocations to creditors within
             Class 9, the Debtors are providing for a Claims Administrator and Claims Analysis Protocol to
             determine the Allowed Claim of each Personal Injury Claimant.

                    The following table (the “Treatment Table”) summarizes: (i) the treatment of Claims and
  Interests under the Plan; (ii) which Classes are impaired by the Plan; (iii) which Classes are entitled to vote on
  the Plan; and (iv) the estimated recoveries for holders of Claims and Interests based on the settlement claim
  amounts described herein. The table is qualified in its entirety by reference to the full text of the Plan. For a
  more detailed summary of the terms and provisions of the Plan, see Section 7.

                   Further, the estimated recoveries set forth in the Treatment Table are based upon settlement
  claim amounts and estimated recoveries on the Debtors’ unliquidated assets that could vary significantly. Many
  of these settlement claim amounts include claims which are in the preliminary stages of investigation and can
  only be estimated by using broad ranges. The resolution of these claims for distribution purposes, and the
  ultimate recoveries on unliquidated assets, could have a material effect on the estimated recoveries set forth in
  the Treatment Table. The Treatment Table below assumes Estate Distributable Value in a range of $60—$120
  million from the ILT and approximately $25.7 million from the VRT.

  15 The terms and procedures governing administration of each of the Class Claims are set forth in the Plan and the Plan Supplement.


                                                                     -11-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                15/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 17 of 177
         Type of
                                                                           Entitled Estimated Estimated
  Class  Claim or       Treatment                 Impairment
                                                                           to Vote Recovery Claims
         Interest
  None Administrative Except to the                Unimpaired                No        100%     $3.6
         Expense      extent that a                                       (Presumed            million
          Claims      holder of an                                        to Accept)
                      Allowed
                      Administrative
                      Expense
                      Claim (other
                      than            a
                      Professional
                      Fee      Claim)
                      agrees to a
                      different
                      treatment, the
                      holder of such
                      Allowed
                      Administrative
                      Expense
                      Claim      shall
                      receive,      on
                      account       of
                      such Allowed
                      Claim, Cash in
                      an      amount
                      equal to the
                      Allowed
                      amount        of
                      such      Claim
                      from         the
                      Claims
                      Reserve
                      within thirty
                      (30)       days
                      following the
                      later to occur
                      of (i) the
                      Effective Date
                      and (ii) the
                      date on which
                      such
                      Administrative
                      Expense
                      Claim      shall
                      become        an
                      Allowed
                      Claim.
  None Priority Tax Except to the                  Unimpaired                 No       100%   $700,000
          Claims      extent that a                                       (Presumed
                      holder of an                                        to Accept)
                      Allowed
                      Priority Tax
                      Claim agrees
                      to a different
                      treatment, on
                      the Effective
                      Date or as
                      soon thereafter
                      as             is
                      reasonably
https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                       16/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 18 of 177
                        practicable,
                        the holder of
                        such Allowed
                        Priority Tax
                        Claim       shall
                        receive,       on
                        account        of
                        such Allowed
                        Priority Tax
                        Claim, either
                        Cash in an
                        amount equal
                        to the Allowed
                        amount         of
                        such      Claim
                        from          the
                        Claims
                        Reserve        or
                        such       other
                        treatment as
                        may      satisfy
                        section
                        1129(a)(9) of
                        the
                        Bankruptcy
                        Code.
  Class      Secured    The       legal,           Unimpaired                 No       100%   N/A
    1        Claims     equitable, and                                    (Presumed
                        contractual                                       to Accept)
                        rights of the
                        holders        of
                        Secured
                        Claims        are
                        unaltered by
                        the
                        Plan. Except
                        to the extent
                        that a holder
                        of an Allowed
                        Secured Claim
                        agrees         to
                        different
                        treatment, on
                        the Effective
                        Date or as
                        soon           as
                        reasonably
                        practicable
                        thereafter,
                        each holder of
                        an     Allowed
                        Secured Claim
                        shall receive,
                        on account of
                        such Allowed
                        Claim,         (i)
                        payment        in
                        full in Cash in
                        accordance
                        with section
                        506(a) of the
https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                 17/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 19 of 177
                        Bankruptcy
                        Code,       (ii)
                        reinstatement
                        pursuant      to
                        section 1124
                        of          the
                        Bankruptcy
                        Code, or (iii)
                        such      other
                        treatment as
                        may          be
                        necessary to
                        render     such
                        Claim
                        Unimpaired.

                                                                     -12-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          18/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 20 of 177
        Type of
                                                                           Entitled Estimated Estimated
  Class Claim or        Treatment                Impairment
                                                                           to Vote Recovery Claims
        Interest
  Class   Other     The       legal,             Unimpaired                   No       100%   $100,000
    2    Priority   equitable, and                                        (Presumed
         Claims     contractual                                           to Accept)
                    rights        of
                    holders       of
                    Other Priority
                    Claims       are
                    unaltered by
                    the
                    Plan. Except
                    to the extent
                    that a holder
                    of an Allowed
                    Other Priority
                    Claim agrees
                    to     different
                    treatment, on
                    the Effective
                    Date or as
                    soon          as
                    reasonably
                    practicable
                    thereafter,
                    each holder of
                    an     Allowed
                    Other Priority
                    Claim      shall
                    receive,      on
                    account       of
                    such Allowed
                    Claim,        (i)
                    payment       in
                    full in Cash or
                    (ii) such other
                    treatment
                    consistent
                    with         the
                    provisions of
                    section
                    1129(a)(9) of
                    the
                    Bankruptcy
                    Code.
  Class Convenience Except to the                  Impaired                  Yes       10%    $2 million
    3 Class Claims extent that a
                    holder of an
                    Allowed
                    Convenience
                    Class Claim
                    agrees        to
                    different
                    treatment, in
                    full and final
                    satisfaction,
                    settlement,
                    release, and
                    discharge of
                    an     Allowed
https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                        19/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 21 of 177
                      Convenience
                      Class Claim,
                      each holder an
                      Allowed
                      Convenience
                      Class Claim
                      shall receive
                      Available
                      Cash equal to
                      ten     percent
                      (10%) of such
                      holder’s
                      Allowed
                      Convenience
                      Class Claim
                      on or as soon
                      as reasonably
                      practicable
                      after the later
                      of (i) the
                      Effective Date
                      and (ii) the
                      date      upon
                      which     such
                      Convenience
                      Class Claim
                      becomes an
                      Allowed
                      Convenience
                      Class Claim.

                                                                     -13-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          20/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 22 of 177
         Type of
                                                                            Entitled Estimated Estimated
  Class Claim or        Treatment                  Impairment
                                                                            to Vote Recovery Claims
         Interest
  Class Trade and   Except to the                    Impaired                 Yes     5.6%—     $50
    4     Other     extent that a holder                                               8.2%    million
        Unsecured   of an Allowed
          Claims    Trade and Other
                    Unsecured Claim
                    agrees to different
                    treatment, in full
                    and             final
                    satisfaction,
                    settlement, release,
                    and discharge of an
                    Allowed Trade and
                    Other Unsecured
                    Claim, each such
                    holder          shall
                    receive, from the
                    Insys Liquidation
                    Trust, its Pro Rata
                    share of Estate
                    Distributable Value
                    attributable       to
                    Class 4, which
                    amount              is
                    calculated         by
                    multiplying       the
                    Category             1
                    Distributions      by
                    the Private Group
                    Plan Distribution
                    Percentage        for
                    Class 4; provided,
                    however, that no
                    holder     of      an
                    Allowed Trade and
                    Other Unsecured
                    Claim shall receive
                    a Distribution prior
                    to the TUC Class
                    Amount         Final
                    Determination and
                    any Distributions
                    allocated on behalf
                    of such a Claim
                    shall be held in a
                    disputed      claims
                    reserve until the
                    TUC            Class
                    Amount         Final
                    Determination.

                    Notwithstanding
                    anything to the
                    contrary, holders
                    of Allowed Class 4
                    Claims shall not
                    receive
                    Distributions,
                    collectively, in an
https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                        21/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 23 of 177
                    aggregate amount
                    that exceeds the
                    Plan Distribution
                    Percentage      for
                    Class 4 multiplied
                    by            total
                    Distributions    to
                    holders of Non-PI
                    General Unsecured
                    Claims.

                                                                     -14-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          22/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 24 of 177
         Type of
                                                                            Entitled Estimated Estimated
  Class Claim or      Treatment                    Impairment
                                                                            to Vote Recovery Claims
         Interest
  Class Insurance In      accordance                 Impaired                 Yes     5.6%—     $258
    5    Related with the Plan                                                         8.2%    million
          Claims Settlement         as
                  provided          in
                  Section 5.1 of the
                  Plan,     and     as
                  further described
                  and explained in
                  the      Disclosure
                  Statement, except
                  to the extent that a
                  holder     of     an
                  Allowed
                  Insurance Related
                  Claim agrees to
                  different
                  treatment, in full
                  and            final
                  satisfaction,
                  settlement,
                  release,        and
                  discharge of an
                  Allowed
                  Insurance Related
                  Claim, following
                  the determination
                  of the allocation
                  between ERISA
                  Health         Plan
                  Claims, all other
                  Third Party Payor
                  Claims,         and
                  Insurance
                  Ratepayer Claims
                  by the ILT Claims
                  Arbiter, the Insys
                  Liquidation Trust
                  shall distribute to
                  the holder of each
                  Allowed
                  Insurance Related
                  Claim          such
                  holder’s share of
                  Estate
                  Distributable
                  Value attributable
                  to Class 5, which
                  amount             is
                  calculated        by
                  multiplying      the
                  Category            1
                  Distributions by
                  the Private Group
                  Plan Distribution
                  Percentage       for
                  Class 5, and in
                  accordance with
                  the Third Party
https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                        23/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 25 of 177
                     Payor       Claim
                     Procedures     and
                     the      Insurance
                     Ratepayer
                     Procedures,     as
                     applicable.

                  Notwithstanding
                  anything to the
                  contrary, holders
                  of Allowed Class
                  5 Claims shall not
                  receive
                  Distributions,
                  collectively, in an
                  aggregate amount
                  that exceeds the
                  Plan Distribution
                  Percentage       for
                  Class 5 multiplied
                  by             total
                  Distributions to
                  holders of Non-PI
                  General
                  Unsecured
                  Claims.
  Class Hospital In       accordance                 Impaired                 Yes     5.6%—    $117
    6 Claims and with the Plan                                                         8.2%   million
         NAS      Settlement        as
       Monitoring provided          in
        Claims Section 5.1 of the
                  Plan,     and     as
                  further described
                  and explained in
                  the      Disclosure
                  Statement, except
                  to the extent that a
                  holder     of     an
                  Allowed Hospital
                  Claim or Allowed
                  NAS Monitoring
                  Claim agrees to
                  different
                  treatment, in full
                  and            final
                  satisfaction,
                  settlement,
                  release,        and
                  discharge of such
                  Allowed Hospital
                  Claim           and
                  Allowed        NAS
                  Monitoring
                  Claim, following
                  the determination
                  of the allocation
                  between Hospital
                  Claims and NAS
                  Monitoring
                  Claims by the ILT
                  Claims      Arbiter,
https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                     24/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 26 of 177
                     the           Insys
                     Liquidation Trust
                     shall distribute to
                     the holder of each
                     Allowed Hospital
                     Claim and each
                     Allowed       NAS
                     Monitoring Claim
                     such       holder’s
                     share of Estate
                     Distributable
                     Value attributable
                     to Class 6, which
                     amount             is
                     calculated        by
                     multiplying     the
                     Category            1
                     Distributions by
                     the Private Group
                     Plan Distribution
                     Percentage       for
                     Class 6, and in
                     accordance with
                     the Hospital Class
                     Procedures      and
                     the           NAS
                     Monitoring Class
                     Procedures,       as
                     applicable.

                     Notwithstanding
                     anything to the
                     contrary, holders
                     of Allowed Class
                     6 Claims shall not
                     receive
                     Distributions,
                     collectively, in an
                     aggregate amount
                     that exceeds the
                     Plan Distribution
                     Percentage       for
                     Class 6 multiplied
                     by             total
                     Distributions to
                     holders of Non-PI
                     General
                     Unsecured
                     Claims.

                                                                     -15-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          25/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 27 of 177

                                                                     -16-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          26/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 28 of 177
        Type of
         Claim                                                              Entitled Estimated Estimated
  Class                Treatment                   Impairment
           or                                                               to Vote Recovery Claims
        Interest
  Class DOJ The DOJ Claims are                       Impaired                 Yes     0.4%—     $283
    7 Claims Allowed            in    the                                              5.6%    million
                 amounts        of    the
                 Allowed DOJ Civil
                 Claim        and     the
                 Allowed             DOJ
                 Forfeiture Claim, and
                 any Allowed DOJ
                 Residual Restitution
                 Claim.       Any DOJ
                 Restitution       Claim
                 that was part of a
                 proof of claim filed
                 prior        to      the
                 Governmental Unit
                 and Native American
                 Tribes Bar Date will
                 be Allowed in such
                 filed amount, or, if
                 such filed proof of
                 claim      does      not
                 specify an amount
                 for       the       DOJ
                 Restitution       Claim,
                 then in the amount in
                 which       the     DOJ
                 Restitution Claim is
                 liquidated in a Final
                 Order          awarding
                 restitution entered by
                 United States District
                 Court for the District
                 of Massachusetts in
                 United States v. Insys
                 Pharma, Inc., Case
                 No.        19-cr-10191
                 (RWZ), and any
                 amounts distributed
                 in respect of a DOJ
                 Restitution       Claim
                 will be distributed as
                 restitution; provided,
                 however, that no
                 DOJ          Restitution
                 Claim        will      be
                 Allowed               for
                 Distribution purposes
                 other than the DOJ
                 Residual Restitution
                 Claim in an amount
                 not to exceed $10
                 million.        For the
                 avoidance of doubt,
                 the amount of all
                 Allowed DOJ Claims
                 under the Plan will

https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                        27/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 29 of 177
                  not exceed         $283
                  million.

                  Except to the extent
                  that the DOJ agrees
                  to              different
                  treatment, in full and
                  final      satisfaction,
                  settlement, release,
                  and discharge of the
                  Allowed             DOJ
                  Claims, the DOJ
                  shall receive, as
                  restitution         with
                  respect       to     any
                  Allowed DOJ Claim
                  (except the Allowed
                  DOJ         Restitution
                  Claim), from the
                  Insys       Liquidation
                  Trust     all      Estate
                  Distributable Value
                  attributable to Class
                  7, which amount is
                  calculated             by
                  multiplying           the
                  Category                2
                  Distributions by the
                  Public Group Plan
                  Distribution
                  Percentage;
                  provided, however,
                  that pursuant to the
                  DOJ          Settlement
                  Order, the DOJ will
                  receive                no
                  Distributions          on
                  account        of     the
                  Allowed DOJ Civil
                  Claim until the GUC
                  Recovery
                  Reallocation
                  Threshold has been
                  met.

                  Notwithstanding
                  anything     to    the
                  contrary, holders of
                  Allowed Class 7
                  Claims shall not
                  receive Distributions,
                  collectively, in an
                  aggregate      amount
                  that exceeds the Plan
                  Distribution
                  Percentage for Class
                  7 multiplied by total
                  Distributions       to
                  holders of Non-PI
                  General Unsecured
                  Claims.
https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          28/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 30 of 177
                                                                     -17-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          29/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 31 of 177
          Type of
                                                                             Entitled Estimated Estimated
  Class Claim or            Treatment                Impairment
                                                                             to Vote Recovery Claims
          Interest
  Class State Claims    Except to the                  Impaired                Yes    2.6%—      $597
  8(a) (Class 8(a))     extent     that      a                                         8.3%     million
   and       and        holder of a State
  Class Municipality/   Claim       or       a
  8(b) Tribe Claims     Municipality/Tribe
        (Class 8(b))    Claim agrees to
                        different treatment
                        or has been paid
                        for such Claim
                        prior     to      the
                        Effective Date, in
                        full and final
                        satisfaction,
                        settlement,
                        release,         and
                        discharge          of
                        Allowed        State
                        Claims           and
                        Allowed
                        Municipality/Tribe
                        Claims,            or,
                        pursuant to an
                        agreement reached
                        under        Section
                        4.8(c)(i) of the
                        Plan,            any
                        Municipality/Tribe
                        Claims, each such
                        holder          shall
                        receive,           as
                        restitution, from
                        the            Insys
                        Liquidation Trust
                        and the Victims
                        Restitution Trust,
                        as applicable, (i)
                        its Pro Rata share
                        (based          upon
                        Section 4.8(c) of
                        the     Plan)      of
                        (x)           Estate
                        Distributable
                        Value attributable
                        to Class 8(a) and
                        Class            8(b)
                        collectively, which
                        amount              is
                        calculated         by
                        multiplying       the
                        Category             2
                        Distributions by
                        the Public Group
                        Plan Distribution
                        Percentage        for
                        Class 8(a) and
                        Class            8(b)
                        collectively,     (y)
                        a ten percent
https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                         30/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 32 of 177
                       (10%) interest in
                       any       Products
                       Liability
                       Insurance
                       Proceeds,      and
                       (z) a one-hundred
                       percent    (100%)
                       interest in any
                       Excess Products
                       Liability
                       Insurance
                       Proceeds;
                       provided,
                       however, that no
                       Distributions
                       shall be made to
                       holders          of
                       Allowed       State
                       Claims           or
                       Allowed
                       Municipality/Tribe
                       Claims until the
                       Pro Rata share is
                       determined       in
                       accordance with
                       subsection      (c)
                       below; and (ii)
                       payment of an
                       Administrative
                       Expense Claim for
                       professional fees
                       for counsel to
                       holders of State
                       Claims         and
                       Municipality/Tribe
                       Claims in the
                       amount           of
                       $800,000.

                       Notwithstanding
                       anything to the
                       contrary, holders
                       of Allowed State
                       Claims          and
                       Allowed
                       Municipality/Tribe
                       Claims and, if
                       applicable, holders
                       of
                       Municipality/Tribe
                       Claims under an
                       agreement reached
                       pursuant         to
                       Section 4.8(c)(i)
                       of the Plan, shall
                       not         receive
                       Distributions,
                       collectively, in an
                       aggregate amount
                       that exceeds the
                       Plan Distribution
https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          31/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 33 of 177
                       Percentage      for
                       Class 8(a) and
                       Class         8(b),
                       collectively,
                       multiplied by total
                       Distributions    to
                       holders of Non-PI
                       General
                       Unsecured
                       Claims,       plus
                       amounts received
                       pursuant         to
                       Sections 4.8(a)(y)
                       and (z) of the
                       Plan.

                                                                     -18-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          32/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 34 of 177
        Type of
                                                                           Entitled Estimated Estimated
  Class Claim or              Treatment                Impairment
                                                                           to Vote Recovery Claims
        Interest
  Class Personal       In accordance with the            Impaired             Yes     0%—      N/A16
    9    Injury        Plan     Settlement       as                                   100%
         Claims        provided in Section 5.1
                       of the Plan, and as
                       further described and
                       explained        in      the
                       Disclosure Statement,
                       except to the extent that
                       a holder of an Allowed
                       Personal Injury Claim
                       agrees     to      different
                       treatment, in full and
                       final         satisfaction,
                       settlement, release, and
                       discharge of an Allowed
                       Personal Injury Claim,
                       each such holder shall
                       receive,      from       the
                       Victims         Restitution
                       Trust, its Pro Rata share
                       of ninety percent
                       (90%) of any Products
                       Liability        Insurance
                       Proceeds.

                   No holder of an
                   Allowed Personal Injury
                   Claim     will     receive
                   Distributions            of
                   Products         Liability
                   Insurance Proceeds in
                   excess of such holder’s
                   Allowed Personal Injury
                   Claim.
  Class 510(a)/(b) 510(a)/(b) Subordinated               Impaired             No      0%        N/A
   10 Subordinated Claims are subordinated
         Claims    pursuant to the Plan and
                   sections 510(a) and
                   510(b)        of       the
                   Bankruptcy
                   Code.          510(a)/(b)
                   Subordinated       Claims
                   shall     be      deemed
                   expunged, released, and
                   extinguished      without
                   further action by or
                   order of the Bankruptcy
                   Court, and shall be of no
                   further force or effect.
  Class  510(c)    510(c)      Subordinated              Impaired             No      0%        N/A
   11 Subordinated Claims are subordinated
         Claims    pursuant to the Plan and
                   section 510(c) of the
                   Bankruptcy
                   Code.               510(c)
                   Subordinated       Claims
                   shall     be      deemed
                   expunged, released, and
https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                       33/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 35 of 177
                       extinguished      without
                       further action by or
                       order of the Bankruptcy
                       Court, and shall be of no
                       further force or effect.
       Class 12         Intercompany Claims Holders                   of Impaired     No         0%          N/A
                                                 Intercompany Claims
                                                 shall not receive or
                                                 retain any property
                                                 under the Plan on
                                                 account      of    such
                                                 Claims. Intercompany
                                                 Claims shall be deemed
                                                 expunged, released, and
                                                 extinguished    without
                                                 further action by or
                                                 order of the Bankruptcy
                                                 Court, and shall be of
                                                 no further force or
                                                 effect.

  16 The Personal Injury Claims will be estimated and allowed by the VRT Claims Administrator and will recover solely from 90% of
     any Products Liability Insurance Proceeds. Accordingly, it is possible that Personal Injury Claimants will receive 0% if no proceeds
     are recovered from Products Liability Insurance Policies and 100% if there are sufficient proceeds of Products Liability Insurance
     Policies and the Allowed Personal Injury Claims are limited in amount.


                                                                     -19-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                 34/176
12/18/2019                                          insy-ex992_7.htm
                   Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 36 of 177
        Type of
         Claim                                                          Entitled Estimated Estimated
  Class            Treatment                   Impairment
           or                                                            to Vote Recovery Claims
        Interest
    Class 13     Equity Interests Holders of Equity Interests shall not Impaired     No       0%       N/A
                                  receive or retain any property under
                                  the Plan on account of such
                                  Interests. As of the Effective Date,
                                  Equity Interests shall be deemed
                                  surrendered,      cancelled,   and/or
                                  redeemed without further action by
                                  or order of the Bankruptcy Court, and
                                  shall be of no further force or
                                  effect. On or promptly after the
                                  Effective Date, the Liquidating
                                  Debtors and/or the Liquidating
                                  Trustee shall cause
                                  Insys Therapeutics, Inc. to issue the
                                  Parent Equity Interest to the Insys
                                  Liquidation Trust solely for purposes
                                  of     facilitating    the    orderly
                                  administration of the winding up and
                                  dissolution of the Debtors.

             1.5       Confirmation under Section 1129(b)

                     Pursuant to the provisions of the Bankruptcy Code, only those holders of claims or interests in
  classes that are impaired under a chapter 11 plan and that are not deemed to have rejected the plan are entitled to
  vote to accept or reject such proposed plan. Classes of claims or interests in which the holders of claims are
  unimpaired under a proposed plan are presumed to have accepted such proposed plan and are not entitled to vote
  to accept or reject the Plan. Classes of claims or interests in which the holders of claims receive no distribution
  under a proposed plan are deemed to have rejected such proposed plan and are not entitled to vote to accept or
  reject the Plan.

                     If a Class of Claims is deemed to reject the Plan or is entitled to vote on the Plan and does not
  vote to accept the Plan, the Debtors may (i) seek confirmation of the Plan under section 1129(b) of the
  Bankruptcy Code or (ii) amend or modify the Plan in accordance with the terms thereof and the Bankruptcy
  Code. If a controversy arises as to whether any Claims or Interests, or any class of Claims or Interests, are
  impaired, the Bankruptcy Court will, after notice and a hearing, resolve such controversy on or before the
  Confirmation Date. Section 1129(b) permits the confirmation of a chapter 11 plan notwithstanding the rejection
  of such plan by one or more impaired classes of claims or interests. Under section 1129(b), a plan may be
  confirmed by a bankruptcy court if it does not “discriminate unfairly” and is “fair and reasonable” with respect
  to each rejecting class. A more detailed description of the requirements for confirmation of a nonconsensual
  plan is set forth in Section 10.1(b) of this Disclosure Statement.

                                                                     -20-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               35/176
12/18/2019                                       insy-ex992_7.htm
                Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 37 of 177
  II.        INTRODUCTION TO THE DISCLOSURE STATEMENT AND PLAN VOTING AND
             SOLICITATION PROCEDURES

             2.1       Purpose of the Disclosure Statement

                    The purpose of the Disclosure Statement is to set forth information that (i) summarizes the Plan
  and alternatives to the Plan, (ii) advises holders of Claims and Interests of their rights under the Plan, (iii) assists
  creditors entitled to vote in making informed decisions as to whether they should vote to accept or reject the
  Plan, and (iv) assists the Bankruptcy Court in determining whether the Plan complies with the provisions of
  chapter 11 of the Bankruptcy Code and should be confirmed.

                    By order dated [__], 2019 [D.I. __] (the “Approval Order”), the Bankruptcy Court, among
  other things, approved this Disclosure Statement, finding that it contains “adequate information,” as that term is
  used in section 1125(a)(1) of the Bankruptcy Code, and authorized the Debtors to solicit votes on the
  Plan. However, the Bankruptcy Court has not ruled on the merits of the Plan. Creditors should carefully read
  the Disclosure Statement, in its entirety, before voting on the Plan. This Disclosure Statement and the attached
  Plan, including their respective exhibits, are the only materials creditors should use to determine whether to vote
  to accept or reject the Plan.

             2.2       Disclosure Statement Enclosures

                      (a)        Solicitation Packages. The Debtors will mail or cause to be mailed solicitation
             packages (the “Solicitation Packages”) containing the information described below no later than the
             date that is five (5) business days after entry of the Approval Order. The Solicitation Packages contain
             the following enclosures:

                            i.   If the recipient is in a Voting Class (as defined herein) and is entitled to vote on the
                                 Plan, (i) the Approval Order (without exhibits); (ii) the Proposed Plan; (iii) the
                                 Disclosure Statement; (iv) the Confirmation Hearing Notice; (v) a Ballot for such
                                 holder (customized as appropriate); and (vi) a postage-prepaid, pre-addressed return
                                 envelope, and

                            ii. If the recipient is in a Non‑Voting Class, or is not otherwise entitled to vote on the
                                 Plan, (i) the Confirmation Hearing Notice; (ii) the applicable Non‑Voting Status
                                 Notice; and (iii) the Opt Out Election Form.17

  17 “Non-Voting Status Notices” means, collectively, (i) the form of notice applicable to holders of Claims and Interests in Class 1 and
     Class 2 (the “Non‑Voting Status Notice – Unimpaired Non-Voting”); (ii) the form of notice applicable to holders of Claims in
     Class 10, Class 12, and Class 13 (the “Non‑Voting Status Notice – General Impaired Non-Voting”) and (iii) the form of notice
     applicable to holders of Claims in Class 11 (the “Non‑Voting Status Notice – Class 11”), substantially in the forms attached as
     Exhibits 2-1, 2-2, and 2-3 to the Approval Order.


                                                                     -21-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                 36/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5insy-ex992_7.htm
                                                                 Filed 12/18/19 Page 38 of 177
             2.3    Voting Procedures and Requirements

                      (a)        Eligible Holders. A claimant who holds a Claim in a Voting Class, as of the Record
             Date, is entitled to vote on the Plan (an “Eligible Holder”) unless:

                            i.   As of the Voting Record Date (as defined below), the outstanding amount of such
                                 claimant’s Claim is not greater than zero ($0.00);

                            ii. As of the Voting Record Date, such claimant’s Claim has been disallowed, expunged,
                                disqualified, or suspended;

                            iii. Such claimant’s Claim is not scheduled in the Debtors’ Schedules, or is scheduled as
                                 contingent, unliquidated, or disputed, and such claimant has not timely filed a proof of
                                 claim in accordance with the Bar Date Order; or

                            iv. Such claimant’s Claim is subject to an objection or request for estimation as of the
                                Voting Record Date, subject to the procedures set forth in the Approval Order.

                    For the avoidance of doubt, because the Governmental and Native American Tribes Bar Date
  has not yet occurred, claimants holding Claims in Class 8 (SMT Group Claims), even if scheduled as contingent,
  unliquidated, or disputed, will be entitled to vote as set forth herein.

                     (b)        Voting Record Date. The record date for determining which creditors are entitled to
             vote on the Plan is November 25, 2019 (the “Voting Record Date”).

             2.4       Voting Deadline and Solicitation Agent.

                     (a)       The Debtors have engaged Epiq Corporate Restructuring LLC, as solicitation and
             voting agent (the “Solicitation Agent”), to assist in the transmission of voting materials and in the
             tabulation of votes with respect to the Plan. IN ORDER FOR YOUR VOTE TO BE COUNTED,
             YOUR VOTE MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT AT THE
             ADDRESS SET FORTH BELOW OR ELECTRONICALLY RECEIVED IN ACCORDANCE WITH
             THE INSTRUCTIONS SET FORTH ON THE BALLOT ON OR BEFORE 5:00 P.M. (PREVAILING
             PACIFIC TIME) ON JANUARY 6, 2020 (THE “VOTING DEADLINE”), UNLESS EXTENDED BY
             THE DEBTORS.

                    If a Ballot is damaged or lost, claimants may contact the Solicitation Agent to receive a
  replacement Ballot. Any Ballot that is executed and returned but which does not indicate a vote for acceptance
  or rejection of the Plan will not be counted. If claimants have any questions concerning the voting procedures,
  claimants may contact the Solicitation Agent at:

                                                                     -22-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                  37/176
12/18/2019         Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                        Filed 12/18/19 Page 39 of 177
                                                  Insys Therapeutics Inc.
                                                 Claims Processing Center
                                             c/o Epiq Corporate Restructuring
                                                  10300 SW Allen Blvd.
                                                   Beaverton, OR 97005
                   Email: tabulation@epiqglobal.com with a reference to “INSYS” in the subject line or
                                            Phone (Toll-Free): (855) 424-7683
                           Phone (if calling from outside the U.S. or Canada): (503) 520-4461

                 Copies of the Disclosure Statement are also available on the Solicitation Agent’s website (the
  “Case Website”), https://dm.epiq11.com/Insys.

             2.5       Parties Entitled to Vote.

                      (a)        Under the Bankruptcy Code, only holders of Claims or interests in “impaired” classes
             are entitled to vote on a plan. Under section 1124 of the Bankruptcy Code, a class of Claims or interests
             is deemed to be “impaired” under a plan unless: (i) the plan leaves unaltered the legal, equitable, and
             contractual rights to which such Claim or interest entitles the holder thereof; or (ii) notwithstanding any
             legal right to an accelerated payment of such Claim or interest, the plan cures all existing defaults (other
             than defaults resulting from the occurrence of events of bankruptcy) and reinstates the maturity of such
             claim or interest as it existed before the default.

                    If, however, the holder of an impaired claim or interest will not receive or retain any
  distribution under the plan on account of such claim or interest, the Bankruptcy Code deems such holder to have
  rejected the plan, and, accordingly, holders of such claims and interests do not actually vote on the plan. If a
  claim or interest is not impaired by the plan, the Bankruptcy Code deems the holder of such claim or interest to
  have accepted the plan and, accordingly, holders of such claims and interests are not entitled to vote on the Plan.

                  A vote may be disregarded if the Bankruptcy Court determines, pursuant to section 1126(e) of
  the Bankruptcy Code, that it was not solicited or procured in good faith or in accordance with the provisions of
  the Bankruptcy Code.

                      The Bankruptcy Code defines “acceptance” of a plan by a class of claims as acceptance by
  creditors in that class that hold at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number
  of the claims that cast ballots for acceptance or rejection of the plan. As set forth below, the Claims in Classes 3,
  4, 5, 6, 7, 8, and 9 are impaired and entitled to vote to accept or reject the Plan (the “Voting Classes”).

             2.6       Voting Procedures.

                      All Ballots must be signed by the holder of record of the Claim or such holder’s authorized
  signatory (or, if applicable, the Voting Representative of such holders) and comply with the procedures set forth
  in the Approval Order. As set forth in the Approval Order, unless otherwise ordered by the Bankruptcy Court,
  Ballots will not be counted if claimant fails to comply with the Solicitation and Voting Procedures, including by:
  (i) failing to indicate on the Ballot whether claimant votes to accept or reject the Plan; (ii) marking on the Ballot
  that claimant both

                                                                     -23-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                  38/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5         insy-ex992_7.htm
                                                                         Filed 12/18/19 Page 40 of 177
  accepts and rejects the Plan; (iii) returning your Ballot to the Solicitation Agent after the Voting Deadline;
  (iv) returning a Ballot that is illegible or that contains insufficient information to permit the identification of the
  claimant; (v) returning a Ballot that is not signed in accordance with the procedures set forth in the Approval
  Order, and for the avoidance of doubt, a Ballot submitted by the E-Ballot platform shall be deemed to bear an
  original signature; or (vi) transmitting a Ballot to the Solicitation Agent by a means not specifically permitted
  under the Solicitation and Voting Procedures as approved by the Approval Order.

                    To assist in the solicitation process, the Solicitation Agent is authorized, but is not required, to
  contact parties that submit incomplete or otherwise deficient Ballots to cure such deficiencies.

                   Under the Bankruptcy Code, for purposes of determining whether the requisite votes for
  acceptance have been received, only holders of Claims within the Voting Classes who actually vote will be
  counted. The failure of a holder to timely deliver a duly executed Ballot to the Solicitation Agent will be
  deemed to constitute an abstention by such holder with respect to voting on the Plan and such abstentions will
  not be counted as votes for or against the Plan.

                   If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a
  corporation, or another, acting in a fiduciary or representative capacity, such person should indicate such
  capacity when signing and, if requested, must submit proper evidence satisfactory to the Debtors of authority to
  so act. Authorized signatories should submit a separate Ballot for each Eligible Holder for whom they are
  voting.

              UNLESS THE BALLOT IS SUBMITTED TO THE SOLICITATION AGENT ON OR PRIOR
  TO THE VOTING DEADLINE, SUCH BALLOT WILL BE REJECTED AS INVALID AND WILL NOT BE
  COUNTED AS AN ACCEPTANCE OR REJECTION OF THE PLAN; PROVIDED, HOWEVER, THAT THE
  DEBTORS AND THE CREDITORS’ COMMITTEE RESERVE THE RIGHT, EACH IN THEIR SOLE
  DISCRETION, TO REQUEST THE BANKRUPTCY COURT TO ALLOW SUCH BALLOT TO BE
  COUNTED.

             2.7       Confirmation Hearing and Objection Deadline

                 (a)        The Confirmation Hearing. The hearing on confirmation of the Plan (the
  “Confirmation Hearing”) will be held before the Honorable Kevin Gross, United States Bankruptcy Judge, in
  Courtroom No. 3 of the United States Bankruptcy Court for the District of Delaware, 824 Market Street N.,
  Wilmington, Delaware, on January 16, 2020 at 9:00 a.m. (Prevailing Eastern Time), or as soon thereafter as
  counsel may be heard. The Confirmation Hearing may be adjourned from time to time by the Debtors or the
  Bankruptcy Court without further notice except for an announcement of the adjourned date made at the
  Confirmation Hearing or any subsequent adjourned confirmation hearing.

                    (b)        The Plan Objection Deadline. The Bankruptcy Court has directed that objections, if
  any, to confirmation of the Plan be filed on or before January 6, 2020 at 4:00 p.m. (Prevailing Eastern Time) (the
  “Plan Objection Deadline”). Any objection to confirmation of the Plan must be in writing, must conform to the
  Bankruptcy Rules, must set forth the name of the objector, the nature and amount of the Claims held or asserted
  by the objector against the Estates,

                                                                     -24-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                  39/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 41 of 177
  the basis for the objection and the specific grounds therefore, and must be filed with the Bankruptcy Court, with
  a copy to the chambers of the Honorable Kevin Gross, together with proof of service thereof, and served upon
  the following parties (by regular or electronic mail), including such other parties as the Bankruptcy Court may
  order:

   Counsel to the Debtors                                  Office of the U.S. Trustee
   Weil, Gotshal & Manges LLP                              Office of the U.S. Trustee for the District of Delaware
   767 Fifth Avenue                                        844 King Street, Suite 2207
   New York, New York 10153                                Wilmington, Delaware 19899
   Attn:Gary T. Holtzer                                    Attn:Jane Leamy, Esq.
          Ronit J. Berkovich                               Counsel to the Creditors’ Committee
          Candace M. Arthur                                Akin Gump Strauss Hauer & Feld LLP
          Brenda L. Funk                                   One Bryant Park
          Olga F. Peshko                                   New York, New York 10036
                                                           Attn: Arik Preis
                                                                  Mitchell Hurley
                                                                  Edan Lisovicz
   Co-Counsel to the Debtors                               Co-Counsel to the Creditors’ Committee
   Richards, Layton & Finger, P.A.                         Bayard, P.A.
   920 N. King Street                                      600 N. King Street, Suite 400
   Wilmington, Delaware 19801                              Wilmington, Delaware 19801
   Attn:Paul N. Heath                                      Attn:Justin R. Alberto
          Zachary Shapiro                                         Erin R. Fay
                                                                  Daniel N. Brogan


             UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY FILED, IT MAY NOT BE
                           CONSIDERED BY THE BANKRUPTCY COURT.

                                                                     -25-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                  40/176
12/18/2019                                      insy-ex992_7.htm
               Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 42 of 177
  III.       OVERVIEW OF THE DEBTORS

             3.1       The Debtors’ Business and Employees

                    The Debtors were, as of the Petition Date, a specialty pharmaceutical company that developed
  and commercialized innovative drugs and novel drug delivery systems of therapeutic molecules that improved
  patients’ quality of life. The Debtors’ primary operations included research and development (including
  preclinical and clinical trials and studies), manufacturing, marketing, and sales in support of certain drugs and
  novel drug delivery systems for targeted therapies. Insys had two marketed products: Subsys, a proprietary
  sublingual fentanyl spray, and SYNDROS®, a proprietary, orally administered liquid formulation of dronabinol,
  described further below.

                     In addition, the Debtors were developing other differentiated product candidates, described
  below, by leveraging their capabilities in cannabinoid formulation and manufacturing and their proprietary
  sublingual and nasal spray drug delivery technology. The Debtors expected that these product candidates would
  offer solutions to patients with unmet needs.

                  Insys maintains its headquarters in Chandler, Arizona. The Debtors historically maintained
  two manufacturing facilities under operating lease agreements, which are both located in Round Rock,
  Texas. As of the Petition Date, the Debtors employed 155 full-time employees, including 48 manufacturing
  employees, 38 sales and marketing employees, 34 employees engaged in research and development, and 35
  employees in administration.

                    On August 9, 2019, the Debtors issued conditional notices pursuant to The Worker Adjustment
  and Retraining Notification Act (“WARN Notices”) to its employees required to receive WARN Notices, a
  group consisting of 98 of the Debtors’ then 128 full-time employees. The WARN Notices set forth the Debtors’
  expectations that the closure or layoff will be permanent and will take place on October 8, 2019, unless a buyer
  of the Debtors’ assets offers employment or the employee is asked to continue their employment with the Debtor
  beyond October 8, 2019, to assist with the wind down of the Debtors business or the transfer of Debtor assets to
  a buyer.

                  As of October 22, 2019, the Debtors employed 69 full-time employees, including 31
  manufacturing employees, 15 employees engaged in research and development and quality support, and 23
  employees in administration.

                    As discussed below, pending the closing of the Pharmbio Subsys Transaction (as later defined),
  the Debtors will have sold substantially all of their business assets during the Chapter 11 Cases.

                                                                     -26-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                            41/176
12/18/2019                                           insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5        Filed 12/18/19 Page 43 of 177
             3.2    The Debtors’ Corporate Structure


                                                               IPT 355, LLC

                                                         Insys Therapeutics, Inc.
                                                            Insys Pharma, Inc.
                                                                   Insys
                                                           Manufacturing, LLC
                                                           IC Operations, LLC
                                                               IPSC, LLC
                                                    Insys Development Company, Inc.




  There are seven Debtors in these Chapter 11 Cases: Insys, Insys Pharma, Inc., IC Operations, LLC, Insys
  Development Company, Inc., IPSC, LLC, IPT 355 LLC, and Insys Manufacturing, LLC. Insys is the direct
  parent of Insys Pharma, Inc., which is the direct parent of each of IC Operations, LLC, Insys Development
  Company, Inc., IPT 355 LLC, and IPSC, LLC. Insys Development Company, Inc. is the direct parent of Insys
  Manufacturing, LLC. Insys Therapeutics, Inc. was incorporated in Delaware in June 1990.


             3.3       The Debtors’ Capital Structure

                   Insys is a publicly traded company with its shares formerly listed on the NASDAQ Global
  Market LLC under the ticker symbol INSY. On June 24, 2019, a Form 25 relating to the delisting and
  deregistration under section 12(b) of the Act of Insys’s common stock was filed by The Nasdaq Stock Market
  LLC. Insys’s common stock trades on the OTC Pink Sheets Market.

                      (a)          Prepetition Equity Interests

                  Preferred Stock. As of March 31, 2019, Insys had 0 shares issued and outstanding and
  10,000,000 shares authorized of preferred stock.

                      Common Stock. Insys had 74,569,163 shares of common stock outstanding at March 31, 2019.
  It is unlikely that holders of the Debtors’ common stock will receive any recovery on account of such securities.

                                                                     -27-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                            42/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 44 of 177
                    On October 29, 2017, the Board accepted the resignation of John Kapoor as a board
  member. As part of his resignation, Kapoor agreed to place his shares of Insys, which at such time represented
  approximately 59% of the outstanding shares of common stock of Insys, into an independent trust. Effective as
  of February 27, 2018, Insys entered into a voting trust agreement (the “Voting Trust Agreement”) with Kapoor
  (and certain of his beneficiaries) and an independent trustee, Bessemer Trust Company of Delaware, N.A. (the
  “Voting Trustee”), that provided for, among other things, the Voting Trustee to have control over voting
  decisions over the shares of Insys common stock beneficially owned by Kapoor and his beneficiaries (except
  under limited circumstances) (the “Kapoor Voting Trust”).

                    On October 11, 2019, the Voting Trustee filed a motion seeking relief from the automatic stay
  to terminate the Voting Trust Agreement and the Kapoor Voting Trust. See D.I. 738. As of the date hereof, the
  motion remains pending but the Debtors and the Voting Trustee are in discussions to consensually resolve the
  motion.

                      (b)          Funded Debt Obligations

                       As of the Petition Date, Insys had no outstanding funded debt obligations.

             3.4       The Debtors’ Liquidity

                    As of the Petition Date, Insys held approximately $37 million in cash and cash equivalents and
  investments. As of the date of this Disclosure Statement, the Debtors have approximately $46 million cash on
  hand, which includes the $4 million held in the Professional Fee Escrow Account, sale proceeds of $17 million
  from the sale of assets to Hikma, and sale proceeds of $12.3 million from the sale of assets to Chilion, but does
  not include any sale proceeds from the Pharmbio Transactions. Upon closing, the Pharmbio Transaction is
  expected to bring in an additional $1.2 million in sale proceeds. See Section 5.6 below for a further description
  of the Debtors’ asset sales.

                                                                     -28-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                            43/176
12/18/2019                                      insy-ex992_7.htm
               Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 45 of 177
  IV.        KEY EVENTS LEADING TO THE COMMENCEMENT OF THE CHAPTER 11 CASES

                   Several factors culminated in creating a critical situation that threatened the Debtors’ ability to
  continue to operate as a going concern.

                     The Debtors began marketing and selling SUBSYS® (“Subsys”), a proprietary sublingual
  fentanyl spray, in 2012, approximately 20 years into the proliferation of opioid use in the United States. As
  measured in morphine milligram equivalents, sales of Subsys were dwarfed by sales of other legal opioids,
  without even taking into account illegal opioid use. Since 1992, approximately 4 trillion morphine milligram
  equivalents of opioid drugs were sold in the United States and Insys sold approximately 1.9 billion of
  those. Though tiny in comparison, Insys was swept up in the mass tort litigation filed against opioid
  manufacturers and distributors, alike, in which plaintiffs claim all defendants are responsible for remediation and
  abatement of, and compensation for, the effects of the decades-old opioid crisis. In addition to the sweeping
  litigation against the opioid industry, as a whole, Insys, because of certain of its marketing and sales activities
  related to Subsys, was also subject to litigation by certain States’ Attorneys General, insurance companies,
  hospitals, and personal injury plaintiffs with respect to allegations unrelated to abatement of the generalized
  opioid crisis.

                     The cost of litigating and settling these claims was overwhelming and unsustainable. At the
  same time, the Debtors’ revenues declined significantly, while spending to advance their pipeline products
  continued to be a drain on liquidity. The Debtors’ revenues from Subsys declined rapidly as a result of, among
  other factors, the increased national scrutiny of prescription of opioids by healthcare professionals, the resulting
  high-profile political and legal actions taken against manufacturers and distributors of opioids, and specific news
  relating to certain of the Debtors’ former executives’ criminal activity, as described herein.

                    Prior to the Petition Date, Insys took significant steps to address past wrongdoing, and new
  management of the Debtors was, and continues to be, committed to engaging in marketing practices that strictly
  complied with federal and state laws and regulations, including implementing an overhaul of key personnel (as
  described below), and focusing extensively on instilling the highest respect for fundamentally sound values
  among all of its employees.

                   As a smaller company than some other opioid manufacturers, and with over 90% of its current
  revenue coming from the sale of a single opioid product, Insys could not withstand the concurrent negative
  impact of massive litigation costs and significant opioid revenue deterioration. These factors caused a
  substantial cash drain on the company. Notwithstanding the Debtors’ efforts to cut costs and pursue liquidity-
  enhancing transactions, they determined that pursuit of these Chapter 11 Cases was the only path to avoid
  running out of money and to maximize recoveries for their numerous stakeholders.

             4.1       Opioid Investigations and Litigation

                  Since 2013, the Debtors have faced an onslaught of investigative inquiries and litigation claims
  by both governmental and private parties in connection with Subsys, which claims continued to surge with the
  ongoing and heightened publicity surrounding the national opioid

                                                                     -29-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               44/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                       Filed 12/18/19 Page 46 of 177
  crisis. As of the Petition Date, one or more of the Debtors had been named in over one thousand lawsuits, and
  additional lawsuits have been filed since the Petition Date. Some of the litigation is common to opioid
  manufacturers in general, while other claims are based on particular alleged conduct of the Debtors or activities
  of the Debtors’ former executives, many of whom either pleaded guilty to or were convicted after trial of federal
  criminal activity relating to such activities. Many of these inquiries and lawsuits against the Debtors (and
  certain of their former employees, officers, and directors) have focused on the marketing of Subsys and issues
  related to potential violations of the Anti-Kickback Statute and the Food, Drug & Cosmetic Act and the Debtors’
  business unit created to secure prior authorizations required for insurance reimbursement of prescription costs
  for patients, known as the “Insys Reimbursement Center” or the patient services hub. Public and private parties
  allege, among other things, that this activity was illegal (and indeed, in some instances former employees have
  pleaded guilty) and that it led to improper use of, and reimbursement for, Subsys.

                      (a)          U.S. Government Investigations and U.S. and State Qui Tam Litigation

                   Beginning in late 2013, the Debtors began receiving subpoenas and other requests for
  information relating to their sales and marketing of Subsys and the Insys Reimbursement Center from various
  government entities. The Debtors cooperated with these investigations and produced a substantial number of
  documents in response thereto.

                    Between August 2013 and October 2016, certain individuals (the “Qui Tam Plaintiffs”) filed
  actions against Insys related to the company’s marketing and sales of Subsys pursuant to the qui tam provisions
  of the False Claims Act, 31 U.S.C. § 3730(b) (the “Qui Tam Actions”). The United States and the states of
  California, Colorado, Indiana, Minnesota, New York, North Carolina, and Virginia intervened in part and
  declined to intervene in part in certain of the Qui Tam Actions. The United States’ Complaint in Intervention,
  which was ordered unsealed on May 11, 2018, brings claims on behalf of the Office of Inspector General for the
  U.S. Department of Health and Human Services (the “HHS-OIG”), the Centers for Medicare & Medicaid
  Services (Medicare program), and the Defense Health Agency (TRICARE program) (the “DOJ Civil
  Action”). The Debtors’ continuing discussions with federal agencies with respect to the federal investigations
  culminated in a resolution on June 5, 2019, described further below. As part of such resolution, the DOJ agreed
  to move to dismiss the United States’ claims with prejudice in the Qui Tam Actions, excepting certain claims for
  attorneys’ fees and retaliation claims.

                   In addition to the DOJ Civil Action, the DOJ commenced criminal investigations against
  Debtors Insys Pharma, Inc. and Insys Therapeutics, Inc. (the “DOJ Criminal Actions,” and, together with the
  DOJ Civil Action, the “DOJ Actions”). Additionally, HHS-OIG considered a potential action to exclude Insys
  from participation in certain federal healthcare programs, such as Medicare and Medicaid (the “HHS-OIG
  Potential Action”).

                    After months of negotiations, on June 5, 2019, the Debtors, the DOJ and the HHS-OIG agreed
  to a global resolution of the DOJ Actions and the HHS-OIG Potential Action, and in connection therewith
  entered into several interrelated, interdependent agreements and related documents, including the DOJ Civil
  Settlement, the Plea Agreement and the CIA, each as described below.

                                                                     -30-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                            45/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5        insy-ex992_7.htm
                                                                        Filed 12/18/19 Page 47 of 177
                     To resolve the DOJ Civil Action, the United States and the Debtors entered into the Settlement
  Agreement (the “DOJ Prepetition Civil Settlement Agreement”), pursuant to which the Debtors agreed to a
  $195 million restitution payment, with $5 million of that paid within one day of the execution of the agreement,
  and the United States agreed to a release of certain civil claims against the Debtors. In connection therewith, the
  parties agreed to the terms of a stipulation to be executed after the Petition Date and filed with a motion for
  approval pursuant to Bankruptcy Rule 9019 in this Court (the “DOJ Stipulation”). Pursuant to the DOJ
  Stipulation, among other things, (i) the Debtors agreed that the United States will have a $243 million allowed
  unsecured claim in the Chapter 11 Cases (capped at a $195 million recovery, inclusive of the $5 million
  prepetition payment) as the sole remedy for restitution under the DOJ Prepetition Civil Settlement Agreement
  and the “Covered Conduct” (as defined in the DOJ Prepetition Civil Settlement Agreement) and for any breach
  by Insys of the DOJ Prepetition Civil Settlement Agreement (which breach would result in much higher claims
  under the terms of such agreement), (ii) the United States agreed that, contingent on certain conditions being
  met, there would be no successor liability if Subsys were sold pursuant to section 363 of the Bankruptcy Code,
  and (iii) both parties agreed to certain other releases. The Debtors filed a motion to approve the DOJ Stipulation
  with the Bankruptcy Court on June 10, 2019. The State of Florida filed an objection to the Debtors’ motion. See
  D.I. 200. The Creditors’ Committee did not file a formal objection, but instead engaged in significant discussion
  and negotiation with the Debtors and the DOJ regarding the DOJ Stipulation.

                    The parties subsequently reached a resolution of the objections to the Debtors’ motion to
  approve the DOJ Stipulation, which resolution was approved by order of the Bankruptcy Court on October 7,
  2019 [D.I. 707]. Pursuant to that resolution, the order approving the DOJ Stipulation was revised to provide that
  the DOJ would retain the $5 million paid to it before the Petition Date pursuant to the DOJ Prepetition Civil
  Settlement Agreement, but would not receive a distribution on account of its Allowed Claim under the DOJ
  Stipulation until after other Allowed, general unsecured, nonsubordinated Claims receive a recovery of four
  percent (4%) on account of such Claims.

                    To resolve the DOJ Criminal Actions, the United States Attorney for the District of
  Massachusetts entered into the Plea Agreement with Insys Pharma, Inc. (the “Plea Agreement”) and the related
  Deferred Prosecution Agreement with Insys Therapeutics, Inc. (the “DPA”). Pursuant to the Plea Agreement,
  Insys Pharma, Inc. pleaded guilty to five counts of mail fraud on June 7, 2019. As part of the resolution, the
  parties agreed to resolve claims against Insys Pharma, Inc., through its guilty plea to five counts of mail fraud
  and a recommended sentence for Insys Pharma, Inc. to pay a $2 million fine and $28 million in
  forfeiture. Pursuant to the Plea Agreement, the first payment totaling $5 million was due ten days after the
  criminal sentencing of Insys Pharma, Inc. on July 10, 2019; however, given, among other things, the pendency
  of the Chapter 11 Cases and the pending motion seeking approval of the DOJ Stipulation, Insys Pharma, Inc. did
  not make that payment. Pursuant to the DPA, among other things, the United States agreed to defer prosecution
  against Insys of its criminal mail fraud actions for a term of five years if Insys abides by the terms of the DPA,
  with Insys’s agreement that it is jointly and severally liable for the money owed by Insys Pharma, Inc. pursuant
  to the Plea Agreement, and with certain cooperation and compliance obligations.

                                                                     -31-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              46/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5         insy-ex992_7.htm
                                                                         Filed 12/18/19 Page 48 of 177
                    The Plea Agreement also provided that the United States would seek court authority to solicit
  criminal restitution requests from Insys’ potential criminal victims. The United States obtained that authority
  from the District of Massachusetts and has solicited and is evaluating the potential criminal restitution requests
  that it received. A hearing to consider any restitution request actually made by the United States on behalf of
  Insys’ potential criminal victims currently is scheduled to proceed on or after January 10, 2020, and the Debtors
  have reserved all of their rights to object to any restitution request made by the United States. The parties have
  agreed that the fine, forfeiture, and any restitution claim, if any, would be treated as an unsecured claim in the
  Chapter 11 Cases.

                    To resolve the HHS-OIG Potential Action, on June 5, 2019, Insys entered into a Corporate
  Integrity Agreement and Conditional Exclusion Release (“CIA”) with the HHS-OIG, under which, among other
  things, the Debtors agreed to establish and maintain for a period of five years an extensive program intended to
  promote compliance with the statutes, regulations, and written directives of Medicare, Medicaid, and all other
  federal health care programs, and with the statutes, regulations, and written directives of the FDA, and the HHS-
  OIG agreed not to exclude the Debtors from federal health care programs for the covered time period, if it
  complies with the terms of the agreement. Pursuant to the CIA, the Debtors are required to take a number of
  actions which include, among other things: (a) ceasing the marketing and promotion of Subsys within 90 days of
  the effective date of the CIA or the divestiture of Subsys, whichever occurs first, and (b) divesting Subsys and its
  buprenorphine candidate product to a bona fide independent third party, and ceasing all business activities
  related to opioids within 12 months of the effective date of the CIA.

                    In addition, on May 21, 2019, the HHS-OIG provided the Debtors with a letter (the “OIG Side
  Letter”), in which, among other things, the HHS-OIG acknowledged that Insys is likely to file for bankruptcy
  and stated that its general rule is that in an asset sale under section 363 of the Bankruptcy Code, a bona fide
  unrelated third party purchaser of assets is not subject to the obligations of the CIA. The HHS-OIG also
  committed in the OIG Side Letter to work expeditiously with any purchaser of the Debtors’ assets to make a
  determination about successor liability issues associated with the purchases stemming from the bankruptcy.18

                      (b)          State Attorneys General Investigations and Litigation

                    The Debtors have received information requests or subpoenas from at least fifteen states’
  offices of the attorney general (or similarly named and authorized office), which have ongoing investigations
  regarding the Debtors’ sales and marketing practices related to Subsys and the Insys Reimbursement Center (the
  “AG Investigations”). In addition, the Debtors received an administrative subpoena from the California
  Insurance Commissioner. As of the Petition Date, the Debtors were cooperating with each of those
  investigations, and settled with the states of Oregon, New Hampshire, Illinois, and Massachusetts before the
  Petition Date. As of the Petition Date, Insys was also a defendant in legal proceedings commenced by ten states’
  offices of the

  18 On August 13, 2019, the HHS-OIG provided the Debtors with a letter in which, among other things, the HHS-OIG agreed to extend
     a sixty-day extension of the deadlines contained in the CIA and represented that December 2, 2019, is the due date for the Debtors’
     report regarding implementation.


                                                                     -32-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                47/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5  insy-ex992_7.htm
                                                                Filed 12/18/19 Page 49 of 177
  attorney general (the “Attorney General Actions”). The Attorney General Actions are in various stages of
  litigation.

                      (c)          Municipality Litigation

                    Certain Debtors have been named, together with various other defendants, including opioid
  manufacturers, distributors, prescribers, pharmacies, and others, in opioid-related complaints by various
  counties, states, Native American tribes, and third-party payors in many state and federal courts in
  approximately 32 states. The Debtors are defendants in approximately 1,000 of these cases filed prepetition and
  similar parties have continued to file after the Petition Date (the “Municipal Actions”).

                   The majority of the Municipal Actions have been consolidated into Multidistrict Litigation No.
  2804 (the “MDL”) in the United States District Court for the Northern District of Ohio (the “MDL
  Court”). Most of the cases in the MDL are currently stayed while a limited number of cases were allowed to
  proceed. Specifically, the MDL Court ordered two litigation tracks of five total cases for accelerated discovery,
  motion practice, and bellwether trials, the first of which was scheduled to begin on October 21, 2019. Track 1
  comprises three cases brought by plaintiffs located in the Northern District of Ohio. Certain of the Debtors are
  named in those cases alongside approximately 23 Defendant Families.19 The Track 1 trial has been postponed
  because four of the Defendants settled on the eve of trial, and the trial date has not yet been set for the claims
  against the remaining Track 1 Defendants. Track 2 includes the claims of Cabell County Commission, West
  Virginia and City of Huntington, West Virginia.

                   In addition, approximately 200 Municipal Actions against various Debtors are pending outside
  of the MDL, mostly in state courts in Arizona, California, Connecticut, New York, Oklahoma, Pennsylvania,
  South Carolina, Texas, and Virginia. These cases are in various stages of motion practice and discovery and
  parties continued to file actions after the Petition Date.

                      (d)          Hospital and Insurance Ratepayer Litigation

                    On June 16, 2019, twenty-five individually named parties filed the Motion of the Class
  Claimants for Leave to File Class Proof of Claim [D.I. 76], seeking class action status on behalf of certain
  plaintiffs in the MDL that had filed putative class action lawsuits against Insys claiming that, as a result of the
  actions of Insys and others, all citizens of their states are paying higher insurance premiums. On
  August 7, 2019, four individually named parties filed the Motion by Hospital Class Action Claimants Pursuant
  to Bankr. P. 9014 and 7023 to Make Federal Rule of Civil Procedure 23 Applicable to These Proceedings and to
  Permit the Filing of a Class Proof of Claim [D.I. 404], seeking class action status on behalf of certain plaintiffs
  in the MDL that have filed lawsuits, including a putative class action lawsuit, claiming that they incurred unique
  losses as a result of the allegedly deceptive, false, and unfair marketing of prescription opioids by the Debtors
  and others.

  19 “Defendant Families” are groups of related corporate entity defendants.


                                                                     -33-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              48/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5   insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 50 of 177
                    (e)       Private Insurance Litigation

                    The Third Party Payor Class Claim includes currently pending claims brought by, or on behalf
  of, six insurance companies and two self-funded health care plans. These proceedings are in various stages of
  litigation. The claims brought by the Third Party Payors (the “TPPs”) allege that the Debtors are liable for
  payments and reimbursements for opioid prescriptions that the TPPs would not have been required to cover but
  for the Debtors’ misconduct. On August 20, 2019, Louisiana Health Services & Indemnity Company, d/b/a Blue
  Cross and Blue Shield of Louisiana, and HMO Louisiana, Inc. (“BCBSLA”) filed the Third Party Payor Class
  Action Claimants’ Motion to Apply Rule 23 of the Federal Rules of Civil Procedure to These Proceedings and to
  Permit the Filing of a Class Proof of Claim [D.I. 486] (the “TPP Class Claim Motion”), seeking approval by
  the Bankruptcy Court of BCBSLA’s use of a class action vehicle to assert the claims of all Third Party Payors in
  the aggregate. As described above, the Settling Parties have agreed not to object to the TPP Class Claim
  Motion. See Section 6.3 for a more detailed description of all motions for class claims filed in these Chapter 11
  Cases.

                     On September 16, 2019, Pioneer Telephone Cooperative, Inc. Employee Benefits Plan, Bios
  Companies, Inc. Welfare Plan, Pioneer Telephone Cooperative, Inc. as Plan Sponsor and Fiduciary of Pioneer
  Telephone Cooperative, Inc. Employee Benefits Plan, Bios Companies, Inc. as Plan Sponsor and Fiduciary of
  Bios Companies, Inc. Welfare Plan (the “ERISA Health Plan Claimants”) filed the Motion by ERISA Health
  Plan Class Action Claimants Pursuant to Fed. Bankr. P. 9014 and 7023 to Make Federal Rule of Civil
  Procedure 23 Applicable to These Proceedings and to Permit the Filing of a Class Proof of Claim [D.I. 610] (the
  “ERISA Health Plan Motion”), seeking approval by the Bankruptcy Court of class action status on behalf of
  the ERISA Health Plan Claimants and all other private employer sponsored self-insured health plans subject to
  the Employee Retirement Income Security Act of 1974 (“ERISA”), who are claiming that they incurred losses
  as a result of Insys’s allegedly deceptive, false, fraudulent, and unfair marketing, distribution, and sales practices
  regarding Subsys and alleging claims under (1) RICO (as defined herein) and state law equivalents and (2)
  ERISA. Pursuant to the settlement reached between the ERISA Health Plan Claimants, the TPPs, and the
  Debtors, the ERISA Health Plan Claimants will withdraw the ERISA Health Plan Motion.

                      (f)         Personal Injury Plaintiff Litigation

                     There are currently 27 personal injury lawsuits, including those that seek class action status,
  alleging a variety of claims, including negligent misrepresentation, failure to warn, wrongful death, loss of
  consortium, negligence, and fraud concerning the Debtors’ marketing and sale of Subsys. The Debtors and their
  product liability insurance carriers have received, in what the Debtors believe is a violation of the automatic stay,
  approximately 12 settlement demands related to additional personal injury claimants since the Petition Date. As
  of the date of this Disclosure Statement, approximately 94 proofs of claim have been filed in respect of
  approximately 64 individuals who claim to have been harmed by Subsys and the Debtors’ conduct.

                                                                     -34-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 49/176
12/18/2019                                        insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 51 of 177
             4.2    Other Litigation and Claims

                      (a)          Indemnity and Advancement Claims

                    The Debtors are parties to prepetition indemnity, separation, and undertaking or similar
  agreements with certain current and former executive officers and employees, and certain current and former
  members of the Insys Board of Directors (the “Board”), under which the Debtors agreed to advance certain
  expenses (including attorneys’ fees) incurred in connection with any legal proceeding related to their position, as
  well as indemnification for expenses actually and reasonably incurred in connection with the investigation,
  defense, settlement, or appeal of such a proceeding, subject to certain limitations set forth in the agreements or
  as otherwise may be applicable pursuant to other documents or agreements or governing law. Additionally,
  Insys’s bylaws provide for indemnification and advancement to directors and officers for proceedings related to
  their role as a director or officer, subject to modification by individual contracts with a director or officer, the
  execution of an undertaking by the indemnitee, if required by the Delaware General Corporation Law, or as
  otherwise permitted by the Delaware General Corporation Law.

                    These agreements became a drain on the Debtors’ liquidity prior to the Petition Date, in large
  part because a number of the Debtors’ former employees and executives were charged in criminal proceedings
  related to the investigations described in Section 4.1, supra. For example, the Debtors advanced not less than
  $12.1 million on behalf of John N. Kapoor (“Kapoor”), the Debtors’ founder and former President, CEO, and
  director, and not less than $6.7 million on behalf of Michael Babich, the Debtors’ former CEO, in connection
  with legal proceedings. A number of these former employees and executives have since pleaded guilty. In
  addition, on May 2, 2019, Kapoor and four other former employees were convicted on criminal racketeering
  charges in federal court in Boston. Kapoor is scheduled to be sentenced on January 10, 2020.

                    Insys and certain of its former officers also are defendants in three pending federal securities
  litigation proceedings in federal courts in Arizona and New York, including the class action suit Di Donato v.
  Insys Therapeutics, Inc., et al., Case No. CV-16-00302-PHX-NVW (D. Ariz.). The individual defendants have
  also made indemnification and advancement claims in connection with these proceedings. In addition, certain of
  the Debtors’ former officers and directors are defendants in three pending shareholder actions asserting
  derivative claims in Delaware and Arizona (together with any related shareholder derivative actions, the
  “Derivative Litigation”). Insys formed a Special Litigation Committee of its Board comprising independent
  and disinterested directors to investigate and evaluate the claims asserted and factual allegations in the
  Derivative Litigation. Further details regarding the Special Litigation Committee and its investigation of the
  claims asserted in the Derivative Litigation are set forth in Section 5.6(b) Derivative Claims Against Former
  Directors and Officers, infra.

                   The Debtors have paid millions of dollars under the various indemnification and advancement
  and related claims described above, and the former officers and directors (or their professionals) have asserted
  millions more in claims for unpaid costs and expenses allegedly incurred in connection with or related to the
  foregoing investigations and actions. Pursuant to contract, state or federal law, or other provision or agreement,
  the Debtors (or the Insys Liquidation Trust) may seek to claw back, avoid, or otherwise recover the amounts
  paid by the Debtors to or

                                                                     -35-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               50/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 52 of 177
  for the benefit of the Debtors’ former employees, officers, or directors. Additionally, through the Plan and
  pursuant to section 510(c) of the Bankruptcy Code, the Debtors may seek to subordinate the Claims filed or
  scheduled in the Chapter 11 Cases by such individuals or their professionals based on their asserted rights to
  indemnification, advancement, or payment of professional fees and expenses in connection with the foregoing
  investigations and actions. Any and all such Claims also are subject to objection in the normal course under the
  terms and provisions of the Plan and the Bankruptcy Code.

                    The Creditors’ Committee believes that the Debtors’ or the Insys Liquidation Trust’s ability to
  claw back, avoid, or otherwise recover any and all amounts paid as indemnification or otherwise under the
  prepetition agreements (or otherwise) may be broader than as stated above, and believes that these claims will be
  asserted by the Insys Liquidation Trust.

                      (b)          Other Investigations and Litigation

                   In addition to the Special Litigation Committee’s investigation of the claims in the Derivative
  Litigation, the Debtors currently are in the process of investigating and evaluating other claims that the Estates
  might have, including, but not limited to, additional potential clawback claims for indemnification payments and
  potential avoidance or other claims.

                   The Creditors’ Committee currently believes that the Debtors should not be expending Estate
  resources investigating or evaluating these claims, but instead should transfer these claims to the Insys
  Liquidation Trust.

             4.3       Market Conditions and Decline in Business

                    The Debtors’ revenues from Subsys sales, which at all relevant times made up at least 90% of
  their total revenue, experienced significant decline leading up to the Chapter 11 filing. Subsys, along with the
  TIRF class in which it is classified, has experienced a significant downward trend for the past several
  years. Specifically, based upon industry data available to the Debtors, since 2015, TIRF class prescriptions have
  declined approximately 75%. Subsys was declining at a faster rate than the overall market, potentially due to the
  negative publicity surrounding the company. Moreover, the Debtors believe that the nature of the pricing on
  their branded products such as Subsys and Syndros adversely affected their overall market share and the revenue
  generated from such branded products. This was compounded by the fact that pharmaceutical product pricing
  has recently received increased governmental and media attention. The Debtors believe that migration to lower-
  cost generics resulted from this increased attention and focus.

             4.4       The Debtors’ Liquidity and Financial Resources

                   The Debtors’ financial situation was also impacted by the Debtors spending on Research and
  Development (“R&D”) costs to advance their pipeline products (the “Pipeline Products”), which take years to
  develop before they bring in any revenue.

                    Further compounding the situation, the Debtors’ auditors informed the Debtors in connection
  with the filing of the 2018 10-K that, notwithstanding management’s efforts to reduce costs and the Debtors’
  bankers’ efforts to identify liquidity-enhancing transactions, they would not provide the Debtors with an
  unqualified going concern audit opinion for the Debtors’ Form 10-K

                                                                     -36-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             51/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5 insy-ex992_7.htm
                                                                 Filed 12/18/19 Page 53 of 177
  filed with the SEC in March 2019. The going concern qualification negatively affected the Debtors’ prepetition
  attempts to obtain funding.

             4.5       Debtors’ Efforts to Restructure

                   As a result of such events leading to a deterioration of the Debtors’ financial condition, the
  Debtors took certain actions to seek to ameliorate the situation. Specifically, the Debtors’ management team
  examined and implemented cost reduction initiatives to align operating expenses more closely with their reduced
  revenue. On July 12, 2018, the Debtors eliminated 45 positions through headcount reduction and role
  consolidation. The headcount reduction included 30 employees, the majority of which were sales and marketing
  employees, and represented approximately 9% of their workforce at the time. On and around November 1,
  2018, the Debtors eliminated an additional 48 positions through further headcount reduction and role
  consolidation. The headcount reduction included 36 employees, the majority of which were sales and marketing
  employees, and represented approximately 13% of the Debtors’ workforce at the time. On May 31, 2019, the
  Debtors eliminated an additional 8 positions that represented approximately 5% of the Debtors’ workforce at
  that time.

                   Furthermore, to enhance their liquidity position, on November 5, 2018, the Debtors announced
  a process to review strategic alternatives for their opioid-related assets, including Subsys, and engaged JMP
  Securities LLC (“JMP”) as their financial advisor to assist with this process. JMP engaged in an extensive
  marketing process for Subsys, which led to several offers. None of such offers, however, could be consummated
  quickly or provide sufficient near-term cash by themselves to enable the Debtors to “fund the gap” between their
  existing cash burn situation and the period in the future when they would expect to generate revenues.

                     As the extent of their funding gap became clearer, the Debtors also engaged Lazard Freres &
  Co. LLC (“Lazard”) in December 2018 to advise the Debtors on capital planning and the evaluation of strategic
  alternatives related to the Debtors’ opioid-related assets, as well as to explore other potential sale, financing, or
  partnership opportunities. Notwithstanding the broad mandate Lazard was given to find a transaction for any of
  the Debtors’ assets that could bring in sufficient liquidity to provide a long-term runway for the Debtors, the
  Debtors were unable to identify a transaction or group of transactions that would ensure the Debtors’ long-term
  survival.

                   Moreover, after determining that the offers they received were not likely, individually or
  combined, to enable them to avoid a chapter 11 filing, the Debtors decided that pursuing such transactions in a
  chapter 11 process would be most likely to maximize value. Accordingly, the Debtors did not consummate any
  such transactions, but have sought to sell such assets through the sales process (the “Sale Process”) in the
  Chapter 11 Cases. The Debtors’ postpetition sales process is detailed further in Section 5.6.

             4.6       Changes in Management

                    Since April of 2017, Insys has replaced all of the independent directors on its Board (half of
  whom were replaced in April of 2017), and several of its most senior management personnel. The Debtors also
  restructured and realigned their sales force and added additional new

                                                                     -37-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                52/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 54 of 177
  hires to the sales force, bringing additional experience with appropriate promotion of specialty pharmaceuticals
  to the company.

                     On October 29, 2017, the Board accepted the resignations of Kapoor and Patrick P. Fourteau,
  as board members. On April 15, 2019, the Debtors announced further leadership changes, including Andrew
  Long’s appointment as CEO, the appointment of a new CFO, Andrece Housley (who had been Insys’s Corporate
  Controller), and a new Chief Scientific Officer, Dr. Venkat Goskonda (who had been Insys’s Senior Vice
  President of Research and Development). On May 22, 2019, John A. McKenna Jr., who has over 20 years of
  restructuring experience, joined the Board as an independent director. John McKenna and Elizabeth Bohlen
  were chosen to serve on the Restructuring Committee of the Board, which committee was created on June 9,
  2019, in order to consider and evaluate various strategic alternatives, including but not limited to, the sale or
  divestiture or licensing of one or more of the Debtors’ assets and/or product lines, the possibility of the Debtors
  filing these Chapter 11 Cases, or other restructuring transactions or transactions to otherwise address the
  Debtors’ liquidity constraints, that may have been available to the debtors. Previously, on June 5, 2019, the
  Board accepted the resignations of two of its members, Steven Meyer and Pierre Lapalme, who were, prior to
  their resignations from the Board, the longest-serving Insys directors. In connection with Mr. Meyer’s
  resignation, the Board elected John McKenna to serve as a chair of the Audit Committee and chair of the Board,
  effective immediately following Mr. Meyer’s resignation.

                    As of the Petition Date, most of the Insys management team and the commercial organization,
  including the sales force, were new to the company since 2015, and the majority of the Debtors’ employees were
  new to the company since 2015. In addition, the members of the Board, consisting of John McKenna, Elizabeth
  Bohlen, Vaseem Mahboob, Trudy Vanhove, Rohit Vishnoi, and Andrew Long all joined the Board no earlier
  than May 2017.

                    On July 9, 2019, Mark Nance, Chief Legal Officer and General Counsel, announced his
  resignation, which was made effective on July 31, 2019. In connection with Mr. Nance’s resignation, Robert
  Schwimmer was announced as the Debtors’ new General Counsel. On October 23, 2019, Mr. Long informed the
  Debtors that he would be stepping down from the Board, his position as Chief Executive Officer, and from all
  other positions he holds with the Debtors, which resignation was made effective on November 8, 2019.

             4.7       The Debtors Commence Prepetition Marketing and Sale Process

                   As noted above, in November of 2018, the Debtors announced that they had commenced a
  process to review strategic alternatives for their opioid-related assets, including Subsys, and previously had
  engaged JMP to serve as their investment banker in connection therewith. To implement their sale strategy, the
  Debtors and JMP identified and contacted a broad array of parties that potentially could have the interest and
  ability to consummate a potential sale or license of rights with respect to Subsys (a “Subsys Transaction”) on
  terms acceptable to the Debtors.

                   In addition to a potential Subsys Transaction, in furtherance of their operational and financial
  goals, the Debtors continued to explore a comprehensive set of strategic alternatives to increase the Debtors’
  liquidity and maximize value for the Debtors and their stakeholders. In

                                                                     -38-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              53/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 55 of 177
  connection therewith, in December 2018, the Debtors engaged Lazard to, among other things, explore
  opportunities to engage in a strategic partnership or financing transaction with respect to some or all of the
  Debtors’ Pipeline Products. To implement their strategy, the Debtors and Lazard identified and contacted a
  broad array of parties that potentially could have the interest and ability to consummate transaction(s) with
  respect to some or all of the Pipeline Products on terms acceptable to the Debtors. In connection with the
  Debtors’ assessment of the possible need to file for chapter 11 protection, the marketing efforts with respect to a
  Subsys Transaction were transitioned to Lazard in April 2019 and JMP’s engagement was terminated in April
  2019.

                    Although the Debtors negotiated potential sale transactions with numerous counterparties, they
  ultimately determined it was prudent to file bankruptcy petitions under chapter 11 of the Bankruptcy Code
  before a stalking horse transaction could be fully negotiated and to continue the sale process in the Chapter 11
  Cases. The Debtors’ postpetition sales process is detailed further in Section 5.6.

                   For a more detailed description of the Debtors’ prepetition operations and the events leading up
  to the commencement of the Chapter 11 Cases, please consult the Declaration of Andrew G. Long in Support of
  Debtors’ Chapter 11 Petitions and First Day Relief [D.I. 11] (the “Long Declaration”), which is incorporated
  herein by reference.

                                                                     -39-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              54/176
12/18/2019                                       insy-ex992_7.htm
                Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 56 of 177
  V.          OVERVIEW OF THE DEBTORS’ CHAPTER 11 CASES

              5.1       Commencement of the Chapter 11 Cases and First-Day Motions

                   On the Petition Date, the Debtors commenced the Chapter 11 Cases in the Bankruptcy
  Court. As of the date hereof, the Debtors continue to manage their property as debtors in possession pursuant to
  sections 1107(a) and 1108 of the Bankruptcy Code.

                    Also on the Petition Date, the Debtors filed several motions seeking various relief from the
  Bankruptcy Court and authorizing the Debtors to maintain their operations in the ordinary course (collectively,
  the “First-Day Motions”). This relief was designed to ensure a seamless transition between the Debtors’
  prepetition and postpetition business operations, facilitate expedited Chapter 11 Cases, and minimize any
  disruptions to the Debtors’ operations to preserve value. A detailed description of the First-Day Motions is set
  forth in the Long Declaration. The Bankruptcy Court granted substantially all of the relief requested in the First-
  Day Motions and entered various orders authorizing the Debtors to, among other things:

         •    Continue paying employee wages and benefits20 [D.I. 231];

         •    Continue the use of the Debtors’ cash management system, bank accounts, and business forms [D.I.
              243];

         •    Continue insurance programs and the processing of workers’ compensation claims [D.I. 234];

         •    Continue the Debtors’ customer programs [D.I. 53];

         •    Pay certain prepetition taxes and assessments [D.I. 233];

         •    Pay certain prepetition obligations for critical vendors [D.I.. 238];

         •    Restrict certain transfers of equity interests in the Debtors [D.I. 235]; and

         •    Establish procedures for utility companies to request adequate assurance of payment and to prohibit
              utility companies from altering or discontinuing service [D.I. 237].

              5.2       Appointment of Statutory Committee

                     On July 20, 2019, the U.S. Trustee appointed the Creditors’ Committee, which currently
  consists of the following members:

  20 Multiple parties in interest, including the Creditors’ Committee, raised concerns and filed formal objections regarding the Debtors’
       request to make severance payments to certain employees. Following a hearing at which the Bankruptcy Court declined to grant that
       relief, the Debtors and the Creditors’ Committee, with the input of other objecting parties, arranged a process for careful evaluation
       of the Debtors’ proposed recipients of severance payments.


                                                                      -40-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                     55/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5  insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 57 of 177
       •     McKesson Corporation, Attn: Ben Carlsen, 1 John Henry Drive, Robbinsville, NJ 08691, Phone: 609-
             312-4665

       •     Infirmary Health Hospitals, Inc., Attn: Mark Nix, 5 Mobile Infirmary Circle, Mobile, AL 36607,
             Phone: 251-435-2400

       •     Louisiana Health Service & Indemnity Co. d/b/a Blue Cross and Blue Shield of Louisiana and
             HMO, LA, Inc., Attn: Allison Pham, 5525 Reitz Avenue (70809) P.O. Box 98029, Baton Rouge,
             Louisiana 70898-9029

       •     LifePoint Health, Inc., Attn: Jonah Fecteau, 330 Seven Springs Way, Brentwood, TN 37027, Phone:
             615-920-7647

       •     Deborah Fuller, administrator for Estate of Sarah Fuller, Attn: Richard Hollawell, Esq., 121
             Saratoga Lane, Woolwich Twp, NJ 08085, Phone: 215-498-8609, Fax: 856-467-5101

       •     Julie Key, Attn: Anne Andrews, Esq., Andrews & Thornton, 4701 Von Karman Avenue, Suite 300,
             Newport Beach, CA 92660, Phone: 949‑748‑1000, Fax: 949‑315-3540

       •     James Starling, Jr., Attn: Phillip Edwards, Esq., Murphy & Landon, 1011 Centre Road, Suite 210,
             Wilmington, DE 19805, Phone: 302-472-8102, Fax: 302-472-8135

       •     Angela Mistrulli-Cantone, Attn: S. Randall Hood, McGowan, Hood and Felder, LLC, 1539 Healthcare
             Drive, Rock Hill, SC 29732, Phone: 803‑327‑7828, Fax: 803-324-1483

       •     Lisa Mencucci, Attn: Zachary Mandell, Esq., Mandell, Boisclair & Mandell, Ltd, One Park Row,
             Providence, RI 02903, Phone: 401-273-8330, Fax: 401‑751‑7830

                    The Creditors’ Committee retained Akin Gump Strauss Hauer & Feld LLP as its attorneys,
  Province, Inc. as its financial advisor, and Bayard, P.A. as its Delaware counsel.

             5.3       Public Entities Committee Motion

                     On June 24, 2019, a group consisting of the City of Prescott, Arizona; the City of Surprise,
  Arizona; Carroll County, Maryland; and Henry County, Missouri (collectively, the “Public Entity Movants”)
  filed the Motion Seeking Appointment of Official Committee of Public Entities Pursuant to 11 U.S.C. §§ 1102(a)
  (2) & 105(a) [D.I. 134] (the “Public Entity Committee Motion”). The Public Entity Movants argued, based on
  their position that claims by public entities form the majority of the Debtors’ liabilities, that the Bankruptcy
  Court should direct the U.S. Trustee to appoint a second official committee in these Chapter 11 Cases to
  represent the interests of public entities. Around the same time, the Public Entity Movants sent a letter to the
  U.S. Trustee requesting that the U.S. Trustee reconstitute the Creditors’ Committee to include public
  entities. The U.S. Trustee filed a formal objection to the Public Entity Committee Motion [D.I. 265], asserting
  that in the U.S. Trustee’s view, public entities are not eligible to sit on official committees, and responded by
  letter to the Public Entity Movants declining to reconstitute the Creditors’ Committee.

                                                                     -41-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                            56/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                       Filed 12/18/19 Page 58 of 177
                     Recognizing the advantage to negotiations that would be provided by a centralized
  representative for public entities’ interests, but concerned about the costs a second official committee would
  impose on the Debtors’ already limited resources, the Debtors and the Creditors’ Committee engaged in
  extensive negotiations regarding a proposed resolution to the objections that the Debtors and the Creditors’
  Committee would have submitted to the Public Entity Committee Motion. On July 14, 2019, the Debtors, the
  Creditors’ Committee, and the Public Entity Movants jointly filed a proposed agreed order [D.I. 291] granting
  the Public Entity Committee Motion on a very limited basis (including limitations on scope, time, fee
  reimbursement, ability to be terminated, and ability to seek reinstatement), contingent on the agreement of at
  least one member of the Plaintiffs’ Executive Committee appointed in the MDL to sit on such a committee
  (thereby ensuring that the proposed committee would have the ability to speak for a significant cross-section of
  public entities in the upcoming negotiations). On July 19, 2019, the Plaintiffs’ Executive Committee in the
  MDL filed a response [D.I. 319] declining the invitation to sit on the proposed public entities committee on the
  terms proposed by the Debtors and the Creditors’ Committee, and the State of Maryland filed an objection to the
  agreed order [D.I. 321] asserting that a committee representing the interests of municipalities was unnecessary in
  light of the participation in these cases by states. In light of these responses, on July 23, 2019, the Creditors’
  Committee filed the Reply of the Official Committee of Unsecured Creditors to Various Objections Filed to the
  Proposed Form of Order with Regard to the Motion Seeking Appointment of Official Committee of Public
  Entities Pursuant to 11 U.S.C. §§ 1102(a)(2) & 105(a) [D.I. 332], objecting to appointment of a public entities’
  committee on terms other than those in the proposed agreed order.

                    At the hearing held on July 24, 2019, the Bankruptcy Court denied the Public Entities
  Committee Motion, finding that appointment of a second official committee was not warranted under the
  circumstances of these cases. As a show of goodwill, the Creditors’ Committee offered ex officio seats on the
  Creditors’ Committee to representatives of the Public Entity Movants, as well as to a second group of
  municipalities that had participated in the cases under separate counsel. Both groups accepted the Creditors’
  Committee’s offer, and now serve as ex officio members of the Creditors’ Committee and the members of each
  group are Settling Creditors.

             5.4       Filings of Schedules of Assets and Liabilities and Statements of Financial Affairs

                   On July 30, 2019, the Debtors filed their schedules of assets and liabilities, schedules of
  executory contracts an unexpired leases, and statements of financial affairs (collectively, the “Schedules”).

             5.5       Claims Bar Dates and Noticing Procedures

                    On July 15, 2019, the Bankruptcy Court entered an order [D.I. 294] (the “Bar Date Order”)
  establishing certain deadlines (collectively, the “Bar Dates”) and procedures for the filing of proofs of claim in
  the Chapter 11 Cases (each a “Proof of Claim”).

                                                                     -42-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             57/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 59 of 177
                     Specifically, the Bar Date Order established, among other things, the following deadlines for
  filing proofs of claim and requests for payment of certain Administrative Expense Claims:

       •     General Bar Date: September 16, 2019 at 5:00 p.m. (Prevailing Pacific Time) as the deadline for all
             creditors other than Governmental Units and Native American Tribes to file proofs of claim against the
             Debtors.

       •     Governmental and Native American Tribes Bar Date: December 9, 2019 at 5:00 p.m. (Prevailing
             Pacific Time) as the deadline for all Government Units (as defined in section 101(27) of the Bankruptcy
             Code) and Native American Tribes (us used herein, defined as any Native American, American Indian,
             or Alaska Native tribal entity that is recognized by the federal government of the United States of
             America and/or the Bureau of Indian Affairs, Department of the Interior) to file proofs of claim against
             the Debtors.21

       •     Administrative Expense Claims Bar Date: October 24, 2019 at 5:00 p.m. (Prevailing Pacific Time) as
             the deadline to file a request for payment of Administrative Expense Claims with respect to Claims
             arising after the Petition Date through and including September 9, 2019, excluding (a) Professional Fee
             Claims in the Chapter 11 Cases, and (b) Administrative Expense Claims arising in the ordinary court of
             business after the Petition Date. The Plan and Confirmation Order will establish the second applicable
             Administrative Expense Claims Bar Date.

                    In addition to establishing the various Bar Dates, the Bar Date Order approved a form of notice
  of the Bar Dates to be served on all traditional creditors in the Chapter 11 Cases (the “Bar Date Notice”).

                    Additionally, the Bar Date Order provided that the Debtors were to publish the notice of the
  Bar Dates (the “Publication Notice”) once in each of two (2) national and ten (10) local publications in the
  United States. The Debtors published the notice once in the national editions of The New York Times and USA
  Today, and once in the following local publications: Memphis Commercial Appeal, Indianapolis Star, Florida
  Times Union (Jacksonville), Las Vegas Review Journal Sun, Saginaw News, Arizona Republic, Dallas Morning
  News, Miami Herald, Los Angeles Times, and San Antonio Express News. The Bankruptcy Court included in the
  Bar Date Order its finding that the noticing procedures outlined therein, constituted adequate notice of the Bar
  Dates to creditors of the Debtors, including unknown creditors.

                   As of October 25, 2019, approximately 3,400 proofs of claim were filed in these Chapter 11
  Cases. Because the Government and Native American Tribes Bar Date has not passed, the Debtors anticipate
  proofs of claim will continue to be filed.

  21 The deadline for States to file Proofs of Claim has been extended by Court approved Stipulation to January 31, 2020. [D.I. •] Upon
     confirmation of the Plan, the States will be relieved of any obligation to file Proofs of Claim to be able to participate in Distributions
     under the Plan.


                                                                      -43-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                       58/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5   insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 60 of 177
             5.6    Sales of Assets and Pursuit of Affirmative Claims

                     The Debtors engaged in a robust pre- and post-petition marketing and sale process, resulting in
  the sale of certain of the Debtors’ assets. Further, the Debtors have been evaluating affirmative causes of action
  in order to bring further value to the Debtors’ Estate.

                      (a)          The Debtors’ Postpetition Marketing and Sale Process22

                   The postpetition phase of the Sale Process consisted of, among other things, the marketing of
  the Debtors’ assets related to each of (i) Subsys, (ii) Syndros, and other assets related to CBD, (iii) Epinephrine,
  (iv) Naloxone, (v) Buprenorphine (and collectively with assets related to Subsys, Syndros, CBD, Epinephrine,
  and Naloxone, the “Sale Assets”). The Debtors, in consultation with their advisors and the Creditors’
  Committee, developed procedures to govern various aspects of the postpetition Sale Process (the “Bidding
  Procedures”).

                       The Bankruptcy Court entered its order approving the Bidding Procedures on July 2, 2019 [D.I.
  56].

                     The Bidding Procedures were designed to provide the Debtors with flexibility to run the
  postpetition Sale Process in a manner that would maximize the value of their assets for their stakeholders. The
  Bidding Procedures allowed interested parties to submit bids for any individual Asset or combination of Sale
  Assets, subject to the terms and provisions of the Bidding Procedures. If, however, the Debtors determined that
  the bids for any of the Sale Assets would not provide sufficient value for such Sale Assets, the Debtors reserved
  the right not to sell such Sale Assets pursuant to the Bidding Procedures.

                            i.   Hikma Transaction

                    Pursuant to the Bidding Procedures, on August 5, 2019, Insys and Hikma Pharmaceuticals
  USA Inc. (“Hikma”) entered into an Asset Purchase Agreement (the “Hikma Asset Purchase Agreement”).
  Pursuant to the Hikma Asset Purchase Agreement, Insys agreed to sell, transfer and assign to Hikma, pursuant to
  section 363(b) of the Bankruptcy Code, Insys’s epinephrine 7mg and 8.5mg unit-dose nasal spray products and
  naloxone 8mg unit-dose nasal spray products (the “Hikma Products”) and certain equipment and liabilities
  primarily related to the Hikma Products (collectively, the “Hikma Purchased Assets”), in consideration for an
  amount in cash equal to $17,000,000, payable at the closing of the transaction (the “Hikma Transaction”). In
  addition, Hikma agreed to pay the cure costs for Purchased Contracts (as defined in the Hikma Asset Purchase
  Agreement) that are assumed and assigned to Hikma under the Hikma Asset Purchase Agreement, and assumed
  certain other specified liabilities.

  22 The descriptions of the Hikma Transaction, the Chilion Transaction, the BTcP Subsys Transaction, and the Pharmbio Subsys
     Transaction herein do not purport to be complete and are subject to, and qualified in their entirety by, the full text of the Hikma
     Asset Purchase Agreement, the Chilion Asset Purchase Agreement, the BTcP Subsys Asset Purchase Agreement, and the Pharmbio
     Asset Purchase Agreement (all as defined herein), and, where applicable, the Bankruptcy Court’s sale orders approving the same.


                                                                     -44-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                59/176
12/18/2019   Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                  Filed 12/18/19 Page 61 of 177
                 On August 22, 2019, the Bankruptcy Court entered an order approving the Hikma Purchase
  Agreement and the sale of the Hikma Purchased Assets to Hikma. The Hikma Transaction closed on August 29,
  2019.

                            ii. Chilion Transaction

                     In addition, pursuant to the Bidding Procedures, on August 6, 2019, Insys and Chilion Group
  Holdings US, Inc. entered into an Asset Purchase Agreement (the “Chilion Asset Purchase Agreement”).
  Pursuant to the Chilion Asset Purchase Agreement, the Debtors agreed to sell, transfer and assign to Chilion
  Group Holdings US, Inc., pursuant to section 363(b) of the Bankruptcy Code, Insys’s: (i) CBD formulations
  across current pre-clinical, clinical, third-party grants and investigator initiated study activities (including any
  future activities or indications), (ii) THC programs of Syndros oral dronabinol solution, and (iii) Buprenorphine
  products (collectively, the “Chilion Products”), and certain related equipment and other assets (collectively
  with the Chilion Products, the “Chilion Purchased Assets”), in consideration for an amount in cash equal to
  $12,200,000, payable at the closing of the transaction (the “Chilion Transaction”). On August 9, 2019, the
  Debtors filed the Notice of Adequate Assurance for Successful Bidder for Certain Assets Relating to CBD
  Formulations, Syndros, and Buprenorphine [D.I. 426] indicating that Chilion Group Manufacturing US, LLC
  (“Chilion”) had been designated as affiliate assignee of Chilion Group Holdings US, Inc. for the Chilion
  Purchased Assets, pursuant to the Chilion Asset Purchase Agreement. In addition, Chilion Group Holdings US,
  Inc. agreed to pay the cure costs for the Purchased Contracts (as defined in the Chilion Asset Purchase
  Agreement), including the lease for the Debtors’ Round Rock facility, that are assumed and assigned to Chilion
  under the Chilion Asset Purchase Agreement, and to assume certain other specified liabilities. Chilion also
  agreed to make offers of employment to certain of the Debtors’ employees. On August 23, 2019, the
  Bankruptcy Court entered an order approving the Chilion Asset Purchase Agreement and the sale of the Chilion
  Purchased Assets to Chilion.

                    On October 23, 2019, the Debtors and Chilion entered into Amendment No. 1 to the Chilion
  Asset Purchase Agreement (the “Amendment”), a copy of which has been filed with the Notice of Amendment
  to Asset Purchase Agreement for Certain Assets Relating to CBD Formulations, Syndros, and Buprenorphine,
  dated October 25, 2019 [D.I. 816]. The Amendment, which was negotiated in consultation with the Creditors’
  Committee, provides for, among other things: (a) Insys’s agreement to sell, transfer and assign to Chilion certain
  additional equipment and intellectual property, and lease agreement for the Debtors’ Ellis facility, in
  consideration for an additional $105,000 in cash that would be payable at the closing of the transaction; and (b)
  in consideration for the incremental costs and expenses and other burdens resulting from the deferral of the
  closing of the transaction as a result of delays in Chilion’s procurement of its financing for the consummation of
  the transaction, Chilion’s (i) payment to Insys of $856,797.26 in cash concurrently with the execution of the
  Amendment; (ii) payment at the closing of the transaction to the U.S. Food and Drug Administration, or to Insys
  as reimbursement, of an amount in cash equal to the aggregate amount of fees then payable pursuant to the
  Prescription Drug User Fee Act with respect to Syndros; (iii) reimbursement to Insys in cash at the closing of the
  transaction of any and all reasonable third-party costs and expenses up to $100,000 in the aggregate incurred by
  Insys following the execution of the Amendment in connection with the Debtors’ performance under the CIA;
  and (iv) reimbursement to Insys in cash at the closing of the transaction for any and all reasonable costs and
  expenses up to $200,000 in the aggregate incurred by Insys for certain

                                                                     -45-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               60/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5    insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 62 of 177
  professional services performed by the Debtors’ advisors. The Amendment also provides for certain other
  negotiated modifications to the scope of the equipment, intellectual property and contracts that comprise the
  Chilion Purchased Assets, the agreement of Insys and Chilion to use best efforts to cause the closing of the
  transaction to occur as soon as reasonably possible and no later than October 31, 2019. In addition, the
  Amendment provides that Insys and Chilion will enter into a Transition Services Agreement (the “TSA”).

                    The Chilion Transaction closed on October 31, 2019. On the same day, Insys and Chilion
  entered into the TSA, pursuant to which Insys agreed to make available to Chilion certain employees of the
  Debtors for the purpose of providing the services that were performed by such employees during the period prior
  to the closing of the Chilion Transaction in the ordinary course of (i) the Debtors’ business and (ii) each such
  employee’s scope of employment, and related to the Chilion Purchased Assets, to the extent the provision of
  such services is reasonably possible after the closing of the Chilion Transaction and to the extent such
  individuals remain employed by the Debtors, or as otherwise mutually agreed by the Insys and Chilion (the
  “Services”).

                    The TSA provides that, as consideration for the provision of the Services, Chilion will pay
  Insys or its designee(s) fees at Insys’s cost plus a seven and one-half percent (7.5%) mark-up. The term of the
  TSA commences on the date of the closing of the Chilion Transaction and continues through December 31,
  2019, unless terminated earlier or extended in accordance with the terms of the TSA.

                            iii. BTcP Subsys Transaction

                     Pursuant to the Bidding Procedures, on September 1, 2019, Insys and BTcP Pharma, LLC
  (“BTcP”) entered into an Asset Purchase Agreement (the “BTcP Subsys Asset Purchase Agreement”).
  Pursuant to the BTcP Subsys Asset Purchase Agreement, Insys agreed to sell, transfer and assign to BTcP,
  pursuant to section 363(b) of the Bankruptcy Code, all strengths, doses and formulations in the world (except for
  the Republic of Korea, Japan, China, Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar, Philippines,
  Singapore, Thailand, Timor-Leste, and Vietnam) of the Debtors’ Subsys (fentanyl sublingual spray) product (the
  “Subsys product”) and certain other related assets (the “BTcP Purchased Assets”), in consideration for (i) the
  assumption by BTcP of certain specified liabilities, including responsibility for all cure costs, and (ii) post-
  closing royalty payments payable by BTcP to Insys (or the Insys Liquidation Trust, as of the Effective Date)
  based on sales of the Subsys product, the Lazanda® (fentanyl nasal spray) (“Lazanda”) product of BTcP and its
  affiliates and any branded or generic equivalent fentanyl nasal spray, sublingual fentanyl spray, or any
  transmucosal immediate release fentanyl product (collectively, the “Combined Products”), for the period of
  time commencing on the closing date until the expiration of the last to expire orange book listed patent in respect
  of the Combined Products (the “BTcP Transaction”). Annual royalty payments to Insys will equal forty-five
  percent (45%) of the annual amount that equals (a) combined net sales generated from sales of the Combined
  Products, less (i) the cost of goods sold, (ii) legal defense, litigation, and any litigation settlement expenses that
  are exclusively related to the Subsys product, solely to the extent in respect of actions or events that occurred
  prior to the closing date, and (iii) expenses in respect of settlement of certain existing litigation, less (b) an
  expense allocation amount based on the actual amount of operational overhead expense, to the extent
  attributable to the Combined Products and subject to certain limitations.

                                                                     -46-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 61/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                       Filed 12/18/19 Page 63 of 177
                    The cash value of the annual royalty payments to Insys is subject to a variety of factors that are
  beyond the Debtors’ control and are extremely difficult to estimate. Nevertheless, under a probability-weighted
  forecast, the Debtors estimate that they (or the Insys Liquidation Trust, as of the Effective Date) will receive
  approximately $52 million of nominal royalty payments from BTcP on a pre-tax basis over a 15 year period
  (having an assumed net present value of $22 million based on a 12% discount rate), less any related expenses,
  including taxes, incurred by the Insys Liquidation Trust. See Section 8.1(b) herein for a discussion of certain
  potential U.S. federal income tax consequences on the transfer of the stream of royalty payments to the Insys
  Liquidation Trust and Section 8.3 for a description of the U.S. federal income tax considerations relating to the
  classification and taxation of the Insys Liquidation Trust. Projections of the annual royalty payments reflect a
  probability weighting of several scenarios based on a variety of assumptions, including the near-term decline and
  longer-term recovery of the TIRF market, Subsys and Lazanda market share, prescription price increases, cost
  allocation and inflation, and the impact of patent expirations, among other factors.

                    Further, prior to the second anniversary of the closing date, BTcP will pay to Insys (or the Insys
  Liquidation Trust, as of the Effective Date) an amount equal to the sum of: (x) the total of the closing date
  accounts receivable actually collected by BTcP and its affiliates, and (y) the value of all Subsys product
  inventory transferred to BTcP at closing that is actually sold by or on behalf of BTcP at Insys’s cost of
  acquisition of such inventory (together, the “Post-Closing Payments”), subject to negotiated reductions
  specified in the Subsys Asset Purchase Agreement. The Debtors estimate these amounts to total approximately
  $8.2 million. In addition, from the date of the BTcP Subsys Asset Purchase Agreement through September 30,
  2019, the Debtors agreed to pay as and when due any and all third-party costs and expenses resulting from an
  observation in a U.S. Food and Drug Administration (“FDA”) Form 483 letter relating to certain of the Debtors’
  Subsys products. Following September 30, 2019 until the second anniversary of the closing date, BTcP will pay
  such costs and expenses as and when due and will have the ability to offset the aggregate amount of such costs
  and expenses against any and all Post-Closing Payments due to Insys.

                  On September 19, 2019, the Bankruptcy Court entered an order approving the BTcP Asset
  Purchase Agreement and the sale of the BTcP Purchased Assets to BTcP. The BTcP Transaction closed on
  September 26, 2019.

                            iv. Pharmbio Subsys Transaction

                    Pursuant to the Bidding Procedures, on September 25, 2019, Insys and Pharmbio Korea, Inc.
  (“Pharmbio”) entered into an Asset Purchase Agreement (the “Pharmbio Subsys Asset Purchase
  Agreement”). Pursuant to the Pharmbio Subsys Asset Purchase Agreement, Insys agreed to sell, transfer and
  assign to Pharmbio, pursuant to section 363(b) of the Bankruptcy Code, specific intellectual property, records
  and certain other assets related to strengths, doses and formulations of the Subsys Product in the Republic of
  Korea, Japan, China, Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar, Philippines, Singapore, Thailand,
  Timor-Leste, and Vietnam), in consideration for an amount in cash equal to $1,200,000, payable at the closing of
  the transaction (the “Pharmbio Transaction”).

                                                                     -47-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               62/176
12/18/2019   Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                  Filed 12/18/19 Page 64 of 177
                 On October 16, 2019, the Bankruptcy Court entered an order approving the Pharmbio Asset
  Purchase Agreement and the sale of the Pharmbio Purchased Assets to Pharmbio.

                       The Debtors’ sale process with respect to their remaining assets is ongoing.

                      (b)          Affirmative and Potential Claims of the Estate

                   In addition to maximizing the value of the assets of the Debtors’ Estates through the sale
  process, the Debtors also have identified certain potential causes of action that the Estates might have.

                            i.   Derivative Claims Against Former Directors and Officers

                   On August 26, 2016, shareholders of Insys filed a derivative complaint regarding the
  Derivative Litigation (as amended, the “Complaint”) against John N. Kapoor, Patrick P. Fourteau, Pierre
  LaPalme, Steven Meyer, Theodore H. Stanley, Brian Tambi, and Michael L. Babich in the Court of Chancery of
  the State of Delaware, which action now is captioned In re Insys Therapeutics Inc. Derivative Litigation, Consol.
  C.A. No. 12696-VCL. On November 30, 2017, the Court of Chancery stayed that Derivative Litigation in light
  of the related Derivative Litigation pending in the United States District Court for the District of Arizona, and
  the United States’ criminal prosecution of certain defendants in the Derivative Litigation.

                    On March 6, 2018, and at a time when certain defendants under the Complaint were still on the
  board, Insys’s board of directors formed a Special Litigation Committee to investigate the allegations in the
  Derivative Litigation and to make a determination as to how Insys should proceed with respect to the Derivative
  Litigation. The Special Litigation Committee was comprised at that time, and still is comprised, of two
  independent directors, Dr. Rohit Vishnoi and Vaseem Mahboob. In forming the Special Litigation Committee,
  Insys’s board determined that Mr. Vishnoi and Mr. Mahboob both are independent and disinterested with respect
  to the Derivative Litigation.

                    Pursuant to the delegation of authority from Insys’s board, the Special Litigation Committee
  retained its own counsel, Wilson, Sonsini, Goodrich & Rosati, P.C. The Special Litigation Committee and its
  counsel conducted a thorough factual and legal investigation over the course of approximately sixteen
  months. The Special Litigation Committee is concluding its investigation and the Special Litigation Committee
  is consulting with the Board, counsel, and the Creditors’ Committee regarding how best to proceed to maximize
  value for the Estates.

                   The causes of action that are the subject of the Derivative Litigation may include, but are not
  limited to, breaches of fiduciary duty against former directors and officers. These causes of action relate to,
  among other things, alleged misconduct by one or more of Insys’s former executives and/or directors, and
  actions taken by (or failed to be taken by) certain of the Debtors’ former executives, officers, and directors in
  response to such misconduct.

                    The Debtors have made claim on two towers of directors’ and officers’ (“D&O”) insurance
  policies with total limits of $60 million exclusive of excess side A only insurance policies for the periods of
  2015—2016 and 2016—2017. The Debtors’ advisors estimate that there

                                                                     -48-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                            63/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 65 of 177
  is roughly $56.125 million in limits remaining on such D&O insurance policies, though the exact amount
  remaining on such D&O insurance policies is currently in dispute.

                   The Debtors and the Creditors’ Committee have conferred regarding the prosecution of one or
  more of the Estates’ affirmative claims, including the time frame to file and pursue claims, and the costs of
  doing so. In light of the Plan, and the costs and exigencies of the Chapter 11 Cases, the Debtors and the
  Creditors’ Committee have jointly determined, for various reasons, that at this time the Debtors will not
  prosecute affirmative claims against third parties (and the Creditors’ Committee will not seek standing to pursue
  such claims). After the Effective Date, the Plan contemplates that the Insys Liquidation Trust will vigorously
  pursue such claims. This determination could change at any time and the Debtors and the Creditors’ Committee
  continue to work together in good faith to maximize value for the Estates while minimizing the administrative
  costs of these Chapter 11 Cases.

                            ii. Insurance Coverage Disputes

                     The Debtors may have claims or causes of action against one or more of their products liability
  insurers related to denials of coverage for lawsuits filed against Insys.

                    Prior to the Petition Date, the Debtors purchased products liability insurance policies, including
  excess insurance policies, from various insurance companies, including Illinois Union Insurance Company
  (“Chubb”), certain underwriters at Lloyd’s of London (“Underwriters”), and Ironshore Indemnity Inc. and
  Ironshore Specialty Insurance Company (“Ironshore”) (collectively, the “Insurers”). The Debtors purchased
  the policies to protect against the risk of third-party claims for damages arising out of, among other things, the
  manufacture, marketing, and sale of its drug, Subsys. For all times relevant, the Debtors had at least $30 million
  in annual products liability insurance coverage, as detailed below.

                   For the period of March 26, 2016 to March 26, 2017, the Debtors purchased $30 million in
  insurance coverage for products liability claims. Specifically, the Debtors purchased a primary products liability
  policy from Chubb that provided $10 million in insurance coverage, and an additional $20 million in excess
  insurance from Underwriters and Ironshore, collectively. In March 2017, the Debtors renewed their $30 million
  tower of products liability insurance with Chubb, Underwriters and Ironshore, for the period of March 26, 2017
  to March 26, 2018, which was later extended until April 25, 2018.

                   In or about March 2018, Chubb advised the Debtors that, in their view, any renewal policy
  would contain a broad opioid exclusion intended to preclude coverage for future Subsys-related
  lawsuits. Accordingly, the Debtors purchased an extended reporting period (“Tail Endorsement”) from Chubb,
  Underwriters and Ironshore, that Debtors intended to extend the expiring primary and excess policies to cover
  Subsys-related lawsuits first made against Insys until April 25, 2023, to the extent such claims arose out of
  covered occurrences taking place prior to the April 25, 2018 policy expiration.

                   The Debtors also purchased $30 million in products liability policies for the period of April 25,
  2018 to April 25, 2019.

                                                                     -49-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               64/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 66 of 177
                    Since in or about July 2016 and continuing through these Chapter 11 Cases, the Debtors have
  been sued by more than a thousand parties, including individuals and municipalities, for products liability or
  personal injury relating to the manufacture, marketing, and sale of Subsys. The Debtors, in turn, timely tendered
  the claims to the Insurers, including under the 2016—2017 policies, the 2017—2018 policies, and the Tail
  Endorsement.

                    In response to the claims, Chubb initially agreed to, and did, defend certain of the lawsuits
  under a reservation of rights. Chubb also indemnified the Debtors for portions of settlements paid to resolve
  certain of the claims. In total, on behalf of the Debtors, Chubb has paid out an estimated $3 million towards
  settlement and defense costs. However, beginning around July 2018, in a series of letters, Chubb began denying
  coverage for the lawsuits. Chubb’s denials of coverage were based on various arguments. In October 2018,
  Chubb asserted that, even if there was coverage for the claims, all of the Subsys-related lawsuits related back to
  purported “advisory communications” issued during the 2016—2017 policy period and, therefore, only the 2016
  to 2017 policies applied to the Subsys-related lawsuits, limiting coverage to a single $30 million tower of
  products liability insurance. Although Chubb has not yet specifically responded to each and every one of the
  claims tendered by Insys for coverage, it is the Debtors’ understanding that Chubb is disclaiming coverage for
  nearly all Subsys-related lawsuits.

                    To date, Underwriters and Ironshore have taken the position that their policies do not respond
  until the underlying Chubb policies have been exhausted. Accordingly, neither Underwriters nor Ironshore have
  expressly disclaimed coverage for the Subsys-related lawsuits under the 2016 to 2017 or the 2017 to 2018
  policies.

                   The Debtors dispute Chubb’s position on coverage and believe they have claims and causes of
  action against the Insurers for, among other things, declaratory judgment, breach of contract, bad faith, and
  unfair insurance practices. As per the Plan, the Victims Restitution Trust will be entitled to bring such claims
  and causes of action. For the avoidance of doubt, given Chubb’s position with respect to the availability of
  coverage and/or its rights and obligations under the Insurance Policies (the “Coverage Dispute”) (i) none of the
  Debtors’ and Chubb’s defenses, rights, and obligations with respect to the Coverage Dispute shall be impaired or
  otherwise affected in any way by this Disclosure Statement; and (ii) nothing herein shall constitute a
  determination, consent to, or waiver of jurisdiction as to the Coverage Dispute.

                            iii. Avoidance Actions and Potential Clawback

                     The Debtors have begun the process of investigating and evaluating potential avoidance
  claims, including but not limited to under chapter 5 of the Bankruptcy Code and applicable state law. The
  Debtors may seek to avoid and recover transfers (or obligations) made by the Debtors during the several years
  prior to the Petition Date pursuant to applicable law. Prior to the Petition Date, among other things, the Debtors
  advanced legal fees and expenses for certain current and former employees, officers, and directors in connection
  with governmental investigations and other proceedings. The Debtors may have rights to the return or claw back
  of funds advanced to these persons, or their counsel, pursuant to agreements executed in connection with the
  advancements. Separately, the Debtors entered into separation agreements with some employees that provided
  for the payment of severance and other obligations by Insys, and the

                                                                     -50-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             65/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5         insy-ex992_7.htm
                                                                         Filed 12/18/19 Page 67 of 177
  Debtors may have the right to avoid and recover any such payments and obligations. The description of specific
  transfers included in this section is for descriptive, not limiting, purposes.

                    As part of this process, the Debtors have evaluated transfers made in the ninety (90) days
  preceding the Petition Date to determine the potential recovery should such transfers be avoided and restored to
  the Estates. The Debtors have disclosed all known transfers or payments made within the ninety (90) days
  preceding the Petition Date to payees whose aggregate receipts from the Debtors in the ninety (90) days
  prepetition are greater than the statutory minimum for avoidance of $6,825 on their Schedules and
  Statements. The Debtors estimate that the total payments made during the ninety (90) day period preceding the
  Petition Date amounts to approximately $30.7 million, which value does not reflect transfers made to parties
  who are released from and/or not subject to preference liability, including those transfers made to parties
  wherein the amount transferred in the aggregate did not meet the $6,825 minimum statutory amount to qualify as
  a recoverable preference. 11 U.S.C. § 547(c)(9). In addition, the Debtors have determined that transfers made to
  insiders in the one (1) year period preceding the Petition Date total $4.5 million, which amount includes $2.1
  million reflected in the aforementioned $30.7 million amount describing all payments made during the ninety
  (90) day period preceding the Petition Date, and which amount does not include transfers to insiders that were
  released from and/or are not subject to preference liability.

                   The Creditors’ Committee believes these claims are meritorious and that, because they are
  being transferred to the Insys Liquidation Trust, the Debtors should not expend Estate resources for the further
  evaluation and prosecution of such claims.

                            iv. Other Claims

                   In addition to the foregoing, the Debtors may also have claims against various other third
  parties under applicable state law based on pre-petition conduct. The Debtors’ diligence and investigation
  regarding such claims is ongoing.

                   The Creditors’ Committee believes these claims are meritorious and that, because they are
  being transferred to the Insys Liquidation Trust, the Debtors should not expend Estate resources for further
  evaluation and prosecution of such claims.

                      (c)          Stabilizing Litigation through Enjoining Actions

                    On June 10, 2019, the Debtors initiated an adversary proceeding, Adv. Proc. 19‑50261 (KG),
  seeking to enjoin certain state and local governments from pursuing lawsuits potentially not automatically stayed
  by section 362 of the Bankruptcy Code, and filed the related Debtors’ Motion for a Preliminary Injunction
  Pursuant to U.S.C. § 105(a) [Adv. Pro. 19-50261 D.I. 2] (the “PI Motion”). Such lawsuits are all by
  government plaintiffs or claimants seeking to hold the Debtors liable in connection with claims and/or causes of
  action arising out of, or related to, Subsys.

                    Following discussions and negotiations with litigating parties, certain litigants agreed by
  stipulation to halt litigation against the Debtors. Further, as a result of negotiations between the Debtors, the
  Creditors’ Committee, and certain State Attorneys General, on July 2, 2019, the Bankruptcy Court entered the
  Agreed Order Regarding Estimation Motion, PI

                                                                     -51-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                            66/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 68 of 177
  Motion, and Approving Case Procedures [Adv. Pro. D.I. 45] (the “Agreed Order”), pursuant to which the
  Bankruptcy Court entered a stay of all pending government actions that were the subject of the PI Motion and
  not otherwise the subject of a stipulation with the Debtors (the “Enjoined Actions”), abated the Debtors’ PI
  Motion, and approved the Case Protocol (as further described therein and as later defined herein).

                      (d)          The Case Protocol and Estimation of Claims

                     As noted above, on the Petition Date, the Debtors filed the Motion of Debtors for (I) Entry of
  Orders Pursuant to 11 U.S.C. §§ 105(a) and 502(c) (A) Establishing Procedures and Schedule for Estimation
  Proceedings and (B) Estimating Debtors’ Aggregate Liability for Certain Categories of Claims, (II) Entry of
  Protective Order, and (III) Subordination of Certain Penalty Claims [D.I. 29] (the “Estimation Motion”),
  seeking to approve procedures for estimating aggregate totals for certain categories of claims to form the basis of
  a chapter 11 plan. In reaction to the Debtors’ proposed estimation procedures, the Creditors’ Committee and
  certain state attorney generals (the “State AGs”) approached the Debtors to negotiate and implement an
  alternative to the relief proposed in the Estimation Motion. The Debtors worked with these parties on a
  resolution of the issues surrounding the Estimation Motion and the PI Motion, with the Debtors and State AGs
  recognizing that the Creditors’ Committee, as a neutral party and fiduciary to all unsecured creditors, could
  serve an important role in working with the Debtors and negotiating with other creditors to determine the
  amount of claims in certain relevant categories. Through this lens, the Debtors, the Creditors’ Committee, and
  State AGs began developing a multi-pronged comprehensive case protocol (the “Case Protocol”) that
  documented a schedule and a potential path forward to resolve issues regarding claim estimation, plan
  classification, allocations, and related issues.23

                    The Agreed Order is the product of the Debtors’ aforementioned time spent in negotiations,
  analysis of claims, and collaboration with interested parties. The Agreed Order included, as part of the overall
  Case Protocol, a timeline for the Debtors to work with various groups to develop, file and solicit a proposed plan
  of liquidation. Along with the aspects of the Case Protocol previously discussed, the Case Protocol provided for
  mediation and a deadline by which the Debtors would file a plan. The Case Protocol provides that should the
  Debtors file a non-consensual plan, any party that objected to the PI Motion on or before June 28, 2019, and that
  did not resolve such objection through a stipulation or other voluntary agreement to stay, may file with the Court
  a Notice of Scheduling Conference on or after September 2, 2019 to set a hearing date on the PI Motion solely
  with respect to such noticing party. See Agreed Order, Exh. A (Case Protocol) at 3. Concurrent with the Court’s
  approval of the Case Protocol, the Debtors withdrew the Estimation Motion and held the PI Motion in abeyance
  and the Enjoined Actions were stayed.

  23 Prior to the Petition Date, the Debtors engaged Nathan to, among other things, estimate the amount of certain Claims. Nathan relied
     on data provided by the Debtors and their advisors as well as third-parties in conducting their analysis. Post-petition, Nathan,
     together with the Debtors’ other advisors, consulted with the advisors to the Creditors’ Committee in preparing its analysis (the
     “Nathan Analysis”).


                                                                     -52-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                                67/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5 insy-ex992_7.htm
                                                                  Filed 12/18/19 Page 69 of 177
             5.7    Creditor Discussions, Mediation and Plan Settlement

                      (a)          Creditor Discussions

                    Following the entry of the Agreed Order and the Case Protocol, the Debtors and the Creditors’
  Committee started on the path toward reaching a consensual plan by meeting with various groups of
  creditors. In a short span of time, representatives of the Debtors and the Creditors’ Committee met one or more
  times (and/or had telephonic conversations) with representatives of (1) certain States’ Attorneys General, (2) the
  MDL PEC, (3) certain Municipalities not part of the MDL, (4) the TPPs, (5) the Insurance Ratepayers, (6)
  Hospitals, (7) NAS Children, (8) Native American Tribes, and (9) certain Personal Injury Claimants. As part of
  those discussions, the creditors presented the factual and legal bases for their claims and the alleged value of
  those claims against the Debtors.

                    Immediately following this initial round of creditor meetings, the Debtors and Creditors’
  Committee met to discuss their initial estimates of the aggregate claims against the Debtors’ Estates held by the
  various categories of creditors. In some cases, the Debtors and Creditors’ Committee agreed on those estimates
  and, in some cases, they did not. Both had prepared their own analysis and conclusions based on, among other
  things: information presented by creditors (both during meetings and thereafter); claims asserted in prepetition
  litigation; discovery conducted in connection therewith; prepetition litigation settlements; publicly available
  market data sources and statistical analysis; government agency, academic and other research studies regarding
  the impacts and costs of the opioid crisis; Subsys’s small percentage (less than two tenths of one percent) of the
  overall opioid market between 2012 and 2016, and the fact that Insys was not in existence prior thereto (unlike
  many other opioid companies); and legal research regarding litigation risks associated with prosecution and
  defense of the asserted claims.

                     Based on the various discussions among the Debtors, the Creditors’ Committee, and the
  creditor group representatives referenced above, and consistent with the Agreed Order and the Case Protocol, in
  early August the Debtors and the Creditors’ Committee reached agreement on what they collectively felt was a
  fair allocation of estate value, and made a joint settlement proposal regarding claim classifications and allocation
  of estate value to each creditor group. The Debtors and the Creditors’ Committee were best situated to formulate
  a settlement proposal because of their unique positions of having fiduciary duties and no pecuniary interest of
  their own in the outcome of such allocation.

                      (b)          Plan Mediation

                    In connection with that initial joint proposal and acknowledging the recommendation of many
  creditor representatives that a third party mediator would be more effective than the more informal negotiation
  process outlined in the Case Protocol, the Debtors and the Creditors’ Committee requested that Judge Kevin
  Carey of the Bankruptcy Court mediate, among other things, issues related to allocation of estate value, plan
  classification, and implementation among the Debtors’ various creditors. On August 5, 2019, the Bankruptcy
  Court entered an order appointing Judge Carey to mediate the foregoing issues among the Debtors, the
  Creditors’ Committee, the various creditor group representatives discussed above, and any other creditor
  wishing to participate in the mediation. See Order Appointing Mediator [D.I. 398]. The

                                                                     -53-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               68/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 70 of 177
  mediation was conducted between August 6, 2019 and August 31, 2019, and included numerous in-person
  meetings in Delaware among the mediation parties and telephonic conferences with the mediator. Negotiations
  with creditor groups continued after the conclusion of mediation, and shortly thereafter the Debtors were able to
  reach consensus and settlement with the Creditors’ Committee and certain Personal Injury Claimants, Hospitals,
  NAS Children, Insurance Ratepayers, certain non-MDL Municipalities, and the TPPs, but not with the SMT
  Group. The resolution was incorporated into the original versions of the Plan and Disclosure Statement that
  were filed with the Bankruptcy Court on September 17, 2019.

                   Following the conclusion of the August mediation, the Debtors, the Creditors’ Committee and
  the SMT Group continued discussions regarding open areas of disagreement, including, in particular, the terms
  of the Claims Analysis Protocol and the VRT Claims Administrator under Section 5.8 of the Plan. Following
  several weeks of intermittent negotiations, the Debtors, the Creditors’ Committee and the SMT Group agreed
  that appointing a mediator would be the most efficient and effective mechanism to facilitate resolution of their
  disputes regarding the Claims Analysis Protocol. Accordingly, the parties requested, and the Court approved,
  the appointment of Eric D. Green as mediator to conduct a one-day mediation of these limited issues. See Order
  Appointing Mediator [D.I. 803]. On October 23, 2019, representatives of the Creditors’ Committee, the SMT
  Group and several Personal Injury Plaintiffs participated in an intensive, full-day mediation session, and the
  parties were able to narrow the gap considerably on significant issues. Negotiations continued over the ensuing
  weeks, and on November 8, 2019, the parties finally reached agreement on the terms of the Claims Analysis
  Protocol. The terms of such Claims Analysis Protocol are reflected herein and in the amended version of the
  Plan and Disclosure Statement filed on November 14, 2019, with such amended documents reflecting the
  culmination of certain negotiations while the parties continued to work diligently to finalize a Plan Settlement.
  The Debtors and the Creditors’ Committee relied on the foundational work done in negotiating terms in both the
  September 17, 2019 and November 14, 2019 versions of the Plan and Disclosure Statement in devising the Plan
  Settlement. The Debtors, Creditors’ Committee, the SMT Group Participants, and the other Settling Creditors all
  support and agree with the terms of the Plan Settlement, described in further detail below.

                      (c)          Plan Settlement

                     Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, the Plan
  incorporates a compromise and settlement of certain Claims and controversies between the Debtors, the
  Creditors’ Committee, and the Settling Creditors, in the form of a settlement (the “Plan Settlement”). The Plan
  Settlement is the cornerstone of the Plan and is necessary to achieve a beneficial and efficient resolution of the
  Chapter 11 Cases for all parties in interest. The Plan will be deemed to constitute a motion seeking approval of
  the Plan Settlement pursuant to Bankruptcy Rule 9019, and the entry of the Confirmation Order will constitute
  the Bankruptcy Court’s approval of such motion and each of the compromises or settlements comprising the
  Plan Settlement. Furthermore, the Bankruptcy Court’s findings will constitute its determination that such
  compromises and settlements are: within the range of reasonableness; in the best interests of the Debtors, their
  Estates, their creditors, and other parties-in-interest; and fair and equitable.

                   As described herein, the Plan amends a prior version of the Plan filed on November 14, 2019.
  Such prior version of the Plan reflected a near Pro Rata distribution scheme

                                                                     -54-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             69/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5        insy-ex992_7.htm
                                                                        Filed 12/18/19 Page 71 of 177
  in order to address the objections to the initial Plan by the SMT Group and to account for the lack of settlement
  reached between the Debtors and the SMT Group. The Debtors and the SMT Group have since agreed upon the
  Plan Settlement and structure as described herein.

                     The Plan Settlement comprises, among other things, agreements with respect to plan
  classification, settlement claim amounts and allocations of plan value by Class, and procedures for determining
  Allowed Claims in certain Classes. Each component of the Plan Settlement acknowledges and addresses the
  unique characteristics of these Chapter 11 Cases and the parties-in-interest therein. Further, and as all parties to
  the Mediation agreed and as stated in the Plan, the Plan Settlement is not intended to be a blueprint for other
  chapter 11 cases, nor is it intended to be used as precedent by any person or party.

                            i.   Plan Classification and Settlement Claim Amounts

                                       a. Third Party Payors (TPPs), ERISA Health Plan Claimants, and Insurance
                                          Ratepayers (Class 5)

                   Third Party Payors and Insurance Ratepayers, collectively, have asserted claims against Insys
  for, among other things, fraud leading to the improper reimbursement and payment of prescription costs for
  Subsys, and Insurance Ratepayers have asserted claims against Insys stemming from the alleged increase in the
  cost of insurance premiums as a result of Insys’s conduct. The Insurance Ratepayers further allege that 100% of
  the increased costs suffered by the Third Party Payors and ERISA Health Plan Claimants as a result of the
  Debtors’ conduct were passed along to the Insurance Ratepayers who ultimately pay insurance premiums, and
  have asserted claims against Insys for the resulting increase of insurance premium rates. The Third Party Payors
  and ERISA Health Plan Claimants dispute such assertions, among other things. With the benefits of allowing
  the Debtors to proceed to Plan confirmation and of saving the Debtors’ Estates the time and resources required
  to object to these claims, the Third Party Payors, the ERISA Health Plan Claimants, and the Insurance
  Ratepayers have agreed to (i) have their claims classified together, (ii) receive distributions based on an
  aggregate settlement claim amount of $258 million for Class 5, and (iii) arbitrate the dispute regarding the
  proper allocation of Class 5 recoveries as between these three creditor groups before a Claims Arbiter for a
  period of two months. From that point, and using such allocation, the Third Party Payors including the ERISA
  Health Plan Claimants, and the Insurance Ratepayers will determine each of the Allowed Claims in this Class in
  accordance with the Plan, the applicable Class Claims Procedures and Class Allocation Plan (each as further
  described in Section 5.7(c)(ii) herein), and with the assistance, if required, of the Bankruptcy Court. The
  Insurance Ratepayers Class Claim and the Third Party Payor Class Claim will be administered pursuant to such
  terms and procedures set forth in the Plan and the Plan Supplement.

                                       b. Hospital Claims and NAS Monitoring (Class 6)

                   Hospitals and the representatives of the putative class representing the need to monitor NAS
  Children affected by opioid-addicted mothers have, in many respects, similar or overlapping claims with regard
  to the damage caused by Insys’s conduct and the need to abate the opioid crisis at the private level, along with
  the public level. Supporting the same overall goals of a swift plan confirmation and efficient use of Estate
  resources, the Hospitals and NAS Children

                                                                     -55-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               70/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5        insy-ex992_7.htm
                                                                       Filed 12/18/19 Page 72 of 177
  agreed to: (i) have their claims classified together, (ii) receive distributions based on an aggregate settlement
  claim amount of $117 million for Class 6, and (iii) arbitrate the dispute regarding the proper allocation of Class 6
  recoveries as between these two creditor groups before a Claims Arbiter for a period of two months.

                   From that point, and using such allocation, the Hospital Class Claimant and NAS Monitoring
  Fund Class Claimant will settle or otherwise determine each of the Allowed Claims in this Class in accordance
  with the Plan, the applicable Class Claims Procedures, and Class Allocation Plan, and with the assistance, if
  required, of the Bankruptcy Court. The Hospital Class Claim and the NAS Monitoring Class Claim will be
  determined and administered pursuant to such terms and procedures as will be set forth in the Plan Supplement.

                                       c. States, Municipalities and Native American Tribes (Class 8)

                    The wide ranging litigation against opioid manufacturers (including Insys), distributors, and
  other defendants has, to some extent, been recently overshadowed by the public dispute among certain States
  and Municipality plaintiffs in the MDL as to which public entities are the right parties to bring and collect on
  such claims as a matter of state and federal constitutional law. Rather than expend Estate resources in resolving
  this dispute within the context of the Debtors’ Chapter 11 Cases, which would likely dissipate the assets
  available to pay creditors, the Debtors, the Creditors’ Committee and the SMT Group agreed as part of the
  overall Plan Settlement to combine these parties into a single Class 8 and allow the parties, as well as (1) the
  Native American Tribes, which are also part of the MDL, and (2) the municipalities, most of which are also part
  of the MDL, in this class to determine amongst themselves the appropriate allocation of creditor recoveries
  among the various claimants in Class 8. Allowed Claims in Class 8 will receive Distributions based on an
  aggregate settlement claim amount of $597 million for Class 8. The Liquidating Trustee will be charged with
  retaining any Distributions on account of Class 8 until satisfactory instructions are received from Class 8
  regarding the payment of such Distributions. If no direction is received within six months of the Effective Date,
  the Liquidating Trustee will, at the expense of Class 8, settle, dispute, or otherwise liquidate the Claims in Class
  8.

                            ii. Class Claim Procedures and Class Allocation Plans

                   As described in Section 6.3 herein, representatives of the Third Party Payors, the ERISA
  Health Plan Claimants, the Insurance Ratepayers, the Hospitals, and the NAS Children each filed motions
  seeking authorization to file a class proof of claim on behalf of the represented class of Claims. In part to
  resolve such Motions for Class Proofs of Claim, the Debtors, and Creditors’ Committee, and each respective
  Class Claim representative have agreed to allow a class proof of claim to be filed on account of the Third Party
  Payor Class Claim (which includes the ERISA Health Plan Claim), the Insurance Ratepayer Class Claim, the
  Hospital Class Claim, and the NAS Monitoring Class Claim (collectively, the “Class Proofs of Claim”). The
  Debtors and the Creditors’ Committee have also agreed with representatives of each Class Claim to administer
  each of the Class Proofs of Claim pursuant to procedures, to be filed with the Court on or before December 30,
  2019, the deadline to file the Plan Supplement (collectively, the “Class Claim Procedures”).

                                                                     -56-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               71/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 73 of 177
                    Pursuant to the Class Claim Procedures, representatives of holders of each of the Class Claims
  will seek Bankruptcy Court approval of a plan for allocation (the “Class Allocation Plans”) of the value
  attributable to each Class Claim overall under the Plan to individual holders of Claims covered by such Class
  Claim. The representatives are required to propose their Class Allocation Plans within a fixed time following
  the Effective Date of the Plan. Until the Class Allocation Plans are approved, no Distributions will be made to
  holders of Claims covered by the Class Claims. Upon Bankruptcy Court approval of the Class Allocation Plans,
  generally, Distributions will be made by the Liquidating Trustee on account of the Class Claims to the class
  representatives, or a claims administrator, who, after engaging in evaluation and reconciliation processes with
  respect to individual Claims, will allocate the overall Distributions to the applicable class among individuals
  claimants represented by the class. The costs and expenses incurred by members of each class and each class
  representative in administering individual Claims represented by the applicable Class Claim will be deducted
  from the overall recovery of the applicable Class Claim.

                    The Debtors believe that administering the Class Claims by agreeing to the filing of Class
  Proofs of Claim, implementing agreed Class Claim Procedures, and allocating Distributions to individual
  holders of Claims through the Class Allocation Plans will promote efficiency and result in cost savings by
  obviating the need for the Liquidating Trustee to review and evaluate each individual Claim comprising a Class
  Claim, which may have significant overlap (leading to duplicative reconciliation efforts) and likely raise similar
  allegations and intra-class issues that are most effectively addressed by class members and the class
  representative in a collective process. The Debtors also believe the proposed Class Claim Procedures and Class
  Allocation Plans will inure to the benefit of holders of Claims represented by a Class Claim, as such holders are
  permitted to pursue their Claims in accordance with the Class Claim Procedures and the Class Allocation Plan
  without being required to have filed an individual Proof of Claim in the Bankruptcy Court. The class
  representatives are well-positioned to evaluate Claims within the Class Claims, and the Class Claim Procedures
  and the Class Allocation Plans will facilitate the consensual allocation of value among individual holders
  represented by a Class Claim.

                            iii. Determination of Classes of Claims and Allocation of Plan Value

                                       a. Determination of Settlement Claim Amounts for Classes of Claims

                   For the sole purpose of guiding the allocation of Distributions under the Plan Settlement, the
  Debtors, the Creditors’ Committee and the SMT Group Representatives agreed, for a number of reasons, that the
  following aggregate settlement claim amounts for the following Classes of Claims are fair and equitable and
  within the range of reasonableness:

                                                  Class                  Settlement Claim Amount
                          Class 4        Trade and Other GUC                Less than $50 million
                          Class 5      Insurance Related Claims                 $258 million
                          Class 6      Hospital / NAS Monitoring                $117 million
                                                  Claims
                          Class 8         SMT Group Claims                      $597 million


                                                                     -57-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             72/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 74 of 177
                    The chart above: (1) does not include an estimate of the Personal Injury Claims, which are
  separately addressed below; (2) is based on the work performed by the Debtors and the Creditors’ Committee;
  and (3) takes into consideration all of the types of factors and information noted above, including types of
  Claims, creditor meetings, information provided by creditors, independent analysis, and Insys’s miniscule share
  of the overall opioid market from 2012–2016 (and its non-existence prior thereto). The settlement claim
  amounts for each Class were negotiated by all parties, and agreed to by the Settling Parties, and represent the
  “settlement” values for these claims—i.e., if the Plan and Plan Settlement are not approved in the form and
  manner set forth herein, all parties retain the right to argue, without prejudice, that these amounts should be
  adjusted, up or down, and perhaps materially. The DOJ is not a Settling Creditor and has not agreed to the claim
  estimates or the Plan. The Debtors, the Creditors’ Committee, the SMT Group Representatives and other
  creditors have been and will continue discussions with the DOJ regarding the Plan Settlement.

                                       b. Allocation Between Public Creditors and Private Creditors

                   As an initial matter, each holder of a Convenience Class Claim in Class 3 will receive
  Available Cash equal to ten percent (10%) of such holder’s Allowed Convenience Class Claim on or as soon as
  reasonably practicable after the later of (i) the Effective Date and (ii) the date upon which such Convenience
  Class Claim becomes an Allowed Convenience Class Claim, in an amount no greater than $50,000. The Debtors
  believe that Allowed Claims in this Class will total approximately $2 million.

                     Trade and Other Unsecured Claims in Class 4 will receive the Estate Distributable Value
  attributable to Class 4, which amount is calculated by multiplying the Category 1 Distributions by the applicable
  Private Group Plan Distribution Percentage; provided, however, that no holder of an Allowed Trade and Other
  Unsecured Claim shall receive a distribution prior to the TUC Class Amount Final Determination. The Debtors
  believe that Allowed Claims in this Class will total less than approximately $50 million and the Liquidating
  Trustee will seek an order, if necessary, estimating Class 4 Claims at $50 million in the interim for distribution
  purposes. The amount of Allowed Claims in Class 4 may be lower than $50 million, assuming, among other
  things, the disallowance and/or equitable subordination (as provided in Class 11) of the Claims of persons (or on
  behalf of such persons) who engaged in, aided and abetted, or whose Claim arises from, any act or omission that
  constitutes criminal conduct, fraud, willful misconduct, or other wrongful or inequitable conduct in connection
  with the sale, distribution, and marketing of Subsys.

                    The Plan provides that the first $38 million from the Insys Liquidation Trust will be split 50%
  to the Debtors’ private creditors, in Classes 4, 5, and 6 (other than Personal Injury Claimants) and 50% to public
  creditors, in Classes 7 and 8. Distributions in excess of $38 million from the Insys Liquidation Trust will be split
  17.5% to private creditors (other than Personal Injury Claimants) and 82.5% to public creditors. Amounts
  reallocated pursuant to the DOJ Distribution Reallocation will be distributed to private creditors and public
  creditors, and amounts reallocated pursuant to the SMT Reallocation will be made to private creditors in Classes
  4, 5, and 6.

                    The distribution scheme set forth above was reached first to allow for potentially higher
  recoveries to public litigants if affirmative claims prove to have substantial value, but also to provide meaningful
  dollar recoveries from first-dollars out to private litigants. The distribution

                                                                     -58-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               73/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5    insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 75 of 177
  scheme also comports with the views held by the Debtors and the Creditors’ Committee regarding the type of
  claims held by the public litigants as being more speculative, but perhaps with higher potential values to the
  extent they can be proved, due to the sheer number of states, municipalities and Native American Tribes that
  have asserted, and may assert, claims.

                                       c. Allocations among certain Private Creditor Classes

                    The private creditors’ share of the Distributions allocated above are split roughly pro rata based
  on the Settling Parties’ agreed settlement claim amounts for the aggregate Claims in Classes 4, 5, and 6.

                                       d. Allocations among Public Creditor Classes

                    The public creditors’ share of the Distributions allocated above are split roughly pro rata based
  on the amount of Allowed DOJ Claims and the agreed settlement claim amount for the aggregate SMT Group
  Claims (Class 8).

                                       e. Treatment of Personal Injury Claimants (Class 9)

                    Personal Injury Claimants in Class 9 will not receive Distributions in the same manner or from
  the same sources as Class 5, Class 6, or Class 8. Instead, pursuant to the Plan Settlement, the Personal Injury
  Claimants in Class 9 will receive their Pro Rata share of 90% of the proceeds (if any) of the Debtors’ products
  liability insurance, to the extent recovered, subject to the terms of the Claims Analysis Protocol.

                    Pursuant to the Plan and the Claims Analysis Protocol, the VRT Claims Administrator (who
  will be selected by mutual agreement between the Creditors’ Committee and the SMT Group Representatives or
  by the Liquidating Trustee from a list of potential candidates to be provided by the Creditors’ Committee and
  identified in the Plan Supplement) will determine the eligibility, amount and allowance of each Personal Injury
  Claim. The Claims Analysis Protocol sets forth the criteria that the VRT Claims Administrator will consider in
  determining the eligibility, amount and allowance of Personal Injury Claims, as well as the evidence that the
  VRT Claims Administrator may consider in making such determinations. In addition, the Allowed amount of
  each Personal Injury Claim is subject to certain damages caps set forth in the Claims Analysis
  Protocol. Specifically, the Claims Analysis Protocol provides that (a) non-economic damages for Personal
  Injury Claims involving claims for wrongful death are subject to a cap of $575,000 per claim (economic
  damages for such claims are uncapped) and (b) the average non-economic damages for all non-wrongful death
  Personal Injury Claims will not exceed $195,000 per claim (economic damages for such claims are
  uncapped). The VRT Claims Administrator’s determination of the eligibility, amount, and allowance of each
  Personal Injury Claim will be final and binding, and will not be subject to challenge or review except as set forth
  in the Claims Analysis Protocol.

                     As discussed above, the Claims Analysis Protocol was negotiated and agreed to by
  representatives of the Creditors’ Committee, the SMT Group, and certain personal Injury Claimants. The
  Debtors, the Creditors’ Committee and the Settling Creditors believe that treating the Personal Injury Claimants
  in this manner is fair and equitable due to: (i) the Personal Injury Claimants’ unique rights against the Debtors’
  products liability insurance policies; (ii) the products

                                                                     -59-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               74/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5         insy-ex992_7.htm
                                                                          Filed 12/18/19 Page 76 of 177
  liability insurance’s unique position in these cases; (iii) the fact that the Personal Injury Claimants have agreed to
  forego any other type of Distribution in these cases, thereby taking the full risk of litigation with the products
  liability insurance carriers; and (iv) the unique position of Personal Injury Claimants in the opioid space.

                    The Debtors, the Creditors’ Committee, and the Settling Creditors believe that the Plan
  Settlement is fair and equitable and is in the best interest of all creditors because it avoids costly and time
  consuming litigation, and allows the Debtors to emerge quickly from the Chapter 11 Cases. Moreover, the Class
  claim estimates that are the basis of the plan allocations are well within the range of reasonableness for each
  Class. Moreover, given the fact that the Debtors and the Creditors’ Committee do not have any stake in any
  intercreditor disputes and have no pecuniary interest in the outcome, that fact that two Estate fiduciaries have
  agreed on the Plan Settlement is a powerful statement as to its fundamental fairness.

                     Finally, as part of the overall settlement, the Debtors, the Creditors’ Committee, and the
  Settling Creditors have agreed (solely among themselves) that (i) the Plan, the Plan Settlement, the Plan
  Documents and the Confirmation Order constitute a good faith compromise and settlement of Claims and
  controversies based upon the unique circumstances of these Chapter 11 Cases, (ii) none of the foregoing
  documents, nor any materials used in furtherance of Plan confirmation (including, but not limited to, the
  Disclosure Statement, notes and drafts), may be offered into evidence, deemed an admission, used as precedent,
  or used in any context whatsoever beyond the purposes of the Plan, in any other litigation or proceeding except
  as necessary and as admissible in such context, to enforce their terms before the Bankruptcy Court or any other
  court of competent jurisdiction, and (iii) such documents will be binding as to the matters and issues described
  therein, but will not be binding with respect to similar matters or issues that might arise in any other litigation or
  proceeding in which the Debtors are not a party. Any Person’s support of, or position or action taken in
  connection with, the Plan, the Plan Settlement, the Plan Documents and the Confirmation Order may differ from
  its position or testimony in any other litigation or proceeding in which the Debtors are not a party.

                                                                     -60-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 75/176
12/18/2019                                       insy-ex992_7.htm
                Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 77 of 177
  VI.        Summary of the Plan

             6.1       Substantive Consolidation

                      (a)          Consolidation of the Debtors

                     Substantive consolidation is a judicially created equitable doctrine that treats separate legal
  entities as if they were merged into a single consolidated surviving entity, with all the assets and liabilities (other
  than inter-entity liabilities, including the Intercompany Claims, and guarantees, which are extinguished)
  permanently becoming assets and liabilities of the consolidated survivor. The effect of consolidation is the
  pooling of the Debtors’ assets, and the claims against the Debtors, and in turn, satisfying liabilities from a
  common fund and combining the creditors of the Debtors for the purposes of voting on the Plan. In the absence
  of consolidation, the creditors of an individual debtor could only look to the assets of that particular individual
  debtor to satisfy such creditor’s claim. As a result of the consolidation, a creditor of one individual debtor is
  treated as a creditor of the Debtors, and issues of individual corporate ownership of assets and individual
  corporate liability on obligations are no longer pertinent.

                      The Plan will consolidate all of the Debtors, including for the purpose of implementing the
  Plan, for voting, for assessing whether Confirmation standards have been met, for calculating and making
  distributions under the Plan, and for filing post-Confirmation reports and paying quarterly fees to the U.S.
  Trustee. Pursuant to the Confirmation Order, as of the Effective Date: (a) all assets and liabilities of the Debtors
  will be deemed merged; (b) all guarantees by one Debtor of the obligations of any other Debtor will be deemed
  eliminated so that any Claim against any Debtor and any guarantee thereof executed by any other Debtor and
  any joint or several liability of any of the Debtors shall be deemed to be a single obligation of the Debtors;
  (c) each and every Claim filed or to be filed in the Chapter 11 Case of any Debtor will be deemed filed against
  the Debtors and will be deemed one Claim against and a single obligation of the Debtors, and the Debtors may
  file and the Bankruptcy Court will sustain objections to Claims for the same liability that are filed against
  multiple Debtors; and (d) Intercompany Claims between any Debtors will be eliminated and extinguished in
  accordance with Section 4.12 of the Plan and no Distributions shall be made under the Plan on account of any
  Intercompany Claim. This consolidation will not: (i) affect the legal and corporate organizational structures of
  the Debtors; (ii) affect the vesting of assets in the Debtors, the Insys Liquidation Trust or Victims Restitution
  Trust; (iii) affect the rights of any Claimant with respect to the collateral securing such Claim, if any; (iv)
  constitute a change of control of any Debtor for any purpose, (v) cause a merger or consolidation of any legal
  entity, (vi) affect executory contracts that were entered into during the Chapter 11 Cases or that have been or will
  be assumed, assumed and assigned, or rejected; (vii) affect the Debtors’ or the Insys Liquidation Trust’s or the
  Victims Restitution Trust’s ability to subordinate or challenge Claims on an entity by entity basis; or (viii)
  prejudice the rights of any Debtor with respect to the prosecution or defense of any Cause of Action including,
  but not limited to, preferential transfers and fraudulent conveyances, against any person or entity as if there was
  no substantive consolidation, including payments or transfers by and among the Debtors and any related or
  affiliated entity prior to the Petition Date.

                                                                     -61-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                  76/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5  insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 78 of 177
                    (b)       The Basis for Consolidation

                    Substantive consolidation of the Debtors is an important element of the successful
  implementation of the Plan. It is well established that section 105(a) of the Bankruptcy Code empowers the
  Bankruptcy Court to substantively consolidate multiple debtors. The Debtors believe that the Plan’s proposed
  consolidation structure is supported by the applicable legal standards, practical considerations, and the Debtors’
  prepetition and postpetition operations and financial affairs. Further, based on the facts of this case, the
  Creditors’ Committee supports substantive consolidation of the Debtors and believes it is in the best interest of
  all parties.

                    Each of the Debtors has historically engaged in a distinct aspect of the overall business such that
  they depended upon each of the other Debtors and were not intended to—and did not—function as stand-alone
  businesses. Prior to the end of 2015, Insys Therapeutics, Inc. was the parent company with publicly traded
  stock, and was the primary holder of cash for financial investments, as well as the Debtors’ leases. Insys
  Pharma, Inc. held all operational assets and activities, including employee affairs, distribution, marketing,
  operating cash, inventory, accounts receivable and payable, and fixed assets. Beginning at the end of 2015 and
  throughout 2016, the Debtors formed additional subsidiaries of Insys Pharma, Inc. to serve particular roles
  formerly served by Insys Pharma, Inc. Beginning at the start of 2016, Insys Manufacturing, LLC conducted
  manufacturing, contract manufacturing, and payroll for non-sales employees, and held fixed manufacturing
  assets, inventory, and more; Insys Development Company, Inc. conducted research and development, clinical
  trials, and regulatory activity, and held the majority of the Debtors’ intellectual property and some trade accounts
  receivable and payable; and IPSC, LLC employed the Debtors’ patient service employees, and conducted the
  Debtors’ patient services. IC Operations, LLC, formed in early 2019, assumed some or all of the sales force,
  marketing, distribution, employment activities, and other commercial activities of the Debtors previously
  performed by Insys Pharma, Inc., which gradually wound down its operations. Each Debtor engaged in certain
  intercompany transactions relating to the use of cash or the provision of intercompany goods and services
  because such cash, goods, and services of other Debtors were required for each of the Debtors to perform their
  respective functions within the business. For example, for IC Operations, LLC to sell product (and thus bring in
  revenue for the Debtors), it needed to purchase completed inventory from Insys Manufacturing, LLC, which in
  turn needed to rely on the intellectual property held and research and development conducted by Insys
  Development Company, Inc. to develop and support the appropriate products.

                     The Debtors directed substantially all of their operations from one corporate headquarters
  under the same management team. The Debtors prepared and reported their financial statements and filed their
  Federal tax returns on a consolidated basis. The majority of key vendor relationships are with Insys
  Therapeutics, Inc., the parent entity, which is also the Debtor party to most of the Debtors’ key contracts. Upon
  receipt, cash was distributed on an as-needed basis to other Debtor entities. Any additional funding needs of the
  Debtor entities were funded from cash or investments held by Insys (the parent company). The Debtors did log
  each prepetition intercompany transfer of cash and goods, but such intercompany activity was so regular and in
  the Debtors’ ordinary course that the prepetition Debtors effectively functioned as one unit, with cash, assets,
  and liabilities flowing to the entity in which such cash or assets could be most effectively utilized, or such
  liabilities most effectively assessed, at any given time. As a result, the Debtors’ balance sheets reflect large
  intercompany balances made up of multiple components, and tracking

                                                                     -62-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                77/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                       Filed 12/18/19 Page 79 of 177
  each balance’s origination would likely be an onerous and costly endeavor. Due in large part to the foregoing,
  prepetition, the Debtors’ operational and financial affairs were inextricably intertwined and any disentanglement
  efforts are likely to be time-consuming and expensive, and ultimately are unlikely to produce a clear benefit to
  the Debtors’ Chapter 11 Cases.

                     Perhaps even more importantly, the prepetition and postpetition litigation against the Debtors
  related to Subsys would be very difficult, and time consuming, to apportion to any one particular Debtor or
  Debtors. The recoveries for unsecured creditors in the Chapter 11 Cases will predominantly derive from the
  Debtors’ cash on hand, asset sale proceeds, and, potentially, the Debtors’ Affirmative Claims (which may be
  paid from proceeds of insurance or from the defendants themselves). The Debtors submit that it will be nearly
  impossible to allocate such sales proceeds or recoveries among each Debtor’s individual Estate given the
  interconnectedness of the Debtors’ operations and assets subject to the asset sales. The asset sales themselves
  did not allocate proceeds among legal entities. In the event that a particular creditor may receive a better
  recovery in the absence of substantive consolidation, that recovery is likely to be consumed by the costs
  associated with investigating and litigating any: (i) inter-creditor claims, and (ii) inter-creditor allocation
  disputes regarding those recoveries. Furthermore, the consolidation of the Debtors will expedite the conclusion
  of the Chapter 11 Cases. Accordingly, the Debtors believe that attempting to disentangle their Estates would
  result in significant difficulties and enormous costs that would be borne by their Estates, which would deplete
  the recoveries for all creditors and cause unnecessary and costly delays in the confirmation of the Plan and
  Distributions to creditors. The Debtors believe that the result would likely be worse recoveries for all
  creditors. The particular facts and circumstances of these Chapter 11 Cases present unique arguments
  warranting substantive consolidation.

                      (c)          Consolidation Order

                    The Plan will serve as a motion seeking entry of an order consolidating the Debtors, as
  described and to the extent set forth in Section 5.2 of the Plan. Unless an objection to such consolidation is made
  in writing by any creditor or Claimant affected by the Plan and timely filed and served on or before the Plan
  Objection Deadline, or such other date as may be fixed by the Bankruptcy Court, the order approving
  consolidation (which may be the Confirmation Order) may be entered by the Bankruptcy Court. In the event any
  such objections are timely filed, a hearing with respect thereto will occur at the Confirmation Hearing. This,
  however, will not affect the obligation of the consolidated Debtors to (a) pay a single quarterly fee to the U.S.
  Trustee in accordance with 28 U.S.C. § 1930 based upon the consolidated disbursements made by the
  substantively consolidated Debtors or (b) seek the closing of their substantively consolidated Chapter 11 Cases.

             6.2       Equitable Subordination under Bankruptcy Code 510(c)

                  The Plan will be deemed to constitute a motion to equitably subordinate, under Section 510(c) of
  the Bankruptcy Code, to the extent such Claims are not Disallowed, the 510(c) Subordinated Claims, being those
  of those Persons who engaged in, or aided and abetted, or whose claim arises from (including Claims arising
  from representing any individual who engaged in), any act or omission that constitutes criminal conduct, fraud,
  willful misconduct, or other wrongful or inequitable conduct in connection with the sale, distribution, and
  marketing of SUBSYS® (or

                                                                     -63-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              78/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 80 of 177
  on behalf of such persons, including Claims for indemnification, repayment or advancement of fees and
  expenses, including legal defense fees and expenses), and the entry of the Confirmation Order will constitute the
  Bankruptcy Court’s approval of such motion. Under the doctrine of equitable subordination articulated in
  section 510(c)(1) of the Bankruptcy Code, a creditor’s claims may be subordinated to the claims of other
  creditors for distribution purposes. Courts in the Third Circuit generally apply a three-pronged test to determine
  whether a claim may be equitably subordinated: (1) the claimant must have engaged in some type of inequitable
  conduct; (2) the claimant's misconduct must have resulted in injury to other creditors or conferred an unfair
  advantage on the claimant; and (3) equitable subordination of the claim must not be inconsistent with the
  Bankruptcy Code. Shubert v. Lucent Techs. Inc (In re Winstar Communs., Inc.), 554 F.3d 382, 411 (3d Cir.
  2009) (providing that “three conditions must be satisfied before exercise of the power of equitable subordination
  is appropriate: (1) [t]he claimant must have engaged in some type of inequitable conduct; (2) [t]he misconduct
  must have resulted in injury to the creditors of the bankrupt or conferred an unfair advantage on the claimant;
  and (3) [e]quitable subordination of the claim must not be inconsistent with the provisions of the Bankruptcy
  [Code].”); see also Citicorp Venture Capital, Ltd. v. Comm. of Creditors Holding Unsecured Claims, 160 F.3d
  982, 986–87 (3d Cir. 1998) (same).

                  The Debtors and the Creditors’ Committee are working together to identify Claimants who meet
  the above-described criteria. Each of those Claimants will be provided notice informing them of the Debtors’
  proposed classification of their Claims in Class 10 and treatment under the Plan, and affording those Claimants
  the opportunity to object to such classification and treatment. Unless an objection to such subordination is made
  in writing by any creditor or Claimant affected by the Plan and timely filed and served on or before the Plan
  Objection Deadline, or such other date as may be fixed by the Bankruptcy Court, the order approving equitable
  subordination of such Claimant’s Claim (which may be the Confirmation Order) may be entered by the
  Bankruptcy Court. Objections, if any, to equitable subordination will be heard at the Confirmation Hearing.

             6.3       Class Proofs of Claim

                   In the course of these Chapter 11 Cases, five different motions seeking, among other things,
  leave of the Bankruptcy Court to permit the submission of a class Proof of Claim on behalf of an uncertified
  proposed class of claimants have been filed (the “Motions for Class Proofs of Claim”). All of the Motions for
  Class Proofs of Claim concern similar and/or identical allegations against the Debtors.

                    As part of the Plan Settlement, the Debtors and Creditors’ Committee agreed with each
  proposed class claimant to resolve the Motions for Class Proofs of Claim. To ensure that the creditors in those
  classes will receive the recoveries to which they are entitled from the claim representatives, the Class Claims
  will be administered pursuant to the class claim procedures as set forth in the Plan Supplement.

                       The Motions for Class Proofs of Claim are described further, as follows:

                  (a)        On June 16, 2019, twenty-five individually named parties filed the Motion of the
  Class Claimants for Leave to File Class Proof of Claim [D.I. 76], seeking class action status

                                                                     -64-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             79/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 81 of 177
  on behalf of certain plaintiffs in the MDL who are claiming that, as a result of the actions of Insys and others, all
  citizens of their states are paying higher insurance premiums. The proponents seek to certify a class consisting
  of all persons (including natural persons and entities) who purchased private health insurance policies in the
  States from 1996 through the present, and all persons who paid for any portion of employer provided health
  insurance from 1996 through the present. The plaintiffs acting as putative class representatives purchased health
  insurance during the applicable time period (the “Insurance Ratepayers”). The Insurance Ratepayers allege,
  among other things, that Insys and others (1) engaged in a deceptive marketing scheme to encourage doctors and
  patients to use opioids to treat chronic pain, (2) falsely minimized the risks of opioids and overstated their
  benefits, and (3) generated more opioid prescriptions than should have been issued. The Insurance Ratepayers
  further allege that the direct and proximate consequence of the Debtors’ misconduct is that every purchaser in
  the States of private health insurance paid higher premiums, co-payments, and deductibles, as insurance
  companies passed on to their insureds the expected costs of future care regarding opioid-related coverage. The
  Insurance Ratepayers seek to bring claims for all monetary components of the relief sought in their MDL class
  action complaints, including for money damages, restitution, statutory and civil penalties, and any claims for
  counsel fees and expenses.

                     (b)        On August 7, 2019, four individually named parties filed the Motion by Hospital
  Class Action Claimants Pursuant to Bankr. P. 9014 and 7023 to Make Federal Rule of Civil Procedure 23
  Applicable to These Proceedings and to Permit the Filing of a Class Proof of Claim [D.I. 404], seeking class
  action status on behalf of certain plaintiffs in the MDL who are claiming that they incurred losses as a result of
  the allegedly deceptive, false, and unfair marketing of prescription opioids by Insys and others. The proponents
  seek to certify a class consisting of all hospitals in the United States which treated patients with opioid
  conditions, including patients with opioid overdose; opioid addiction; babies born opioid addicted; opioid users
  committed to mental health treatment programs; and users with pretextual excuses for obtaining opioids.
  Excluded from this class would be any hospitals directly or indirectly owned or operated by the Debtors or the
  Debtors’ affiliated entities. The hospitals acting as putative class representatives are all hospitals who have
  treated patients for conditions related to the use of prescription opiates manufactured by the Debtors and other
  manufacturers (the “Hospitals”). The Hospitals allege, among other things, that Insys and others (1)
  disseminated false information about their products to create false narrative about the safety and utility of
  prescription opioids, downplaying their addictive nature and other dangers associated with their use, and (2)
  underreported or failed to report suspicious orders, excessive order flow through various distribution and retail
  channels, and other information that would have jeopardized the success of the false narrative and threatened
  their lucrative business. The Hospitals have brought claims alleging (1) violations of RICO and state law
  equivalents, (2) nuisance, (3) negligence, (4), common law fraud, (5) violations of state consumer protection
  statutes; and (6) unjust enrichment.

                    (c)        On August 19, 2019, three individually named parties filed the Motion by NAS Baby
  Class Action Claimants Pursuant to Fed. Bankr. P. 9014 and 7023 to Make Federal Rule of Civil Procedure 23
  Applicable to These Proceedings and to Permit the Filing of a Class Proof of Claim [D.I. 476], seeking class
  action status on behalf of certain plaintiffs in the MDL who are claiming that they incurred losses as a result of
  the allegedly deceptive, false, and unfair marketing of prescription opioids by Insys and others. The proponents
  seek to certify a medical surveillance/medical monitoring class consisting of all persons in the U.S. under the
  age of 18 who

                                                                     -65-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                80/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 82 of 177
  were diagnosed with neonatal abstinence syndrome (NAS) and whose birth mother ingested opioids during
  gestation. The babies acting as putative class representatives are all babies who were born addicted to opioids
  taken by their mothers, allegedly manufactured by the Debtors and other manufacturers and supplied by multiple
  distributors (the “NAS Babies” or “NAS Children”). The NAS Babies allege that Insys and others, among other
  things, (1) disseminated false information about their products to create false narrative about the safety and
  utility of prescription opioids, downplaying their addictive nature and other dangers associated with their use,
  and (2) underreported or failed to report suspicious orders, excessive order flow through various distribution and
  retail channels, and other information that would have jeopardized the success of the false narrative and
  threatened their lucrative business. The NAS Babies have brought claims under (1) nuisance, (2) negligence, (3),
  common law fraud, (4) products liability, and (5) unjust enrichment.

                     (d)       On August 20, 2019, two individually named parties filed the Third-Party Payor
  Class Action Claimants’ Motion to Apply Rule 23 of the Federal Rules of Bankruptcy Procedure to these
  Proceedings and to Permit the Filing of a Class Proof of Claim [D.I. 486], seeking class action status on behalf
  of certain plaintiffs in the MDL, who are claiming that they incurred losses as a result of Insys’s allegedly
  deceptive, false, fraudulent, and unfair marketing, distribution, and sales practices regarding Subsys. The
  proponents seek to certify a class consisting of all Third Party Payors in the United States and its territories
  (other than governmental entities and including health insurers, employer-provided health care plans, union
  health and welfare funds, and other private providers of health care benefits) who indirectly purchased, paid,
  and/or reimbursed, in whole or in part, for the drug Subsys from January 1, 2013 to the present for purposes
  other than resale. The Third Party Payors acting as putative class representatives are all Third Party Payors who
  were alleged victims of the Debtors’ fraudulent scheme to unlawfully and unjustly obtain reimbursements from
  Third Party Payors for prescriptions of Subsys that were not properly reimbursable. The TPPs allege that Insys
  and others, among other things, (1) disseminated false information about their products to create false narrative
  about the safety and utility of prescription opioids, downplaying their addictive nature and other dangers
  associated with their use, and (2) underreported or failed to report suspicious orders, excessive order flow
  through various distribution and retail channels, and other information that would have jeopardized the success
  of the false narrative and threatened their lucrative business. The TPPs have brought claims under (1) RICO and
  state law equivalents, (2) nuisance, (3) negligence, (4), common law fraud, (5) violations of state consumer
  protection statutes, and (6) unjust enrichment.

                   (e)        On September 16, 2019, four individually named parties filed the Motion by ERISA
  Health Plan Class Action Claimants Pursuant to Fed. Bankr. P. 9014 and 7023 to Make Federal Rule of Civil
  Procedure 23 Applicable to These Proceedings and to Permit the Filing of a Class Proof of Claim (the “ERISA
  Health Plan Motion”) [D.I. 610], seeking class action status on behalf of certain plaintiffs in the MDL,
  including all other private employer sponsored self-insured health plans subject to the Employee Retirement
  Income Security Act of 1974 (“ERISA”), who are claiming that they incurred losses as a result of Insys’s
  allegedly deceptive, false, fraudulent, and unfair marketing, distribution, and sales practices regarding
  Subsys. The proponents seek to certify a class consisting of a Class A, defined as all self-funded “group health
  plans” (as defined by 29 U.S.C. § 1191b(a)(1)), in the United States of America and its territories, that are
  established or maintained by a private employer, that were required to file a Form 5500 for the plan year
  beginning on or after January 1, 2018, and which have paid health and welfare

                                                                     -66-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             81/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5        insy-ex992_7.htm
                                                                       Filed 12/18/19 Page 83 of 177
  expenses under the plan for any participant or beneficiary in any such plan for any opioid that was manufactured
  and marketed by the Debtors on and after January 1, 1996, and a Class B, defined as all plan sponsors and plan
  administrator of all self-funded “group health plans” (as defined by 29 U.S.C. § 1191b(a)(1)), in the United
  States of America and its territories, that are established or maintained by a private employer, whose group
  health plan was required to file a Form 5500 for the plan year beginning on or after January 1, 2018, and which
  have paid health and welfare expenses under the plan for any participant or beneficiary in any such plan for any
  opioid that was manufactured and marketed by the Defendants on and after January 1, 1996, both of which Class
  A and Class B exclude certain parties, as further set forth in the ERISA Health Plan Motion. The ERISA Health
  Plan Claimants allege that Insys and others, among other things, (1) disseminated false information about their
  products to create false narrative about the safety and utility of prescription opioids, downplaying their addictive
  nature and other dangers associated with their use, and (2) underreported or failed to report suspicious orders,
  excessive order flow through various distribution and retail channels, and other information that would have
  jeopardized the success of the false narrative and threatened their lucrative business. The ERISA Health Plan
  Claimants have brought claims under (1) RICO and state law equivalents and (2) ERISA. Pursuant to the
  settlement reached between the ERISA Health Plan Claimants, the TPPs, and the Debtors, the ERISA Health
  Plan Claimants are withdrawing the ERISA Health Plan Motion.

                                                                     -67-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               82/176
12/18/2019                                       insy-ex992_7.htm
                Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 84 of 177
  VII.       SUMMARY OF PLAN

                    This section of the Disclosure Statement summarizes the Plan. This summary is qualified in its
  entirety by reference to the Plan.

             7.1       Administrative Expense and Priority Claims

                      (a)          Administrative Expense Claims Bar Date

                           Except as provided for herein or in any order of the Bankruptcy Court, and subject to
  section 503(b)(1)(D) of the Bankruptcy Code, holders of Administrative Expense Claims (other than
  Professional Fee Claims) must file and serve on the Debtors requests for the payment of such Administrative
  Expense Claims not already Allowed by a Final Order in accordance with the procedures specified in the
  Confirmation Order, on or before the Administrative Expense Claims Bar Date or be forever barred, estopped,
  and enjoined from asserting such Claims against the Debtors or their assets or properties, and such Claims shall
  be deemed discharged as of the Effective Date.

                      (b)          Allowance of Administrative Expense Claims.

                   An Administrative Expense Claim, with respect to which a request for payment has been
  properly and timely filed pursuant to Section 2.1 of the Plan, shall become an Allowed Administrative Expense
  Claim if no objection to such request is filed by the Liquidating Trustee with the Bankruptcy Court on or before
  one-hundred and twenty (120) days after the Effective Date, or on such later date as may be fixed by the
  Bankruptcy Court. If an objection is timely filed, the Administrative Expense Claim shall become an Allowed
  Administrative Expense Claim only to the extent allowed by Final Order or such Claim is settled, compromised,
  or otherwise resolved by the Liquidating Trustee pursuant to Section 7.5 of the Plan.

                      (c)          Payment of Allowed Administrative Expense Claims.

                    Except to the extent that a holder of an Allowed Administrative Expense Claim (other than a
  Professional Fee Claim) agrees to a different treatment, the holder of such Allowed Administrative Expense
  Claim shall receive, on account of such Allowed Claim, Cash in an amount equal to the Allowed amount of such
  Claim from the Priority Reserve within thirty (30) days following the later to occur of (i) the Effective Date and
  (ii) the date on which such Administrative Expense Claim shall become an Allowed Claim.

                      (d)          Treatment of Professional Fee Claims.

                             All Professional Persons seeking awards by the Bankruptcy Court for compensation
  for services rendered or reimbursement of expenses incurred through and including the Effective Date under
  sections 327, 328, 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), 503(b)(5), or 1103 of the Bankruptcy Code shall (i)
  file, on or before the date that is forty-five (45) days after the Effective Date, or as soon as reasonably
  practicable thereafter, their respective applications for final allowances of compensation for services rendered
  and reimbursement of expenses incurred and (ii) be paid in full, in Cash, (a) first, from any existing amounts
  held by a Professional Personal as a fee advance, retainer, or security that such Professional Person is authorized
  to use to satisfy

                                                                     -68-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              83/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 85 of 177
  Allowed Professional Fee Claims pursuant to the Interim Compensation Order or the order of the Bankruptcy
  Court authorizing the retention of such Professional Person (other than a reasonable retainer to cover post-
  Effective Date work), and (b) second, from the Professional Fee Escrow Account, in such aggregate amounts as
  are Allowed by the Bankruptcy Court or authorized to be paid in accordance with the order(s) relating to or
  allowing any such Professional Fee Claim. On or prior to the Effective Date, the Debtors, the Liquidating
  Debtors, or the Liquidating Trustee shall establish the Professional Fee Escrow Account and, on the Effective
  Date, fund the Professional Fee Escrow Account with (i) the funds held in the escrow account established
  pursuant to Paragraph 4 of the Interim Compensation Order and (ii) any additional Cash such that the total
  amount held in the Professional Fee Escrow Account is equal to the sum of each Professional Person’s good
  faith estimates of its Professional Fee Claims. The procedures for filing objections to Professional Persons’
  applications for final allowance of compensation for services rendered and expenses incurred shall be set forth in
  the Confirmation Order.

                     On the date the Insys Liquidation Trust is established or as soon as reasonably practicable
  thereafter, the Debtors will cause title to the Professional Fee Escrow Account to be transferred to the Insys
  Liquidation Trust. Funds held in the Professional Fee Escrow Account shall not be considered property of the
  Debtors’ Estates, the Liquidating Debtors, or any of the Trusts, and shall only be used for payment of Allowed
  Professional Fee Claims; provided, however, that after all Professional Fee Claims Allowed by the Bankruptcy
  Court have been irrevocably paid in full and no Professional Person is asserting or entitled to assert additional
  Professional Fee Claims, then any amounts remaining in the Professional Fee Escrow Account shall revert to the
  ILT Recovery Fund and constitute Estate Distributable Value. The Professional Fee Escrow Account shall be
  held in trust for Professional Persons retained by the Debtors and the Creditors’ Committee and for no other
  parties until all Professional Fee Claims Allowed by the Bankruptcy Court have been paid in full and no
  Professional Person is asserting or entitled to assert additional Professional Fee Claims. Fees owing to a
  Professional Persons shall be paid in Cash to such Professional Persons from funds held in the Professional Fee
  Escrow Account when such Claims are Allowed by an order of the Bankruptcy Court, or authorized to be paid
  under the Interim Compensation Order or other order authorizing the retention of a Professional Person;
  provided, however, that the Debtors’ and the Liquidating Debtors’ obligations with respect to Professional Fee
  Claims, which shall be assumed by the Insys Liquidation Trust on or as soon as reasonably practicable after the
  date upon which the Insys Liquidation Trust is established, shall not be limited by, nor deemed limited to, the
  balance of funds held in the Professional Fee Escrow Account. To the extent that funds held in the Professional
  Fee Escrow Account are insufficient to satisfy the amount of accrued Allowed Professional Fee Claims owing to
  any Professional Person, such Professional Person shall have an Allowed Administrative Expense Claim for any
  such deficiency, which shall be satisfied in accordance with Section 2.3 of the Plan (but for the avoidance of
  doubt shall not be subject to any Administrative Expense Claims Bar Date). No Claims, Interests, Liens, other
  encumbrances, or liabilities of any kind shall encumber the Professional Fee Escrow Account in any
  way. Notwithstanding the foregoing, Professional Persons performing services on behalf of the Debtors or the
  Creditors’ Committees following the Effective Date in connection with the preparation of, or objection to, fee
  applications (or, in the case of the Creditors’ Committee, with respect to any services listed in Section 12.14 of
  the Plan), are entitled to payment of reasonable fees and reimbursement of reasonable expenses related to such
  work. Solely with respect to the immediately foregoing sentence, any such Professional Person may seek
  compensation for such fees and expenses by submitting invoices to the Liquidating Trustee for payment out of
  Available

                                                                     -69-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             84/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 86 of 177
  Cash, and any undisputed invoices shall be paid in the ordinary course of business and without further order of
  the Bankruptcy Court.

                      (e)          Treatment of Priority Tax Claims.

                    Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a different
  treatment, on the Effective Date or as soon as reasonably practicable thereafter, the holder of such Allowed
  Priority Tax Claim shall receive, on account of such Allowed Priority Tax Claim, either Cash in an amount equal
  to the Allowed amount of such Claim from the Priority Reserve or such other treatment as may satisfy section
  1129(a)(9) of the Bankruptcy Code

             7.2       Classification of Claims and Interests

                      (a)          Classification in General.

                    A Claim or Interest is placed in a particular Class for all purposes, including voting,
  confirmation, and Distributions under the Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy
  Code. A Claim or Interest is classified in a particular Class for the purpose of receiving Distributions pursuant
  to the Plan only to the extent such Claim or Interest qualifies within the description of that Class and is classified
  in other Classes to the extent any portion of the Claim or Interest qualifies within the description of such other
  Classes. A Claim or Interest is also classified in a particular Class for the purpose of receiving Distributions
  hereunder only to the extent such Claim or Interest is an Allowed Claim or Allowed Interest in that Class and
  such Claim or Interest has not been satisfied, released, or otherwise settled prior to the Effective Date. In no
  event shall any holder of an Allowed Claim be entitled to receive payments under the Plan that, in the aggregate,
  exceed the Allowed amount of such holder’s Claim.

                      (b)          Summary of Classification of Claims and Interests.

                    The following table designates the Classes of Claims against and Interests in the Debtors and
  specifies which Classes are (i) Impaired and Unimpaired under the Plan, (ii) entitled to vote to accept or reject
  the Plan in accordance with section 1126 of the Bankruptcy Code, and (iii) deemed to accept or reject the Plan:

       Class                Type of Claim or Interest                   Impairment            Entitled to Vote
      Class 1       Secured Claims                                      Unimpaired     No (Presumed to Accept)
      Class 2       Other Priority Claims                               Unimpaired     No (Presumed to Accept)
      Class 3       Convenience Class Claims                                Impaired   Yes
      Class 4       Trade and Other Unsecured Claims                        Impaired   Yes
      Class 5       Insurance Related Claims                                Impaired   Yes
                    Hospital Claims and NAS Monitoring
      Class 6                                                               Impaired   Yes
                    Claims
      Class 7       DOJ Claims                                              Impaired   Yes
    Class 8(a)      State Claims                                            Impaired   Yes

                                                                     -70-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 85/176
12/18/2019                                         insy-ex992_7.htm
                  Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 87 of 177
    Class 8(b)      Municipality/Tribe Claims                               Impaired   Yes
      Class 9       Personal Injury Claims                                  Impaired   Yes
     Class 10       510(a)/(b) Subordinated Claims                          Impaired   No (Deemed to Reject)
     Class 11       510(c) Subordinated Claims                              Impaired   No (Deemed to Reject)
     Class 12       Intercompany Claims                                     Impaired   No (Deemed to Reject)
     Class 13       Equity Interests                                        Impaired   No (Deemed to Reject)


                      (c)          Voting Classes; Presumed Acceptance by Non-Voting Classes.

                    With respect to each Debtor, if a Class contained Claims eligible to vote and no holder of
  Claims eligible to vote in such Class votes to accept or reject the Plan by the Voting Deadline, the Plan shall be
  presumed accepted by the holders of such Claims in such Class.

                      (d)          Voting; Presumptions; Solicitation.

                               (i)       Acceptance by Certain Impaired Classes. Only holders of Claims in Class 3,
                       Class 4, Class 5, Class 6, Class 7, Class 8(a), Class 8(b), and Class 9 are entitled to vote to
                       accept or reject the Plan. An Impaired Class of Claims shall have accepted the Plan if (i) the
                       holders, or Voting Representatives thereof, of at least two-thirds (2/3) in amount of Claims
                       actually voting in such Class have voted to accept the Plan and (ii) the holders, or Voting
                       Representatives thereof, of more than one-half (1/2) in number of the Claims actually voting in
                       such Class have voted to accept the Plan. Holders of Claims in Class 3, Class 4, Class 5, Class
                       6, Class 7, Class 8(a), Class 8(b), and Class 9 (or, if applicable, the Voting Representatives of
                       such holders) shall receive ballots containing detailed voting instructions.

                              (ii)       Deemed Acceptance by Unimpaired Classes. Holders of Claims in Class 1
                       and Class 2 are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                       the Bankruptcy Code. Accordingly, such holders are not entitled to vote to accept or reject the
                       Plan.

                               (iii)      Deemed Rejection by Certain Impaired Classes. Holders of Claims and
                       Interests in Class 10, Class 11, Class 12 and Class 13 are deemed to have rejected the Plan
                       pursuant to section 1126(g) of the Bankruptcy Code. Accordingly, such holders are not entitled
                       to vote to accept or reject the Plan.

                               (iv)       Individual Creditor Voting Rights. Notwithstanding anything to the contrary
                       in the Plan, the voting rights of holders of Claims in any Class shall be governed in all respects
                       by the Solicitation Procedures Order.

                      (e)          Cramdown.

                    If any Class of Claims is deemed to reject the Plan or is entitled to vote on the Plan and does
  not vote to accept the Plan, the Debtors may (i) seek confirmation of the Plan under

                                                                     -71-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                  86/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 88 of 177
  section 1129(b) of the Bankruptcy Code or (ii) amend or modify the Plan in accordance with the terms hereof
  and the Bankruptcy Code. If a controversy arises as to whether any Claims or Interests, or any Class of Claims
  or Interests, are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on
  or before the Confirmation Date.

                      (f)         No Waiver.

                   Nothing contained in the Plan shall be construed to waive a Debtor’s or other Person’s right to
  object on any basis to any Claim

             7.3       Treatment of Claims and Interests.

                      (a)          Secured Claims (Class 1).

                                (i)       Treatment: The legal, equitable, and contractual rights of the holders of
                       Secured Claims are unaltered by the Plan. Except to the extent that a holder of an Allowed
                       Secured Claim agrees to different treatment, on the Effective Date or as soon as reasonably
                       practicable thereafter, each holder of an Allowed Secured Claim shall receive, on account of
                       such Allowed Claim, (i) payment in full in Cash in accordance with section 506(a) of the
                       Bankruptcy Code, (ii) reinstatement pursuant to section 1124 of the Bankruptcy Code, or
                       (iii) such other treatment as may be necessary to render such Claim Unimpaired.

                               (ii)       Impairment and Voting: Secured Claims are Unimpaired. Holders of
                       Secured Claims are conclusively presumed to accept the Plan pursuant to section 1126(f) of the
                       Bankruptcy Code. Therefore, holders of Secured Claims are not entitled to vote to accept or
                       reject the Plan, and the votes of such holders will not be solicited with respect to such Secured
                       Claims.

                      (b)          Other Priority Claims (Class 2).

                               (i)       Treatment: The legal, equitable, and contractual rights of holders of Other
                       Priority Claims are unaltered by the Plan. Except to the extent that a holder of an Allowed
                       Other Priority Claim agrees to different treatment, on the Effective Date or as soon as
                       reasonably practicable thereafter, each holder of an Allowed Other Priority Claim shall receive,
                       on account of such Allowed Claim, (i) payment in full in Cash or (ii) such other treatment
                       consistent with the provisions of section 1129(a)(9) of the Bankruptcy Code.

                               (ii)      Impairment and Voting: Other Priority Claims are Unimpaired. Holders of
                       Other Priority Claims are conclusively presumed to accept the Plan pursuant to section 1126(f)
                       of the Bankruptcy Code. Therefore, holders of Other

                                                                     -72-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 87/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                        Filed 12/18/19 Page 89 of 177
                     Priority Claims are not entitled to vote to accept or reject the Plan, and the votes of such
                     holders will not be solicited with respect to such Other Priority Claims.

                      (c)          Convenience Class Claims (Class 3)

                              (i)       Treatment: Except to the extent that a holder of an Allowed Convenience
                       Class Claim agrees to different treatment, in full and final satisfaction, settlement, release, and
                       discharge of an Allowed Convenience Class Claim, each holder an Allowed Convenience Class
                       Claim shall receive Available Cash equal to ten percent (10%) of such holder’s Allowed
                       Convenience Class Claim on or as soon as reasonably practicable after the later of (i) the
                       Effective Date and (ii) the date upon which such Convenience Class Claim becomes an
                       Allowed Convenience Class Claim.

                             (ii)      Impairment and Voting: Convenience Class Claims are Impaired. Holders of
                       Convenience Class Claims are entitled to vote to accept or reject the Plan.

                      (d)          Trade and Other Unsecured Claims (Class 4).

                               (i)       Treatment: Except to the extent that a holder of an Allowed Trade and Other
                       Unsecured Claim agrees to different treatment, in full and final satisfaction, settlement, release,
                       and discharge of an Allowed Trade and Other Unsecured Claim, each such holder shall receive,
                       from the Insys Liquidation Trust, its Pro Rata share of Estate Distributable Value attributable to
                       Class 4, which amount is calculated by multiplying the Category 1 Distributions by the Private
                       Group Plan Distribution Percentage for Class 4; provided, however, that no holder of an
                       Allowed Trade and Other Unsecured Claim shall receive a distribution prior to the TUC Class
                       Amount Final Determination and any Distributions allocated on behalf of such a Claim shall be
                       held in a disputed claims reserve until the TUC Class Amount Final Determination.

                              Notwithstanding anything to the contrary, holders of Allowed Class 4 Claims shall not
                       receive Distributions, collectively, in an aggregate amount that exceeds the Plan Distribution
                       Percentage for Class 4 multiplied by total Distributions to holders of Non- PI General
                       Unsecured Claims.

                              (ii)     Impairment and Voting:       Trade and Other Unsecured Claims are
                       Impaired. Holders of Trade and Other Unsecured Claims are entitled to vote to accept or reject
                       the Plan.

                      (e)          Insurance Related Claims (Class 5).

                               (i)      Treatment: In accordance with the Plan Settlement as provided in Section 5.1
                       of the Plan, and as further described and explained herein, except to the extent that a holder of
                       an Allowed Insurance Related Claim agrees to different treatment, in full and final satisfaction,
                       settlement, release, and discharge of an Allowed Insurance Related Claim, following the
                       determination of the allocation

                                                                     -73-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                   88/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5    insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 90 of 177
                     between ERISA Health Plan Claims, all other Third Party Payor Claims, and Insurance
                     Ratepayer Claims by the ILT Claims Arbiter, the Insys Liquidation Trust shall distribute to the
                     holder of each Allowed Insurance Related Claim such holder’s share of Estate Distributable
                     Value attributable to Class 5, which amount is calculated by multiplying the Category 1
                     Distributions by the Private Group Plan Distribution Percentage for Class 5 and in accordance
                     with the Third Party Payor Claim Procedures and the Insurance Ratepayer Procedures, as
                     applicable.

                              Notwithstanding anything to the contrary, holders of Allowed Class 5 Claims shall not
                       receive Distributions, collectively, in an aggregate amount that exceeds the Plan Distribution
                       Percentage for Class 5 multiplied by total Distributions to holders of Non-PI General
                       Unsecured Claims.

                              (ii)      Impairment and Voting: Insurance Related Claims are Impaired. Holders of
                       Insurance Related Claims are entitled to vote to accept or reject the Plan.

                             (iii)      Disallowance: All Insurance Ratepayer Claims other than the Insurance
                       Ratepayer Class Claims are Disallowed and expunged as duplicative of the Insurance
                       Ratepayer Class Claims.

                      (f)         Hospital Claims and NAS Monitoring Claims (Class 6).

                                (i)       Treatment: In accordance with the Plan Settlement as provided in Section 5.1
                       of the Plan, and as further described and explained herein, except to the extent that a holder of
                       an Allowed Hospital Claim or Allowed NAS Monitoring Claim agrees to different treatment,
                       in full and final satisfaction, settlement, release, and discharge of such Allowed Hospital Claim
                       and Allowed NAS Monitoring Claim, following the determination of the allocation between
                       Hospital Claims and NAS Monitoring Claims by the ILT Claims Arbiter, the Insys Liquidation
                       Trust shall distribute to the holder of each Allowed Hospital Claim and each Allowed NAS
                       Monitoring Claim such holder’s share of Estate Distributable Value attributable to Class 6,
                       which amount is calculated by multiplying the Category 1 Distributions by the Private Group
                       Plan Distribution Percentage for Class 6 and in accordance with the Hospital Class Procedures
                       and the NAS Monitoring Class Procedures, as applicable.

                              Notwithstanding anything to the contrary, holders of Allowed Class 6 Claims shall not
                       receive Distributions, collectively, in an aggregate amount that exceeds the Plan Distribution
                       Percentage for Class 6 multiplied by total Distributions to holders of Non-PI General
                       Unsecured Claims.

                              (ii)        Impairment and Voting: Hospital Claims and NAS Monitoring Claims are
                       Impaired. Holders of Hospital Claims and NAS Monitoring Claims are entitled to vote to
                       accept or reject the Plan.

                              (iii)       Disallowance. All Hospital Claims and NAS Monitoring Claims, other than
                       the Hospital Class Claim and the NAS Monitoring Class Claim, are

                                                                     -74-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 89/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5insy-ex992_7.htm
                                                                  Filed 12/18/19 Page 91 of 177
                     Disallowed and expunged as duplicative of either the Hospital Class Claim or the NAS
                     Monitoring Class Claim.

                      (g)          DOJ Claims (Class 7).

                               (i)       Allowance: The DOJ Claims are Allowed in the amounts of the Allowed
                       DOJ Civil Claim and the Allowed DOJ Forfeiture Claim. Any DOJ Restitution Claim that was
                       part of a proof of claim filed prior to the Governmental Unit and Native American Tribes Bar
                       Date will be Allowed in such filed amount, or, if such filed proof of claim does not specify an
                       amount for the DOJ Restitution Claim, then in the amount in which the DOJ Restitution Claim
                       is liquidated in a Final Order awarding restitution entered by United States District Court for
                       the District of Massachusetts in United States v. Insys Pharma, Inc., Case No. 19-cr-10191
                       (RWZ), and any amounts distributed in respect of a DOJ Restitution Claim will be distributed
                       as restitution; provided, however, that no DOJ Restitution Claim will be Allowed for
                       Distribution purposes other than the DOJ Residual Restitution Claim in an amount not to
                       exceed $10 million. For the avoidance of doubt, the amount of all Allowed DOJ Claims under
                       the Plan will not exceed $283 million.

                               (ii)       Treatment: Except to the extent that the DOJ agrees to different treatment, in
                       full and final satisfaction, settlement, release, and discharge of the Allowed DOJ Claims, the
                       DOJ shall receive, as restitution with respect to any Allowed DOJ Claim (except the Allowed
                       DOJ Restitution Claim), from the Insys Liquidation Trust all Estate Distributable Value
                       attributable to Class 7, which amount is calculated by multiplying the Category 2 Distributions
                       by the Public Group Plan Distribution Percentage; provided, however, that pursuant to the DOJ
                       Settlement Order, the DOJ will receive no Distributions on account of the Allowed DOJ Civil
                       Claim until the GUC Recovery Reallocation Threshold has been met.

                              Notwithstanding anything to the contrary, holders of Allowed Class 7 Claims shall not
                       receive Distributions, collectively, in an aggregate amount that exceeds the Plan Distribution
                       Percentage for Class 7 multiplied by total Distributions to holders of Non-PI General
                       Unsecured Claims.

                               (iii)       Impairment and Voting: DOJ Claims are Impaired. The DOJ is entitled to
                       vote to accept or reject the Plan.

                      (h)          State Claims (Class 8(a)) and Municipality/Tribe Claims (Class 8(b)).

                                (i)      Treatment: Except to the extent that a holder of a State Claim or a
                       Municipality/Tribe Claim agrees to different treatment or has been paid for such Claim prior to
                       the Effective Date, in full and final satisfaction, settlement, release, and discharge of Allowed
                       State Claims, and Allowed Municipality/Tribe Claims, or, pursuant to an agreement reached
                       under Section 4.8(c)(i), any Municipality/Tribe Claims, each such holder shall receive, as
                       restitution, from the Insys Liquidation Trust and the Victims Restitution Trust, as applicable, (i)
                       its Pro Rata share (based upon subsection (c) below) of (x) Estate Distributable Value

                                                                     -75-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                   90/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                        Filed 12/18/19 Page 92 of 177
                     attributable to Class 8(a) and Class 8(b) collectively, which amount is calculated by
                     multiplying the Category 2 Distributions by the Public Group Plan Distribution Percentage for
                     Class 8(a) and Class 8(b) collectively, (y) a ten percent (10%) interest in any Products Liability
                     Insurance Proceeds, and (z) a one-hundred percent (100%) interest in any Excess Products
                     Liability Insurance Proceeds; provided, however, that no Distributions shall be made to holders
                     of Allowed State Claims or Allowed Municipality/Tribe Claims until the Pro Rata share is
                     determined in accordance with subsection (iii) below; and (ii) payment of an Administrative
                     Expense Claim for professional fees for counsel to holders of State Claims and
                     Municipality/Tribe Claims in the amount of $800,000.

                               Notwithstanding anything to the contrary, holders of Allowed State Claims and
                       Allowed Municipality/Tribe Claims and, if applicable, holders of Municipality/Tribe Claims
                       under an agreement reached pursuant to Section 4.8(c)(i), shall not receive Distributions,
                       collectively, in an aggregate amount that exceeds the Plan Distribution Percentage for Class
                       8(a) and Class 8(b), collectively, multiplied by total Distributions to holders of Non-PI General
                       Unsecured Claims, plus amounts received pursuant to section 4.8(a)(y) and (z).

                              (ii)       Impairment and Voting: State Claims and Municipality/Tribe Claims are
                       Impaired. Holders of State Claims in Class 8(a) and holders of Municipality/Tribe Claims in
                       Class 8(b) are each entitled to vote to accept or reject the Plan as separate voting Classes
                       pursuant to the Solicitation Procedures Order.

                               (iii)      Distributions: Distributions made in respect of Claims in both Class 8(a) and
                       Class 8(b) shall be determined by either (i) Class 8(a) and Class 8(b) Distribution procedures
                       filed with the Plan Supplement or otherwise within twelve (12) months of the Effective Date
                       based on an agreement among SMT Group Representatives and approved by the Bankruptcy
                       Court, or (ii) such later date as extended by agreement of the SMT Group Representatives or
                       the members of the ILT Board selected by the SMT Group Representatives, prior to the
                       expiration of the twelve (12) month period in Section 4.8(c)(i), and the expenses of the
                       processes described in the foregoing clauses (i) and (ii) shall be deducted from Estate
                       Distributable Value attributable to Class 8(a) and Class 8(b) collectively. Notwithstanding
                       anything to the contrary in the Plan or the Bar Date Order or any other order or stipulation
                       (including the stipulation at Docket No. __ extending the time within which States must file
                       proofs of claim to January __, 2020), the States are relieved of any obligation or duty to file a
                       proof of claim in the Chapter 11 Cases to, and the filing of a proof of claim shall not be
                       prerequisite to, participate in or receive Distributions as holders of Class 8(a)
                       claims. Additionally, if an agreement is reached in accordance with Section 4.8(c)(i), as may
                       be extended, which includes the allocation of funds to holders of Municipality/Tribe Claims
                       that have not filed proofs of claim prior to the applicable bar date under the Bar Date Order,
                       then the filing of a proof of claim shall not be a prerequisite to participate in or receive
                       Distributions as holders of Class 8(b) Claims.

                                                                     -76-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 91/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5   insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 93 of 177
                    (i)      Personal Injury Claims (Class 9).

                               (i)       Treatment: In accordance with the Plan Settlement as provided in Section 5.1
                       of the Plan, and as further described and explained herein, except to the extent that a holder of
                       an Allowed Personal Injury Claim agrees to different treatment, in full and final satisfaction,
                       settlement, release, and discharge of an Allowed Personal Injury Claim, each such holder shall
                       receive, from the Victims Restitution Trust, its Pro Rata share of ninety percent (90%) of any
                       Products Liability Insurance Proceeds.

                                  No holder of an Allowed Personal Injury Claim will receive Distributions of Products
                                  Liability Insurance Proceeds in excess of each such holder’s Allowed Personal Injury
                                  Claim.

                              (ii)      Impairment and Voting: Personal Injury Claims are Impaired. Holders of
                       Personal Injury Claims are entitled to vote to accept or reject the Plan.

                      (j)         510(a)/(b) Subordinated Claims (Class 10).

                               (i)      Treatment: 510(a)/(b) Subordinated Claims are subordinated pursuant to the
                       Plan and sections 510(a) and 510(b) of the Bankruptcy Code. 510(a)/(b) Subordinated Claims
                       shall be deemed expunged, released, and extinguished without further action by or order of the
                       Bankruptcy Court, and shall be of no further force or effect.

                              (ii)       Impairment and Voting:              510(a)/(b) Subordinated Claims are
                       Impaired. Holders of 510(a)/(b) Subordinated Claims are deemed to have rejected the Plan
                       pursuant to section 1126(g) of the Bankruptcy Code. Therefore, holders of 510(a)/(b)
                       Subordinated Claims are not entitled to vote to accept or reject the Plan, and the votes of such
                       holders will not be solicited with respect to such Subordinated Claims.

                      (k)          510(c) Subordinated Claims (Class 11).

                              (i)        Treatment: 510(c) Subordinated Claims are subordinated pursuant to the Plan
                       and section 510(c) of the Bankruptcy Code. 510(c) Subordinated Claims shall be deemed
                       expunged, released, and extinguished without further action by or order of the Bankruptcy
                       Court, and shall be of no further force or effect.

                             (ii)       Impairment and Voting: 510(c) Subordinated Claims are Impaired. Holders
                       of Subordinated Claims are conclusively deemed to have rejected the Plan pursuant to section
                       1126(g) of the Bankruptcy Code. Therefore, holders of 510(c)

                                                                     -77-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 92/176
12/18/2019         Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                         Filed 12/18/19 Page 94 of 177
                      Subordinated Claims are not entitled to vote to accept or reject the Plan, and the votes of such
                      holders will not be solicited with respect to such Subordinated Claims.

                      (l)         Intercompany Claims (Class 12).

                              (i)        Treatment: Holders of Intercompany Claims shall not receive or retain any
                       property under the Plan on account of such Claims. Intercompany Claims shall be deemed
                       expunged, released, and extinguished without further action by or order of the Bankruptcy
                       Court, and shall be of no further force or effect.

                              (ii)       Impairment and Voting: Intercompany Claims are Impaired. Holders of
                       Intercompany Claims are deemed to reject the Plan pursuant to section 1126(g) of the
                       Bankruptcy Code. Therefore, holders of Intercompany Claims are not entitled to vote to accept
                       or reject the Plan, and the votes of such holders will not be solicited with respect to such
                       Intercompany Claims.

                      (m)           Equity Interests (Class 13).

                                (i)       Treatment: Holders of Equity Interests shall not receive or retain any property
                       under th Plan on account of such Interests. As of the Effective Date, Equity Interests shall be
                       deemed surrendered, cancelled, and/or redeemed without further action by or order of the
                       Bankruptcy Court, and shall be of no further force or effect. On or promptly after the Effective
                       Date, the Liquidating Debtors and/or the Liquidating Trustee shall cause Insys Therapeutics,
                       Inc. to issue the Parent Equity Interest to the Insys Liquidation Trust solely for purposes of
                       facilitating the orderly administration of the winding up and dissolution of the Debtors.

                               (ii)      Impairment and Voting: Equity Interests are Impaired. Holders of Equity
                       Interests are deemed to reject the Plan pursuant to section 1126(g) of the Bankruptcy
                       Code. Therefore, holders of Equity Interests are not entitled to vote to accept or reject the Plan,
                       and the votes of such holders will not be solicited with respect to such Equity Interests.

                      (n)          Debtors’ Rights with Respect to Unimpaired Claims.

                             Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights
  of the Liquidating Debtors or the Liquidating Trustee with respect to an Unimpaired Claim, including all rights
  with respect to legal and equitable defenses to, or setoffs or recoupments against, any such Unimpaired Claims.

             7.4       Means for Implementation.

                      (a)          Plan Settlement.

                  As further described herein, the provisions of the Plan (including the release and injunctive
  provisions contained in Article X of the Plan) and the other documents entered into in connection with the Plan
  and the Trust Formation Transactions constitute a good faith compromise and settlement among the Settling
  Parties of Claims and controversies among such parties. The

                                                                     -78-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                   93/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 95 of 177
  Plan and the Distributions contemplated therein are based on various agreed upon “settlement claim amounts,”
  which represent the aggregate Claim amounts for certain Classes of Claims that the Debtors, the Creditors’
  Committee, the SMT Group Representatives, and the other Settling Creditors believe are fair and appropriate,
  but only when combined with the distribution scheme and all other provisions contained in the Plan. The
  various parties have not agreed upon the fair and appropriate “Allowed” amount of any Claim, other than in
  connection with the distribution scheme and all other aspects of the Plan. The Plan, including the explanation set
  forth herein, shall be deemed a motion to approve the Plan Settlement and the good faith compromise and
  settlement of all of the Claims and controversies described in the foregoing sentence pursuant to Bankruptcy
  Rule 9019, and entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the Plan
  Settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by the
  Bankruptcy Court that the Plan Settlement is fair, equitable, reasonable, and in the best interests of the Debtors
  and their Estates.

                   The Plan, the Plan Settlement, the Plan Documents, and the Confirmation Order constitute a
  good faith compromise and settlement of Claims and controversies based upon the unique circumstances of
  these Chapter 11 Cases (such as the limited funds of the Estates, total value available, the unique facts and
  circumstances relating to these Debtors as compared to other defendants in the general opioid space, and the
  need for an accelerated resolution without litigation) and none of the foregoing documents, nor any materials
  used in furtherance of Plan confirmation (including, but not limited to, the Disclosure Statement, and any notes
  related to and drafts of such documents and materials), may be offered into evidence, deemed an admission, used
  as precedent, or used by any party or Person in any context whatsoever beyond the purposes of the Plan, in any
  other litigation or proceeding except as necessary, and as admissible in such context, to enforce their terms
  before the Bankruptcy Court or any other court of competent jurisdiction. The Plan, the Plan Settlement, the
  Plan Documents, and the Confirmation Order will be binding as to the matters and issues described therein, but
  will not be binding with respect to similar matters or issues that might arise in any other litigation or proceeding
  in which none of the Debtors, the Liquidating Debtors, or either Trust is a party. Any Person’s support of, or
  position or action taken in connection with, the Plan, the Plan Settlement, the Plan Documents, and the
  Confirmation Order may differ from his position or testimony in any other litigation or proceeding except in
  connection with these Chapter 11 Cases. Further, and as all parties to the Mediation agreed, the Plan Settlement
  is not intended to serve as an example for, or represent the parties’ respective positions or views concerning any
  other chapter 11 cases relating to opioid products, nor shall it be used as precedent by any Person or party.

                      (b)          Substantive Consolidation of the Debtors.

                 The Plan shall be implemented through a substantive consolidation of the assets and liabilities of
  the Debtors with one another. The Confirmation Order shall contain findings supporting the conclusions
  providing for substantive consolidation for purposes of distribution on the terms set forth in the Plan. The
  substantive consolidation of the Assets and liabilities and properties of the Debtors shall have the following
  effects.

                    The Chapter 11 Cases of the Debtors shall be consolidated into the case of Insys Therapeutics,
  Inc. as a single consolidated case with respect to Claims against the Debtors. All

                                                                     -79-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               94/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 96 of 177
  property of the Estate of each Debtor shall be deemed to be property of the consolidated estates with respect to
  the payment of Claims against the Debtors.

                   All Claims against each Debtor’s Estate shall be deemed to be Claims against the consolidated
  estates, all proofs of claim filed against one or more of the Debtors shall be deemed to be a single Claim filed
  against the consolidated estates, and all duplicate proofs of claim for the same Claim filed against more than one
  Debtor shall be deemed expunged.

                  As set forth in Section 4.12 of the Plan, no Distributions under the Plan shall be made on
  account of Intercompany Claims among the Debtors.

                   For purposes of determining the availability of the right of setoff under section 553 of the
  Bankruptcy Code, the Debtors shall be treated as one consolidated entity so that, subject to the other provisions
  of section 553, debts due to any of the Debtors may be set off against the debts of any other of the Debtors.

                      (c)          Administration of Class Claims.24

                                (i)          Insurance Ratepayer Class Claims.

                                         (a)        Other than to the limited extent provided in the Plan with respect to
                                  overall treatment of Insurance Related Claims and allocations between the Insurance
                                  Ratepayer Class Claims, the ERISA Health Plan Claims, and the other Third Party
                                  Payor Claims, the Insurance Ratepayer Class Claims and individual claims represented
                                  thereby will be administered in accordance with the Insurance Ratepayer Class Claims
                                  Procedures and any related approved allocation plan as described therein.

                                        (b)       The Insurance Ratepayer Class Representative (as defined in the
                                  Insurance Ratepayer Class Claim Procedures) will be selected by holders of Insurance
                                  Related Claims that are represented by the Insurance Ratepayer Class Claims prior to
                                  the Confirmation Hearing and identified in the Plan Supplement.

                                         (c)        Notwithstanding anything to the contrary in the Plan with respect to
                                  Distributions, Distributions from the Insys Liquidation Trust on account of the
                                  Insurance Ratepayer Class Claims (i) shall only be made to the Insurance Ratepayer
                                  Class Representatives, or a single designated claims administrator, and allocated
                                  among individual class members in accordance with the Insurance Ratepayer Class
                                  Claims Procedures and any related approved allocation plan and (ii) shall not be made
                                  until an allocation plan has been approved by the Bankruptcy Court as provided in the
                                  Insurance Ratepayer Class Claims Procedures. All costs associated with the noticing
                                  and administration of the Insurance Ratepayer Class Claims

  24 For the avoidance of doubt, to the extent any procedures in Section 5.3 of the Plan require further Bankruptcy Court approval, no
     party will have standing to object other than the claimants in the specific class affected thereby.


                                                                      -80-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                              95/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5  insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 97 of 177
                             shall be paid out of the Distributions allocated to the Insurance Ratepayer Class
                             Claims.

                                (ii)         Third Party Payor Class Claim.

                                         (a)       Other than to the limited extent provided in the Plan with respect to
                                  overall treatment of Insurance Related Claims and allocations between the Insurance
                                  Ratepayer Class Claims, the ERISA Health Plan Claims, and the other Third Party
                                  Payor Claims, the Third Party Payor Class Claim will be administered in accordance
                                  with the Third Party Payor Claim Procedures and any related approved allocation plan
                                  as described therein.

                                        (b)      The Third Party Payor Class Representative (as defined in the Third
                                  Party Payor Claim Procedures) will be selected by holders of Third Party Payor
                                  Claims that are represented by the Third Party Payor Class Claim prior to the
                                  Confirmation Hearing and identified in the Plan Supplement.

                                         (c)        Notwithstanding anything to the contrary in the Plan with respect to
                                  Distributions, Distributions from the Insys Liquidation Trust on account of the Third
                                  Party Payor Class Claim (i) shall be made by a designated claims administrator, and
                                  allocated among individual claimants in accordance with the Third Party Payor Claim
                                  Procedures and any related approved allocation plan and (ii) shall not be made until an
                                  allocation plan has been approved by the Bankruptcy Court as provided in the Third
                                  Party Payor Claim Procedures. All costs associated with the noticing and
                                  administration of the Third Party Payor Class Claim shall be paid out of the
                                  Distributions allocated to the Third Party Payor Class Claim.

                                (iii)         Hospital Class Claim.

                                         (a)       Other than to the limited extent provided in the Plan with respect to
                                  overall treatment of Hospital Claims and NAS Monitoring Claims and allocations
                                  between the Hospital Class Claim and the NAS Monitoring Class Claim, the Hospital
                                  Class Claim and individual claims represented thereby will be administered in
                                  accordance with the Hospital Class Claim Procedures and any related approved
                                  allocation plan as described therein.

                                        (b)       The Hospital Class Representative (as defined in the Hospital Class
                                  Claim Procedures) will be selected by holders of Hospital Claims that are represented
                                  by the Hospital Class Claim prior to the Confirmation Hearing and identified in the
                                  Plan Supplement.

                                         (c)      Notwithstanding anything to the contrary in the Plan with respect to
                                  Distributions, Distributions from the Insys Liquidation Trust on account of the
                                  Hospital Class Claim (i) shall only be made to the Hospital Class Representative, or
                                  designated claims administrator, and allocated

                                                                     -81-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                  96/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5    insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 98 of 177
                             among individual class members in accordance with the Hospital Class Claim
                             Procedures and any related approved allocation plan and (ii) shall not be made until an
                             allocation plan has been approved by the Bankruptcy Court as provided in the Hospital
                             Class Claim Procedures. All costs associated with the noticing and administration of
                             the Hospital Class Claim shall be paid out of the Distributions allocated to the
                             Hospital Class Claim.

                                (iv)          NAS Monitoring Class Claim.

                                         (a)       Other than to the limited extent provided in the Plan with respect to
                                  overall treatment of Hospital Claims and NAS Monitoring Claims and allocations
                                  between the Hospital Class Claim and the NAS Monitoring Class Claim, the NAS
                                  Monitoring Class Claim and individual claims represented thereby will be
                                  administered in accordance with the NAS Monitoring Class Claim Procedures and any
                                  related approved allocation plan as described therein.

                                        (b)      The NAS Monitoring Class Representative (as defined in the NAS
                                  Monitoring Class Claim Procedures) will be selected by holders of NAS Monitoring
                                  Claims that are represented by the NAS Monitoring Class Claim prior to the
                                  Confirmation Hearing and identified in the Plan Supplement.

                                         (c)       Notwithstanding anything to the contrary in the Plan with respect to
                                  Distributions, Distributions from the Insys Liquidation Trust on account of the NAS
                                  Monitoring Class Claim (i) shall only be made to the NAS Monitoring Class
                                  Representative, or designated claims administrator, and allocated among individual
                                  class members in accordance with the NAS Monitoring Class Claim Procedures and
                                  any related approved allocation plan and (ii) shall not be made until an allocation plan
                                  has been approved by the Bankruptcy Court as provided in the NAS Monitoring Class
                                  Claim Procedures. All costs associated with the noticing and administration of the
                                  NAS Monitoring Class Claim shall be paid out of the Distributions allocated to the
                                  NAS Monitoring Class Claim.

                      (d)          Vesting of Assets.

                           On the Effective Date, and if applicable, pursuant to sections 1141(b) and 1141(c) of
  the Bankruptcy Code, all Assets shall vest in the Insys Liquidation Trust or the Victims Restitution Trust, as
  applicable. The Trusts shall own such Assets, as of the Effective Date, free and clear of all Claims, Interests,
  Liens, other encumbrances, and liabilities of any kind.

                      (e)          Cancellation of Notes, Interests, Instruments, Certificates, and Other Documents.

                  Except as otherwise provided in the Plan, on and after the Effective Date, all Equity Interests
  and all notes, instruments, certificates, agreements, indentures, mortgages, security documents, and other
  documents evidencing Claims against or Interests in the Debtors or

                                                                     -82-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                    97/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 99 of 177
  obligations of the Debtors or Liquidating Debtors, as applicable, thereunder or in any way related to the
  foregoing shall be deemed cancelled, satisfied in full, and of no further force and effect without any need for
  further action or approval of the Bankruptcy Court.

                      (f)         Liquidating Trustee.

                                (i)        Appointment and Role of Liquidating Trustee. The Liquidating Trustee will
                       be selected by the mutual agreement of the Creditors’ Committee and the SMT Group
                       Representatives by the Plan Supplement Filing Deadline; provided, however, that if no such
                       agreement can be reached by the Plan Supplement Filing Deadline, [the Debtors shall select the
                       Liquidating Trustee after consultation with the Creditors’ Committee and the SMT Group
                       Representatives]. The appointment of the Liquidating Trustee shall be approved in the
                       Confirmation Order, and such appointment shall be effective as of the date upon which the first
                       Trust is established. In accordance with the Trust Agreements, and in furtherance of, and
                       consistent with, the purposes of the Trusts and the Plan, the Liquidating Trustee shall have the
                       power and authority to act as trustee of the Trusts and perform the Authorized Acts through the
                       earlier of (i) the end of the Operating Term and (ii) the date such Liquidating Trustee resigns, is
                       terminated, or is otherwise unable to serve for any reason; provided, however, that at any time
                       after the date that is nine (9) months after the Effective Date, the ILT Board, by simple
                       majority, may replace the Liquidating Trustee with a successor Liquidating Trustee selected by
                       a simple majority of the ILT Board that shall become vested with all of the rights, powers,
                       trusts, and duties of the predecessor Liquidating Trustee.

                               (ii)       Liquidating Trustee’s Tax Power for Debtors. The Liquidating Trustee, in its
                       capacity as the trustee of the Insys Liquidation Trust, shall have full and exclusive authority
                       and responsibility with respect to all taxes of the Debtors (including, without limitation, as the
                       common parent or other agent of any consolidated, combined, or unitary tax group of which
                       the Debtors were the agent), to the same extent as if the Liquidating Trustee were the debtor-in-
                       possession. Without limiting the foregoing, each of the Debtors shall execute, on or prior to
                       the Effective Date, a power of attorney authorizing the Liquidating Trustee, in its capacity as
                       the trustee of the Insys Liquidation Trust, to correspond with any taxing authority on behalf of
                       such Debtor and to sign, collect, negotiate, settle, and administer tax payments and tax
                       returns. In furtherance of the foregoing:

                                            (i) Following the Effective Date, the Liquidating Trustee shall prepare and file
                                            (or cause to be prepared and filed), on behalf of the Debtors, all tax returns
                                            required to be filed or that the Liquidating Trustee otherwise deems
                                            appropriate, including the filing of amended tax returns or requests for
                                            refunds for all taxable periods.

                                            (ii) The Insys Liquidation Trust shall be entitled to all tax refunds of the
                                            Debtors, and the Insys Liquidation Trust shall bear responsibility

                                                                     -83-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                     98/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 100 of 177
                                    for all tax liabilities of the Debtors for all taxable years, to the extent not
                                    satisfied or otherwise released by the Plan.

                              (iii)       Retention of Professionals by Liquidating Trustee. The Liquidating Trustee
                       may retain and reasonably compensate counsel and other professionals to assist in its duties as
                       Liquidating Trustee on such terms as the Liquidating Trustee deems appropriate without
                       Bankruptcy Court approval, subject to the provisions of the Trust Agreements, which shall
                       provide that such professionals will be selected by the ILT Board by a majority vote. Other
                       than corporate counsel for the Liquidating Trustee, which shall not be a professional who
                       represented parties in interest in the Chapter 11 Cases unless otherwise agreed by the Creditors’
                       Committee and the SMT Group Representatives prior to the Effective Date, and subject to the
                       foregoing sentence the Liquidating Trustee may retain any professional, including any
                       professional who represented parties in interest in the Chapter 11 Cases. All fees and expenses
                       incurred in connection with the foregoing shall be payable from the applicable Trust Operating
                       Reserve, subject to the terms of the Trust Agreements.

                               (iv)       Exculpation of Liquidating Trustee. The Liquidating Trustee shall be
                       exculpated (subject, in each case, to exceptions for willful misconduct, bad faith, gross
                       negligence, or fraud) to the fullest extent allowable by applicable law with respect to the
                       liquidation of the Trust Assets and administration of the Trusts.

                               (v)         TUC Class Amount Final Determination. The Liquidating Trustee will use
                       its best efforts to achieve the TUC Class Amount Final Determination within six (6) months of
                       the Effective Date; provided, however, that for purposes of initial Distributions to holders of
                       Claims in Class 5 and Class 6, the TUC Class Amount shall be based on an estimate of
                       Allowed Claims in Class 4 as of such time and shall not require a full resolution of all Claims
                       in such Class. After the TUC Class Amount Final Determination, if the TUC Class Amount is
                       less than $50 million, Estate Distributable Value in the ILT Recovery Fund that was initially
                       attributable to Class 4 shall be reallocated among the Classes included in the Private Group
                       Formula Amount, pursuant to the applicable Private Group Plan Distribution Percentage
                       (without including Class 4).

                               (vi)         DOJ Class Amount Final Determination. The Liquidating Trustee will use
                       its best efforts to achieve the DOJ Class Amount Final Determination within three (3) months
                       of the Effective Date. After the DOJ Class Amount Final Determination, if the DOJ Class
                       Amount is less than $283 million, Estate Distributable Value in the ILT Recovery Fund that
                       was initially attributable to Class 7 shall be reallocated among Class 7, 8(a), and 8(b) in
                       accordance with the Public Group Plan Formula Amount and Public Group Distribution
                       Percentage.

                               (vii)       [Liquidating Trustee Disclosure Requirement. Notwithstanding anything to
                       the contrary herein, the Liquidating Trustee shall obtain all of the Debtors’ documents, books,
                       and records relating to the Debtors’ sale, promotion, marketing, or payments made with respect
                       to the sale of Subsys and Syndros, and

                                                                     -84-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 99/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 101 of 177
                    shall publicly disclose (i) such non‑privileged documents, books, and records no later than [•]
                    days after the Effective Date and (ii) such privileged documents, books, and records as soon as
                    all affirmative claims against the Insys Liquidation Trust have been resolved, but in no event
                    later than the date the Insys Liquidation Trust is terminated; provided, however, that any
                    disclosures shall redact personally identifiable information and comply with all contractual
                    obligations, court orders, and applicable laws, including HIPAA.]

                      (g)          Insys Liquidation Trust.

                               (i)      Establishment of Insys Liquidation Trust. On or before the Effective Date,
                       the Debtors, or the Liquidating Debtors, and/or the Liquidating Trustee25 shall take all
                       necessary steps to establish the Insys Liquidation Trust for the benefit of holders of Non-PI
                       General Unsecured Claims including executing the ILT Agreement and the Trust Transfer
                       Agreement, and all Privileges held by the Debtors or the Liquidating Debtors shall transfer to,
                       and vest exclusively in, the Trusts. The Plan sets forth certain of the rights, duties, and
                       obligations of the ILT Board and the ILT Claims Arbiter with respect to the Insys Liquidation
                       Trust. In the event of any conflict between the terms of the Plan and the terms of the ILT
                       Agreement, the terms of the ILT Agreement shall govern.

                              (ii)       Issuance of Parent Equity Interest to Insys Liquidation Trust. On the
                       Effective Date, after the transfer of the ILT Assets to the Insys Liquidation Trust pursuant to
                       Section 5.7(d) of the Plan, the Liquidating Debtors and/or the Liquidating Trustee shall cause
                       Insys Therapeutics, Inc. to issue the Parent Equity Interest to the Insys Liquidation Trust. The
                       Parent Equity Interest shall be the only share of common stock of Insys Therapeutics, Inc.,
                       representing one-hundred percent (100%) of the capital stock thereof, from and after the
                       Effective Date.

                               (iii)      Purpose of Insys Liquidation Trust. The Insys Liquidation Trust shall be
                       established for the purposes described in the Plan (including, without limitation, to allow the
                       Liquidating Trustee to carry out the Authorized Acts) and any others more fully described in
                       the ILT Agreement. The Insys Liquidation Trust shall retain all rights to commence and pursue
                       all Causes of Action (other than Causes of Action arising from the Products Liability Insurance
                       Policies which shall be reserved for the Victims Restitution Trust) that are not released under
                       the Plan. The Insys Liquidation Trust shall have no objective to continue or engage in the
                       conduct of a trade or business.

                              The Insys Liquidation Trust shall administer, process, settle, resolve, liquidate, satisfy,
                       and pay (from the designated funds therefor), as applicable, Claims against the Debtors (other
                       than Personal Injury Claims), subject to the terms of the ILT Agreement, the Plan, and the
                       Confirmation Order. The Insys Liquidation Trust shall be administered and implemented by
                       the Liquidating Trustee with the

  25 With respect to actions taken in this Section, the Liquidating Trustee is acting solely in its capacity as trustee of the Insys
     Liquidation Trust.


                                                                     -85-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                           100/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 102 of 177
                    oversight of the ILT Board as provided in the ILT Agreement; provided, however; that for the
                    avoidance of doubt, the approval of the ILT Board shall be required for the Liquidating Trustee
                    to settle any dispute regarding the Insurance Rights or Causes of Action that are ILT Assets;
                    provided, further, that notwithstanding the foregoing, the Liquidating Trustee shall have the
                    exclusive authority to reconcile Trade and Other Unsecured Claims and determine and make
                    Distributions on account of Claims without the approval of the ILT Board absent extenuating
                    circumstances.

                               (iv)       Transfer of ILT Assets to Insys Liquidation Trust. On the Effective Date, the
                       ILT Assets will be transferred to and vest in the Insys Liquidation Trust in accordance with the
                       terms set forth in the Plan (including Sections 5.7(e) and (f) below with respect to the
                       Insurance Rights Transfer and the funding and transfer of the ILT Operating Reserve) and the
                       ILT Agreement; provided, however, that to the extent certain assets comprising the ILT Assets,
                       because of their nature or because such assets will accrue or become transferable subsequent to
                       the Effective Date, and cannot be transferred to, vested in, and assumed by the Insys
                       Liquidation Trust on such date, such Assets shall be automatically, and without further act or
                       deed, transferred to, vested in, or assumed by the Insys Liquidation Trust as soon as reasonably
                       practicable after such date. Notwithstanding anything in the Plan to the contrary, no monies,
                       choses in action, and/or assets comprising the ILT Assets that have been transferred, granted,
                       assigned, or otherwise delivered to the Insys Liquidation Trust shall be used for any purpose
                       other than in accordance with the Plan and the ILT Agreement. Such transfer of the ILT Assets
                       shall be free and clear of all Claims, Interests, Liens, other encumbrances, and liabilities of any
                       kind.

                              (v)       Insurance Rights Transfer.                    In furtherance of the purpose of the Insys
                       Liquidation Trust:

                                       (A) On the Effective Date, the Liquidating Debtors shall irrevocably transfer,
                                       grant, and assign to the Insys Liquidation Trust, and the Insys Liquidation Trust
                                       shall receive and accept, any and all of the Debtors’ Insurance Rights (other than
                                       the Products Liability Insurance Rights). To the extent any Insurance Company
                                       (other than a Products Liability Insurance Company) would otherwise be
                                       obligated to pay any Non-PI General Unsecured Claim on behalf of one or more
                                       of the Debtors, the Debtors shall transfer and assign to the Insys Liquidation Trust
                                       the right to enforce such Insurance Company’s obligation.

                                       (B) The Insurance Rights Transfer is made free and clear of all Claims, Liens,
                                       encumbrances, or Causes of Action of any nature whatsoever, except available
                                       limits of liability for coverage of certain types of Claims under one or more
                                       Insurance Policies that may have been reduced by certain prepetition payments
                                       made by an Insurance Company to, or on behalf of, one or more of the Debtors.


                                                                     -86-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                         101/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 103 of 177
                                (C) The Insys Liquidation Trust shall become liable for and shall satisfy, to the
                                extent required under applicable law, any retrospective premiums, deductibles,
                                self-insured retentions, and any other amounts arising in any way out of any and
                                all Allowed Non-PI General Unsecured Claims.

                                       (D) The Insurance Rights Transfer is made to the maximum extent possible under
                                       applicable law.

                                       (E) The Insurance Rights Transfer is absolute and does not require any further
                                       action by the Debtors, the Liquidating Debtors, the Insys Liquidation Trust, the
                                       Bankruptcy Court, or any other Entity.

                                       (F) The Insurance Rights Transfer shall be governed by, and construed in
                                       accordance with, the Bankruptcy Code and the other applicable laws governing
                                       the Insurance Policies.

                               (vi)        Funding of ILT Operating Reserve. On the Effective Date, the Debtors or
                       the Liquidating Debtors shall reserve from Available Cash the amount of $1 million to initially
                       fund the ILT Operating Reserve and the Liquidating Debtors shall assign and transfer the ILT
                       Operating Reserve to the Insys Liquidation Trust to satisfy and pay ILT Operating
                       Expenses. Periodically until the ILT Termination Date, the Liquidating Trustee will replenish
                       the ILT Operating Reserve from Available Cash pursuant to Section 5.14 and from Surplus
                       Reserved Cash pursuant to Section 5.15 to the extent deemed necessary by the Liquidating
                       Trustee to satisfy and pay estimated future ILT Operating Expenses. A separate account will be
                       established by the Liquidating Trustee for the ILT Operating Reserve.

                               (vii)      ILT Operating Expenses. The Liquidating Trustee, the ILT Claims Arbiter,
                       the ILT Board, and any other professionals engaged by the Insys Liquidation Trust shall be
                       entitled to compensation and reimbursement of costs, expenses, and fees, as provided in the
                       ILT Agreement, which may only be paid pursuant to the terms of the Plan. The Insys
                       Liquidation Trust shall pay the ILT Operating Expenses.

                              (viii)        Administrative Obligations and Assumption of Liabilities. In furtherance
                       of the purposes of the Insys Liquidation Trust, and subject to the ILT Agreement, the Insys
                       Liquidation Trust shall expressly (i) assume all responsibility and liability for all (A) Non-PI
                       General Unsecured Claims against the Debtors and the Liquidating Debtors, (B) all ILT
                       Operating Expenses and (C) Administrative Expense Claims, Secured Claims, and Priority
                       Claims against the Debtors and the Liquidating Debtors and (ii) undertake to administer and
                       pay the foregoing with funds designated to (A) the ILT Recovery Fund, (B) the ILT Operating
                       Reserve, and (C) the Priority Reserve, respectively. The Insys Liquidation Trust shall have all
                       defenses, cross-claims, offsets, and recoupments regarding Claims that the Debtors or the
                       Liquidating Debtors have, or would have had, under applicable law and solely to the extent
                       consistent with the ILT Agreement; provided, however, that

                                                                     -87-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               102/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 104 of 177
                    no such claims, defenses, or rights may be asserted against the Debtors or the Liquidating
                    Debtors, or in contravention of the Plan Settlement.

                      (h)          ILT Claims Arbiter.

                                       (A) The ILT Claims Arbiter will be selected by the Creditors’ Committee, upon
                                       consideration of lists of names provided by representatives of Class 5 and Class 6,
                                       and will be identified in the Plan Supplement. In accordance with the ILT
                                       Agreement, the ILT Claims Arbiter shall serve in such capacity through the earlier
                                       of (i) sixty (60) days after the Effective Date and (ii) the date such ILT Claims
                                       Arbiter resigns, is terminated, or is otherwise unable to serve for any reason.

                                       (B) In furtherance of, and consistent with, the purpose of the Insys Liquidation
                                       Trust and the Plan, the ILT Claims Arbiter shall have the power and authority to
                                       determine the following issues: (1) the appropriate allocation of Estate
                                       Distributable Value in Class 5 on account of (a) the aggregate ERISA Health Plan
                                       Claims, (b) the aggregate amount of other Third Party Payor Claims, and (c) the
                                       aggregate Insurance Ratepayer Class Claims and (2) the appropriate allocation of
                                       Estate Distributable Value in Class 6 on account of (a) the aggregate Hospital
                                       Class Claim and (b) the aggregate NAS Monitoring Class Claim (but not
                                       allocations among individuals whose claims are represented by such Class
                                       Claims). To reduce ILT Operating Expenses and promote efficiency, and subject
                                       to the terms of the ILT Agreement, the ILT Claims Arbiter will attempt in good
                                       faith to negotiate a consensual resolution regarding the foregoing allocations prior
                                       to making any determination, which determination shall be final and non-
                                       appealable. The procedures for submissions to the ILT Claims Arbiter will be
                                       filed with the Plan Supplement.

                                       (C) The ILT Claims Arbiter will receive compensation of $175,000 to cover all fees
                                       and expenses.

                               (i)        ILT Board. The ILT Board will be comprised of five (5) members appointed
                       to serve as the board of managers of the Insys Liquidation Trust. Three (3) such members shall
                       be selected by the SMT Group Representatives and two (2) such members shall be selected by
                       the Creditors’ Committee, in each case by the Plan Supplement Filing Deadline; provided,
                       however, that if either the SMT Group Representatives or the Creditors’ Committee does not
                       select the applicable number of ILT Board members by the Plan Supplement Filing Deadline,
                       [the Debtors or the Liquidating Debtors, as applicable, may select the remaining members upon
                       consultation with the SMT Group Representatives and the Creditors’ Committee as applicable
                       (if such parties elect to exercise such consultation rights)]. In all cases, the ILT Board members
                       will be selected in good faith consultation with the Debtors. The ILT Board shall have general
                       governance rights over the Insys Liquidation Trust in accordance with the ILT Agreement. The
                       composition of the ILT Board

                                                                     -88-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                   103/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 105 of 177
                     will be set forth in the Plan Supplement. The ILT Board will be authorized to retain corporate
                     counsel on such terms as the ILT Board deems appropriate without Bankruptcy Court approval,
                     subject to the provisions of the ILT Agreement; provided, however, that the ILT Board may not
                     retain as corporate counsel to the ILT Board any professional who represented any of the
                     following in the Chapter 11 Cases: (i) any State; (ii) any of the SMT Group Representatives;
                     (iii) the Creditors’ Committee; or (iv) the Debtors; provided, further, that the ILT Board may
                     retain such counsel notwithstanding any conflict with the express consent of the SMT Group
                     Representatives and the Creditors’ Committee.

                                (ii)     Periodic Reporting. The Liquidating Trustee shall provide periodic reporting
                        to the ILT Board (which shall be filed with the Bankruptcy Court in summary form) of the
                        determination and any re-determination, as applicable, of the total amounts allocated to the ILT
                        Recovery Fund, the Priority Reserve, the Disputed Claims Reserves for Non-PI General
                        Unsecured Claims, and the ILT Operating Reserve.

                                (iii)       Institution and Maintenance of Legal and Other Proceedings. As of the date
                        upon which the Insys Liquidation Trust is established, the Insys Liquidation Trust shall be
                        empowered to initiate, prosecute, defend, and resolve all legal actions and other proceedings
                        related to any asset, liability, or responsibility of the Insys Liquidation Trust. The Insys
                        Liquidation Trust shall be empowered to initiate, prosecute, defend, and resolve all such
                        actions in the name of the Debtors and the Liquidating Debtors if deemed necessary or
                        appropriate by the Liquidating Trustee or the ILT Claims Arbiter. The Insys Liquidation Trust
                        shall be responsible for the payment of all damages, awards, judgments, settlements, expenses,
                        costs, fees, and other charges incurred subsequent to the date upon which the Insys Liquidation
                        Trust is established arising from, or associated with, any legal action or other proceeding
                        brought pursuant to this Section of the Plan and shall pay or reimburse all deductibles,
                        retrospective premium adjustments, or other charges which may arise from the receipt of any
                        Insurance Proceeds (other than any Products Liability Insurance Proceeds) by the Insys
                        Liquidation Trust.26 For the avoidance of doubt, the Insys Liquidation Trust, pursuant to
                        section 1123(b)(3)(B) of the Bankruptcy Code and applicable state corporate law, is appointed
                        as the successor-in-interest to, and representative of, the Debtors and their Estates for the
                        retention, enforcement, settlement, or adjustment of all Claims, other than Personal Injury
                        Claims.

                               (iv)        Dissolution. The Insys Liquidation Trust shall be dissolved and the
                        Liquidating Trustee, the ILT Claims Arbiter, and the ILT Board shall be discharged from their
                        duties with respect to the Insys Liquidation Trust upon completion of their duties as set forth in
                        the Plan and the ILT Agreement which, for the avoidance of doubt, shall be no earlier than the
                        date on which (i) all Disputed Non-PI General Unsecured Claims have been resolved, (ii) all
                        ILT Assets have been liquidated, and

  26 For the avoidance of doubt, the Insys Liquidation Trust will not pay premiums for tail coverage of Insurance Policies related to
     directors’ and officers’ liability.


                                                                     -89-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                            104/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 106 of 177
                    (iii) all Distributions from the Insys Liquidation Trust required to be made by the Liquidating
                    Trustee under the Plan and the ILT Agreement have been made, unless dissolution on an earlier
                    date is authorized pursuant to a Final Order of the Bankruptcy Court. Upon dissolution of the
                    Insys Liquidation Trust, any Cash remaining in the ILT Recovery Fund and the ILT Operating
                    Reserve shall be distributed to holders of Allowed Non-PI General Unsecured Claims in
                    accordance with the Plan Distribution Percentages and the allocations under Article VI and
                    Section 5.3 of the Plan.

                               (v)        U.S. Federal Income Tax Treatment of Insys Liquidation Trust. In
                       furtherance of this Section of the Plan, and subject to the next two paragraphs of this Section,
                       (i) the Insys Liquidation Trust shall be structured to qualify as a “liquidating trust” within the
                       meaning of Treasury Regulation Section 301.7701-4(d) and in compliance with Revenue
                       Procedure 94-45, 1994-2 C.B. 684 and, thus, as a “grantor trust” within the meaning of sections
                       671 through 679 of the Internal Revenue Code to the holders of beneficial interests in the Insys
                       Liquidation Trust, consistent with the terms of the Plan; (ii) the sole purpose of the Insys
                       Liquidation Trust shall be the liquidation and distribution of the ILT Assets in accordance with
                       Treasury Regulation Section 301.7701-4(d), including the resolution of Claims (other than
                       Personal Injury Claims) in accordance with the Plan, with no objective to continue or engage in
                       the conduct of a trade or business; (iii) all parties (including the Debtors, their Estates, the
                       Liquidating Debtors, holders of beneficial interests in the Insys Liquidation Trust, and the
                       Liquidating Trustee) shall report consistently with such treatment (including the deemed
                       receipt of the underlying assets, subject to applicable liabilities and obligations, by the holders
                       of beneficial interests in the Insys Liquidation Trust, followed by the deemed transfer of such
                       Assets to the Insys Liquidation Trust); (iv) all parties shall report consistently with the
                       valuation of the ILT Assets transferred to the Insys Liquidation Trust as determined by the
                       Liquidating Trustee (or its designee); (v) the Liquidating Trustee shall be responsible for filing
                       returns for the Insys Liquidation Trust as a grantor trust pursuant to Treasury Regulation
                       Section 1.671-4(a); and (vi) the Liquidating Trustee shall annually send to each holder of
                       beneficial interests in the Insys Liquidation Trust a separate statement regarding the receipts
                       and expenditures of the Trust as relevant for U.S. federal income tax purposes.

                                       Subject to definitive guidance from the Internal Revenue Service or a court of
             competent jurisdiction to the contrary (including the receipt by the Liquidating Trustee of a private
             letter ruling if the Liquidating Trustee so requests one, or the receipt of an adverse determination by the
             Internal Revenue Service upon audit if not contested by the Liquidating Trustee), the Liquidating
             Trustee may timely elect to (i) treat any portion of the Insys Liquidation Trust allocable to, or retained
             on account of, Disputed Claims (e.g., a Disputed Claims Reserve) as a “disputed ownership fund”
             governed by Treasury Regulation Section 1.468B-9 (and make any appropriate elections) and (ii) to the
             extent permitted by applicable law, report consistently with the foregoing for state and local income tax
             purposes. If a “disputed ownership fund” election is made, all parties (including the Debtors, their
             Estates, the Liquidating Debtors, holders of beneficial interests in the Insys Liquidation Trust, and the
             Liquidating Trustee) shall report, for United

                                                                     -90-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                  105/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5         insy-ex992_7.htm
                                                                         Filed 12/18/19 Page 107 of 177
             States federal, state, and local income tax purposes, consistently with the foregoing. As to any assets
             allocable to, or retained on account of, Disputed Claims, all distributions thereof shall be net of any
             costs and expenses, including taxes, relating to the retention or disposition (including a Distribution) of
             such assets, and the Liquidating Trustee shall be responsible for payment, out of such assets, of any
             taxes imposed on or with respect to such assets, and shall be permitted to sell any assets of the qualified
             settlement fund to the extent necessary to satisfy such tax liability (including any tax liability arising in
             connection with such sale). All parties (including, without limitation, the Debtors, their Estates, the
             Liquidating Debtors, the Insys Liquidation Trust, and the holders of beneficial interests in the Insys
             Liquidation Trust) will be required to report for tax purposes consistently with the foregoing.

                                        Notwithstanding the preceding paragraphs, all or part of the Insys Liquidation
             Trust may be treated (now or in the future) as a “qualified settlement fund” within the meaning of, and
             as required by, Treasury Regulation Section 1.468B-1. If the Insys Liquidation Trust or any portion
             thereof is treated as a qualified settlement fund, it shall be treated consistently for state and local tax
             purposes, to the extent applicable. The Liquidating Trustee and all holders of beneficial interests in the
             Insys Liquidation Trust shall report consistently with the foregoing. The Liquidating Trustee shall be
             the “administrator,” within the meaning of Treasury Regulations Section 1.468B-2(k)(3), of such
             qualified settlement fund. The Liquidating Trustee shall be responsible for filing all tax returns of the
             qualified settlement fund and the payment, out of the assets of the qualified settlement fund, of any
             taxes due with respect to trust assets or otherwise imposed on the qualified settlement fund (including
             any tax liability arising in connection with the distribution of trust assets), and shall be permitted to sell
             any assets of the qualified settlement fund to the extent necessary to satisfy such tax liability (including
             any tax liability arising in connection with such sale).

                               (vi)       Expedited Determination of Taxes. The Liquidating Trustee may request an
                       expedited determination of taxes under section 505(b) of the Bankruptcy Code for all tax
                       returns filed by or on behalf of the Insys Liquidation Trust through the ILT Termination Date,
                       and for all tax returns filed by or on behalf of the Debtors or the Liquidating Debtors for all
                       taxable periods of the Debtors and the Liquidating Debtors.

                              (vii)       Exculpation of ILT Claims Arbiter and ILT Board. The ILT Claims Arbiter
                       and the ILT Board shall be exculpated (subject, in each case, to exceptions for willful
                       misconduct, bad faith, gross negligence, or fraud) to the fullest extent allowable by applicable
                       law with respect to the liquidation of the ILT Assets and administration of the Insys
                       Liquidation Trust.

                                                                     -91-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                   106/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5 insy-ex992_7.htm
                                                                 Filed 12/18/19 Page 108 of 177
                    (i)      Victims Restitution Trust.

                                  (i)       Establishment of Victims Restitution Trust. On the Effective Date, the
                          Debtors, or the Liquidating Debtors, and the Liquidating Trustee27 shall take all necessary
                          steps to establish the Victims Restitution Trust for the benefit of holders of Allowed Personal
                          Injury Claims and the States, Municipalities, and Tribes, including executing the VRT
                          Agreement and the Trust Transfer Agreement, and all Privileges held by the Debtors or the
                          Liquidating Debtors shall transfer to, and vest exclusively in, the Trusts. This Section of the
                          Plan sets forth certain of the rights, duties, and obligations of the VRT Board and the VRT
                          Claims Administrator with respect to the Victims Restitution Trust. In the event of any conflict
                          between the terms of the Plan and the terms of the VRT Agreement, the terms of the VRT
                          Agreement shall govern.

                                  (ii)      Purpose of Victims Restitution Trust. The Victims Restitution Trust shall be
                          established for the purposes described in the Plan and any others more fully described in the
                          VRT Agreement. The Victims Restitution Trust shall administer, process, resolve, and
                          liquidate Personal Injury Claims and make Distributions (from the designated funds therefor)
                          to holders of Allowed Personal Injury Claims and to the ILT Recovery Fund to satisfy and pay
                          Allowed State Claims and Allowed Municipality/Tribe Claims, subject to the terms of the VRT
                          Agreement, the Plan, and the Confirmation Order. The Victims Restitution Trust shall be
                          administered and implemented by the VRT Claims Administrator, and as otherwise provided
                          and applicable, the Liquidating Trustee with the oversight of the VRT Board as provided in the
                          VRT Agreement; provided, however, that for the avoidance of doubt, the approval of the VRT
                          Board shall be required to settle any dispute regarding the Products Liability Insurance Rights.

                                  (iii)     Products Liability Insurance Rights Transfer. In furtherance of the purpose
                          of the Victims Restitution Trust:

                                       (A) On the Effective Date, the Liquidating Debtors shall irrevocably transfer,
                                       grant, and assign to the Victims Restitution Trust, and the Victims Restitution
                                       Trust shall receive and accept, any and all of the Products Liability Insurance
                                       Rights. To the extent any Products Liability Insurance Company would otherwise
                                       be obligated to pay any Non-PI General Unsecured Claim on behalf of one or
                                       more of the Debtors, the Debtors shall transfer and assign to the Victims
                                       Restitution Trust the right to enforce such Products Liability Insurance Company’s
                                       obligation.

                                       (B) The Products Liability Insurance Rights Transfer is made free and clear of all
                                       Claims, Liens, encumbrances, or Causes of Action of any nature whatsoever,
                                       except available limits of liability for coverage of

  27 With respect to actions taken in this Section, the Liquidating Trustee is acting solely in its capacity as trustee of the Victims
     Restitution Trust.


                                                                     -92-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                             107/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5   insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 109 of 177
                                certain types of Claims under one or more Products Liability Insurance Policies
                                that may have been reduced by certain prepetition payments made by a Products
                                Liability Insurance Company to, or on behalf of, one or more of the Debtors.

                                       (C) The Victims Restitution Trust shall become liable for and shall satisfy, to the
                                       extent required under applicable law, any prospective premiums, deductibles, self-
                                       insured retentions, and any other amounts arising in any way out of the receipt of
                                       any payment from an Insurance Company for Personal Injury Claims.

                                       (D) The Products Liability Insurance Rights Transfer is made to the maximum
                                       extent possible under applicable law.

                                       (E) The Products Liability Insurance Rights Transfer is absolute and does not
                                       require any further action by the Debtors, the Liquidating Debtors, the Victims
                                       Restitution Trust, the Bankruptcy Court, or any other Entity.

                                       (F) The Products Liability Insurance Rights Transfer shall be governed by, and
                                       construed in accordance with, the Bankruptcy Code and the other applicable laws
                                       governing the Products Liability Insurance Policies.

                                       (G) Such transfer of VRT Assets shall be free and clear of all Claims, Interests,
                                       Liens, other encumbrances, and liabilities of any kind.

                                (iv)        Funding of VRT Operating Reserve. On the Effective Date, the Debtors or
                       the Liquidating Debtors shall reserve from Available Cash the amount of $1 million to fund the
                       VRT Operating Reserve and the Liquidating Debtors shall assign and transfer VRT Operating
                       Reserve to the Victims Restitution Trust to satisfy and pay VRT Operating Expenses. Such
                       transfer shall be free and clear of all Claims, Interests, Liens, other encumbrances, and
                       liabilities of any kind. A separate account will be established by the Liquidating Trustee for the
                       VRT Operating Reserve.

                              (v)        VRT Operating Expenses. The VRT Claims Administrator and the VRT
                       Board shall be entitled to compensation as provided in the VRT Agreement. The Victims
                       Restitution Trust shall pay all VRT Operating Expenses, including the costs, expenses, and fees
                       of the VRT Claims Administrator, the VRT Board, and their retained professionals from the
                       VRT Operating Reserve; provided, however, that all VRT Operating Expenses shall be capped
                       at $1 million. The Debtors and the Liquidating Debtors shall have no obligation to pay any
                       VRT Operating Expenses.

                              (vi)        Administrative Obligations and Assumption of Liabilities. In furtherance of
                       the purposes of the Victims Restitution Trust, and subject to the VRT Agreement, the Victims
                       Restitution Trust shall expressly (i) assume all

                                                                     -93-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                  108/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 110 of 177
                    responsibility and liability for all (A) Personal Injury Claims against the Debtors and the
                    Liquidating Debtors and (B) all VRT Operating Expenses (except as otherwise provided in the
                    VRT Agreement), and (ii) undertake to administer and pay the foregoing with the funds
                    designated to (A) the VRT Recovery Fund and (B) the VRT Operating Reserve,
                    respectively. The Victims Restitution Trust shall have all defenses, cross-claims, offsets, and
                    recoupments regarding Personal Injury Claims that the Debtors or the Liquidating Debtors
                    have, or would have had, under applicable law, but solely to the extent consistent with the VRT
                    Agreement and the Plan; provided, however, that no such claims, defenses, or rights may be
                    asserted against the Debtors or the Liquidating Debtors.

                               (vii)       Appointment of VRT Claims Administrator.              The VRT Claims
                       Administrator will be selected prior to the Confirmation Hearing and identified in the Plan
                       Supplement. The VRT Claims Administrator will be selected by the Plan Supplement Filing
                       Deadline either (i) by mutual agreement between the Creditors’ Committee and the SMT
                       Group Representatives, or (ii) if the SMT Group Representatives object to the Plan, then by the
                       Debtors or the Liquidating Trustee from a list of potential candidates provided or to be
                       provided by the Creditors’ Committee; provided, however, that the VRT Claims Administrator
                       shall be appointed no later than the Plan Supplement Filing Deadline. In accordance with the
                       VRT Agreement, the VRT Claims Administrator shall serve in such capacity through the
                       earlier of (i) the resolution, settlement, or disallowance of all Personal Injury Claims and
                       (ii) the date such VRT Claims Administrator resigns, is terminated, or is otherwise unable to
                       serve for any reason.

                                (viii)         Role of VRT Claims Administrator.

                                         (A) In furtherance of, and consistent with, the purpose of the Victims Restitution
                                         Trust and the Plan, the VRT Claims Administrator shall have the power and
                                         authority to determine the eligibility, amount, and allowance of Personal Injury
                                         Claims. The VRT Claims Administrator shall evaluate proofs of claim submitted
                                         by each holder of a Personal Injury Claim for determination of eligibility, amount,
                                         and allowance of such Claim in accordance with the procedures set forth in the
                                         Claims Analysis Protocol, to be filed with the Bankruptcy Court on or before the
                                         Plan Supplement Filing Deadline.

                                         (B) The VRT Claims Administrator’s determination of eligibility, amount, and
                                         allowance of each Personal Injury Claim shall be final and binding, and shall not
                                         be subject to any challenge or review of any kind, by any court or other person or
                                         entity, except as set forth in the Claims Analysis Protocol. For the avoidance of
                                         doubt, the VRT Claims Administrator shall determine the eligibility, allowance,
                                         and amount of Claims based on the Claims Analysis Protocol. The eligibility,
                                         amount, and allowance of all Personal Injury Claims shall be determined on or
                                         before six (6) months following the date of any resolution between the


                                                                     -94-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                    109/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5    insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 111 of 177
                                Victims Restitution Trust and the Products Liability Insurance Companies.

                               (ix)      Payment of Claims. Personal Injury Claims will be administered and
                       liquidated pursuant to the VRT Agreement. After Personal Injury Claims are Allowed by the
                       VRT Claims Administrator, the Liquidating Trustee shall make Distributions to each holder of
                       an Allowed Personal Injury Claim, and to the ILT Recovery Fund to make Distributions to
                       holders of Allowed State Claims and Allowed Municipality/Tribe Claims, in accordance with
                       the treatments set forth in the Plan, from available Products Liability Insurance
                       Proceeds. Distributions of Products Liability Insurance Proceeds shall be the sole source of
                       recovery for holders of Allowed Personal Injury Claims and no holder of a Personal Injury
                       Claim shall have any further recourse from the Trust, the Debtors, the Liquidating Debtors, or
                       their Estates.

                               (x)        VRT Board. The VRT Board will be comprised of four (4) members
                       appointed to serve as the board of managers of the Victims Restitution Trust. Two (2) such
                       members shall be selected by the SMT Group Representatives and two (2) such members shall
                       be selected by the Creditors’ Committee; provided, however, that if either the SMT Group
                       Representatives or the Creditors’ Committee does not select the applicable number of VRT
                       Board members in a reasonable time, the Debtors or the Liquidating Debtors, as applicable,
                       may select the remaining members. In all cases, the VRT Board members will be selected in
                       good faith consultation with the Debtors. The VRT Board shall have general governance rights
                       over the Victims Restitution Trust in accordance with the VRT Agreement and shall review and
                       oversee any significant decision-making with respect to the prosecution and liquidation of the
                       Products Liability Insurance Rights. The VRT Claims Administrator shall have the authority to
                       break ties in VRT Board decisions, if and when necessary. The composition of the VRT Board
                       will be set forth in the Plan Supplement. The VRT Board will be authorized to retain corporate
                       counsel on such terms as the VRT Board deems appropriate without Bankruptcy Court
                       approval, subject to the provisions of the VRT Agreement; provided, however, that the VRT
                       Board may not retain as corporate counsel to the VRT Board any professional who represented
                       any of the following in the Chapter 11 Cases: (i) any State; (ii) any of the SMT Group
                       Representatives; (iii) the Creditors’ Committee; or (iv) the Debtors; provided, further, that the
                       VRT Board may retain such counsel notwithstanding any conflict with the express consent of
                       the SMT Group Representatives and the Creditors’ Committee.

                               (xi)       Retention of Professionals by VRT Claims Administrator. The VRT Claims
                       Administrator may retain and reasonably compensate counsel and other professionals to assist
                       in its duties as VRT Claims Administrator on such terms as the VRT Claims Administrator
                       deems appropriate without Bankruptcy Court approval, subject to the provisions of the VRT
                       Agreement, which shall provide that such professionals will be selected by the VRT Board by a
                       majority vote. Other than corporate counsel for the VRT Claims Administrator, which shall not
                       be a professional who represented parties in interest in the Chapter 11 Cases unless

                                                                     -95-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                110/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 112 of 177
                    otherwise agreed by the Creditors’ Committee and the SMT Group Representatives prior to the
                    Effective Date, and subject to the foregoing sentence, the VRT Claims Administrator may
                    retain any professional, including any professional who represented parties in interest in the
                    Chapter 11 Cases on an hourly or contingency fee basis. All fees and expenses incurred in
                    connection with the foregoing, if not satisfied on a contingency basis, shall be payable from the
                    VRT Operating Reserve, subject to the terms of the VRT Agreement.

                               (xii)      Periodic Reporting. The Liquidating Trustee shall provide periodic
                       reporting to the VRT Board (which shall be filed with the Bankruptcy Court in summary form)
                       of the determination and any re-determination, as applicable, of the total amounts allocated to
                       the VRT Recovery Fund, the Disputed Claims Reserve for Personal Injury Claims, and the
                       VRT Operating Reserve.

                               (xiii)       Institution and Maintenance of Legal and Other Proceedings. As of the
                       date upon which the Victims Restitution Trust is established, the Victims Restitution Trust shall
                       be empowered to initiate, prosecute, defend, and resolve all legal actions and other proceedings
                       related to any asset, liability, or responsibility of the Victims Restitution Trust. The Victims
                       Restitution Trust shall be empowered to initiate, prosecute, defend, and resolve all such actions
                       in the name of the Debtors and the Liquidating Debtors if deemed necessary or appropriate by
                       the Liquidating Trustee or the VRT Claims Administrator. The Victims Restitution Trust shall
                       be responsible for the payment of all damages, awards, judgments, settlements, expenses, costs,
                       fees, and other charges incurred subsequent to the date upon which the Victims Restitution
                       Trust is established arising from, or associated with, any legal action or other proceeding
                       brought pursuant to the Plan and shall pay or reimburse all deductibles, retrospective premium
                       adjustments, or other charges which may arise from the receipt of any Products Liability
                       Insurance Proceeds by the Victims Restitution Trust. For the avoidance of doubt, the Victims
                       Restitution Trust, pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and applicable
                       state corporate law, is appointed as the successor-in-interest to, and representative of, the
                       Debtors and their Estates for the retention, enforcement, settlement, or adjustment of all
                       Personal Injury Claims.

                              (xiv)        Dissolution. The Victims Restitution Trust shall be dissolved and the
                       Liquidating Trustee, the VRT Claims Administrator and the VRT Board shall be discharged
                       from their duties with respect to the Victims Restitution Trust upon completion of their duties
                       and the satisfaction of the purposes of the Victims Restitution Trust as set forth in the Plan and
                       the VRT Agreement which, for the avoidance of doubt, shall be no earlier than the date on
                       which (i) all Disputed Personal Injury Claims have been resolved, (ii) all VRT Assets have
                       been liquidated, and (iii) all Distributions from the Victims Restitution Trust required to be
                       made by the Liquidating Trustee under the Plan and the VRT Agreement have been made,
                       unless dissolution on an earlier date is authorized pursuant to a Final Order of the Bankruptcy
                       Court. Upon dissolution of the Victims Restitution Trust, any Cash remaining in the VRT
                       Recovery Fund and the VRT Operating Reserve

                                                                     -96-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 111/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5    insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 113 of 177
                    shall be distributed to holders of Allowed Personal Injury Claims in each holder’s Pro Rata
                    share

                                (xv)        U.S. Federal Income Tax Treatment of Victims Restitution Trust. The
                       Victims Restitution Trust is intended to be treated, and shall be reported, as a “qualified
                       settlement fund” for U.S. federal income tax purposes and shall be treated consistently for state
                       and local tax purposes, to the extent applicable. The Liquidating Trustee and all holders of
                       beneficial interests in the Victims Restitution Trust shall report consistently with the
                       foregoing. The Liquidating Trustee shall be the “administrator,” within the meaning of
                       Treasury Regulations Section 1.468B-2(k)(3), of the Victims Restitution Trust. The
                       Liquidating Trustee shall be responsible for filing all tax returns of the Victims Restitution
                       Trust and the payment, out of the assets of the Victims Restitution Trust, of any taxes due with
                       respect to VRT Assets or otherwise imposed on the Victims Restitution Trust (including any
                       tax liability arising in connection with the distribution of VRT Assets), and shall be permitted
                       to sell any assets of the Victims Restitution Trust to the extent necessary to satisfy such tax
                       liability (including any tax liability arising in connection with such sale).

                              (xvi)        Expedited Determination of Taxes. The Liquidating Trustee may request
                       an expedited determination of taxes under section 505(b) of the Bankruptcy Code for all tax
                       returns filed by or on behalf of the Victims Restitution Trust through the VRT Termination
                       Date.

                              (xvii)        Exculpation of VRT Claims Administrator and VRT Board. The VRT
                       Claims Administrator and the VRT Board shall be exculpated (subject, in each case, to
                       exceptions for willful misconduct, bad faith, gross negligence, or fraud) to the fullest extent
                       allowable by applicable law with respect to the liquidation of the VRT Assets and
                       administration of the Victims Restitution Trust.

                      (j)         Non-Transferability of Trust Interests.

                             Any and all Trust Interests, rights to receive a Distribution from the Trust, the Priority
  Reserve, the Trust Operating Reserves, or the Recovery Funds will not constitute “securities” and will not be
  registered pursuant to the Securities Act or any applicable state or local securities law. However, if it should be
  determined that any such interests constitute “securities,” the exemption provisions of section 1145 of the
  Bankruptcy Code will be satisfied and the offer and sale under the Plan of the Trust Interests will be exempt
  from registration under the Securities Act, all rules and regulations promulgated thereunder, and all applicable
  state and local securities laws and regulations. Further, any and all Trust Interests, rights to receive a
  Distribution from the Trust, the Priority Reserve, the Trust Operating Reserves, or the Recovery Funds shall not
  be certificated, shall be non-transferable other than if transferred by will, intestate succession, or otherwise by
  operation of law, and shall be subject to certain other restrictions. Moreover, any and all Trust Interests shall not
  be listed for trading on any national securities exchange.

                                                                     -97-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                112/176
12/18/2019                                          insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5      Filed 12/18/19 Page 114 of 177
                    (k)       Insurance Neutrality.

                               (i)       Nothing contained in the Plan, the Plan Documents, or the Confirmation
                       Order, including any provision that purports to be preemptory or supervening, shall in any way
                       operate to, or have the effect of, impairing, altering, supplementing, changing, expanding,
                       decreasing, or modifying (i) the rights or obligations of any of the Insurance Companies or (ii)
                       any rights or obligations of the Debtors arising out of or under any Insurance Policy. For all
                       issues relating to insurance coverage, including all rights and obligations under the Insurance
                       Policies, the provisions, terms, conditions, and limitations of the Insurance Policies shall
                       control.

                               (ii)       For the avoidance of doubt, nothing contained in the Plan, the Plan
                       Documents, or the Confirmation Order shall operate to require any Insurance Company to
                       indemnify or pay the liability of any Debtor or Liquidating Debtor that it would not have been
                       required to pay in the absence of the Plan. This subsection (b) in no way modifies, alters or
                       limits the rights and/or obligations set forth in subsection (a), above.

                               (iii)       None of (i) the Bankruptcy Court’s confirmation of the Plan or approval of
                       the Plan Documents, (ii) the Confirmation Order or any findings and conclusions entered with
                       respect to confirmation, nor (iii) any estimation or valuation of any Claims, either individually
                       or in the aggregate in the Chapter 11 Cases shall, with respect to any Insurance Company,
                       constitute a trial or hearing on the merits or an adjudication or judgment with respect to any
                       Claim or Cause of Action.

                      (l)         Indemnification of Liquidating Trustee.

                            The Liquidating Trustee and the VRT Claims Administrator shall not be liable for
  actions taken or omitted in their capacity as, or on behalf of, the Liquidating Trustee or the VRT Claims
  Administrator, as applicable, the Trusts, or the Liquidating Debtors, except those acts found by Final Order to be
  arising out of its willful misconduct, bad faith, gross negligence, or fraud, and shall be entitled to
  indemnification and reimbursement for fees and expenses in defending any and all of its actions or inactions in
  its capacity as, or on behalf of, the Liquidating Trustee or the VRT Claims Administrator, as applicable, the
  Trusts, or the Liquidating Debtors, except for any actions or inactions found by Final Order to be arising out of
  its willful misconduct, bad faith, gross negligence, or fraud. Any valid indemnification claim of the Liquidating
  Trustee or the VRT Claims Administrator shall be satisfied from the ILT Operating Reserve.

                      (m)           Cooperation; Privilege; Transfer of Books and Records.

                              (i)       To effectively investigate, prosecute, compromise, and/or settle the Insurance
                       Rights, the Products Liability Insurance Rights, and Causes of Action on behalf of the Trusts,
                       the Liquidating Trustee, the ILT Claims Arbiter, the VRT Claims Administrator and their
                       counsel and representatives require full access to all documents and information relating to the
                       Insurance Rights, the Products

                                                                     -98-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                113/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                       Filed 12/18/19 Page 115 of 177
                    Liability Insurance Rights, and the Causes of Action in the possession of the Debtors and/or the
                    Liquidating Debtors and must be able to obtain such information from the Debtors or the
                    Liquidating Debtors on a confidential basis and in common interest without being restricted by
                    or waiving any applicable work product, attorney-client, or other Privilege. Accordingly, on or
                    prior to the Effective Date, the Liquidation Trustee and Insys Therapeutics, Inc., on behalf of
                    itself, the other Debtors, and the Liquidating Debtors, shall enter into the Trust Transfer
                    Agreement, which shall provide for the Liquidation Trustee’s, the ILT Claims Arbiter’s and the
                    VRT Claims Administrator’s full access to the Debtors’ and the Liquidating Debtors’ records
                    and information including, without limitation, electronic records or documents, and for the
                    Debtors and the Liquidating Debtors to transfer and assign, or cause to be transferred and
                    assigned, to the Liquidating Trustee: (i) all of the books and records of the Debtors and the
                    Liquidating Debtors, (ii) a copy of a database or other information as reasonably required to
                    assist the Trusts in identifying the Non-PI General Unsecured Claims against the Insys
                    Liquidation Trust or the Personal Injury Claims against the Victims Restitution Trust, (iii)
                    copies of all Insurance Policies, (iv) information relating to all Claims previously noticed,
                    tendered, or submitted under the Insurance Policies or paid by any Insurance Company, and
                    (v) any other information necessary to operate the Trusts and preserve, secure, or obtain the
                    benefit of the Insurance Rights. The Trust Transfer Agreement shall also provide that as of the
                    Effective Date, all Privileges held by the Debtors or the Liquidating Debtors (including the
                    board of directors or any committee of the board of directors of any of the Debtors or the
                    Liquidating Debtors) in connection with such documents or information shall transfer to, and
                    vest exclusively in, the Trusts. If, at any time after the Effective Date, the Debtors discover the
                    existence of an Insurance Policy that provides or may provide coverage for General Unsecured
                    Claims, the Entity discovering such policy or evidence of the existence of such policy shall
                    promptly inform the Liquidating Trustee, the ILT Claims Arbiter and the VRT Claims
                    Administrator. On the date(s) upon which each Trust is established or as soon as reasonably
                    practicable thereafter, the Liquidating Trustee shall transfer and assign, or cause to be
                    transferred and assigned, to the ILT Claims Arbiter and the VRT Claims Administrator, the
                    documents and information included in the foregoing clauses (i) through (v).

                               (ii)        The transfer or assignment of information to the Liquidating Trustee in
                       accordance with the Plan shall not result in the destruction or waiver of any applicable
                       Privileges. Further, with respect to any Privileges: (i) they are transferred to the Liquidating
                       Trustee to perform its duties to administer the Trusts and for no other reason, (ii) they are
                       vested in the Liquidating Trustee, the ILT Claims Arbiter, the VRT Claims Administrator, or
                       the Trusts, and not in the Trust Boards or any other Person, committee, or subcomponent of the
                       Trusts, or any other Person (including counsel and other professionals) who has been engaged
                       by, represents, or has represented any holder of a Claim or any Person that alleges or may
                       allege a Claim, directly or indirectly, relating to, or arising from, the Debtors’ Products or
                       operations, (iii) they shall be preserved and not waived (except as the Liquidating Trustee, the
                       ILT Claims Arbiter, the VRT Claims Administrator, or either Trust, as applicable, may elect to
                       waive such Privileges held by that particular

                                                                     -99-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               114/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 116 of 177
                    Person or Entity), (iv) for the avoidance of doubt, any such transfer shall have no effect on any
                    right, Claim, or Privilege of any Person other than the Debtors or the Liquidating Debtors
                    (including the board of directors or any committee of the board of directors of any of the
                    Debtors or Liquidating Debtors), and (v) no information subject to a Privilege shall be publicly
                    disclosed by the Liquidating Trustee, the ILT Claims Arbiter, the VRT Claims Administrator,
                    or the Trusts or communicated to any Person not entitled to receive such information or in a
                    manner that would diminish the protected status of any such information, except following a
                    waiver of such Privilege pursuant to (iii) above. For the avoidance of doubt, nothing in the
                    Plan or any order of the Bankruptcy Court shall prevent a waiver by the Liquidating Trustee,
                    the ILT Claims Arbiter, or the VRT Claims Administrator of Privileges to the extent held by
                    that particular Person or Entity, and the waiver of Privileges shall not affect the releases or
                    exculpation provided under the Plan to such Person or Persons. Notwithstanding the
                    foregoing, nothing in the Plan shall preclude the Liquidating Trustee or, if applicable, the VRT
                    Claims Administrator, from providing information received pursuant to this Section to any
                    applicable Insurance Company as necessary to preserve, secure, or obtain the benefit of the
                    applicable Insurance Rights.

                      (n)          Releases of Liabilities to Holders of Claims.

                             Except as provided in the Plan, the transfer to, vesting in, and assumption by the
  Trusts of the Trust Assets as contemplated by the Plan shall, as of the date of such transfer and assumption, bar
  recovery or any action against the Debtors, the Liquidating Debtors, and the Debtors’ estates, affiliates, and
  subsidiaries, for, or with respect to, all Claims. The Trusts shall, as of the date(s) upon which each Trust is
  established, assume sole and exclusive responsibility and liability for all Claims against the Debtors and the
  Liquidating Debtors, and such Claims shall be liquidated, resolved, or paid by the Trusts from the Recovery
  Funds or Trust Operating Reserves, as applicable.

                      (o)          Available Cash.

                            (a)       Available Cash on Effective Date. On the Effective Date, Cash held by the
  Debtors shall be allocated to: (i) the Professional Fee Escrow Account in an amount necessary to satisfy
  Professional Fee Claims in accordance with Section 2.4 of the Plan; (ii) the Priority Reserve to the extent
  necessary to satisfy estimated Allowed (a) Administrative Expense Claims, (b) Secured Claims, and (c) Priority
  Claims; (iii) the ILT Operating Reserve and the VRT Operating Reserve in the amounts set forth in Sections
  5.7(f) and 5.8(d) of the Plan to cover the respective Trust Operating Expenses; and (iv) holders of Allowed
  Convenience Class Claims in Class 3 in the amounts necessary to pay ten percent (10%) of each such holder’s
  Allowed Convenience Class Claim.

                            (b)       Available Cash after Effective Date. Any remaining Cash following the
  Distributions described in Section 5.14(a) of the Plan shall be allocated to the ILT Recovery Fund as Estate
  Distributable Value and made available for Distribution to holders of Allowed Non-PI General Unsecured
  Claims. Any funds that become Available Cash after the Effective Date shall be allocated to (i) first, the ILT
  Operating Reserve to the extent necessary to satisfy estimated

                                                                    -100-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             115/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 117 of 177
  ILT Operating Expenses, and (ii) second, the ILT Recovery Fund to become Estate Distributable Value and made
  available for Distribution to holders of Allowed Non-PI General Unsecured Claims.

                      (p)          Surplus Reserved Cash.

                               (i)      Surplus Reserved Cash from Priority Reserve. The Liquidating Trustee shall
                       determine, on each six-month anniversary of the Effective Date, whether the amounts available
                       in the Priority Reserve are in excess of the amount necessary to satisfy the purpose for which
                       such reserve was established. If the Liquidating Trustee determines that, in the discretion of
                       the Liquidating Trustee, a surplus exists in the Priority Reserve as of the date of such
                       determination, such Surplus Reserved Cash shall (i) first, be allocated to the ILT Operating
                       Reserve to the extent such reserve is insufficiently funded to satisfy the purpose for which such
                       reserve was established, with such allocation of Surplus Reserved Cash to be in the discretion
                       of the Liquidating Trustee in consultation with the VRT Claims Administrator, and (ii) second,
                       become Available Cash and be deposited into the ILT Recovery Fund. Following the
                       dissolution of the Priority Reserve, any Cash that was held in the Priority Reserve shall be
                       deemed Available Cash and be allocated in accordance with Section 5.14 of the Plan.

                               (ii)      Surplus Reserved Cash from Trust Operating Reserves. Prior to the
                       dissolution of the Insys Liquidation Trust and the Victims Restitution Trust, the Liquidating
                       Trustee shall determine, on each six (6) month anniversary of the Effective Date, whether the
                       amounts available in the Trust Operating Reserves are in excess of the amounts necessary to
                       satisfy the purpose for which such reserves were established. If the Liquidating Trustee, in
                       consultation with the VRT Claims Administrator, determines that a surplus exists in either
                       Trust Operating Reserve as of the date of such determination, such Surplus Reserved Cash
                       shall be allocated (i) first, to the Priority Reserve to the extent such reserve is insufficiently
                       funded to satisfy the purpose for which such reserve was established, with such allocation of
                       Surplus Reserved Cash to be in the discretion of the Liquidating Trustee, and (ii) second,
                       contributed to the ILT Recovery Fund (if the surplus relates to the Insys Liquidation Trust) or
                       to the VRT Recovery Fund (if the surplus relates to the Victims Restitution Trust).

                      (q)          Charters; By-Laws.

                            To the extent necessary or appropriate, the charters, by-laws, and other organizational
  documents of the Debtors shall be amended, or amended and restated as necessary, in a manner consistent with
  section 1123(a)(6) of the Bankruptcy Code, if applicable, and the terms of the Plan.

                      (r)         Merger; Dissolution; Consolidation.

                            On or after the date(s) upon which the Trusts are established, the Liquidating Debtors
  or the Liquidating Trustee may, subject to the terms of the Plan and the

                                                                    -101-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 116/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5         insy-ex992_7.htm
                                                                       Filed 12/18/19 Page 118 of 177
  Liquidating Debtors’ Organizational Documents, cause any or all of the Liquidating Debtors to be merged into
  one or more of the Liquidating Debtors, dissolved, or otherwise consolidated, and engage in any other
  transaction in furtherance of the Plan. Notwithstanding the foregoing, on the Dissolution Date (which is to be no
  later than thirty (30) days after completion of the acts required of the Debtors or the Liquidating Debtors by
  Article V of the Plan, or as soon as reasonably practicable thereafter), each Liquidating Debtor shall be deemed
  dissolved for all purposes without the necessity for any other or further actions to be taken by or on behalf of
  each Liquidating Debtor; provided, however, that each Liquidating Debtor, or the Liquidating Trustee, as
  applicable, shall file with the office of the Secretary of State, or other appropriate office for the state of its
  organization, a certificate of cancellation or dissolution. Upon the liquidation and dissolution of any Liquidating
  Debtor, any proceeds thereof shall be treated as Available Cash and allocated in accordance with Section 5.14 of
  the Plan.

                      (s)          Closing of Chapter 11 Cases.

                           After a Debtor’s Estate has been fully administered, the Liquidating Trustee shall seek
  authority from the Bankruptcy Court to close the applicable Chapter 11 Case in accordance with the Bankruptcy
  Code and Bankruptcy Rules.

                      (t)         Equitable Subordination under Bankruptcy Code 510(c).

                    The Plan will be deemed to constitute a motion to equitably subordinate, under Section 510(c)
  of the Bankruptcy Code, to the extent such Claims are not Disallowed, the 510(c) Subordinated Claims, being
  those of those Persons who engaged in, or aided and abetted, or whose Claim arises from (including Claims
  arising from representing any individual who engaged in), any act or omission that constitutes criminal conduct,
  fraud, willful misconduct, or other wrongful or inequitable conduct in connection with the sale, distribution, and
  marketing of SUBSYS® (or on behalf of such persons, including Claims for indemnification, repayment or
  advancement of fees and expenses, including legal defense fees and expenses). The Confirmation Order shall
  contain findings supporting the conclusions providing for equitable subordination of such Claims for the
  purposes of Distribution on the terms set forth in Sections 4.11 of the Plan. Subject to the Solicitation
  Procedures Order, each holder of a 510(c) Subordinated Claim shall be provided a notice informing each such
  holder of the proposed treatment under the Plan of his or her Claim and affording him or her the opportunity to
  object to such treatment or to the classification of his or her Claim as a 510(c) Subordinated Claim.

             7.5       Distributions.

                      (a)          Distributions Generally.

                   The Disbursing Agent shall make all Distributions to the appropriate holders of Allowed
  Claims and in accordance with the terms of the Plan. Except as otherwise provided in the Plan, Distributions
  under the Plan shall be made only to the holders of Allowed Claims.

                                                                    -102-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             117/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5        insy-ex992_7.htm
                                                                        Filed 12/18/19 Page 119 of 177
                     (b)       Distributions on the Effective Date or as Soon as Reasonably Practicable
             Thereafter. The Disbursing Agent shall make Distributions, as applicable, on the Effective Date as soon
             as reasonably practicable thereafter, of Cash on the Effective Date:

                               (i)       to holders of (i) Allowed Administrative Expense Claims, including
                       Professional Fee Claims, (ii) Allowed Secured Claims, and (iii) Allowed Priority Claims, each
                       to the extent Allowed as of the Effective Date;

                              (ii)       to holders of Allowed Convenience Class Claims in accordance with
                       Sections 4.3 and 5.14 of the Plan; and

                              (iii)       to reserves or escrow accounts as necessary to fund the Priority Reserve, the
                       Professional Fee Escrow Account (including the transfer of the funds held in the escrow
                       account established pursuant to Paragraph 4 of the Interim Compensation Order as described in
                       Section 2.4 of the Plan), and the Trust Operating Reserves.

                    (c)       Periodic Distributions from Recovery Funds to Holders of Allowed Claims. The
             Disbursing Agent shall make periodic Distributions, as applicable:

                                       (a) of Cash in the Priority Reserve to holders of (i) Allowed Administrative
                                       Expense Claims, including Professional Fee Claims, (ii) Allowed Secured Claims,
                                       and (iii) Allowed Priority Claims;

                                       (b) of Cash in the ILT Operating Reserve to pay ILT Operating Expenses;

                                       (c) of Cash in the VRT Operating Reserve to pay VRT Operating Expenses;

                                       (d) on the Periodic Distribution Dates, of Cash in the ILT Recovery Fund on
                                       account of Non-PI General Unsecured Claims in accordance with Sections 4.4
                                       through 4.8 of the Plan (net of any costs and expenses, including taxes, of the ILT
                                       Recovery Fund); provided, however, that any Products Liability Insurance
                                       Proceeds or Excess Products Liability Insurance Proceeds in the ILT Recovery
                                       Fund shall be designated solely for holders of Allowed State Claims and Allowed
                                       Municipality/Tribe Claims, and upon an agreement reached pursuant to Section
                                       4.8(c)(i) of the Plan to Municipality/Tribe Claims, and distributed pursuant to
                                       Section 4.8(c) of the Plan;

                                       (e) on the Periodic Distribution Dates, of (i) Products Liability Insurance Proceeds
                                       in the VRT Recovery Fund to holders of Allowed Personal Injury Claims and to
                                       the ILT Recovery Fund (designated solely for Distribution to holders of Allowed
                                       State Claims and Allowed Municipality/Tribe Claims, and upon an agreement
                                       reached pursuant to Section 4.8(c)(i) of this Plan to Municipality/Tribe Claims),
                                       on the Pro

                                                                    -103-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                   118/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5    insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 120 of 177
                                Rata bases set forth in Sections 4.8(a) and 4.9(a) of the Plan and (ii) any Excess
                                Products Liability Insurance Proceeds in the VRT Recovery Fund to the ILT
                                Recovery Fund for the benefit of holders of Allowed State Claims and Allowed
                                Municipality/Tribe Claims and upon an agreement reached pursuant to Section
                                4.8(c)(i) of the Plan to Municipality/Tribe Claims, in accordance with Section
                                4.8(a) of the Plan; and

                                       (f) of Available Cash on account of Allowed Convenience Class Claims, if
                                       necessary, in accordance with Section 4.3(a) of the Plan.

                      (d)          Periodic Distributions to Disputed Claims Reserves.

                    From and after the date(s) upon which each Trust is established or as soon as reasonably
  practicable thereafter, and until such time as all Disputed Claims have been compromised and settled or
  determined by a Final Order of the Bankruptcy Court, the applicable Liquidating Trustee shall, consistent with
  and subject to section 1123(a)(4) of the Bankruptcy Code, with respect to each Class of General Unsecured
  Claims, retain from the applicable Recovery Fund an aggregate amount equal to the Pro Rata share of each
  Distribution that would have been made to holders of Disputed Claims in each applicable Class and allocate
  such amount to the Disputed Claims Reserve for each applicable Class as if such Disputed Claims were Allowed
  Claims, for each Claim in an amount equal to the least of (i) the filed amount of such Disputed Claim, (ii) the
  amount determined by a Final Order of the Bankruptcy Court for purposes of fixing the amount to be retained
  for such Disputed Claim, and (iii) such other amount as may be agreed upon by the holder of such Disputed
  Claim and the Liquidating Trustee.

                      (e)          Periodic Distributions from Disputed Claims Reserves.

                   The Liquidating Trustee shall make distributions on the Periodic Distribution Dates from the
  Disputed Claims Reserves to the applicable Recovery Fund for holders of Allowed Claims against such
  Recovery Fund to the extent that, as a result of resolving Disputed Claims, the funds in such Disputed Claims
  Reserve are greater than the total amounts required for such Disputed Claims Reserves pursuant to Section 6.4
  of the Plan. The Liquidating Trustee shall make Distributions on the Periodic Distribution Dates from the
  applicable Recovery Fund to the holders of Allowed Claims in accordance with Article IV of the Plan.

                      (f)         Date of Distributions.

                   In the event that any payment or act under the Plan is required to be made or performed on a
  date that is not a Business Day, then the making of such payment or the performance of such act may be
  completed on the next succeeding Business Day, but shall be deemed to have been completed as of the required
  date.

                      (g)          Disbursing Agent.

                   All Distributions under the Plan by the Insys Liquidation Trust or the Victims Restitution Trust
  shall be made by the Disbursing Agent on and after the Effective Date as provided

                                                                    -104-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                           119/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 121 of 177
  in the Plan. The Disbursing Agent shall be deemed to hold all property to be distributed under the Plan in trust
  for the Persons entitled to receive the same. The Disbursing Agent shall not hold an economic or beneficial
  interest in the property to be distributed under the Plan. The Disbursing Agent shall not be required to give any
  bond or surety or other security for the performance of its duties.

                      (h)          Rights and Powers of Disbursing Agent.

                    The Disbursing Agent shall be empowered to (i) effect all actions and execute all agreements,
  instruments, and other documents necessary to perform its duties under the Plan, (ii) make all Distributions
  contemplated by the Plan, (iii) employ professionals to represent it with respect to its responsibilities, and (iv)
  exercise such other powers as may be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant
  to the Plan or as deemed by the Disbursing Agent to be necessary and proper to implement the provisions of the
  Plan.

                  The Disbursing Agent shall only be required to act and make Distributions in accordance with
  the terms of the Plan and the applicable Trust Agreement and shall have no liability for actions taken in
  accordance with the Plan and the applicable Trust Agreement or in reliance upon information provided to it in
  accordance with the Plan or obligation or liability for Distributions under the Plan to any party who does not
  hold an Allowed Claim at the time of Distribution or who does not otherwise comply with the terms of the Plan;
  provided, however, that the foregoing shall not affect the liability that otherwise would result from any such act
  or omission to the extent such act or omission is determined by a Final Order to have constituted willful
  misconduct, gross negligence, intentional fraud, or criminal conduct of any such Person.

                      (i)         Expenses of Disbursing Agent.

                   Except as otherwise ordered by the Bankruptcy Court, any reasonable fees and expenses
  incurred by the Disbursing Agent on or after the Effective Date shall be paid in Cash by the Insys Liquidation
  Trust from the ILT Operating Reserve.

                      (j)         Delivery of Distributions.

                    Subject to Bankruptcy Rule 9010, all distributions to any holder of an Allowed Claim shall be
  made at the address of such holder (i) as set forth on the Schedules filed with the Bankruptcy Court or (ii) on the
  books and records of the Debtors or their agents, as applicable, unless the Debtors or the Liquidating Trustee has
  been notified in writing of a change of address, including, without limitation, by filing of a proof of Claim by
  such holder that contains an address for such holder that is different than the address of such holder as set forth
  in the Schedules, or (iii) as applicable, as set forth in an agreement under Section 4.8(c)(i) of this Plan.

                      (k)          Undeliverable and Unclaimed Distributions.

                    In the event that any Distribution to any holder of an Allowed Claim is returned as
  undeliverable, no distribution to such holder shall be made unless and until the Disbursing Agent has been
  notified of the then-current address of such holder, at which time or as soon as reasonably practicable thereafter
  such distribution shall be made to such holder without interest; provided, however, that all Distributions under
  the Plan that are unclaimed for a period of six (6) months

                                                                    -105-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             120/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 122 of 177
  after the Distribution thereof shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code
  and revest in either the Insys Liquidation Trust or the Victims Restitution Trust, as applicable, and any
  entitlement of any holder of any Claims to such Distributions shall be extinguished and forever barred.

                      (l)         Distribution Record Date.

                     As of the close of business on the Distribution Record Date, the Claims register shall be
  closed. The Liquidating Trustee shall have no obligation to recognize any transfer of any such Claims occurring
  after the close of business on the Distribution Record Date and shall instead be entitled to recognize and deal, for
  all purposes under the Plan, with only those holders of record as of the close of business on the Distribution
  Record Date.

                      (m)           Manner of Payment under Plan.

                  At the option of the Disbursing Agent, any Cash payment to be made pursuant to the Plan may
  be made by a check or wire transfer or as otherwise required or provided in the applicable Trust Agreement.

                      (n)          Minimum Cash Distributions.

                    The Disbursing Agent shall not be required to make any Distributions of Cash less than $100,
  or such lower amount as determined by the Disbursing Agent in accordance with the applicable Trust
  Agreement, to any holder of an Allowed Claim; provided, however, that if any Distribution is not made pursuant
  to this Section, such Distribution shall be added to any subsequent Distribution to be made on behalf of the
  holder’s Allowed Claims. The Disbursing Agent shall not be required to make any final Distribution of Cash
  less than $25 to any holder of an Allowed Claim. If the amount of any final Distribution to any holder of
  Allowed Claims would be $25 or less, then such Distribution shall be made available for distribution to all
  holders of Allowed Claims receiving final Distributions of at least $25.

                      (o)          Setoffs and Recoupment.

                    Subject to Section 2.2 and Sections 10.4 through 10.7 of the Plan, the Liquidating Trustee may,
  but shall not be required to, setoff against, or recoup from, any Claim and from any payments to be made
  pursuant to the Plan with respect to such Claim any claims of any nature whatsoever (to the extent permitted by
  applicable law) that the Debtors or the Liquidating Debtors may have against the claimant, but neither the failure
  to do so nor the allowance of any Claim hereunder shall constitute a waiver or release by the Debtors, the
  Liquidating Debtors, or the Liquidating Trustee of any such Claim it may have against such claimant.

                      (p)          Distributions after Effective Date.

                   Distributions made after the Effective Date to holders of Disputed Claims that are not Allowed
  Claims as of the Effective Date, but which later become Allowed Claims, or upon an agreement reached
  pursuant to Section 4.8(c)(i) of the Plan, shall be deemed to have been made on the Effective Date.

                                                                    -106-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              121/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 123 of 177
                    (q)       Interest and Penalties on Claims.

                   Unless otherwise provided for in the Plan, the Confirmation Order, or required by applicable
  bankruptcy law, no holder of a Claim shall be entitled to interest accruing on or after the Petition Date or
  penalties on any Claim. Any such interest or penalty component of any such Claims, if Allowed, shall be paid
  only in accordance with section 726(b) of the Bankruptcy Code.

                      (r)         Allocation of Distributions between Principal and Interest.

                    Except as otherwise required by law (as reasonably determined by the Liquidating Trustee),
  distributions with respect to any Allowed Claims shall be allocated first to the principal amount of such Allowed
  Claims (as determined for U.S. federal income tax purposes) and, thereafter, to the remaining portion of such
  Allowed Claim, if any.

                      (s)          No Distribution in Excess of Amount of Allowed Claim.

                   Notwithstanding anything to the contrary in the Plan, no holder of an Allowed Claim shall
  receive, on account of such Allowed Claim, Distributions in excess of the Allowed amount of such Claim when
  combined with amounts received by such holders from other sources.

                      (t)         Satisfaction of Claims.

                   Unless otherwise provided in the Plan, the Distributions and deliveries to be made on account
  of Allowed Claims under the Plan shall, in the aggregate, be in complete and final satisfaction, settlement, and
  discharge of, and exchange for, such Allowed Claims.

                      (u)          Withholding and Reporting Requirements.

                      (v)       Withholding Rights. In connection with the Plan, and all instruments or Interests
             issued in connection therewith and in consideration thereof, any party issuing any instrument or making
             any distribution described in the Plan shall comply with all applicable withholding and reporting
             requirements imposed by any federal, state, or local taxing authority, and all distributions pursuant to
             the Plan and all related agreements shall be subject to any such withholding or reporting requirements.
             In the case of a non-Cash distribution that is subject to withholding, the distributing party may withhold
             an appropriate portion of such distributed property and either (i) sell such withheld property to generate
             Cash necessary to pay over the withholding tax (or reimburse the distributing party for any advance
             payment of the withholding tax), or (ii) pay the withholding tax using its own funds and retain such
             withheld property. Any amounts withheld pursuant to the preceding sentence shall be deemed to have
             been distributed to, and received by, the applicable recipient for all purposes of the Plan.
             Notwithstanding the foregoing, each holder of an Allowed Claim or any other Person that receives a
             distribution pursuant to the Plan shall have responsibility for any taxes imposed by any Governmental
             Unit, including, without limitation, income, withholding, and other taxes, on account of such
             distribution. In the event that any party issues any instrument or makes any non-Cash distribution
             pursuant to the Plan that is subject to withholding tax and such issuing or distributing party has not sold
             such withheld property to generate Cash to pay the withholding tax, or paid the withholding tax using
             its own funds and retains such withheld

                                                                    -107-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                122/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 124 of 177
             property as described above, such issuing or distributing party has the right, but not the obligation, to
             not make a distribution until such holder has made arrangements reasonably satisfactory to such issuing
             or disbursing party for payment of any such tax obligations.

                     (w)         Forms. Any party entitled to receive any property as an issuance or Distribution
             under the Plan shall, upon request, deliver to the Disbursing Agent or such other Person designated by
             the Liquidating Debtors, the Liquidating Trustee, the ILT Claims Arbiter, or the VRT Claims
             Administrator (which Person shall subsequently deliver to the Disbursing Agent or such other Person
             any applicable IRS Form W-8 or Form W-9 received) an appropriate Form W-9 or Form W-8, as
             applicable, and any other forms or documents reasonably requested by the Liquidating Debtors, the
             Liquidating Trustee, the ILT Claims Arbiter, or the VRT Claims Administrator to reduce or eliminate
             any withholding required by any federal, state, or local taxing authority. If any such request is made by
             the Liquidating Debtors, the Liquidating Trustee, the ILT Claims Arbiter, or the VRT Claims
             Administrator, the Disbursing Agent, or such other Person designated by the Liquidating Debtors, the
             Liquidating Trustee, the ILT Claims Arbiter, or the VRT Administrator, and the holder fails to comply
             before the date that is three hundred sixty-five (365) calendar days after the request is made, the amount
             of such Distribution shall irrevocably revert to the applicable Trust and any Claim with respect to such
             Distribution shall be discharged and forever barred from assertion against the applicable Trust or its
             property.

                     (x)        Obligation. Notwithstanding the above, each holder of an Allowed Claim that is to
             receive a Distribution under the Plan shall have the sole and exclusive responsibility for the satisfaction
             and payment of any tax obligations imposed on such holder by any Governmental Unit, including
             income, withholding, and other tax obligations, on account of such distribution

             7.6       Procedures for Disputed Claims.

                      (a)          Claim Objections.

                    On or after the Effective Date, except as otherwise provided in the Plan and in the Plan
  Supplement, objections to Claims against the Debtors may be interposed and prosecuted only by the Liquidating
  Trustee, the ILT Claims Arbiter, or the VRT Claims Administrator, as applicable. Except as otherwise provided
  in Section 2.2 of the Plan with respect to Administrative Expense Claims, any objections to Claims shall be
  served on the respective Claim holder and filed with the Bankruptcy Court (i) on or before one hundred eighty
  (180) days following the later of (a) the Effective Date and (b) the date that a proof of Claim is filed or amended
  or a Claim is otherwise asserted or amended in writing by or on behalf of a holder of such Claim, or (ii) on such
  later date as may be fixed by the Bankruptcy Court.

                      (b)          No Distribution Pending Allowance.

                  Notwithstanding any other provision in the Plan, if any portion of a Claim is Disputed, no
  payment or Distribution provided under the Plan shall be made on account of such Claim unless and until such
  Disputed Claim becomes an Allowed Claim.

                                                                    -108-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                123/176
12/18/2019                                         insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 125 of 177
                    (c)      Estimation of Claims.

                    The Liquidating Trustee may, at any time, request that the Bankruptcy Court estimate, pursuant
  to section 502(c) of the Bankruptcy Code, any Disputed Claim, other than a Personal Injury Claim or a Claim
  subject to determination by the ILT Claims Arbiter, that the Bankruptcy Court has jurisdiction to estimate in
  accordance with the Bankruptcy Code or other applicable law regardless of whether an objection was previously
  filed with the Bankruptcy Court with respect to such Claim, or whether the Bankruptcy Court has ruled on any
  such objection, and the Bankruptcy Court shall retain jurisdiction to estimate any Claim at any time during
  litigation concerning any objection to any Claim, including during the pendency of any appeal relating to any
  such objection. If the Bankruptcy Court estimates a Disputed Claim, that estimated amount shall constitute
  either the Allowed amount of such Claim, the amount used to determine the Disputed Claims Reserve, or a
  maximum limitation on such Claim, as determined by the Bankruptcy Court. If the estimated amount constitutes
  a maximum limitation on such Claim, the Liquidating Trustee may elect to pursue any supplemental proceeding
  to object to any ultimate Distribution on account of such Claim.

                      (d)          Distribution after Allowance.

                   On the first Distribution Date following the date on which a Disputed Claim becomes an
  Allowed Claim against a Debtor, the Disbursing Agent shall remit to the respective Recovery Fund, for
  Distribution to the holder of such Allowed Claim, the Cash or Cash equivalents retained in the applicable
  Disputed Claims Reserve in an amount equal to the amount that would have been distributed to the holder of
  such Claim from the Effective Date through and including the Distribution Date had such Claim been Allowed
  as of the Effective Date (net of any costs and expenses, including taxes, of the applicable Disputed Claims
  Reserve).

                      (e)          Resolution of Claims.

                    Except as expressly provided in the Plan or in any order entered in the Chapter 11 Cases before
  the Effective Date, including the Confirmation Order, the Trusts, Liquidating Trustee, the ILT Claims Arbiter,
  and the VRT Claims Administrator (on or after the date(s) upon which each Trust is established) shall have and
  retain any and all rights and defenses held by the Debtors with respect to any Claim as of the Petition Date. On
  and after the date(s) upon which the Trusts are established, in accordance with the Plan and the Trust
  Agreements, the Liquidating Trustee shall have the authority to compromise, settle, otherwise resolve, or
  withdraw any objections to Claims (other than Personal Injury Claims) against the Debtors and the Liquidating
  Debtors and to compromise, settle, or otherwise resolve any Disputed Claims (other than Personal Injury
  Claims) without approval of the Bankruptcy Court. The VRT Claims Administrator shall have the sole authority
  to resolve Personal Injury Claims in accordance with the Claims Analysis Protocol, without approval of the
  Bankruptcy Court. If the Liquidating Trustee and a holder of a Disputed Claim are unable to reach a settlement
  on the Disputed Claim, such Disputed Claim shall be submitted to the Bankruptcy Court for resolution. If any
  holder of a Personal Injury Claim disputes the decision made by the VRT Claims Administrator with respect to
  the allowance of its Claim, such holder shall have thirty (30) days to submit any new facts, information, or
  evidence to the VRT Claims Administrator, and the VRT Claims Administrator shall consider any such new

                                                                    -109-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                           124/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5   insy-ex992_7.htm
                                                                 Filed 12/18/19 Page 126 of 177
  facts, information, or evidence, after which the VRT Claims Administrator will make a final determination,
  which shall be binding.

                      (f)         Property Held in Disputed Claims Reserves.

                     Each holder of a Disputed Claim that ultimately becomes an Allowed Claim shall have
  recourse only to the undistributed applicable Available Cash held in the Disputed Claims Reserves for
  satisfaction of the Distributions to which holders of Allowed Claims are entitled under the Plan (net of any costs
  and expenses, including taxes, of the applicable Disputed Claims Reserve), and not against the Debtors, the
  Liquidating Debtors, their property (including reserves), or any assets previously distributed on account of any
  Allowed Claim.

                      (g)          Claims Resolution Procedures Cumulative.

                  All of the objection, estimation, settlement, and resolution procedures set forth in the Plan are
  intended to be cumulative and not exclusive of one another. Claims may be established and subsequently
  settled, compromised, withdrawn, or resolved in accordance with the Plan by any mechanism approved by the
  Bankruptcy Court.

                      (h)          No Postpetition Interest.

                   Unless otherwise specifically provided for in the Plan, the Confirmation Order, or required by
  applicable bankruptcy law, postpetition interest shall not accrue or be paid on any Claims, and no holder of a
  Claim shall be entitled to interest accruing on or after the Petition Date on any Claim. Interest shall not accrue
  or be paid upon any Disputed Claim with respect to the period from the Effective Date to the date a Distribution
  is made thereon, on and after such Disputed Claim becomes an Allowed Claim.

             7.7       Executory Contracts and Unexpired Leases.

                      (a)          Assumption and Rejection of Executory Contracts and Unexpired Leases.

                               (i)       As of and subject to the occurrence of the Effective Date, except as otherwise
                       provided in the Plan, each executory contract and unexpired lease of the Debtors not previously
                       assumed, rejected, or assumed and assigned by the Debtors during the Chapter 11 Cases shall
                       be deemed automatically rejected pursuant to sections 365 and 1123 of the Bankruptcy Code,
                       unless such executory contract or unexpired lease: (i) is listed on the Schedule of Assumed and
                       Assigned Contracts or (ii) as of the Effective Date is subject to a pending motion to assume,
                       reject, or assume and assign such executory contract or unexpired lease.

                              (ii)       Subject to the occurrence of the Effective Date, the payment of any
                       applicable Cure Amount, and the resolution of any Cure Dispute, the entry of the Confirmation
                       Order by the Bankruptcy Court shall constitute approval of the rejections, assumptions, and
                       assumptions and assignments provided for in the Solicitation Procedures Order and in the Plan
                       pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Unless otherwise indicated or
                       provided in a separate order of the Bankruptcy Court, rejections or assumptions or assumptions
                       and assignments

                                                                    -110-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               125/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 127 of 177
                    of executory contracts and unexpired leases pursuant to the Solicitation Procedures Order and
                    the Plan are effective as of the Effective Date. Each executory contract and unexpired lease
                    assumed pursuant to the Plan or by order of the Bankruptcy Court shall be assigned to a Trust
                    on the date such Trust is established or as soon as reasonably practicable thereafter, and shall
                    vest in, and be fully enforceable by, the applicable Trust in accordance with its terms, except as
                    modified by the provisions of the Plan, any order of the Bankruptcy Court authorizing and
                    providing for its assumption, or applicable law.

                              (iii)       Unless otherwise provided in the Plan or by separate order of the
                       Bankruptcy Court, each executory contract and unexpired lease that is assumed or assumed and
                       assigned shall include any and all modifications, amendments, supplements, restatements, or
                       other agreements made directly or indirectly by any agreement, instrument, or other document
                       that in any manner affects such executory contract or unexpired lease, without regard to
                       whether such agreement, instrument, or other document is listed in the Schedule of Assumed
                       and Assigned Contracts.

                               (iv)      Except as otherwise expressly set forth on the Schedule of Assumed and
                       Assigned Contracts, any contracts, engagement letters, retention agreements, and similar
                       arrangements, in each case between the Debtors and any attorneys, accountants, financial
                       advisors, investment bankers, or similar professionals, representatives, or advisors, have not
                       been included on the Schedule of Assumed and Assigned Contracts and shall not be treated
                       under the Plan as executory contracts subject to assumption, assumption and assignment, or
                       rejection. Counterparties to any such contracts, engagement letters, retention agreements, and
                       similar arrangements were required to file proofs of claim by the General Bar Date (as defined
                       in the Bar Date Order) and any Allowed Claims relating thereto shall be treated as Allowed
                       Trade and Other Unsecured Claims in Class 4.

                      (b)          Determination of Cure Disputes and Deemed Consent.

                               (i)       The Debtors shall serve on all required parties, in accordance with the
                       Solicitation Procedures Order, notices of assumption and assignment of the Assumed and
                       Assigned Contracts, and shall file the Schedule of Assumed and Assigned Contracts with the
                       Plan Supplement. Such notices and the Schedule of Assumed and Assigned Contracts shall set
                       forth the associated Cure Claim for such contract proposed by the Debtors.

                               (ii)      Any counterparty to an executory contract or unexpired lease shall have the
                       time prescribed by the Solicitation Procedures Order to object to the Cure Claims listed on the
                       notice and to adequate assurance of future performance by the applicable Trust.

                              (iii)       To the extent a Cure Dispute is asserted in an objection filed in accordance
                       with the Solicitation Procedures Order, such Cure Dispute shall be scheduled for a hearing by
                       the Bankruptcy Court. Following resolution of a Cure Dispute by Final Order of the
                       Bankruptcy Court, the applicable contract or lease

                                                                    -111-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              126/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 128 of 177
                    shall be deemed assumed effective as of the Effective Date; provided, however, that if any
                    Claim subject to a Cure Dispute is Allowed in an amount greater than the Cure Amount for
                    such Claim listed on the Schedule of Assumed and Assigned Contracts, the Debtors reserve the
                    right to reject such executory contract or unexpired lease for a period of seven (7) Business
                    Days following entry of a Final Order of the Bankruptcy Court resolving the applicable Cure
                    Dispute by filing a notice indicating such rejection with the Bankruptcy Court.

                               (iv)        To the extent any Cure Dispute with respect to an Assumed and Assigned
                       Contract has not been resolved prior to the Effective Date, the Debtors shall establish the
                       Disputed Cure Claims Reserve. Any amounts remaining in the Disputed Cure Claims Reserve
                       after the resolution and payment, if applicable, of all Disputed Cure Claims with respect to the
                       Assumed and Assigned Contracts, shall be included in the Priority Reserve.

                               (v)        To the extent an objection is not timely filed and properly served on the
                       Debtors with respect to a Cure Dispute, then the counterparty to the applicable contract or lease
                       shall be deemed to have assented to (i) the Cure Amount proposed by the Debtors and (ii) the
                       assumption of such contract or lease, notwithstanding any provision thereof that (a) prohibits,
                       restricts, or conditions the transfer or assignment of such contract or lease, or (b) terminates or
                       permits the termination of a contract or lease as a result of any direct or indirect transfer or
                       assignment of the rights of the Debtors under such contract or lease or a change in the
                       ownership or control as contemplated by the Plan, and shall forever be barred and enjoined
                       from asserting such objection against the Debtors or terminating or modifying such contract or
                       lease on account of transactions contemplated by the Plan.

                              (vi)       With respect to payment of any Cure Amounts or Cure Disputes, neither the
                       Debtors, the Trusts, nor the Disbursing Agent shall have any obligation to recognize or deal
                       with any party other than the non-Debtor party to the applicable executory contract or
                       unexpired lease, even if such non-Debtor party has sold, assigned, or otherwise transferred its
                       Cure Claim.

                      (c)          Payments Related to Assumption of Contracts and Leases.

                              (i)     Subject to resolution of any Cure Dispute, any monetary amounts by which
                       any Assumed and Assigned Contract is in default shall be satisfied, under section 365(b)(1) of
                       the Bankruptcy Code, by the Debtors or the Trusts, as the case may be, upon assumption
                       thereof.

                              (ii)       Assumption and assignment of any Assumed and Assigned Contract pursuant
                       to the Plan, or otherwise, shall result in the full release and satisfaction of any Claims or
                       defaults, subject to satisfaction of the Cure Amount, whether monetary or nonmonetary,
                       including defaults of provisions restricting the change in control or ownership interest
                       composition or other bankruptcy-related defaults, arising under any assumed executory
                       contract or unexpired lease at any time before the effective date of assumption and/or
                       assignment. Any proofs of Claim filed with

                                                                    -112-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                  127/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5   insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 129 of 177
                    respect to an executory contract or unexpired lease that has been assumed shall be deemed
                    Disallowed and expunged, without further notice, or action, order or approval of the
                    Bankruptcy Court or any other Person.

                      (d)          Rejection Claims.

                     In the event that the rejection of an executory contract or unexpired lease by any of the Debtors
  in the Plan results in damages to the other party or parties to such contract or lease, any Claim for such damages,
  if not heretofore evidenced by a timely filed proof of Claim, shall be forever barred and shall not be enforceable
  against the Debtors or their Estates, properties or interests in property, unless a proof of Claim is filed with the
  Bankruptcy Court and served upon the Debtors no later than thirty (30) days after the later of (i) the
  Confirmation Date and (ii) the effective date of the rejection of such executory contract or unexpired lease. Any
  such Claims, to the extent Allowed, shall be classified as Trade and Other Unsecured Claims in Class 4. The
  Confirmation Order shall constitute the Bankruptcy Court’s approval of the rejection of all the leases and
  contracts that are rejected as of the Effective Date.

                      (e)          Survival of Debtors’ Indemnification Obligations.

                    Any obligations (including any limitations contained therein) of the Debtors pursuant to their
  corporate charters, by-laws, limited liability company agreements, memorandum and articles of association, or
  other organizational documents and agreements to indemnify officers, directors, agents, or employees of the
  Debtors who were employed by the Debtors as of the Petition Date with respect to all present and future actions,
  suits, and proceedings against the Debtors or such officers, directors, agents, or employees based upon any act or
  omission for, or on behalf of, the Debtors shall not be discharged, impaired, or otherwise affected by the Plan,
  provided, however, that for the avoidance of doubt, the Debtors shall not indemnify (i) any parties on the Non-
  Released Parties Exhibit or (ii) any Person to the extent indemnification is not available under any such
  corporate charters, by-laws, limited liability company agreements, memorandum and articles of association, or
  other organization document and agreements. All such obligations that are assumed and assigned to the Insys
  Liquidation Trust shall be deemed and treated as Assumed and Assigned Contracts under the Plan. Any Claim
  based on the Debtors’ obligations in the Plan shall not be a Disputed Claim or subject to any objection, in either
  case, by reason of section 502(e)(1)(B) of the Bankruptcy Code.

                      (f)         Compensation and Benefit Plans.

                    Except with respect to any benefit plans, policies, or programs (i) for which the Debtors have
  received approval of the Bankruptcy Court to reject or terminate on or before the Effective Date or (ii) that are
  subject to a pending motion to reject or terminate as of the Confirmation Hearing, all employment and severance
  policies, and all compensation and benefit plans, policies, and programs of the Debtors applicable to their
  respective employees, and non-employee directors, including all savings plans, retirement plans, healthcare
  plans, disability plans, severance benefit plans, incentive and bonus plans, and life and accidental death and
  dismemberment insurance plans, are deemed to be, and shall be treated as, executory contracts under the Plan
  and, on the Effective Date, shall be rejected by the Debtors pursuant to sections 365 and 1123 of the Bankruptcy
  Code.

                                                                    -113-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              128/176
12/18/2019   Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 130 of 177
                   Any employment and severance policies; compensation and benefit plans, policies, and
  programs; or life and accidental death and dismemberment insurance plans relating or provided to a former
  employee of the Debtors who is retired as of the Effective Date shall be rejected with respect to such former
  employee except to the extent prohibited by section 1114 of the Bankruptcy Code.

                      (g)          Insurance Policies.

                                      (a) On or prior to the Effective Date, the Debtors, with the consent of the
                       Creditors’ Committee (which shall not be unreasonably withheld), may fund an upfront
                       premium payment to purchase “tail insurance” to continue either or both of (i) the Debtors’
                       existing directors’ and officers’ (“D&O”) insurance and (ii) the fiduciary policy related to the
                       Debtors’ 401(k) plan.

                                      (b) On and after the Effective Date, all Insurance Policies and all Products
                       Liability Insurance Policies shall be deemed to be and treated as Assumed and Assigned
                       Contracts, and shall vest in the Insys Liquidation Trust and the Victims Restitution Trust,
                       respectively, and continue in full force and effect thereafter in accordance with their respective
                       terms such that the Liquidating Trustee and the VRT Claims Administrator, as applicable, shall
                       become and remain jointly and severally liable in full for all of the Debtors’ obligations under
                       the Insurance Policies and the Products Liability Insurance Policies, as applicable.

                      (h)          Reservation of Rights.

                                  (a)       Neither the exclusion nor the inclusion by the Debtors of any contract
  or lease on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in
  the Plan, shall constitute an admission by the Debtors that any such contract or lease is or is not an executory
  contract or unexpired lease or that the Debtors have any liability thereunder.

                                   (b)         Except as explicitly provided in the Plan, nothing in the Plan shall
  waive, excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other rights of
  the Debtors under any executory or non-executory contract or unexpired lease.
                                   (c)         Nothing in the Plan shall increase, augment, or add to any of the duties,
  obligations, responsibilities, or liabilities of the Debtors under any executory or non-executory contract or
  unexpired or expired lease, including the Insurance Policies.

                                 (d)        If there is a dispute regarding whether a contract or lease is or was
  executory or unexpired at the time of its assumption under the Plan, the Debtors shall have thirty (30) days
  following entry of a Final Order resolving such dispute to alter their treatment of such contract or lease.


                                                                    -114-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 129/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5insy-ex992_7.htm
                                                                Filed 12/18/19 Page 131 of 177
             7.8    Conditions Precedent to Confirmation of the Plan and the Occurrence of the Effective
                    Date.

                      (a)          Conditions Precedent to Confirmation.

                       Confirmation of the Plan shall not occur unless all of the following conditions precedent have
  been satisfied:

                           (a)       the Bankruptcy Court shall have entered the Confirmation Order in form
  and substance reasonably acceptable to the Debtors and the Creditors’ Committee;

                           (b)       the Confirmation Order shall include a finding by the Bankruptcy Court that
  the Trust Assets shall be vested in the applicable Trust free and clear of all Claims, Interests, Liens, other
  encumbrances, and liabilities of any kind, including rights or claims based on any successor or transferee
  liabilities; and

                           (c)        the Plan and the Plan Supplement, including any schedules, documents,
  supplements and exhibits thereto, shall (i) be in form and substance reasonably acceptable to the Debtors and the
  Creditors’ Committee and (ii) consistent with the other provisions of the Plan.

                      (b)          Conditions Precedent to Effective Date.

                       The Effective Date shall not occur unless all of the following conditions precedent have been
  satisfied:

                          (a)        entry of the Confirmation Order by the Bankruptcy Court and such
  Confirmation Order has not been stayed, modified, or vacated on appeal;

                            (b)       all conditions precedent to the consummation of the Trust Formation
  Transactions (other than effectiveness of the Plan) have been satisfied or waived by the party or parties entitled
  to waive them in accordance with the terms of the Trust Agreements;

                                  (c)         the Trust Agreements shall become effective in accordance with the terms of
  the Plan;

                           (d)        the Priority Reserve, the Professional Fee Escrow Account, and the Trust
  Operating Reserves shall be fully funded;

                            (e)       the Debtors shall have obtained all authorizations, consents, regulatory
  approvals, ruling, or documents that are necessary to implement and effectuate the Plan;

                            (f)      all actions, documents, and agreements necessary to implement and
  effectuate the Plan shall have been effected or executed, in each case subject to the consent of the Creditors’
  Committee (which shall not be unreasonably withheld); and

                             (g)      all professional fees and expenses approved by the Bankruptcy Court shall
  have been paid in full or amounts sufficient to pay such fees and expenses after the

                                                                    -115-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 130/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 132 of 177
  Effective Date have been placed in the Professional Fee Escrow Account, or otherwise contained in a
  professional fee retainer, pending approval by the Bankruptcy Court;

                             (h)        the Administrative Expense Claim for Class 8(a) and Class 8(b) described in
  Section 4.8(a) of the Plan shall have been paid in accordance with instructions delivered to the Debtors.

                      (c)          Waiver of Conditions Precedent.

                            (a)       Each of the conditions precedent to confirmation of the Plan and the
  occurrence of the Effective Date, other than Section 9.2(h) of the Plan, may be waived subject to the written
  consent, which shall not be unreasonably withheld, of the Debtors or the Liquidating Debtors (as applicable) and
  the Creditors’ Committee. If any such condition precedent is waived pursuant to this Section and the Effective
  Date occurs, each party agreeing to waive such condition precedent shall be estopped from withdrawing such
  waiver after the Effective Date or otherwise challenging the occurrence of the Effective Date on the basis that
  such condition was not satisfied, and the waiver of such condition precedent shall benefit from the “equitable
  mootness” doctrine.

                            (b)      The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e)
  shall be deemed waived by and upon entry of the Confirmation Order, and the Confirmation Order shall take
  effect immediately upon its entry.

             7.9       Effect of Confirmation.

                      (a)          Binding Effect.

                   Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code, and subject to the
  occurrence of the Effective Date, on and after the entry of the Confirmation Order, the provisions of the Plan
  shall bind every holder of a Claim against or Interest in any Debtor and inure to the benefit of, and be binding
  on, such holder’s respective successors and assigns, regardless of whether the Claim or Interest of such holder is
  impaired under the Plan and whether such holder has accepted the Plan.

                      (b)          Pre-Confirmation Injunctions and Stays.

                    Unless otherwise provided in the Plan, all injunctions and stays arising under or entered during
  the Chapter 11 Cases, whether under sections 105 or 362 of the Bankruptcy Code or otherwise, and in existence
  on the date of entry of the Confirmation Order, shall remain in full force and effect until the later of the Effective
  Date and the date indicated in the order providing for such injunction or stay. The restrictions imposed by the
  Stock Restrictions Order—including the restriction on claiming a worthless stock deduction by any 50-percent
  shareholder of Insys Therapeutics, Inc.—shall remain in full force and effect following the Effective Date, and
  for periods on and after the Effective Date.

                                                                    -116-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                131/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 133 of 177
                    (c)      Injunction against Interference with Plan.

                   Upon entry of the Confirmation Order, all holders of Claims and Interests shall be enjoined
  from taking any actions to interfere with the implementation or consummation of the Plan.

                      (d)          Plan Injunction.

                             (a)       Except as otherwise provided in the Plan or in the Confirmation Order,
  as of the entry of the Confirmation Order but subject to the occurrence of the Effective Date, to the
  maximum extent permitted under applicable law, all Persons who have held, hold, or may hold Claims or
  Interests are, with respect to any such Claim or Interest, permanently enjoined after the entry of the
  Confirmation Order from: (i) commencing, conducting, or continuing in any manner, directly or
  indirectly, any suit, action, or other proceeding of any kind (including any proceeding in a judicial,
  arbitral, administrative, or other forum) against or affecting, directly or indirectly, a Debtor or an Estate
  or the property of any of the foregoing, or any direct or indirect transferee of any property of, or direct or
  indirect successor in interest to, any of the foregoing Parties mentioned in this Subsection (i) or any
  property of any such transferee or successor; (ii) enforcing, levying, attaching (including any prejudgment
  attachment), collecting, or otherwise recovering in any manner or by any means, whether directly or
  indirectly, any judgment, award, decree, or order against a Debtor or an Estate or its property, or any
  direct or indirect transferee of any property of, or direct or indirect successor in interest to, any of the
  foregoing Parties mentioned in this Subsection (ii) or any property of any such transferee or successor;
  (iii) creating, perfecting, or otherwise enforcing in any manner, directly or indirectly, any encumbrance of
  any kind against a Debtor or an Estate or any of its property, or any direct or indirect transferee of any
  property of, or successor in interest to, any of the foregoing Persons mentioned in this Subsection (iii) or
  any property of any such transferee or successor; (iv) acting or proceeding in any manner, in any place
  whatsoever, that does not conform to, or comply with, the provisions of the Plan; and (v) commencing or
  continuing, in any manner or in any place, any action that does not comply, or is inconsistent, with the
  provisions of the Plan; provided, however, that nothing contained in the Plan shall preclude such Parties
  who have held, hold, or may hold Claims against or Interests in a Debtor or an Estate from exercising
  their rights, or obtaining benefits, pursuant to, and consistent with, the terms of the Plan and the Plan
  Documents.

                           (b)        All Persons, including all governmental, tax, and regulatory authorities,
  lenders, trade creditors, dealers, customers, employees, litigation claimants, and other creditors, holding
  Claims, Liens, Interests, charges, encumbrances, and other interests of any kind or nature whatsoever,
  including rights or Claims based on any successor or transferee liability, against or in a Debtor or the
  Trust Assets (whether legal or equitable, secured or unsecured, matured or unmatured, contingent or
  noncontingent, known or unknown), arising under or out of, in connection with, or in any way relating to
  the Debtors, the Trust Assets, the operation of the Trust Assets prior to the Effective Date, or the Trust
  Formation Transactions, are forever barred, estopped, and permanently enjoined from asserting against
  the Released Parties, their respective successors and assigns, their property or the Trust Assets, such
  Person’s Claims, Interests, Liens, charges, encumbrances, and

                                                                    -117-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                        132/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 134 of 177
  other interests (including rights or Claims based on any successor or transferee liability), including,
  without limitation, by: (i) commencing, conducting, or continuing in any manner, directly or indirectly,
  any suit, action, or other proceeding of any kind (including any proceeding in a judicial, arbitral,
  administrative, or other forum) against or affecting, directly or indirectly, a Released Party, or any direct
  or indirect transferee of any property of, or direct or indirect successor in interest to, any of the foregoing
  Persons mentioned in this Subsection (i) or any property of any such transferee or successor; (ii)
  enforcing, levying, attaching (including any prejudgment attachment), collecting, or otherwise recovering
  in any manner or by any means, whether directly or indirectly, any judgment, award, decree, or order
  against a Released Party, or any direct or indirect transferee of any property of, or direct or indirect
  successor-in-interest to, any of the foregoing Persons mentioned in this Subsection (ii) or any property of
  any such transferee or successor; (iii) creating, perfecting, or otherwise enforcing any encumbrance of any
  kind or asserting any Released Claims in any manner, directly or indirectly, against a Released Party or
  any of its property, or any direct or indirect transferee of any property of, or successor in interest to, any
  of the foregoing Persons mentioned in this Subsection (iii) or any property of any such transferee or
  successor; (iv) acting or proceeding in any manner, in any place whatsoever, that does not conform to or
  comply with the provisions of the Plan; and (v) commencing or continuing, in any manner or in any place,
  any action that does not comply with or is inconsistent with the provisions of the Plan.

                        (c)      By accepting Distributions pursuant to the Plan, each holder of an
  Allowed Claim or Allowed Interest shall be bound by the Plan, including the injunctions set forth in this
  Section of the Plan.

                      (e)          Releases.

                                       (a)                                       Releases by Debtors.

                   As of the Effective Date, for good and valuable consideration, the adequacy of which is
  hereby confirmed, including, without limitation, the service of the Released Parties before and during the
  Chapter 11 Cases to facilitate the liquidation of the Debtors and the implementation of the Trust
  Formation Transactions, and except as otherwise explicitly provided in the Plan or in the Confirmation
  Order, the Released Parties shall be deemed conclusively, absolutely, unconditionally, irrevocably and
  forever released, to the maximum extent permitted by law, as such law may be extended subsequent to the
  Effective Date, by the Debtors and the Estates from any and all Claims, counterclaims, disputes,
  obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, Liens, remedies, losses,
  contributions, indemnities, costs, liabilities, attorneys’ fees and expenses whatsoever, including any
  derivative claims, asserted or assertable on behalf of the Debtors or their Estates (including any Causes of
  Action arising under chapter 5 of the Bankruptcy Code), whether liquidated or unliquidated, fixed or
  contingent, matured or unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted,
  accrued or unaccrued, existing or hereinafter arising, whether in law or equity, whether sounding in tort
  or contract, whether arising under federal or state statutory or common law, or any other applicable
  international, foreign, or domestic law, rule, statute, regulation, treaty, right, duty, requirement or
  otherwise, that the Debtors or their Estates would have been legally entitled

                                                                    -118-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                         133/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 135 of 177
  to assert in their own right (whether individually or collectively) or on behalf of the holder of any Claim
  or Interest or other Person, based on or relating to, or in any manner arising from, in whole or in part, the
  Debtors, their Estates, the Chapter 11 Cases, the purchase, sale, or rescission of the purchase or sale of
  any security of the Debtors, the subject matter of, or the transactions or events giving rise to, any Claim
  or Interest that is treated in the Plan, the business or contractual arrangements between any Debtor and
  any Released Party (including the exercise of any common law or contractual rights of setoff or
  recoupment by any Released Party at any time on or prior to the Effective Date), the Trust Formation
  Transactions, the restructuring of any Claim or Interest before or during the Chapter 11 Cases, the
  Disclosure Statement, the Plan, and related agreements, instruments, and other documents, and the
  negotiation, formulation, preparation or implementation thereof, the solicitation of votes with respect to
  the Plan, or any other act or omission; provided, however, that the Debtors do not release, and the Insys
  Liquidation Trust shall retain, Claims or Causes of Action arising out of, or related to, any act or omission
  of a Released Party that is a criminal act or constitutes fraud, gross negligence, or willful misconduct;
  provided, further, that the Debtors do not release, and the Insys Liquidation Trust shall retain, Causes of
  Action against current or former employees of the Debtors related to any key employee retention plan (or
  any other retention or incentive plan) agreements entered into between the Debtors and certain of their
  employees prior to the Petition Date, or any Claims or Causes of Action arising out of chapter 5 of the
  Bankruptcy Code related to the key employee retention plan (or any other retention or incentive plan)
  agreements. The Debtors, the Trusts, and any other newly-formed entities that shall be continuing the
  Debtors’ businesses after the Effective Date shall be bound, to the same extent the Debtors are bound, by
  the releases set forth in this Section. For the avoidance of doubt, Claims or Causes of Action arising out
  of, or related to, any act or omission of a Released Party prior to the Effective Date that is later found to
  be a criminal act or to constitute fraud, gross negligence, or willful misconduct, including findings after
  the Effective Date, are not released pursuant to Section 10.5(a) of the Plan.

                                       (b)                                        Releases by Holders of Claims and Interests.

                      As of the Effective Date, for good and valuable consideration, the adequacy of which is
  hereby confirmed, including, without limitation, the service of the Released Parties before and during the
  Chapter 11 Cases to facilitate the liquidation of the Debtors and the implementation of the Trust
  Formation Transactions, and except as otherwise explicitly provided in the Plan or in the Confirmation
  Order, the Released Parties shall be deemed conclusively, absolutely, unconditionally, irrevocably and
  forever released, to the maximum extent permitted by law, as such law may be extended subsequent to the
  Effective Date, except as otherwise explicitly provided in the Plan, by (i) the holders of all Claims who
  vote to accept the Plan, (ii) the holders of all Claims that are Unimpaired under the Plan, (iii) the holders
  of all Claims whose vote to accept or reject the Plan is solicited but who (a) do not vote either to accept or
  to reject the Plan and (b) do not opt out of granting the releases set forth herein, (iv) the holders of all
  Claims or Interests who vote, or are deemed, to reject the Plan but do not opt out of granting the releases
  set forth in the Plan, and (v) all other holders of Claims and Interests to the maximum extent permitted
  by law, in each case from any and all Claims, counterclaims, disputes, obligations, suits, judgments,
  damages, demands, debts, rights, Causes of Action, Liens, remedies, losses, contributions, indemnities,
  costs, liabilities,

                                                                    -119-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                       134/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5    insy-ex992_7.htm
                                                                  Filed 12/18/19 Page 136 of 177
  attorneys’ fees and expenses whatsoever, including any derivative claims, asserted or assertable on behalf
  of the Debtors or their Estates (including any Causes of Action arising under chapter 5 of the Bankruptcy
  Code), whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
  unknown, foreseen or unforeseen, asserted or unasserted, accrued or unaccrued, existing or hereinafter
  arising, whether in law or equity, whether sounding in tort or contract, whether arising under federal or
  state statutory or common law, or any other applicable international, foreign, or domestic law, rule,
  statute, regulation, treaty, right, duty, requirement or otherwise, that such holders or their estates,
  affiliates, heirs, executors, administrators, successors, assigns, managers, accountants, attorneys,
  representatives, consultants, agents, and any other Persons or parties claiming under or through them
  would have been legally entitled to assert in their own right (whether individually or collectively) or on
  behalf of the holder of any Claim or Interest or other Person, based on or relating to, or in any manner
  arising from, in whole or in part, the Debtors (as such entities existed prior to or after the Petition Date),
  their Estates, the Chapter 11 Cases, the purchase, sale, or rescission of the purchase or sale of any security
  of the Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or Interest
  that is treated in the Plan, the business or contractual arrangements or interactions between any Debtor
  and any Released Party (including the exercise of any common law or contractual rights of setoff or
  recoupment by any Released Party at any time on or prior to the Effective Date), the Trust Formation
  Transactions, the restructuring of any Claim or Interest before or during the Chapter 11 Cases, the
  Disclosure Statement, the Plan and related agreements, instruments, and other documents, and the
  negotiation, formulation, preparation or implementation thereof, the solicitation of votes with respect to
  the Plan, or any other act or omission, other than Claims or Causes of Action arising out of, or related to,
  any act or omission of a Released Party that constitutes fraud, gross negligence or willful misconduct. For
  the avoidance of doubt, Claims or Causes of Action arising out of, or related to, any act or omission of a
  Released Party prior to the Effective Date that is later found to be a criminal act or to constitute fraud,
  gross negligence, or willful misconduct, including findings after the Effective Date, are not released
  pursuant to Section 10.5(b) of the Plan.

                   Notwithstanding anything in the Plan to the contrary, the Debtors shall not be released
  from liability for any Claim that is or may be covered by any Insurance Policies or Products Liability
  Insurance Policies; provided, however, that any recovery for any such Claim, including by way of
  settlement or judgment, shall be limited to the available Insurance Proceeds and Products Liability
  Insurance Proceeds, and that no person or party shall execute, garnish, or otherwise attempt to collect
  any such recovery from any assets other than the available Insurance Proceeds and Products Liability
  Insurance Proceeds, except to the extent necessary to trigger any Insurance Company’s or Products
  Liability Insurance Company’s obligations to pay such Insurance Proceeds or Products Liability
  Insurance Proceeds. The Debtors shall be released automatically from a Claim described in this
  paragraph only upon the earlier of (i) the abandonment of such Claim, (ii) such a release being given as
  part of a settlement or other resolution of such Claim, or (iii) exhaustion of the available Insurance
  Proceeds or Products Liability Insurance Proceeds, as applicable.

                                                                    -120-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                        135/176
12/18/2019                                         insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 137 of 177
                    (f)      Exculpation.

                     To the maximum extent permitted by applicable law, no Exculpated Party shall have or incur,
  and each Exculpated Party is hereby released and exculpated from, any Claim, obligation, suit, judgment,
  damage, demand, debt, right, Cause of Action, remedy, loss, and liability for any Claim in connection with, or
  arising out of, the administration of the Chapter 11 Cases; the negotiation and pursuit of the Disclosure
  Statement (including any information provided, or statements made, in the Disclosure Statement or omitted
  therefrom), the Trust Formation Transactions, the Plan, and the solicitation of votes for, and confirmation of, the
  Plan; the funding of the Plan; the occurrence of the Effective Date; the administration of the Plan and the
  property to be distributed under the Plan; the wind-down of the Debtors; the issuance of securities under or in
  connection with the Plan; and the transactions in furtherance of any of the foregoing; other than Claims or
  Causes of Action arising out of, or related to, any act or omission of an Exculpated Party that is a criminal act or
  constitutes fraud, gross negligence, or willful misconduct. This exculpation shall be in addition to, and not in
  limitation of, all other releases, indemnities, exculpations, and any other applicable law or rules protecting such
  Exculpated Parties from liability. For the avoidance of doubt, this Section 10.6 of the Plan shall not exculpate or
  release any Exculpated Party with respect to any act or omission of such Exculpated Party prior to the Effective
  Date that is later found to be a criminal act or to constitute fraud, gross negligence, or willful misconduct,
  including findings after the Effective Date.

                      (g)          Injunction Related to Releases and Exculpation.

                    Pursuant to section 1141(d)(3) of the Bankruptcy Code, confirmation of the Plan will not
  discharge the Debtors; provided, however, that upon confirmation of the Plan and the occurrence of the Effective
  Date, the holders of Claims and Interests may not seek payment or recourse against or otherwise be entitled to
  any distribution from the Estate or the Trusts except as expressly provided in the Plan.

                      To the maximum extent permitted under applicable law, the Confirmation Order shall
  permanently enjoin the commencement or prosecution by any Person, whether directly, derivatively, or
  otherwise, of any Claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action,
  losses, or liabilities released pursuant to the Plan, including, without limitation, the Claims, obligations, suits,
  judgments, damages, demands, debts, rights, Causes of Action, and liabilities released or exculpated in the Plan
  and the Claims, Interests, Liens, charges, and encumbrances.

                      (h)          Subordinated Claims.

                    The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and
  the respective distributions and treatments thereof under the Plan take into account and conform to the relative
  priority and rights of the Claims and Interests in each Class in connection with contractual, legal, and equitable
  subordination rights relating thereto, whether arising under general principles of equitable subordination,
  sections 510(a), 510(b), or 510(c) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the
  Bankruptcy Code, the Debtors reserve the right to reclassify any Allowed Claim or Allowed Interest in
  accordance with any contractual, legal, or equitable subordination relating thereto.

                                                                    -121-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              136/176
12/18/2019       Case 1:16-cr-10343-ADB Document 1064-5    insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 138 of 177
                    (i)      Preservation of Causes of Action and Reservation of Rights.

                    The Insys Liquidation Trust or Victims Restitution Trust, as applicable, shall have the right to
  prosecute any and all Causes of Action that have not been waived pursuant to the Plan or purchased by any of
  the purchasers of the Debtors’ Assets. Pursuant to section 1123(b) of the Bankruptcy Code, except as expressly
  provided in Sections 10.4 through 10.7 of the Plan, nothing contained in the Plan or the Confirmation Order
  shall be deemed to be a waiver or relinquishment of any rights, Claims, Causes of Action, rights of setoff or
  recoupment, or other legal or equitable defenses that the Debtors had immediately before the Effective Date on
  behalf of the Estates or of themselves in accordance with any provision of the Bankruptcy Code or any
  applicable nonbankruptcy law, including but not limited to any actions specifically enumerated in the Schedule
  of Retained Causes of Action to be filed as part of the Plan Supplement. Subject to Sections 10.4 through 10.7
  of the Plan, all such Claims, Causes of Action, rights of setoff or recoupment, or other legal or equitable
  defenses shall be transferred to the Insys Liquidation Trust or the Victims Restitution Trust, as applicable, which
  shall have, retain, reserve, and be entitled to assert all such Claims, Causes of Action, rights of setoff, or
  recoupment, and other legal or equitable defenses as fully as if the Chapter 11 Cases had not been commenced,
  and all of the Debtors’ and the Liquidating Debtors’ legal and equitable rights with respect to an any Claim or
  Interest may be asserted after the Effective Date to the same extent as if the Chapter 11 Cases had not been
  commenced.

                      (j)         Ipso Facto and Similar Provisions Ineffective.

                     Any term of any policy, contract, or other obligation applicable to a Debtor shall be void and of
  no further force or effect with respect to any Debtor to the extent such policy, contract, or other obligation is
  conditioned on, creates an obligation of the Debtor as a result of, or gives rise to a right of any Person based on
  any of the following: (i) the insolvency or financial condition of a Debtor; (ii) the commencement of the Chapter
  11 Cases; (iii) the confirmation or consummation of the Plan, including any change of control that shall occur as
  a result of such consummation; or (iv) the Trust Formation Transactions.

                      (k)          No Successor Liability.

                      Except as otherwise expressly provided in the Plan and the Confirmation Order, each of the
  Trusts (i) is not, and shall not be deemed to assume, agree to perform, pay, or otherwise have any responsibilities
  for any liabilities or obligations of the Debtors or any other Person relating to or arising out of the operations or
  the assets of the Debtors on or prior to the Effective Date; (ii) is not, and shall not be, a successor to the Debtors
  by reason of any theory of law or equity or responsible for the knowledge or conduct of any Debtor prior to the
  Effective Date; and (iii) shall not have any successor or transferee liability of any kind or character.

                                                                    -122-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                137/176
12/18/2019                                       insy-ex992_7.htm
               Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 139 of 177
  VIII.      CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

                   The following discussion summarizes certain U.S. federal income tax consequences of the
  implementation of the Plan to the Debtors and to holders of certain Claims. This discussion does not address the
  U.S. federal income tax consequences to (i) creditors whose Claims are unimpaired or otherwise entitled to
  payment in full in cash under the Plan, (ii) public entities or Governmental Units, including the U.S.
  Government, states, municipalities and Native American Tribes, or (iii) holders who are deemed to reject the
  Plan, such as holders of Equity Interests.

                     The discussion of U.S. federal income tax consequences below is based on the U.S. Internal
  Revenue Code of 1986, as amended (the “Tax Code”), Treasury regulations, judicial authorities, published
  positions of the Internal Revenue Service (“IRS”), and other applicable authorities, all as in effect on the date of
  this Disclosure Statement and all of which are subject to change or differing interpretations, possibly with
  retroactive effect. The U.S. federal income tax consequences of the Plan are complex and subject to significant
  uncertainties. The Debtors have not requested an opinion of counsel or a ruling from the IRS with respect to any
  of the tax aspects of the Plan. No assurance can be given that the IRS will not take a position contrary to the
  description of U.S. federal income tax consequences of the Plan described below.

                     This discussion does not address non-U.S., state, or local tax consequences of the Plan, nor
  does it purport to address the U.S. federal income tax consequences of the Plan to special classes of taxpayers
  (e.g., public entities and Governmental Units (including the U.S. Government, states, municipalities and Native
  American Tribes), foreign taxpayers, small business investment companies, regulated investment companies,
  real estate investment trusts, banks and certain other financial institutions, insurance companies, tax-exempt
  organizations, retirement plans, individual retirement and other tax-deferred accounts, holders that are, or hold
  Claims through, S corporations, partnerships or other pass-through entities for U.S. federal income tax purposes,
  persons whose functional currency is not the U.S. dollar, dealers in securities or foreign currency, traders that
  mark-to-market their securities, persons subject to the alternative minimum tax or the “Medicare” tax on
  unearned income, persons who use the accrual method of accounting and report income on an “applicable
  financial statement,” and persons holding Claims that are part of a straddle, hedging, constructive sale, or
  conversion transaction). In addition, this discussion does not address U.S. federal taxes other than income taxes,
  nor does it address the Foreign Account Tax Compliance Act.

                    The following discussion generally assumes that the Plan implements the liquidation of the
  Debtors for U.S. federal income tax purposes (including by way of distributions to the Insys Liquidation Trust
  and Victims Restitution Trust), and that all distributions by the Debtors will be taxed accordingly. Additionally,
  this discussion assumes that (i) the various arrangements to which any of the Debtors is a party will be respected
  for U.S. federal income tax purposes in accordance with their form and (ii) except if otherwise indicated, the
  Claims are held as “capital assets” (generally, property held for investment) within the meaning of section 1221
  of the Tax Code.

                  The following discussion of certain U.S. federal income tax consequences is for informational
  purposes only and is not a substitute for careful tax planning and advice based upon

                                                                    -123-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              138/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5        insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 140 of 177
  your individual circumstances. Each holder of a Claim or Interest is urged to consult its own tax advisor for the
  U.S. federal, state, local and other tax consequences applicable under the Plan.

             8.1       Consequences to the Debtors

                    Each of the Debtors is a member of an affiliated group of corporations that files a consolidated
  federal income tax return with Insys as the common parent (the “Insys Group”) or an entity disregarded as
  separate from its owner for U.S. federal income tax purposes whose business activities and operations are
  reflected on the consolidated U.S. federal income tax returns of the Insys Group. The Debtors estimate that, as
  of the Petition Date, the Insys Group had consolidated net operating losses (“NOLs”) for U.S. federal income
  tax purposes of approximately $130 million, among other tax attributes (including estimated tax credits of
  approximately $14 million). However, the amount of any NOLs and other tax attributes, as well as the
  application of any limitations on their use, remain subject to review and adjustment by the IRS.

                      (a)          Limitations on NOL Carryforwards and Other Tax Attributes

                     The Insys Group’s ability to utilize its NOLs and certain other tax attributes could be subject to
  limitation if the Insys Group underwent or were to undergo an ownership change within the meaning of section
  382 of the Tax Code after the Petition Date. Accordingly, the Debtors obtained the Stock Restrictions Order
  from the Bankruptcy Court, effective as of the Petition Date, imposing certain restrictions with respect to trading
  in Insys stock (and the claiming of a worthless stock deduction by any 50-percent shareholder of Insys, within
  the meaning of section 382) so as to avoid such an ownership change. The Debtors believe that no ownership
  change of the Insys Group for section 382 purposes has occurred to date (including by reason of formation of the
  Kapoor Voting Trust) and intend that no such ownership change will occur prior to the liquidation of the Debtors
  pursuant to the Plan. Moreover, pursuant to the Plan, the restrictions imposed by the Stock Restrictions Order –
  including the restriction on claiming of a worthless stock deduction by any 50-percent shareholder of Insys –
  shall remain in full force and effect following the Effective Date. On the Effective Date, the Debtors will
  transfer all of their assets to the Insys Liquidation Trust and the Victims Restitution Trust (other than any assets
  that cannot be transferred on such date, which will be transferred as soon as reasonably practicable thereafter),
  which is expected to effectuate a complete liquidation of the Debtors as of the Effective Date for U.S. federal
  income tax purposes. Following the transfer of the Debtors’ assets to the Insys Liquidation Trust and the
  Victims Restitution Trust, a single share of Insys equity will be issued to the Insys Liquidation Trust solely for
  purposes of assisting in the orderly administration of the wind up and dissolution of the Debtors. Assuming such
  transfer of assets effectuates a complete liquidation of the Debtors as of the Effective Date, the issuance of the
  new Insys equity should have no U.S. federal income tax significance. If, however, the Insys Group were to
  undergo an ownership change for purposes of section 382 of the Tax Code by reason of the issuance of that share
  prior to the distribution of all of its remaining assets to the Insys Liquidation Trust and Victims Restitution Trust,
  the Debtors expect that such change should only be regarded as occurring (if at all) by reason of a deemed
  acquisition of interests by qualifying creditors under section 382(l)(5) of the Tax Code; in such case, the Debtors
  would not expect the Insys Group’s utilization of its NOLs or other tax attributes to be meaningfully impaired.

                                                                    -124-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                139/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 141 of 177
                     (b)        Transfer of Assets to the Insys Liquidation Trust and Victims Restitution Trust;
             Dissolution of the Debtors

                    As discussed above, the assignment of all of the assets of the Debtors to the Insys Liquidation
  Trust and the Victims Restitution Trust is expected to effectuate a complete liquidation of the Debtors as of the
  Effective Date. For U.S. federal income tax purposes, the transfer of the Debtors’ assets to the Insys Liquidation
  Trust or the Victims Restitution Trust generally is treated as equivalent to a sale of such assets at their then fair
  market value. See Section 8.3, infra.

                     Although the Debtors may recognize taxable income in connection with the transfer of assets to
  the Insys Liquidation Trust or the Victims Restitution Trust and their liquidation in the taxable year of such
  transfer, the Debtors expect to have sufficient current deductions for such year, available NOL carryforwards
  and/or other tax attributes for such year to avoid any meaningful U.S. federal income tax liability for such
  year. Depending on the value of the transferred assets, the extent of current deductions for such tax year, and the
  availability of and limitations on the Debtors’ NOL and tax credit carryforwards for applicable state and local
  income tax purposes, the Debtors may incur certain state or local income tax liabilities relating to such
  transfers. Relatedly, the Debtors intend that the transfer of assets to the Insys Liquidation Trust and the Victims
  Restitution Trust gives rise to a deduction to the extent permitted under the Tax Code. With respect to the
  transferred assets relating to amounts expected to be distributable to Classes 7, 8(a), and 8(b), as well as any
  amounts expected to be distributable in respect of DOJ Restitution Claims, the Plan provides that such amounts
  shall constitute restitution. As such, the Debtors intend that transfers of assets to the Insys Liquidation Trust in
  respect of such claims will give rise to a deduction for U.S. federal income tax purposes to the extent of the
  amount of the transferred assets (equal to the amount of cash and the fair market value of the other assets
  transferred) that constitutes restitution. However, the rules applicable to the determination of the deductible
  amount are unclear in circumstances – such as those expected to exist in part with respect to the transfer of
  assets to the Insys Liquidation Trust – where the identity of the holders of Allowed Claims in Classes 7, 8(a),
  and 8(b) is not fully known at the time of the payment in respect of which the deduction is claimed.

                      (c)          Cancellation of Debt

                    In general, the Tax Code provides that a debtor must recognize cancellation of debt (“COD”)
  income upon the elimination or reduction of debt for insufficient consideration. The Tax Code provides an
  exception to such income recognition treatment for any COD arising by reason of the discharge of the debtor’s
  indebtedness in the bankruptcy case or to the extent of the debtor’s insolvency immediately before the
  cancellation of the debt. In such case, the Tax Code generally requires the debtor to reduce certain of its tax
  attributes – such as current year NOLs, NOL carryforwards, tax credits, capital losses and tax basis in assets –
  by the amount of any such excluded COD income. COD income generally is the amount by which the adjusted
  issue price of cancelled debt exceeds the sum of the amount of cash and the fair market value of any other
  property given in exchange therefor. In general, any reduction in tax attributes under the COD rules does not
  occur until the end of the tax year, after such attributes have been applied to determine the tax for the year or, in
  the case of asset basis reduction, the first day of the taxable year following the tax year in which the COD
  occurs. Also, where the Debtor joins in the filing of a consolidated U.S. federal income tax return, applicable
  Treasury Regulations require, in

                                                                    -125-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               140/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5        insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 142 of 177
  certain circumstances, that the tax attributes of the consolidated subsidiaries of the debtor and other members of
  the group also be reduced.

                    Consistent with the intended treatment of the Plan as a plan of liquidation for U.S. federal
  income tax purposes, the Debtors believe that no COD should be incurred by a Debtor as a result of the
  implementation of the Plan prior to the distribution by such Debtor of all of its assets. In such case, the
  reduction of tax attributes resulting from such COD (which, as indicated above, only occurs as of the end of the
  tax year in which the COD occurs) generally should not have a material impact on the Debtors. There can be no
  assurance that the IRS will agree to such characterization, due to, among other things, a lack of direct
  authoritative guidance as to when COD occurs in the context of a liquidating chapter 11 plan, and thus there can
  be no assurance that all or a substantial amount of the COD will not be incurred earlier.

             8.2       Consequences to Holders of Certain Claims

                     Pursuant to the Plan, each holder of an Allowed Claim in Class 4, 5, and 6 will receive, in full
  and final satisfaction of its applicable claim, an interest in the Insys Liquidation Trust representing such holder’s
  right to receive a share of certain cash proceeds. As discussed below (see Section 8.3), each holder of an
  Allowed Claim that receives a beneficial interest in the Insys Liquidation Trust will be treated for U.S. federal
  income tax purposes as directly receiving, and as a direct owner of, an undivided interest in the assets transferred
  to such Trust consistent with its economic rights in the Insys Liquidation Trust, and subject to any portion(s) of
  the Insys Liquidation Trust being treated as a “disputed ownership fund” or a “qualified settlement fund” for
  U.S. federal income tax purposes.

                   Each holder of an Allowed Claim in Class 9 will receive, in full and final satisfaction of its
  applicable claim, an interest in the Victims Restitution Trust representing such holder’s right to receive its Pro
  Rata share of 90% of the proceeds of the product liability insurance policies assigned to the Victims Restitution
  Trust. As discussed further below, the Victims Restitution Trust is intended to be treated as a “qualified
  settlement fund” for U.S. federal income tax purposes.

                      (a)          Consequences to Holders in Classes 4, 5, or 6

                     In general, a holder of an Allowed Claim in Class 4, 5, or 6 will recognize gain or loss with
  respect to its Allowed Claim in an amount equal to the difference between (i) the sum of the amount of any cash
  and the fair market value of its undivided interest in the other assets transferred to the Insys Liquidation Trust
  and treated as received in respect of its Claim (other than any consideration attributable to a Claim for accrued
  but unpaid interest) and (ii) the adjusted tax basis of the Claim exchanged therefor (other than any tax basis
  attributable to accrued but unpaid interest previously included in the holder’s taxable income).

                    Pursuant to the Plan, the Insys Liquidation Trust will in good faith value the assets transferred
  thereto, and all parties to the Insys Liquidation Trust (including holders of Allowed Claims receiving interests
  therein) must consistently use such valuation for all U.S. federal income tax purposes. As discussed below, the
  amount of cash or other property received in respect of an Allowed Claim for accrued but unpaid interest will be
  taxed as ordinary income, except to the

                                                                    -126-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               141/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 143 of 177
  extent previously included in income by a holder under its method of accounting. See Section 8.2(c).

                    After the Effective Date, a holder’s share of any collections received on the assets of the Insys
  Liquidation Trust (other than as a result of the subsequent disallowance of Disputed Claims or the reallocation of
  undeliverable distributions) should not be included, for U.S. federal income tax purposes, in the holder’s amount
  realized in respect of its Allowed Claim but should be separately treated as amounts realized in respect of such
  holder's ownership interest in the underlying assets of the Insys Liquidation Trust.

                    In the event of the subsequent disallowance of any Disputed Claim, it is possible that a holder
  of a previously Allowed Claim may receive additional distributions in respect of its Claim. Accordingly, it is
  possible that the recognition of any loss realized by a holder with respect to an Allowed Claim may be deferred
  until all Claims are Allowed or Disallowed. Alternatively, it is possible that a holder will have additional gain in
  respect of any additional distributions received. See Section 8.3(c).

                    In addition, it is possible that the Insys Liquidation Trust may, in whole or in part, be treated as
  a “qualified settlement fund” as of the Effective Date. To such extent, any holder having an interest in such
  qualified settlement fund would not be treated as receiving a distribution from the Debtors in respect of their
  Claim with respect to such interest until such time as the qualified settlement fund actually makes
  distributions. See Section 8.3(c).

                   If gain or loss is recognized, such gain or loss may be long-term capital gain or loss if the
  Allowed Claim disposed of is a capital asset in the hands of the holder and has been held for more than one
  year. Each holder of an Allowed Claim should consult its tax advisor to determine whether gain or loss
  recognized by such holder will be long-term capital gain or loss and the specific tax effect thereof on such
  holder. The character of any gain or loss depends on, among other things, the origin of the holder’s Allowed
  Claim, when the holder receives payment (or is deemed to receive payment) in respect of such Allowed Claim,
  whether the holder reports income using the accrual or cash method of tax accounting, whether the holder
  acquired its Allowed Claim at a discount, whether the holder has taken a bad debt deduction with respect to such
  Allowed Claim, and/or whether (as intended and herein assumed) the Plan implements the liquidation of the
  Debtors for U.S. federal income tax purposes.

                    A holder’s aggregate tax basis in its undivided interest in the Insys Liquidation Trust’s assets
  (subject to any portion(s) of the Insys Liquidation Trust being treated as a “disputed ownership fund” or a
  “qualified settlement fund” for U.S. federal income tax purposes) will equal the fair market value of such
  interest increased by its share of the Debtors’ liabilities to which such assets remain subject upon transfer to the
  Insys Liquidation Trust, and a holder’s holding period generally will begin on the day following the Effective
  Date.

                      (b)          Consequences to Holders in Class 9

                   Each Allowed Personal Injury Claim will be satisfied in cash only from the Victims Restitution
  Trust. For U.S. federal income tax purposes, distributions made from the Victims Restitution Trust to holders of
  Allowed Personal Injury Claims will be treated, with respect to such

                                                                    -127-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                142/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5        insy-ex992_7.htm
                                                                      Filed 12/18/19 Page 144 of 177
  holders, as if distributed by the Debtors. See Section 8.3(e). The U.S. federal income tax treatment of the receipt
  of payments by a holder of an Allowed Personal Injury Claim generally will depend on the nature of the
  Claim. Amounts received by a holder of a personal injury claim generally should not be taxable to such holder
  for U.S. federal income tax purposes to the extent they represent damages (other than punitive damages)
  received on account of personal physical injuries or physical sickness. Because the tax treatment of any
  amounts received by a holder under the Plan will depend on facts particular to each holder, all holders of
  Personal Injury Claims are urged to consult their own tax advisors as to the proper tax treatment of such amounts
  under their particular facts and circumstances.

                      (c)          Distributions in Respect of Accrued But Unpaid Interest

                    In general, to the extent any amount received (whether cash or other property) by a holder of a
  debt instrument is received in satisfaction of interest that accrued during its holding period, such amount will be
  taxable to the holder as ordinary interest income (if not previously included in the holder’s gross income under
  the holder’s normal method of accounting). Conversely, a holder generally recognizes a deductible loss to the
  extent any accrued interest was previously included in its gross income and is not paid in full.

                     Pursuant to Section 6.18 of the Plan, except as otherwise required by law (as reasonably
  determined by the Liquidating Trustee), distributions in respect of any Allowed Claim shall be allocated first to
  the principal amount of such Allowed Claim (as determined for U.S. federal income tax purposes) and,
  thereafter, to the remaining portion of such Allowed Claim, if any. However, there is no assurance that such
  allocation would be respected by the IRS for U.S. federal income tax purposes. You are urged to consult your
  own tax advisor regarding the allocation of consideration received under the Plan, as well as the deductibility of
  accrued but unpaid interest and the character of any loss claimed with respect to accrued but unpaid interest
  previously included in gross income for U.S. federal income tax purposes.

             8.3       Tax Treatment of the Trusts and Holders of Beneficial Interests Therein

                    As indicated above, the Debtors will transfer the Products Liability Insurance Policies (and the
  proceeds thereof) together with the VRT Operating Reserve to the Victims Restitution Trust, and will transfer
  their remaining assets to the Insys Liquidation Trust. As discussed below, subject to any portion(s) of the Insys
  Liquidation Trust being treated as a “disputed ownership fund” or a “qualified settlement fund” for U.S. federal
  income tax purposes, the Insys Liquidation Trust is intended to be treated as a “liquidating trust” for U.S. federal
  income tax purposes. Whether all or any portion of the Insys Liquidation Trust is treated as a disputed
  ownership fund or a qualified settlement fund depends in part on the nature and status of the Claims held by
  recipients of beneficial interests therein and elections made by the Liquidating Trustee.

                      (a)          Classification of the Insys Liquidation Trust

                    The Insys Liquidation Trust is intended to qualify as a “liquidating trust” for U.S. federal
  income tax purposes (other than in respect of any portion of the assets transferred to the Insys Liquidation Trust
  and allocable to, or retained on account of, Disputed Claims or treated as held by a qualified settlement fund, as
  discussed below). In general, a liquidating trust is not a

                                                                    -128-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              143/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5         insy-ex992_7.htm
                                                                        Filed 12/18/19 Page 145 of 177
  separate taxable entity but rather is treated for U.S. federal income tax purposes as a “grantor” trust (i.e., a pass-
  through entity). The IRS, in Revenue Procedure 94-45, 1994-2 C.B. 684, set forth the general criteria for
  obtaining an IRS ruling as to the grantor trust status of a liquidating trust under a chapter 11 plan. The Insys
  Liquidation Trust will be structured with the intention of complying with such general criteria. Pursuant to the
  Plan, and in conformity with Revenue Procedure 94-45, all parties (including, without limitation, the Debtors,
  the Liquidating Trustee and beneficiaries of the Insys Liquidation Trust) shall treat the transfer of assets to the
  Insys Liquidation Trust as (1) a transfer of such assets (subject to any obligations relating to those assets)
  directly to recipients of beneficial interests in the Insys Liquidation Trust (other than to the extent such assets are
  allocable to Disputed Claims or treated as held by a qualified settlement fund), followed by (2) the transfer by
  such beneficiaries to the Insys Liquidation Trust of such assets in exchange for beneficial interests in the Insys
  Liquidation Trust. Accordingly, except in the event of contrary definitive guidance, holders of beneficial
  interests in the Insys Liquidation Trust shall be treated for U.S. federal income tax purposes as the grantors and
  owners of their respective share of the assets transferred by the Debtors to the Insys Liquidation Trust (other
  than such assets as are allocable to Disputed Claims or treated as held by a qualified settlement fund).

                   No ruling is currently being requested from the IRS concerning the tax status of the Insys
  Liquidation Trust as a grantor trust. Accordingly, there can be no assurance that the IRS would not take a
  contrary position to the classification of the Insys Liquidation Trust as a grantor trust. If the IRS were to
  challenge successfully such classification, the U.S. federal income tax consequences to the Insys Liquidation
  Trust and the holders of Claims could vary from those discussed herein. Certain U.S. federal income tax
  consequences of the Insys Liquidation Trust or portions thereof being treated as a “disputed ownership fund” or
  as a “qualified settlement fund” within the meaning of Treasury Regulation section 1.468B-1 et seq. are also
  discussed below.

                    (b)        General “Liquidating Trust” Tax Reporting by the Insys Liquidation Trust and
             Liquidating Trust Beneficiaries

                     For all U.S. federal income tax purposes, all parties must treat the Insys Liquidation Trust as a
  grantor trust of which the holders of beneficial interests in the Insys Liquidation Trust are the owners and
  grantors, and treat such beneficiaries as the direct owners of an undivided interest in the assets transferred to the
  Insys Liquidation Trust (other than any assets allocable to Disputed Claims or treated as held by a qualified
  settlement fund), consistent with their economic interests therein. The Liquidating Trustee will file tax returns
  for the Insys Liquidation Trust treating the Insys Liquidation Trust as a grantor trust pursuant to section 1.671-
  4(a) of the Treasury Regulations. The Liquidating Trustee also shall annually send to each holder of a beneficial
  interest in the Insys Liquidation Trust a separate statement regarding the receipts and expenditures of the Insys
  Liquidation Trust as relevant for U.S. federal income tax purposes.

                    All taxable income and loss of the Insys Liquidation Trust will be allocated among, and treated
  as directly earned and incurred by, the holders of beneficial interests in the Insys Liquidation Trust with respect
  to such holder’s interest in the assets of the Insys Liquidation Trust (and not as income or loss with respect to its
  prior Claims), with the possible exception of any taxable income and loss allocable to any assets allocable to, or
  retained on account of, Disputed Claims or to a qualified settlement fund. The character of any income and the
  character and ability to use any loss would depend on the particular situation of the holder.

                                                                    -129-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 144/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 146 of 177
                    As soon as reasonably practicable after the transfer of the Debtors’ assets to the Insys
  Liquidation Trust, the Insys Liquidation Trust shall make a good faith valuation of such assets. All parties to the
  Insys Liquidation Trust (including, without limitation, the Debtors, holders of Allowed Claims, and the
  beneficiaries of the Insys Liquidation Trust) must consistently use such valuation for all U.S. federal income tax
  purposes. The valuation will be made available, from time to time, as relevant for tax reporting purposes.

                    The U.S. federal income tax obligations of a holder with respect to its beneficial interest in the
  Insys Liquidation Trust are not dependent on the Insys Liquidation Trust distributing any cash or other proceeds,
  subject to any portion(s) of the Insys Liquidation Trust allocable to Disputed Claims or treated as held by a
  qualified settlement fund. Thus, a holder may incur a U.S. federal income tax liability with respect to its
  allocable share of the Insys Liquidation Trust’s income even if the Insys Liquidation Trust does not make a
  concurrent distribution to the holder. In general, other than in respect of cash retained on account of Disputed
  Claims or from a qualified settlement fund (the subsequent distribution of which still relates to a holder’s
  Allowed Claim), a distribution of cash by the Insys Liquidation Trust will not be separately taxable to a
  beneficiary of the Insys Liquidation Trust since the beneficiary is already regarded for U.S. federal income tax
  purposes as owning the underlying assets (and was taxed at the time the cash was earned or received by the
  Insys Liquidation Trust). Holders are urged to consult their tax advisors regarding the appropriate U.S. federal
  income tax treatment of any subsequent distributions of cash originally retained by the Insys Liquidation Trust
  on account of Disputed Claims.

                   The Liquidating Trustee will comply with all applicable governmental withholding
  requirements (see Section 6.21 of the Plan and Section 8.4 herein).

                      (c)          Tax Reporting for Assets Allocable to Disputed Claims

                    Subject to definitive guidance from the IRS or a court of competent jurisdiction to the contrary
  (including the receipt by the Liquidating Trustee of an IRS private letter ruling if the Liquidating Trustee so
  requests one, or the receipt of an adverse determination by the IRS upon audit if not contested by the Liquidating
  Trustee) or, alternatively, to treatment as a qualified settlement fund, the Liquidating Trustee (A) may elect to
  treat any assets of the Insys Liquidation Trust that are allocable to, or retained on account of, Disputed Claims
  (including any assets allocable to any Class of Claims as to which the allocation within such Class is not yet
  determined) as a “disputed ownership fund” governed by section 1.468B-9 of the Treasury Regulations, if
  applicable, and (B) to the extent permitted by applicable law, will report consistently for state and local income
  tax purposes.

                    Accordingly, if a “disputed ownership fund” election is made with respect to assets allocable
  to, or retained on account of, Disputed Claims, such reserve will be subject to tax annually on a separate entity
  basis on any net income earned with respect to the assets allocable thereto (including any gain recognized upon
  the disposition of such assets). All distributions from such reserves (which distributions will be net of the
  expenses, including taxes, relating to the retention or disposition of such assets) will be treated as received by
  holders in respect of their Claims as if distributed by the Debtors. All parties (including, without limitation, the
  Debtors, the Liquidating Trustee and the beneficiaries of the Insys Liquidation Trust) will be required to report
  for tax purposes consistently with the foregoing.

                                                                    -130-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              145/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5         insy-ex992_7.htm
                                                                       Filed 12/18/19 Page 147 of 177
                    A reserve will be responsible for payment, out of the assets of the reserve, of any taxes
  imposed on the reserve or its assets. In the event, and to the extent, any cash in the reserve is insufficient to pay
  the portion of any such taxes attributable to the taxable income arising from the assets of such reserve (including
  any income that may arise upon the distribution of the assets in such reserve), assets of the reserve may be sold
  to pay such taxes.

                     (d)       Tax Reporting if the Insys Liquidation Trust or any Portion thereof is Treated as a
             Qualified Settlement Fund

                     Notwithstanding the foregoing, the Insys Liquidation Trust or portions thereof may be treated
  (now or in the future) as a “qualified settlement fund” within the meaning of Treasury Regulation section
  1.468B-1. To the extent that the beneficiaries of the Insys Liquidation Trust are solely holders of “qualifying”
  claims, or a portion of the assets of the Insys Liquidation Trust are segregated from its other assets and held for
  the benefit of former holders of qualifying Claims, the Insys Liquidation Trust may be required to be
  characterized as a qualified settlement fund. In general, as relevant to the Plan, a qualifying claim is a claim
  asserting liability arising out of a tort, breach of contract, or violation of law. Trade claims are not qualifying
  claims for this purpose.

                     A qualified settlement fund generally is taxed similarly to a disputed ownership fund for U.S.
  federal income tax purposes. See Section 8.3(c). As a qualified settlement fund, the Insys Liquidation Trust or
  such segregated portion treated as a qualified settlement fund would be subject to a separate entity-level U.S.
  federal income tax at the maximum rate applicable to trusts and estates (currently 37%). For the avoidance of
  doubt, any income or loss (including administrative costs) allocable to assets that are treated as held by a
  qualified settlement fund, including any gain or loss recognized upon disposition or distribution of such assets
  (treating the fair market value of the property on the date received by the qualified settlement fund as its initial
  tax basis), will be included in the taxable income of the qualified settlement fund that is subject to a separate
  entity level tax and excluded from the Insys Liquidation Trust’s income for purposes of determining the taxable
  income that is passed through to holders of beneficial interests in the liquidating trust. All parties (including,
  without limitation, the Debtors, the Insys Liquidation Trust and the holders of beneficial interests in the Insys
  Liquidation Trust) will be required to report for tax purposes consistently with the foregoing.

                      (e)           Classification of the Victims Restitution Trust

                    The Victims Restitution Trust is expected to be treated as a qualified settlement fund. The U.S.
  federal income tax treatment of the Victims Restitution Trust generally will be the same as described above with
  respect to the potential characterization of the Insys Liquidation Trust as a qualified settlement fund (see Section
  8.3(d)). All parties (including, without limitation, the Debtors, the Victims Restitution Trust, and the holders of
  beneficial interests in the Victims Restitution Trust) will be required to report for tax purposes consistently with
  the foregoing.

             8.4       Withholding on Distributions and Information Reporting

                   All distributions to holders of Allowed Claims under the Plan are subject to any applicable tax
  withholding, including employment tax withholding. Under U.S. federal income tax law, interest, dividends,
  and other reportable payments may, under certain circumstances, be

                                                                    -131-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               146/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 148 of 177
  subject to “backup withholding” at the then applicable withholding rate (currently 24%). Backup withholding
  generally applies if the holder (a) fails to furnish its social security number or other taxpayer identification
  number, (b) furnishes an incorrect taxpayer identification number, (c) fails properly to report interest or
  dividends, or (d) under certain circumstances, fails to provide a certified statement, signed under penalty of
  perjury, that the tax identification number provided is its correct number and that it is not subject to backup
  withholding. Backup withholding is not an additional tax but merely an advance payment, which may be
  refunded to the extent it results in an overpayment of tax. Certain persons are exempt from backup withholding,
  including, in certain circumstances, corporations and financial institutions. Holders of Allowed Claims are
  urged to consult their tax advisors regarding the Treasury Regulations governing backup withholding and
  whether the transactions contemplated by the Plan would be subject to these Treasury Regulations.

                    In addition, Treasury Regulations generally require disclosure by a taxpayer on its U.S. federal
  income tax return of certain types of transactions in which the taxpayer participated, including, among other
  types of transactions, certain transactions that result in the taxpayer’s claiming a loss in excess of specified
  thresholds. Holders are urged to consult their tax advisors regarding these Treasury Regulations and whether the
  transactions contemplated by the Plan would be subject to these Treasury Regulations and require disclosure on
  the holder’s tax returns.

                  The foregoing summary has been provided for informational purposes only. All holders of
  Claims and Interests are urged to consult their tax advisors concerning the federal, state, local and other tax
  consequences applicable under the Plan.

                                                                    -132-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                            147/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5    insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 149 of 177
  IX.        Release, Injunction, Exculpation and Related Provisions

             9.1       General

                     Pursuant to section 1123 of the Bankruptcy Code, and in consideration for the classification,
  distributions, releases and other benefits provided under the Plan, upon the Effective Date, the provisions of the
  Plan shall constitute a good faith compromise and settlement of all Claims and Interests and controversies
  resolved pursuant to the Plan. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s
  approval of the compromise or settlement of all such Claims, Interests and controversies, as well as a finding by
  the Bankruptcy Court that any such compromise or settlement is in the best interests of the Debtors, their
  Estates, and any holders of Claims or Interests and is fair, equitable and reasonable.

                    Notwithstanding anything contained under the Plan to the contrary, the allowance,
  classification, and treatment of all Claims and Interests and their respective distributions (if any) and treatments
  under the Plan, takes into account the relative priority and rights of the Claims and the Interests in each Class in
  connection with any contractual, legal, and equitable subordination rights relating thereto whether arising under
  general principles of equitable subordination, section 510 of the Bankruptcy Code, or otherwise. As of the
  Effective Date, any and all contractual, legal and equitable subordination rights, whether arising under general
  principles of equitable subordination, section 510 of the Bankruptcy Code or otherwise, relating to the
  allowance, classification and treatment of all Claims and Interests and their respective distributions (if any) and
  treatments under the Plan, are settled, compromised, terminated and released pursuant to the Plan; provided,
  however, that nothing contained in the Plan will preclude any party from exercising their rights pursuant to and
  consistent with the terms of the Plan and the contracts, releases, and other agreements or documents delivered
  under or in connection with the Plan.

             9.2       Releases

                    Section 10.5 of the Plan contains the release language set forth below, comprising Releases
  granted by both the Debtors and the holders of Claims and Interests, in each case in favor of the “Released
  Parties” as defined immediately below. These Releases are granted by the Debtors to the Released Parties in
  consideration of, among other things, their contributions to these Chapter 11 Cases and the Plan. Notably, all of
  the Released Parties are fiduciaries of the Debtors or their Estates that served in such capacities on or after the
  Petition Date, and the Released Parties definition does not include any particular creditor in its capacity as
  such. It also excludes parties that will have been identified by the Debtors and the Creditors’ Committee as not
  entitled to a release. Without limiting the generality of the foregoing, those contributions include the
  participation of all of the Released Parties in extended, good-faith, arm’s-length negotiations over the terms of
  the Plan, the Plan Settlement, and the effective liquidation of the Debtors’ Estates. In particular, the
  participation of the Released Parties in the Plan Mediation and the aforementioned substantive and meaningful
  negotiations, as set forth herein, substantially decreased the time and expense of these Chapter 11 Cases. The
  contributions also include the participation of the Released Parties in good faith in the sale process that provided
  tens of millions of dollars to the Debtors’ estates.

                                                                    -133-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              148/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 150 of 177
                    The Releases are subject to meaningful exclusions for certain wrongful conduct and certain
  breaches of contract. For example, claims against any party arising out of, or related to, conduct that constitutes
  a criminal act, fraud, negligence, or willful misconduct are not released, regardless of whether the finding of
  culpability or criminality is made before or after the Effective Date. In addition, the Debtors are not releasing
  any causes of action they may have against their current or former employees related to breaches of prepetition
  key employee retention plan agreements, including any such causes of action that could seek the return of value
  previously transferred outside of the Debtors’ Estates.

                    “Released Parties” means, collectively, (i) the Debtors, (ii) the Creditors’ Committee and its
  members, solely in their capacity as such, and (iii) with respect to each of the foregoing Persons in clauses (i)
  and (ii), such Persons’ (a) predecessors, successors, permitted assigns, subsidiaries, and controlled affiliates,
  (b) officers and directors, principals, members, employees, financial advisors, attorneys, accountants, investment
  bankers, consultants, experts (for the avoidance of doubt, including but not limited to Nathan Associates, Inc.
  and its officers, directors, and employees), and other professionals; provided, however, that no such Person
  described in the foregoing clause (b) shall be a Released Party unless such Person was employed or engaged in
  such capacity on or after the Petition Date, or, in the case of any professional, was retained pursuant to sections
  327 or 1102 of the Bankruptcy Code in these Chapter 11 Cases, and (c) respective heirs, executors, estates, and
  nominees, in each case solely in their capacity as such; provided, however, that no Person listed on the Non-
  Released Party Exhibit, to be filed as part of the Plan Supplement (no later than the Plan Supplement Filing
  Deadline) and as may be amended at the Confirmation Hearing pursuant to the process described in this
  “Released Parties” definition, shall be a Released Party. The Non-Released Party Exhibit shall include only
  those parties that the Debtors and the Creditors’ Committee, in the exercise of their fiduciary duties, and the
  SMT Group Representatives mutually agree should be placed on such list. If at the time of filing of the Non-
  Released Party Exhibit, the Debtors, the Creditors’ Committee, and the SMT Group Representatives do not
  agree as to who should be placed on the Non-Released Party Exhibit, the Plan Supplement shall contain two
  documents: first, the Non-Released Party Exhibit, and second, the Additional Party List, which will list any
  additional parties that the Creditors’ Committee and/or the SMT Group Representatives believe should be on the
  Non-Released Party Exhibit. At the Confirmation Hearing, the Debtors shall be required to present argument as
  to why the parties on the “Additional Party List” should be exculpated and/or released, and the Creditors’
  Committee and/or the SMT Group Representatives (and any other party that would like) shall be required to
  present argument as to why such Party should be on the Non-Released Party Exhibit. The Bankruptcy Court
  shall make the decision, at the Confirmation Hearing, with regard to which, if any, of the parties on the
  Additional Party List shall be added to the Non-Released Party Exhibit. Notwithstanding anything to the
  contrary contained herein, if no Cause of Action of the kind released or exculpated under Sections 10.5 or 10.6
  of the Plan, respectively, has been instituted against a Person on the Non-Released Party Exhibit within one (1)
  year after the Effective Date, such Person’s name shall be deemed automatically removed from such Non-
  Released Party Exhibit and such Person shall be entitled to the releases and exculpations set forth in the Plan as
  if such Person otherwise satisfies the definition of “Released Parties” or “Exculpated Parties.”

                                                                    -134-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             149/176
12/18/2019                                         insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 151 of 177
             (a)      Releases by Debtors.

                            As of the Effective Date, for good and valuable consideration, the adequacy of
  which is hereby confirmed, including, without limitation, the service of the Released Parties before and
  during the Chapter 11 Cases to facilitate the liquidation of the Debtors and the implementation of the
  Trust Formation Transactions, and except as otherwise explicitly provided in the Plan or in the
  Confirmation Order, the Released Parties shall be deemed conclusively, absolutely, unconditionally,
  irrevocably and forever released, to the maximum extent permitted by law, as such law may be extended
  subsequent to the Effective Date, by the Debtors and the Estates from any and all Claims, counterclaims,
  disputes, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, Liens,
  remedies, losses, contributions, indemnities, costs, liabilities, attorneys’ fees and expenses whatsoever,
  including any derivative claims, asserted or assertable on behalf of the Debtors or their Estates (including
  any Causes of Action arising under chapter 5 of the Bankruptcy Code), whether liquidated or
  unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
  asserted or unasserted, accrued or unaccrued, existing or hereinafter arising, whether in law or equity,
  whether sounding in tort or contract, whether arising under federal or state statutory or common law, or
  any other applicable international, foreign, or domestic law, rule, statute, regulation, treaty, right, duty,
  requirement or otherwise, that the Debtors or their Estates would have been legally entitled to assert in
  their own right (whether individually or collectively) or on behalf of the holder of any Claim or Interest or
  other Person, based on or relating to, or in any manner arising from, in whole or in part, the Debtors,
  their Estates, the Chapter 11 Cases, the purchase, sale, or rescission of the purchase or sale of any security
  of the Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or Interest
  that is treated in the Plan, the business or contractual arrangements between any Debtor and any
  Released Party (including the exercise of any common law or contractual rights of setoff or recoupment
  by any Released Party at any time on or prior to the Effective Date), the Trust Formation Transactions,
  the restructuring of any Claim or Interest before or during the Chapter 11 Cases, the Disclosure
  Statement, the Plan, and related agreements, instruments, and other documents, and the negotiation,
  formulation, preparation or implementation thereof, the solicitation of votes with respect to the Plan, or
  any other act or omission; provided, however, that the Debtors do not release, and the Insys Liquidation
  Trust shall retain, Claims or Causes of Action arising out of, or related to, any act or omission of a
  Released Party that is a criminal act or constitutes fraud, gross negligence, or willful misconduct;
  provided, further, that the Debtors do not release, and the Insys Liquidation Trust shall retain, Causes of
  Action against current or former employees of the Debtors related to any key employee retention plan (or
  any other retention or incentive plan) agreements entered into between the Debtors and certain of their
  employees prior to the Petition Date, or any Claims or Causes of Action arising out of chapter 5 of the
  Bankruptcy Code related to the key employee retention plan (or any other retention or incentive plan)
  agreements. The Debtors, the Trusts, and any other newly-formed entities that shall be continuing the
  Debtors’ businesses after the Effective Date shall be bound, to the same extent the Debtors are bound, by
  the releases set forth in this Section. For the avoidance of doubt, Claims or Causes of Action arising out
  of, or related to, any act or omission of a Released Party prior to the Effective Date that is later found to
  be a criminal act or to constitute fraud,

                                                                    -135-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                        150/176
12/18/2019   Case 1:16-cr-10343-ADB Document 1064-5   insy-ex992_7.htm
                                                               Filed 12/18/19 Page 152 of 177
  gross negligence, or willful misconduct, including findings after the Effective Date, are not released
  pursuant to Section 10.5(a) of the Plan.

             (b)         Releases by Holders of Claims and Interests.

                             As of the Effective Date, for good and valuable consideration, the adequacy of
  which is hereby confirmed, including, without limitation, the service of the Released Parties before and
  during the Chapter 11 Cases to facilitate the liquidation of the Debtors and the implementation of the
  Trust Formation Transactions, and except as otherwise explicitly provided in the Plan or in the
  Confirmation Order, the Released Parties shall be deemed conclusively, absolutely, unconditionally,
  irrevocably and forever released, to the maximum extent permitted by law, as such law may be extended
  subsequent to the Effective Date, except as otherwise explicitly provided in the Plan, by (i) the holders of
  all Claims who vote to accept the Plan, (ii) the holders of all Claims that are Unimpaired under the Plan,
  (iii) the holders of all Claims whose vote to accept or reject the Plan is solicited but who (a) do not vote
  either to accept or to reject the Plan and (b) do not opt out of granting the releases set forth herein, (iv)
  the holders of all Claims or Interests who vote, or are deemed, to reject the Plan but do not opt out of
  granting the releases set forth in the Plan, and (v) all other holders of Claims and Interests to the
  maximum extent permitted by law, in each case from any and all Claims, counterclaims, disputes,
  obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, Liens, remedies, losses,
  contributions, indemnities, costs, liabilities, attorneys’ fees and expenses whatsoever, including any
  derivative claims, asserted or assertable on behalf of the Debtors or their Estates (including any Causes of
  Action arising under chapter 5 of the Bankruptcy Code), whether liquidated or unliquidated, fixed or
  contingent, matured or unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted,
  accrued or unaccrued, existing or hereinafter arising, whether in law or equity, whether sounding in tort
  or contract, whether arising under federal or state statutory or common law, or any other applicable
  international, foreign, or domestic law, rule, statute, regulation, treaty, right, duty, requirement or
  otherwise, that such holders or their estates, affiliates, heirs, executors, administrators, successors,
  assigns, managers, accountants, attorneys, representatives, consultants, agents, and any other Persons or
  parties claiming under or through them would have been legally entitled to assert in their own right
  (whether individually or collectively) or on behalf of the holder of any Claim or Interest or other Person,
  based on or relating to, or in any manner arising from, in whole or in part, the Debtors (as such entities
  existed prior to or after the Petition Date), their Estates, the Chapter 11 Cases, the purchase, sale, or
  rescission of the purchase or sale of any security of the Debtors, the subject matter of, or the transactions
  or events giving rise to, any Claim or Interest that is treated in the Plan, the business or contractual
  arrangements or interactions between any Debtor and any Released Party (including the exercise of any
  common law or contractual rights of setoff or recoupment by any Released Party at any time on or prior
  to the Effective Date), the Trust Formation Transactions, the restructuring of any Claim or Interest before
  or during the Chapter 11 Cases, the Disclosure Statement, the Plan and related agreements, instruments,
  and other documents, and the negotiation, formulation, preparation or implementation thereof, the
  solicitation of votes with respect to the Plan, or any other act or omission, other than Claims or Causes of
  Action arising out of, or related to, any act or omission of a Released Party that constitutes fraud, gross
  negligence or willful misconduct. For the avoidance of doubt, Claims or Causes of Action arising out of,
  or related

                                                                    -136-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                       151/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                  Filed 12/18/19 Page 153 of 177
  to, any act or omission of a Released Party prior to the Effective Date that is later found to be a criminal
  act or to constitute fraud, gross negligence, or willful misconduct, including findings after the Effective
  Date, are not released pursuant to Section 10.5(b) of the Plan.

                           Notwithstanding anything herein to the contrary, the Debtors shall not be
  released from liability for any Claim that is or may be covered by any Insurance Policies or Products
  Liability Insurance Policies; provided, however, that any recovery for any such Claim, including by way of
  settlement or judgment, shall be limited to the available Insurance Proceeds and Products Liability
  Insurance Proceeds, and that no person or party shall execute, garnish, or otherwise attempt to collect
  any such recovery from any assets other than the available Insurance Proceeds and Products Liability
  Insurance Proceeds, except to the extent necessary to trigger any Insurance Company’s or Products
  Liability Insurance Company’s obligations to pay such Insurance Proceeds or Products Liability
  Insurance Proceeds. The Debtors shall be released automatically from a Claim described in this
  paragraph only upon the earlier of (i) the abandonment of such Claim, (ii) such a release being given as
  part of a settlement or other resolution of such Claim, or (iii) exhaustion of the available Insurance
  Proceeds or Products Liability Insurance Proceeds, as applicable.

                   The Debtors believe the third party release set forth in this Section 9.2(b) and as set forth more
  fully in the Plan is standard and entirely consensual under the established case law in the United States
  Bankruptcy Court for the District of Delaware. See, e.g., Indianapolis Downs, LLC, 486 B.R. 286, 304–06
  (Bankr. D. Del. 2013). The Debtors will be prepared to meet their burden to establish the basis for the releases,
  exculpations, and injunctions provided by the Plan as part of Confirmation of the Plan.

             9.3       Injunction Related to Releases and Exculpation

                    Pursuant to section 1141(d)(3) of the Bankruptcy Code, confirmation of the Plan will not
  discharge the Debtors; provided, however, that upon confirmation of the Plan and the occurrence of the Effective
  Date, the holders of Claims and Interests may not seek payment or recourse against or otherwise be entitled to
  any distribution from the Estate or the Trusts except as expressly provided in the Plan.

                      To the maximum extent permitted under applicable law, the Confirmation Order shall
  permanently enjoin the commencement or prosecution by any Person, whether directly, derivatively, or
  otherwise, of any Claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action,
  losses, or liabilities released pursuant to the Plan, including, without limitation, the Claims, obligations, suits,
  judgments, damages, demands, debts, rights, Causes of Action, and liabilities released or exculpated in the Plan
  and the Claims, Interests, Liens, charges, and encumbrances.

             9.4       Pre-Confirmation Injunctions and Stays

                    Unless otherwise provided in the Plan, all injunctions and stays arising under or entered during
  the Chapter 11 Cases, whether under sections 105 or 362 of the Bankruptcy Code or otherwise, and in existence
  on the date of entry of the Confirmation Order, shall remain in full

                                                                    -137-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              152/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 154 of 177
  force and effect until the later of the Effective Date and the date indicated in the order providing for such
  injunction or stay.

                    The restrictions imposed by the Stock Restrictions Order – including the restriction on
  claiming a worthless stock deduction by any fifty percent (50%) shareholder of Insys – shall remain in full force
  and effect following the Effective Date.

             9.5       Injunction against Interference with Plan

                   Upon entry of the Confirmation Order, all holders of Claims and Interests shall be enjoined
  from taking any actions to interfere with the implementation or consummation of the Plan.

             9.6       Plan Injunction

           (a)      Except as otherwise provided in the Plan or in the Confirmation Order, as of the entry
  of the Confirmation Order but subject to the occurrence of the Effective Date, to the maximum extent
  permitted under applicable law, all Persons who have held, hold, or may hold Claims or Interests are,
  with respect to any such Claim or Interest, permanently enjoined after the entry of the Confirmation
  Order from: (i) commencing, conducting, or continuing in any manner, directly or indirectly, any suit,
  action, or other proceeding of any kind (including any proceeding in a judicial, arbitral, administrative,
  or other forum) against or affecting, directly or indirectly, a Debtor or an Estate or the property of any of
  the foregoing, or any direct or indirect transferee of any property of, or direct or indirect successor in
  interest to, any of the foregoing Parties mentioned in this Subsection (i) or any property of any such
  transferee or successor; (ii) enforcing, levying, attaching (including any prejudgment attachment),
  collecting, or otherwise recovering in any manner or by any means, whether directly or indirectly, any
  judgment, award, decree, or order against a Debtor or an Estate or its property, or any direct or indirect
  transferee of any property of, or direct or indirect successor in interest to, any of the foregoing Parties
  mentioned in this Subsection (ii) or any property of any such transferee or successor; (iii) creating,
  perfecting, or otherwise enforcing in any manner, directly or indirectly, any encumbrance of any kind
  against a Debtor or an Estate or any of its property, or any direct or indirect transferee of any property
  of, or successor in interest to, any of the foregoing Persons mentioned in this Subsection (iii) or any
  property of any such transferee or successor; (iv) acting or proceeding in any manner, in any place
  whatsoever, that does not conform to, or comply with, the provisions of the Plan; and (v) commencing or
  continuing, in any manner or in any place, any action that does not comply, or is inconsistent, with the
  provisions of the Plan; provided, however, that nothing contained herein shall preclude such Parties who
  have held, hold, or may hold Claims against or Interests in a Debtor or an Estate from exercising their
  rights, or obtaining benefits, pursuant to, and consistent with, the terms of the Plan and the Plan
  Documents.

          (b)        All Persons, including all governmental, tax, and regulatory authorities, lenders, trade
  creditors, dealers, customers, employees, litigation claimants, and other creditors, holding Claims, Liens,
  Interests, charges, encumbrances, and other interests of any kind or nature whatsoever, including rights
  or Claims based on any successor or

                                                                    -138-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                           153/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 155 of 177
  transferee liability, against or in a Debtor or the Trust Assets (whether legal or equitable, secured or
  unsecured, matured or unmatured, contingent or noncontingent, known or unknown), arising under or
  out of, in connection with, or in any way relating to the Debtors, the Trust Assets, the operation of the
  Trust Assets prior to the Effective Date, or the Trust Formation Transactions, are forever barred,
  estopped, and permanently enjoined from asserting against the Released Parties, their respective
  successors and assigns, their property or the Trust Assets, such Person’s Claims, Interests, Liens, charges,
  encumbrances, and other interests (including rights or Claims based on any successor or transferee
  liability), including, without limitation, by: (i) commencing, conducting, or continuing in any manner,
  directly or indirectly, any suit, action, or other proceeding of any kind (including any proceeding in a
  judicial, arbitral, administrative, or other forum) against or affecting, directly or indirectly, a Released
  Party, or any direct or indirect transferee of any property of, or direct or indirect successor in interest to,
  any of the foregoing Persons mentioned in this Subsection (i) or any property of any such transferee or
  successor; (ii) enforcing, levying, attaching (including any prejudgment attachment), collecting, or
  otherwise recovering in any manner or by any means, whether directly or indirectly, any judgment,
  award, decree, or order against a Released Party, or any direct or indirect transferee of any property of,
  or direct or indirect successor-in-interest to, any of the foregoing Persons mentioned in this Subsection (ii)
  or any property of any such transferee or successor; (iii) creating, perfecting, or otherwise enforcing any
  encumbrance of any kind or asserting any Released Claims in any manner, directly or indirectly, against a
  Released Party or any of its property, or any direct or indirect transferee of any property of, or successor
  in interest to, any of the foregoing Persons mentioned in this Subsection (iii) or any property of any such
  transferee or successor; (iv) acting or proceeding in any manner, in any place whatsoever, that does not
  conform to or comply with the provisions of the Plan; and (v) commencing or continuing, in any manner
  or in any place, any action that does not comply with or is inconsistent with the provisions of the Plan.

         (c)        By accepting Distributions pursuant to the Plan, each holder of an Allowed Claim or
  Allowed Interest shall be bound by the Plan, including the injunctions set forth in this Section of the Plan.

             9.7       Exculpation

                     To the maximum extent permitted by applicable law, no Exculpated Party shall have or incur,
  and each Exculpated Party is hereby released and exculpated from, any Claim, obligation, suit, judgment,
  damage, demand, debt, right, Cause of Action, remedy, loss, and liability for any Claim in connection with, or
  arising out of, the administration of the Chapter 11 Cases; the negotiation and pursuit of the Disclosure
  Statement (including any information provided, or statements made, in the Disclosure Statement or omitted
  therefrom), the Trust Formation Transactions, the Plan, and the solicitation of votes for, and confirmation of, the
  Plan; the funding of the Plan; the occurrence of the Effective Date; the administration of the Plan and the
  property to be distributed under the Plan; the wind-down of the Debtors; the issuance of securities under or in
  connection with the Plan; and the transactions in furtherance of any of the foregoing; other than Claims or
  Causes of Action arising out of, or related to, any act or omission of an Exculpated Party that is a criminal act or
  constitutes fraud, gross negligence, or willful misconduct. This exculpation shall be in addition to, and not in
  limitation of, all other releases,

                                                                    -139-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              154/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5       insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 156 of 177
  indemnities, exculpations, and any other applicable law or rules protecting such Exculpated Parties from
  liability. For the avoidance of doubt, Section 10.6 of the Plan shall not exculpate or release any Exculpated
  Party with respect to any act or omission of such Exculpated Party prior to the Effective Date that is later found
  to be a criminal act or to constitute fraud, gross negligence, or willful misconduct, including findings after the
  Effective Date.

             9.8       Injunction Related to Releases and Exculpation

                    Pursuant to section 1141(d)(3) of the Bankruptcy Code, confirmation of the Plan will not
  discharge the Debtors; provided, however, that upon confirmation of the Plan and the occurrence of the Effective
  Date, the holders of Claims and Interests may not seek payment or recourse against or otherwise be entitled to
  any distribution from the Estate or the Trusts except as expressly provided in the Plan.

                      To the maximum extent permitted under applicable law, the Confirmation Order shall
  permanently enjoin the commencement or prosecution by any Person, whether directly, derivatively, or
  otherwise, of any Claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action,
  losses, or liabilities released pursuant to the Plan, including, without limitation, the Claims, obligations, suits,
  judgments, damages, demands, debts, rights, Causes of Action, and liabilities released or exculpated in the Plan
  and the Claims, Interests, Liens, charges, and encumbrances.

                                                                    -140-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              155/176
12/18/2019                                         insy-ex992_7.htm
                Case 1:16-cr-10343-ADB Document 1064-5      Filed 12/18/19 Page 157 of 177
  X.         Certain Risk Factors to be Considered

              THE PLAN AND ITS IMPLEMENTATION ARE SUBJECT TO CERTAIN RISKS,
  INCLUDING, BUT NOT LIMITED TO, THE RISK FACTORS SET FORTH BELOW. HOLDERS OF
  CLAIMS WHO ARE ENTITLED TO VOTE ON THE PLAN SHOULD READ AND CAREFULLY
  CONSIDER THE RISK FACTORS, AS WELL AS THE OTHER INFORMATION SET FORTH IN THIS
  DISCLOSURE STATEMENT AND THE PLAN, BEFORE DECIDING WHETHER TO VOTE TO ACCEPT
  OR REJECT THE PLAN.

               ADDITIONAL RISK FACTORS IDENTIFIED IN INSYS’S PUBLIC FILINGS WITH THE
  SEC MAY ALSO BE APPLICABLE TO THE MATTERS SET OUT HEREIN AND SHOULD BE
  REVIEWED AND CONSIDERED IN CONJUNCTION WITH THIS DISCLOSURE STATEMENT, TO THE
  EXTENT APPLICABLE. THE RISK FACTORS SET FORTH IN INSYS’S ANNUAL REPORT ON FORM
  10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2018, AS UPDATED BY THE QUARTERLY
  REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2019, AND THE RISK FACTORS
  SET FORTH IN EXHIBIT 99.1 TO THE CURRENT REPORT ON FORM 8-K FILED BY INSYS WITH THE
  SEC ON AUGUST 8, 2019 ARE HEREBY INCORPORATED BY REFERENCE. ANY CURRENT
  REPORTS ON FORM 8-K (OTHER THAN INFORMATION FURNISHED PURSUANT TO ITEMS 2.02 OR
  7.01 AND ANY RELATED EXHIBITS OF ANY FORM 8-K, UNLESS EXPRESSLY STATED OTHERWISE
  THEREIN), QUARTERLY REPORTS ON FORM 10-Q OR ANNUAL REPORTS ON FORM 10-K FILED BY
  INSYS WITH THE SEC AFTER THE DATE OF THIS DISCLOSURE STATEMENT MAY ALSO INCLUDE
  RISK FACTORS AND WILL BE CONSIDERED A PART OF THIS DISCLOSURE STATEMENT FROM
  THE DATE OF THE FILING OF SUCH DOCUMENTS. NEW FACTORS, RISKS AND UNCERTAINTIES
  EMERGE FROM TIME TO TIME AND IT IS NOT POSSIBLE TO PREDICT ALL SUCH FACTORS, RISKS
  AND UNCERTAINTIES.

                     These risk factors should not, however, be regarded as constituting the only risks involved in
  connection with the Plan and its implementation. No representations concerning or related to the Debtors, the
  Chapter 11 Cases or the Plan are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set
  forth in this Disclosure Statement. Any representations or inducements made to secure acceptance or rejection of
  the Plan that are not contained in, or included with, this Disclosure Statement should not be relied upon by
  claimants in arriving at their decision.

             10.1      Risks Associated with the Bankruptcy Process

           (a)        Risk of Non-Confirmation of the Plan. There can be no assurance that the requisite
  acceptances to confirm the Plan will be obtained. Thus, while the Debtors believe the Plan is confirmable under
  the standards set forth in section 1129 of the Bankruptcy Code, there is no guarantee that the Plan will be
  accepted by the requisite Classes entitled to vote on the Plan. Even if all Voting Classes vote in favor of the Plan
  or the requirements for “cramdown” are met with respect to any Class that rejects the Plan, the Bankruptcy
  Court could decline to confirm the Plan if it finds that any of the statutory requirements for confirmation are not
  met. If the Plan is not confirmed, there can be no assurances that the Chapter 11 Cases will continue rather than
  be dismissed or converted to a chapter 7 liquidation or that any alternative plan of liquidation or

                                                                    -141-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              156/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5        insy-ex992_7.htm
                                                                     Filed 12/18/19 Page 158 of 177
  reorganization would be on terms as favorable to the holders of Claims as the terms of the Plan. If another
  liquidation or protracted reorganization were to occur, there is a substantial risk that the value of the Debtors’
  assets would be substantially reduced to the detriment of all stakeholders. Further, in such event, the Debtors
  may not have sufficient liquidity to operate in bankruptcy for such an extended period.

           (b)       Nonconsensual Confirmation. Pursuant to the cramdown provisions of section 1129(b) of the
  Bankruptcy Code, the Bankruptcy Court can confirm the Plan notwithstanding the nonacceptance of the Plan by
  an impaired class of claims or interests if at least one impaired class of claims has accepted the Plan (with such
  acceptance being determined without including the acceptance of any insider (as defined in section 101(31) of
  the Bankruptcy Code) in such class) and, as to each impaired class which has not accepted the Plan, the
  Bankruptcy Court determines that the Plan “does not discriminate unfairly” and is “fair and equitable” with
  respect to impaired classes. If necessary, the Debtors intend to request confirmation of the Plan in accordance
  with section 1129(b) of the Bankruptcy Code.

                     Although the Debtors believe the Plan meets such requirements, there can be no assurance the
  Bankruptcy Court will reach the same conclusion. Moreover, although the Debtors and the Creditors’ Committee
  encourage all Voting Classes to vote to accept the Plan, and the Debtors and the Creditors’ Committee believe
  that they are likely to have at least one impaired Class vote in favor of the Plan, there is no guaranty that this will
  occur. If no impaired Voting Class votes in favor of the Plan, the Plan cannot be confirmed as written.

            (c)       Claims Could be More than Projected. There can be no assurance that the estimated amount
  of Claims in certain Classes will not be significantly more than projected, which in turn, could cause the value of
  distributions to creditors to be reduced substantially. Certain assumptions may not materialize, and
  unanticipated events and circumstances may affect the ultimate results. For example, discrepancies between the
  actual amounts and the estimates regarding the Allowed Administrative Expense Claims and Allowed Other
  Priority Claims could significantly impact the distributions to other creditors. In addition, the Debtors are
  named defendants in numerous actions commenced prior to the Petition Date (as described in further detail in
  Section 4.1 herein). These litigations are at preliminary stages and involve contingencies and uncertainties that
  may impact the Chapter 11 Cases, such as the allowance of class action claims other than those presented in the
  Motions for Class Proofs of Claim and the apportionment of liability among the Debtors and their third-party co-
  defendants. Given these uncertainties, the Debtors have utilized broad ranges for the estimated claim amounts
  of these litigation claims. For the foregoing reasons, the actual amount of Allowed Claims may vary and, in
  some instances, the variation may be material.

            (d)        Distributions to Allowed Claims Under the Plan May Change. Projected distributions are
  based upon good faith estimates of the total amount of Claims ultimately allowed and the funds available for
  distribution. The Debtors believe that these assumptions and estimates are reasonable. However, as
  aforementioned unanticipated events or circumstances could result in such estimates or assumptions increasing
  or decreasing materially, both the actual amount of Allowed Claims in a particular Class and the funds available
  for distribution to such Class may differ from the Debtors’ estimates. If the total amount of Allowed Claims in a
  Class is higher than the Debtors’ estimates, or the funds available for distribution to such Class are lower than
  the Debtors’ estimates (including estimates of the amount of cash to be realized from liquidation of

                                                                    -142-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 157/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                   Filed 12/18/19 Page 159 of 177
  the Debtors’ remaining assets), the percentage recovery to holders of Allowed Claims in such Class will be less
  than projected. For example, if Administrative Expense Claims are lower (or higher) than anticipated, then the
  amount available for distribution to creditors would be more (or less) than projected herein and recoveries on
  account of Allowed Claims would be more (or less) than the estimated recoveries set forth herein.

           (e)        Classification and Treatment of Claims and Interests. Section 1122 of the Bankruptcy Code
  requires that the Plan classify Claims against, and Interests in, the Debtors. The Bankruptcy Code also provides
  that the Plan may place a Claim or Interest in a particular Class only if such Claim or Interest is substantially
  similar to the other Claims or Interests in such Class. The Debtors believe that all Claims and Interests have been
  appropriately classified in the Plan, pursuant to the Plan Settlement reached by the Debtors, the Creditors’
  Committee and the Settling Creditors.

                     To the extent that the Bankruptcy Court finds that a different classification is required for the
  Plan to be confirmed, the Debtors may seek (i) to modify the Plan to provide for whatever classification might
  be required for Confirmation and (ii) to use the acceptances received from any creditor for the purpose of
  obtaining the approval of the Class or Classes of which such creditor ultimately is deemed to be a member. Any
  such reclassification of creditors, although subject to the notice and hearing requirements of the Bankruptcy
  Code, could adversely affect the Class in which such creditor was initially a member, or any other Class under
  the Plan, by changing the composition of such Class and the vote required for approval of the Plan. There can be
  no assurance that the Bankruptcy Court, after finding that a classification was inappropriate and requiring a
  reclassification, would approve the Plan based upon such reclassification. Except to the extent that modification
  of classification in the Plan requires resolicitation, the Debtors may, in accordance with the Bankruptcy Code
  and the Bankruptcy Rules, seek a determination by the Bankruptcy Court that acceptance of the Plan of any
  holder of Allowed Claims will constitute a consent to the Plan’s treatment of such holder regardless of the Class
  as to which such holder is ultimately deemed to be a member. The Debtors believe that under the Bankruptcy
  Rules, they would be required to resolicit votes for or against the Plan only when a modification adversely
  affects the treatment of the claim of any creditor or equity interest holder.

                    The Bankruptcy Code also requires that the Plan provide the same treatment for each Claim or
  Interest in a particular Class unless the Holder of a particular Claim or Interest agrees to a less favorable
  treatment of its Claim or Interest. The Debtors believe that the Plan complies with the requirement of equal
  treatment, or has otherwise been agreed to by the Settling Creditors. To the extent that the Bankruptcy Court
  finds that the Plan does not satisfy such requirement, the Bankruptcy Court could deny Confirmation of the Plan.

                  Issues or disputes relating to classification and/or treatment could result in a delay in the
  Confirmation and consummation of the Plan and could increase the risk that the Plan will not be consummated.

           (f)       The Debtors, the Liquidating Trustee or the VRT Claims Administrator May Object to
  Amount or Classification of a Claim. The Debtors and their successors reserve the right to object to the amount
  or classification of any Claim under the Plan. The estimated recoveries set forth in this Disclosure Statement
  cannot be relied on by any holder of an Allowed Claim where such

                                                                    -143-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              158/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                  Filed 12/18/19 Page 160 of 177
  Claim is or may become subject to an objection. Any holder of an Allowed Claim that is or may become subject
  to an objection may not receive its expected share of the potential distributions described in this Disclosure
  Statement.

           (g)       Risk of Delayed Confirmation or Effective Date. Although the Debtors expect that the Plan
  will be confirmed on or shortly after the Confirmation Hearing scheduled for January 16, 2020, there is a risk
  that confirmation of the Plan will be delayed. Similarly, there can be no assurances that the Effective Date will
  occur in January of 2020 because the Effective Date is contingent upon satisfaction of the conditions precedent
  to the Effective Date set forth in the Plan. If the Plan is not effective by January 31, 2020 it could detrimentally
  impact the administration of the Debtors’ estate and reduce recoveries available to creditors.

           (h)        Risk of Conversion into Chapter 7 Cases. If no plan can be confirmed, or if the Bankruptcy
  Court otherwise finds that it would be in the best interest of holders of Claims and Interests, the Chapter 11
  Cases may be converted to cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee would be
  appointed or elected to liquidate the Debtors’ assets for distribution in accordance with the priorities established
  by the Bankruptcy Code. See Section 10.1(b) hereof, as well as the Liquidation Analysis (the “Liquidation
  Analysis”) to be filed separately from this Disclosure Statement, for a discussion of the negative effects that a
  chapter 7 liquidation would have on the recoveries of holders of Claims and Interests.

          (i)        The Value of Retained Causes of Action is Uncertain. The Causes of Action that will vest in
  the Insys Liquidation Trust and the Victims Restitution Trust are inherently difficult to value, and any such
  Cause of Action may prove to have limited or zero value. In addition, litigating Causes of Action is a time
  consuming and expensive process. While the Debtors believe that the Causes of Action are valuable, the Debtors
  have not placed a specific value on any of the Causes of Action.

             10.2      Other Considerations, Risk Factors, and Disclaimers

           (a)       Financial Information Disclaimer. To the extent financial information is contained in this
  Disclosure Statement, the exhibits to this Disclosure Statement or any document filed in connection herewith,
  such information is derived from the Debtors’ books and records available at the time of preparation and has not
  been audited. Although the Debtors have used their reasonable business judgment to ensure the accuracy of any
  financial information provided in this Disclosure Statement, and while the Debtors believe that any such
  information fairly reflects, in all material respects, the financial condition and results of the Debtors as of the
  date or time period stated, the Debtors are unable to warrant or represent that such information is without
  inaccuracies.

           (b)        Tax Claims Could be More than Projected. There can be no assurance that the estimated
  Allowed amount of Priority Tax Claims relating to federal and state income tax exposure, including interest, will
  not be significantly more than projected, which in turn, could cause the value of distributions to creditors to be
  reduced substantially. Further, the estimated Allowed amount of Claims with respect to Classes 1 (including
  Secured Claims relating to state tax liabilities offset by available tax refunds) and 4 (including General
  Unsecured Claims relating to federal and state tax penalties) also may be significantly more than projected. The
  Debtors have made certain assumptions in arriving at these estimates, including, without limitation, with respect

                                                                    -144-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              159/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 161 of 177
  to the outcome of an ongoing IRS tax audit of the Debtors and the availability of certain state tax refunds. These
  assumptions may not be accurate, and unanticipated events or circumstances may affect the ultimate tax
  liability. Given these uncertainties, the actual amount of Allowed Claims with respect to taxes may vary from
  those projected in Section 1.4, and the variation may be material.

            (c)        Potential Tax Liability in Implementation. The Debtors may incur certain federal, state, or
  local tax liabilities relating to the transfer of assets to the Insys Liquidation Trust and the liquidation of the
  Debtors. Such tax liabilities may be material, depending on certain factors, including, without limitation, the
  value of the assets at the time of the transfer, the extent that such transfers give rise to deductions, and the
  availability of certain net operating loss carryforwards and tax credits. There can be no assurance that taxing
  authorities will agree with the Debtors’ valuation of the transferred assets or the availability or amount of any
  deductions claimed or net operating loss carryforwards or tax credits utilized. Accordingly, the Debtors may
  incur taxes on the transfer of the assets to the Insys Liquidation Trust, which could cause the value of
  distributions to creditors to be reduced materially.

           (d)        Other Tax Considerations. There are a number of material income tax considerations, risks
  and uncertainties associated with the consummation of the Plan. Holders of Claims and Interests and other
  interested parties should read carefully the discussion of certain U.S. federal income tax consequences of the
  Plan set forth above.

           (e)       This Disclosure Statement Was Not Approved by the Securities and Exchange Commission.
  Neither the SEC nor any state regulatory authority has passed upon the accuracy or adequacy of this Disclosure
  Statement, or the exhibits or the statements contained herein, and any representation to the contrary is unlawful.

           (f)       The Debtors Have No Duty to Update. The statements contained in this Disclosure Statement
  are made by the Debtors (or the Creditors’ Committee where indicated) as of the date hereof, unless otherwise
  specified herein, and the delivery of this Disclosure Statement after that date does not imply that there has been
  no change in the information set forth herein since that date. The Debtors have no duty to update this Disclosure
  Statement unless otherwise ordered to do so by the Bankruptcy Court.

           (g)        No Representations Outside of this Disclosure Statement Are Authorized. The information
  contained in this Disclosure Statement is for purposes of soliciting acceptances of the Plan and may not be relied
  upon for any other purposes. No representations concerning or related to the Debtors, the Chapter 11 Cases, or
  the Plan are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this
  Disclosure Statement. Any representations or inducements made to secure your acceptance or rejection of the
  Plan that are other than as contained in, or included with, this Disclosure Statement should not be relied upon by
  you in arriving at your decision.

          (h)         Projections and Other Forward-Looking Statements Are Not Assured, and Actual Results
  May Vary. Certain of the information contained in this Disclosure Statement is, by nature, forward-looking, and
  contains estimates and assumptions, which might ultimately prove to be incorrect, and projections, which may
  be materially different from actual future experiences.

                                                                    -145-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                            160/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5     insy-ex992_7.htm
                                                                  Filed 12/18/19 Page 162 of 177
  There are uncertainties associated with all projections and estimates, and they should not be considered
  assurances or guarantees of the amount of funds or the amount of Claims in the various Classes that might be
  allowed.

           (i)      No Legal or Tax Advice Is Provided to You by This Disclosure Statement. The contents of
  this Disclosure Statement should not be construed as legal, business or tax advice. Each holder of a Claim or
  Interest should consult his, her, or its own legal counsel and accountant as to legal, tax and other matters
  concerning his, her, or its Claim or Interest. This Disclosure Statement is not legal advice to you. This
  Disclosure Statement may not be relied upon for any purpose other than to determine how to vote on the Plan or
  object to confirmation of the Plan.

            (j)       No Admission Made. The information and statements contained in the Plan and this
  Disclosure Statement will neither constitute an admission of any fact or liability by any Entity nor be deemed
  evidence of the tax or other legal effects of the Plan on the Debtors, Reorganized Debtors, holders of Claims or
  Interests or any other parties in interest. In addition, no reliance should be placed on the fact that a particular
  litigation Claim is, or is not, identified in this Disclosure Statement.

                                                                    -146-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             161/176
12/18/2019                                       insy-ex992_7.htm
               Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 163 of 177
  XI.        Confirmation of the Plan

             11.1      Requirements of Section 1129(a) of the Bankruptcy Code

          (a)        General Requirements. At the Confirmation Hearing, the Bankruptcy Court will determine
  whether the confirmation requirements specified in section 1129(a) of the Bankruptcy Code have been satisfied
  including, without limitation, whether:

        •    the Plan complies with the applicable provisions of the Bankruptcy Code;

        •    the Debtors have complied with the applicable provisions of the Bankruptcy Code;

        •    the Plan has been proposed in good faith and not by any means forbidden by law;

        •    any payment made or promised by the Debtors or by a person acquiring property under the Plan, for
             services or for costs and expenses in or in connection with the Chapter 11 Cases, or in connection with
             the Plan and incident to the Chapter 11 Cases, has been disclosed to the Bankruptcy Court, and any
             such payment made before confirmation of the Plan is reasonable, or if such payment is to be fixed after
             confirmation of the Plan, such payment is subject to the approval of the Bankruptcy Court as
             reasonable;

        •    the Debtors have disclosed the identity and affiliations of any individual proposed to serve, after
             confirmation of the Plan, as a director or officer, an affiliate of the Debtors participating in a Plan with
             the Debtors, or a successor to the Debtors under the Plan, and the appointment to, or continuance in,
             such office of such individual is consistent with the interests holders of Claims and Interests and with
             public policy, and the Debtors have disclosed the identity of any insider who will be employed or
             retained by the Reorganized Debtors, and the nature of any compensation for such insider;

        •    with respect to each Class of Claims or Interests, each holder of an impaired Claim or impaired Interest
             has either accepted the Plan or will receive or retain under the Plan, on account of such holder’s Claim
             or Interest, property of a value, as of the Effective Date of the Plan, that is not less than the amount such
             holder would receive or retain if the Debtors were liquidated on the Effective Date of the Plan under
             chapter 7 of the Bankruptcy Code;

        •    except to the extent the Plan meets the requirements of section 1129(b) of the Bankruptcy Code with
             respect to each rejecting Class (as discussed further below), each Class of Claims either accepted the
             Plan or is not impaired under the Plan;

        •    except to the extent that the holder of a particular Claim has agreed to a different treatment of such
             Claim, the Plan provides that administrative expenses and priority Claims, other than priority tax
             Claims, will be paid in full on the Effective Date, and that priority tax Claims will receive either
             payment in full on the Effective Date or deferred cash payments over a period not exceeding five (5)
             years after the Petition Date, of a value, as of the Effective Date of the Plan, equal to the allowed
             amount of such Claims;


                                                                    -147-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                  162/176
12/18/2019        Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                       Filed 12/18/19 Page 164 of 177
       •     at least one Class of impaired Claims has accepted the Plan, determined without including any vote for
             acceptance of the Plan by any insider holding a Claim in such Class;

       •     confirmation of the Plan is not likely to be followed by the liquidation, or the need for further financial
             reorganization, of the Debtors or any successor to the Debtors under the Plan; and

       •     all fees payable under section 1930 of title 28, as determined by the Bankruptcy Court at the
             Confirmation Hearing, have been paid or the Plan provides for the payment of all such fees on the
             Effective Date of the Plan.

            (b)        Best Interests Test. As noted above, with respect to each impaired class of claims and equity
  interests, confirmation of a plan requires that each such holder either: (i) accept the plan; or (ii) receive or retain
  under the plan property of a value, as of the effective date of the plan, that is not less than the value such holder
  would receive or retain if the debtors were liquidated under chapter 7 of the Bankruptcy Code. This requirement
  is referred to as the “best interests test.”

                     This test requires a bankruptcy court to determine what the holders of allowed claims and
  allowed equity interests in each impaired class would receive from a liquidation of the debtor’s assets and
  properties in the context of a liquidation under chapter 7 of the Bankruptcy Code. To determine if a plan is in
  the best interests of each impaired class, the value of the distributions from the proceeds of the liquidation of the
  debtor’s assets and properties (after subtracting the amounts attributable to the aforesaid claims) is then
  compared with the value offered to such classes of claims and equity interests under the plan.

                    Allowed Claims in Classes 1 and 2 are not Impaired and therefore deemed to accept the Plan
  unanimously (thereby rendering the “best interests” test inapplicable to such Classes). Claims in Classes 3, 4, 5,
  6, 7, 8, and 9 are Impaired and entitled to vote on the Plan. Classes 10, 11, 12 and 13 (respectively, the 510(a)
  and 510(b) Subordinated Claims, 510(c) Subordinated Claims, Intercompany Claims and Equity Claims) will
  receive no recovery and are deemed to reject the Plan.

                     In a typical chapter 7 case, a trustee is elected or appointed to liquidate a debtor’s remaining
  assets for distribution to creditors in accordance with the priorities set forth in the Bankruptcy Code. Generally,
  secured creditors are paid first from the proceeds of disposition of the assets securing their liens. If any assets are
  remaining in the estates after satisfaction of secured creditors’ claims from their collateral, administrative
  expenses are next to receive payment.

                    Unsecured creditors are paid from any remaining assets, according to their respective priorities.
  Unsecured creditors with the same priority share in proportion to the amount of their allowed claims in
  relationship to the total amount of allowed claims held by all unsecured creditors with the same priority. Finally,
  equity interest holders receive the balance that remains, if any, after all creditors are paid.

                    The Debtors believe that the Plan satisfies the best interests test because, among other things,
  asset recoveries expected to be available to holders of Allowed Claims under the Plan

                                                                    -148-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 163/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5      insy-ex992_7.htm
                                                                    Filed 12/18/19 Page 165 of 177
  will be greater than the asset recoveries expected to be available in a chapter 7 liquidation, and the costs of a
  chapter 7 liquidation will exceed those of the Plan.

                    Unlike in a chapter 7 liquidation, the Plan provides for two Trusts that will be managed by
  representatives of the creditor constituencies most invested in improving recoveries. While this may have an
  impact in all areas of asset recovery, the Debtors and Creditors’ Committee believe this feature of the Plan will
  have the most significant impact on potential recoveries from the Debtors’ products liability policies where the
  SMT Group creditors and the Personal Injury claimants, whose sole recovery comes from this asset, are aligned
  in prosecuting claims against the products liability insurance carriers.

                    With respect to the costs of a chapter 7 liquidation versus the Plan, the Debtors and Creditors’
  Committee similarly believe that the costs of a chapter 7 liquidation would exceed the amounts paid to those
  professionals selected to administer the Insys Liquidation Trust and the Victims Restitution Trust, lowering the
  amount available for distribution to creditors. The Plan is based on the Debtors’ and Creditors’ Committee work
  on estimating categories of claims and negotiating the Plan Settlement based on those values. A chapter 7
  trustee would have to incur at least the time and expense of that process, including with work of experts,
  financial analysts and time spent in mediation, in order to re-resolve all claims already addressed through the
  Plan Settlement. A chapter 7 liquidation would have the hurdles of a chapter 7 trustee both getting up to speed
  with such work and litigating, or otherwise resolving, the thousands of individual claims that make up the
  categories underpinning the value allocations in the Plan. As of the filing of this Disclosure Statement,
  approximately 3,400 claims have been filed claiming an amount not less than $10 billion, and it is expected that
  the amount of claims will increase after the Bar Date for government claims (which is December 9, 2019).

                      The Debtors and Creditors’ Committee also believe there is value in the fact that distributions
  under the Plan can be made to creditors earlier than in a chapter 7 liquidation. For example, the Claims Arbiter
  will, within a few months of the Effective Date, determine the allocation between Hospital Claims and NAS
  Monitoring Claims in Class 6. Distributions to those class claimants can be made shortly thereafter. Instead, in
  the case of a chapter 7 liquidation, neither the Hospital claimants nor the NAS Monitoring claimants can receive
  a first dollar until the thousands of State, Municipality and Native American Tribe claims are liquidated – likely
  several years after the conversion date. A chapter 7 trustee will hold, either for litigation costs or in a disputed
  claims reserve all of the cash on hand of the Estates. For purposes of the Liquidation Analysis, the Debtors have
  estimated that it will take several years for a chapter 7 trustee to make distributions that would otherwise be
  made within the first 6 months to year of implementation of the Plan.

                   The Debtors’ Liquidation Analysis detailing these differences will be filed separately from this
  Disclosure Statement.

                   The Debtors note that the Liquidation Analysis is speculative, as it is necessarily premised on
  assumptions and estimates, which are inherently subject to significant uncertainties and contingencies, many of
  which would be beyond the control of the Debtors. Other parties in interest may disagree with certain of the
  assumptions in the Liquidation Analysis and may

                                                                    -149-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              164/176
12/18/2019    Case 1:16-cr-10343-ADB Document 1064-5 insy-ex992_7.htm
                                                              Filed 12/18/19 Page 166 of 177
  challenge these assumptions and/or that the Plan satisfies the “best interests” test in connection with
  confirmation of the Plan.

                    The Liquidation Analysis is solely for the purpose of disclosing to holders of Claims and
  Interests the effects of a hypothetical chapter 7 liquidation of the Debtors, subject to the assumptions set forth
  therein. There can be no assurance as to values that would actually be realized in a chapter 7 liquidation nor can
  there be any assurance that a bankruptcy court will accept the Debtors’ conclusions or concur with such
  assumptions in making its determinations under section 1129(a)(7) of the Bankruptcy Code.

                 Given the factors outlined above, Debtors submit that the Plan satisfies the “best interests” test
  in Bankruptcy Code section 1129(a)(7).

           (c)        Feasibility. Also as noted above, section 1129(a)(11) of the Bankruptcy Code requires that a
  debtor demonstrate that confirmation of a plan is not likely to be followed by liquidation or the need for further
  financial reorganization. The Debtors believe that they will be able to timely perform all obligations described
  in the Plan, and, therefore, that the Plan satisfies the feasibility requirement. In particular, the Debtors believe
  that the Plan satisfies the feasibility requirement with respect to both (i) obligations relating to the Sales
  Transactions, if any, and (ii) obligations relating to the Insys Liquidation Trust and the Victims Restitution Trust.

       •     Obligations Relating to the Sales Transaction(s). The Debtors believe that proceeds from the Sales
             Transactions and the Debtors’ other cash on hand will be sufficient to satisfy all of the Debtors’
             obligations under the Plan that are due on the Effective Date. First, the Debtors are confident that, in
             accordance with the Plan, the Sales Transactions will have either already closed, or will close
             immediately prior to or simultaneously with the occurrence of the Effective Date. The Debtors do not
             believe that the Sales Transactions will be delayed or enjoined by governmental authorities.

       •     Sufficiency of the Trust Operating Reserves. The Debtors believe that the Trust Operating Reserves to
             be funded pursuant to the Plan, along with $2 million Cash allocated to the Trust Operating Reserves,
             will be sufficient for the Trusts to carry out the purposes for which they were established.

           (d)        Additional Requirements for Non-Consensual Confirmation. In the event that any impaired
  Class of Claims or Interests does not accept or is deemed to reject the Plan, the Court may still confirm the Plan
  at the request of the Debtors if, as to each impaired Class of Claims or Interests that has not accepted the Plan,
  the Plan “does not discriminate unfairly” and is “fair and equitable” with respect to such Classes of Claims or
  Interests, pursuant to section 1129(b) of the Bankruptcy Code. Both of these requirements are in addition to
  other requirements established by case law interpreting the statutory requirements.

           (e)        Unfair Discrimination Test. The “unfair discrimination” test applies to Classes of Claims or
  Interests that are of equal priority and are receiving different treatment under the Plan. A chapter 11 plan does
  not discriminate unfairly, within the meaning of the Bankruptcy Code, if the legal rights of a dissenting Class are
  treated in a manner consistent with the treatment of other Classes whose legal rights are substantially similar to
  those of the dissenting Class and if no Class

                                                                    -150-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               165/176
12/18/2019     Case 1:16-cr-10343-ADB Document 1064-5         insy-ex992_7.htm
                                                                       Filed 12/18/19 Page 167 of 177
  of Claims or Interests receives more than it legally is entitled to receive for its Claims or Interests. This test does
  not require that the treatment be the same or equivalent, but that such treatment is “fair.”

                     The Debtors believe the Plan satisfies the “unfair discrimination” test with respect to any
  dissenting Class of Claims. Classes of Claims of equal priority are receiving comparable treatment and such
  treatment is fair under the circumstances. Other parties in interest may disagree that the Plan satisfies the “unfair
  discrimination” test and may challenge this conclusion in connection with confirmation of the Plan.

                    As a result of the Plan Settlement, unsecured creditors will not receive exact Pro Rata recovery
  under the Plan. The Plan Settlement settles disputes regarding the estimated amounts of creditor claims, and
  includes a settlement regarding which creditors will receive consideration from which sources of recovery under
  the Plan. The Debtors and the Creditors’ Committee believe that if any dissenting party were to object to their
  treatment under the “unfair discrimination” test, the Debtors and the Creditors’ Committee would prevail given
  the amount of work and analysis that the Debtors and the Creditors’ Committee did to arrive at the settlement
  embodied therein and, moreover, given that the Debtors and the Creditors’ Committee do not have any
  pecuniary stake in how value is allocated.

           (f)        Fair and Equitable Test. The “fair and equitable” test applies to classes of different priority
  and status (e.g., secured versus unsecured) and includes the general requirements that (a) no class of claims
  receive more than 100% of the allowed amount of the claims in such class and (b) no junior class of claims or
  interests receive any recovery under the Plan until senior classes have received a full recovery on their
  claims. As to dissenting classes, the test sets different standards depending on the type of claims in such
  class. The Debtors believe that the Plan satisfies the “fair and equitable” test because the holders of claims and
  equity interests that are junior to the claims of the dissenting class, if any, will not receive any property under the
  plan of reorganization. Accordingly, the Plan meets the “fair and equitable” test with respect to all Classes.

                                                                    -151-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                                 166/176
12/18/2019      Case 1:16-cr-10343-ADB Document 1064-5insy-ex992_7.htm
                                                               Filed 12/18/19 Page 168 of 177
  XII.       Alternatives to Confirmation and Consummation of the Plan

                    The Debtors have evaluated several alternatives to the Plan. After studying these alternatives,
  the Debtors have concluded that the Plan is the best alternative and will maximize recoveries to parties in
  interest, assuming confirmation and consummation of the Plan. If the Plan is not confirmed and consummated,
  the alternatives to the Plan are: (i) the preparation and presentation of an alternative plan of liquidation or
  reorganization; or (ii) a liquidation under chapter 7 of the Bankruptcy Code.

             12.1      Alternative Plan of Liquidation or Reorganization

                     If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period in which to file a
  plan of reorganization has expired, any other party in interest) could attempt to formulate a different plan. Such a
  plan might involve either: (a) a reorganization and continuation of certain of the Debtors’ businesses; or (b) an
  alternative orderly liquidation of their assets. The Debtors, however, submit that the Plan, as described herein,
  enables their creditors to realize the most value under the circumstances and that any alternative plan would
  likely result in reduced recoveries to the Debtors’ creditors.

             12.2      Liquidation Under Chapter 7 of the Bankruptcy Code

                     If no plan can be confirmed, the Chapter 11 Cases may be converted to cases under chapter 7
  of the Bankruptcy Code in which a trustee would be elected or appointed to liquidate the assets of the Debtors
  for distribution to their creditors in accordance with the priorities established by the Bankruptcy Code. The
  effect that a chapter 7 liquidation would have on the recovery of holders of Allowed Claims and Interests is set
  forth in the Liquidation Analysis. As set forth above, other parties in interest may disagree with certain of the
  assumptions in the Liquidation Analysis and may challenge these assumptions and/or that the Plan satisfies the
  “best interests” test in connection with confirmation of the Plan

                   The Debtors believe that liquidation under chapter 7 would result in smaller distributions to
  creditors than those provided for in the Plan because of, among other things (i) the delay resulting from the
  conversion of the Chapter 11 Cases and (ii) the additional administrative expenses associated with the
  appointment of a trustee and the trustee’s retention of professionals who would be required to become familiar
  with the many legal and factual issues in the Debtors’ Chapter 11 Cases.

                                                                    -152-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              167/176
12/18/2019                                       insy-ex992_7.htm
               Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 169 of 177
  XIII.      Conclusion and Recommendation

                   The Debtors and the Creditors’ Committee believe the Plan is in the best interests of all
  stakeholders and urge the holders of Claims in Classes 3-9 to vote in favor of the Plan.

  Dated: November 29, 2019

  By:
  Name:
  Title: Authorized Signatory

  Insys Therapeutics, Inc.
  IC Operations, LLC
  Insys Development Company, Inc.
  Insys Manufacturing, LLC
  Insys Pharma, Inc.
  IPSC, LLC
  IPT 355, LLC


                                                                    -153-




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                    168/176
12/18/2019                                         insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 170 of 177

                                             EXHIBIT A to the Disclosure Statement

                                                                  The Plan




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          169/176
12/18/2019                                         insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 171 of 177

                                             EXHIBIT B to the Disclosure Statement

                                                            Settling Creditors

                                                      [To be Filed at a Later Date]




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          170/176
12/18/2019                                         insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 172 of 177


                                             EXHIBIT C to the Disclosure Statement
                                                    Liquidation Analysis




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          171/176
12/18/2019                                         insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 173 of 177




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm          172/176
12/18/2019                                         insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 174 of 177

                                                         Liquidation Analysis

  Statement of Limitations:

  The determination of the costs of, and proceeds from, the hypothetical liquidation of the Debtors’ assets in a
  chapter 7 case is an uncertain process involving the extensive use of significant estimates and assumptions that,
  although considered reasonable by the Debtors based upon their business judgment and input from their
  advisors, are inherently subject to significant business and economic uncertainties and contingencies beyond the
  control of the Debtors, their management and their advisors. Inevitably, some assumptions in the Liquidation
  Analysis would not materialize in an actual chapter 7 liquidation, and unanticipated events and circumstances
  could materially adversely affect the ultimate results in an actual chapter 7 liquidation. The Liquidation Analysis
  was prepared for the sole purpose of generating a reasonable good faith estimate of the proceeds that would be
  generated if the Debtors’ assets were liquidated in accordance with chapter 7 of the Bankruptcy Code. The
  Liquidation Analysis is not intended and should not be used for any other purpose. The underlying financial
  information in the Liquidation Analysis was not compiled or examined by any independent accountants.
  NEITHER THE DEBTORS NOR THEIR ADVISORS MAKE ANY REPRESENTATION OR WARRANTY
  THAT THE ACTUAL RESULTS WOULD OR WOULD NOT APPROXIMATE THE ESTIMATES AND
  ASSUMPTIONS REPRESENTED IN THE LIQUIDATION ANALYSIS. ACTUAL RESULTS COULD VARY
  MATERIALLY. FURTHER, NO AMOUNT IN THE LIQUIDATION ANALYSIS SHOULD BE RELIED ON
  FOR ANY PURPOSE OTHER THAN THE LIQUIDATION ANALYSIS.

  Conversion to Chapter 7 and Appointment of a Chapter 7 Trustee:

  The Liquidation Analysis has been prepared assuming that the Debtors converted these chapter 11 cases on
  December 31, 2019 to chapter 7 cases and the Bankruptcy Court would appoint a chapter 7 trustee (the
  “Trustee”) to oversee the liquidation of the Debtors’ Estates, during which time all of the Debtors’ remaining
  assets would be monetized, and the cash proceeds, net of liquidation-related costs, would then be distributed to
  creditors in accordance with relevant law.

  There can be no assurance that the liquidation would be completed in a limited time frame, nor is there any
  assurance that the recoveries assigned to the assets would in fact be realized. Under Bankruptcy Code section
  704, a trustee must, among other duties, collect and reduce to money the property of the estate and close such
  estate as expeditiously as is compatible with the best interests of parties-in-interest.

  Notes to the Liquidation Analysis:

  The Liquidation Analysis should be read in conjunction with the following notes and assumptions:

       1. Cash at December 31, 2019: Estimated Cash balance as of December 31, 2019 is based on actuals, plus
          estimated sales receipts from operations and all Sale Proceeds from the sale of assets through December
          2019, less operating disbursements and bankruptcy related disbursements through December 2019.
          Bankruptcy related disbursements are inclusive of professional fees paid to the advisors to the Debtors,
          the Unsecured Creditors Committee, and any U.S. Trustee fees.




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                             173/176
12/18/2019                                         insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 175 of 177

       2. Professional Fee Escrow at December 31, 2019: The Professional Fee Escrow of $4 million was
          established pursuant to Interim Compensation Order [Docket No. 329].

       3. BTcP Payments: The amount of the annual royalty payments to Insys is subject to a variety of factors
          that are beyond the Debtors’ control and are extremely difficult to estimate. Nevertheless, under a
          probability-weighted forecast, the Debtors in conjunction with Lazard estimate that they (or the Insys
          Liquidation Trust, as of the date of transfer of the Debtors’ assets to the Insys Liquidation Trust) will
          receive approximately $52 million of royalty payments from BTcP on a pre-tax basis over a 15 year
          period. Further, prior to the second anniversary of the closing date, BTcP will pay an amount equal to
          the sum of: (x) the total of the closing date accounts receivable actually collected by BTcP and its
          affiliates, and (y) the value of all Subsys product inventory transferred to BTcP at closing that is actually
          sold by or on behalf of BTcP at Insys’s cost of acquisition of such inventory, subject to negotiated
          reductions specified in the Subsys Asset Purchase Agreement. The Debtors estimate these amounts will
          total approximately $8.2 million resulting in total estimated receipts from BTcP of $60.2 million. These
          assumptions are for liquidation analysis purposes only.

       4. Preference and Indemnification Proceeds: Preference and Indemnification Proceeds were estimated by
          taking (1) the Debtors’ 90-day prepetition payments, (2) one-year prepetition payments to insiders from
          the Debtors’ Schedules and Statements, and (3) payments made to indemnity parties for approximately
          four years prepetition, reduced in the chapter 11 Plan for parties receiving releases under the Plan and
          parties not likely to be preference targets in a liquidation; and assuming a 15% recovery on those
          amounts taking into account legal and collection challenges.

       5. Insurance Recoveries – Product Liability: The amount shown for chapter 11 recovery, reflects the
          midpoint of available remaining coverage under the Debtors’ Products Liability Policies (see
          description of Debtors’ Products Liability Policies and the risks related to collectability in Disclosure
          Statement Section 5.6(b)(ii)). The amount of product liability coverage is approximately $60.0 million,
          which has been reduced by payouts of approximately $3.0 million, leaving approximately $57.0 million
          of remaining coverage for potential recovery (subject to defenses and any exclusions asserted by the
          insurance carriers). Given the uncertainty of coverages and potential recoveries, a factor of 50% was
          applied when estimating product liability insurance recoveries. The amount shown for chapter 7
          includes an additional recovery discount which reflects an anticipated discount related to lack of
          procedures and process the chapter 11 creates as well as a likely decrease in creditor involvement
          (including relevant expertise and experience) in resolving the Products Liability Policies in chapter 7.

       6. Insurance Recoveries – Other: The Debtors have made claim on two towers of directors’ and officers’
          (“D&O”) insurance policies with total limits of $60 million exclusive of excess side A only insurance
          policies for the periods of 2015-2016 and 2016-2017. The Debtors’ advisors estimate that there are
          roughly $56.125 million in limits remaining on such D&O insurance policies, though the exact amount
          remaining on such D&O insurance policies is currently in dispute. Given the uncertainty of coverages
          and potential recoveries under them, a factor of 50% was applied when estimating D&O insurance
          recoveries.




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                               174/176
12/18/2019                                         insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 176 of 177

       7. Recovery and Wind-down Expenses: Represents estimated expenses for professional fees, employees,
          document / data storage, IT systems and other miscellaneous costs for 15 years post-effective date.

       8. Preference and Indemnification Collection Costs: Assumes 25% contingency fee on Preference and
          Indemnification Recoveries.

       9. Product Liability Insurance Collection Costs: Assumes a 25% contingency fee on Insurance Recoveries
          – Product Liability in chapter 7. The chapter 11 assumes a 10% contingency fee on Insurance
          Recoveries – Product Liability as a portion of the chapter 11 Products Liability Collection Costs are also
          covered by the VRT Operating Expenses.

       10. Other Insurance Collection Costs: Assumes 25% contingency fee on Insurance Recoveries - Other.

       11. Chapter 7 Trustee Fee: Calculated pursuant to Bankruptcy Code section 326.

       12. Chapter 7 Trustee’s Incremental Expenses: Assumes professional fees to liquidate all claims in a chapter
           7. The Plan is based on the Debtors’ and Creditors’ Committee work estimating categories of claims and
           negotiating the Plan Settlement based on those values. If there were to be a chapter 7, the chapter 7
           trustee would not get the benefits of that work or the Plan Settlement. Instead, a chapter 7 trustee would
           have to incur at least the time and expense that the Debtors’ and the Creditors’ Committee professionals
           incurred, including the work of experts, financial analysts and time spent in mediation, in order to try to
           re-resolve all claims already addressed through the Plan Settlement. A chapter 7 liquidation would also
           require a chapter 7 trustee and its professionals to spend time investigating, analyzing, understanding
           and processing all these claims and then litigating, or otherwise resolving, the thousands of individual
           claims. As of the filing of this Disclosure Statement, more than 3,400 claims have been filed claiming
           an amount not less than $10 billion, and it is expected that the number and dollar amount of claims will
           increase after the Bar Date for government claims (which is December 9, 2019). The time and money
           necessary to litigate to conclusion all these claims could take many years and result in significant
           expenses for the chapter 7 trustee due to the motivations of the various creditors.

       13. Chapter 11 Trustee Fee: Assumes $50,000 per month for the first five years and then $5,000 per month
           for the next ten years.

       14. ILT Claims Arbiter: Assumes compensation of $175,000 per Plan Section 5.8(h)(iii).

       15. ILT Board of Director Fees: Assumes $50,000 per year for the first five years and $12,500 per year for
           the next ten years.

       16. VRT Operating Expenses: Includes costs of VRT Claims Administrator, VRT Insurance Negotiator and
           VRT Board of Directors and other operating expenses, provided, however, that all VRT Operating
           Expenses shall be capped at $1 million.

  Conclusion:




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                              175/176
12/18/2019                                         insy-ex992_7.htm
                 Case 1:16-cr-10343-ADB Document 1064-5     Filed 12/18/19 Page 177 of 177

  The Debtors have determined that, as summarized in the following analysis, confirmation of the Plan will
  provide creditors with a recovery that is not less than what they would otherwise receive in connection
  with a liquidation of the Debtors under chapter 7 of the Bankruptcy Code.




https://www.sec.gov/Archives/edgar/data/1516479/000156459019045172/insy-ex992_7.htm                  176/176
